


Exhibit 10.6

 

Execution Copy

 

 

 

MASTER TRANSACTION AGREEMENT

 

by and among

 

AMERICAN HOME ASSURANCE COMPANY

CHARTIS CASUALTY COMPANY
(f/k/a American International South Insurance Company)

CHARTIS PROPERTY CASUALTY COMPANY
(f/k/a AIG Casualty Company)

COMMERCE AND INDUSTRY INSURANCE COMPANY

GRANITE STATE INSURANCE COMPANY

ILLINOIS NATIONAL INSURANCE CO.

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

NEW HAMPSHIRE INSURANCE COMPANY

THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA

CHARTIS SELECT INSURANCE COMPANY
(f/k/a AIG Excess Liability Insurance Company Ltd.)

CHARTIS SPECIALTY INSURANCE COMPANY
(f/k/a American International Specialty Lines Insurance Company)

LANDMARK INSURANCE COMPANY

LEXINGTON INSURANCE COMPANY

AIU INSURANCE COMPANY

AMERICAN INTERNATIONAL REINSURANCE COMPANY, LTD.

and

AMERICAN HOME ASSURANCE COMPANY

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

NEW HAMPSHIRE INSURANCE COMPANY

CHARTIS OVERSEAS LIMITED

acting as members of the Chartis Overseas
Association as respects business written or
assumed by or from affiliated companies of
Chartis Inc.

(collectively, “Reinsureds,” as further defined herein)

 

EAGLESTONE REINSURANCE COMPANY

 

and

 

NATIONAL INDEMNITY COMPANY

 

Dated as of April 19, 2011

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

1.1

Definitions

2

 

 

 

ARTICLE II

 

 

 

TRANSACTIONS TO BE EFFECTUATED AT CLOSING

 

 

 

 

2.1

Place and Date of Closing

6

2.2

Loss Portfolio Transfer

7

2.3

Reconciliation

7

2.4

Additional Deliveries on or Prior to Closing

9

 

 

 

ARTICLE III

 

 

 

REPRESENTATIONS, WARRANTIES, AND INVESTIGATION

 

 

 

 

3.1

Representations and Warranties

9

3.2

No Other Representations or Warranties

10

3.3

Exclusive Remedy

11

 

 

 

ARTICLE IV

 

 

 

ADDITIONAL AGREEMENTS OF REINSUREDS, EAGLESTONE AND NICO

 

 

 

 

4.1

Conduct of Business

11

4.2

Expenses

12

4.3

Access; Certain Communications

13

4.4

Commercially Reasonable Efforts; Governmental Consents

13

4.5

Further Assurances

14

4.6

Notification of Certain Matters

14

4.7

Transfer and Maintenance of Books and Records

14

4.8

Cooperation after Closing

15

4.9

Confidentiality

15

4.10

Waiver of Duty of Utmost Good Faith

16

 

 

 

ARTICLE V

 

 

 

CONDITIONS PRECEDENT TO THE OBLIGATION OF NICO TO CLOSE

 

 

 

 

5.1

Covenants

16

5.2

Ancillary Agreements

16

5.3

Secretary’s Certificates

16

5.4

Governmental Approvals and Consents

17

5.5

Injunction and Litigation

17

 

i

--------------------------------------------------------------------------------


 

5.6

Frustration of Closing Conditions

17

 

 

 

ARTICLE VI

 

 

 

CONDITIONS PRECEDENT TO THE OBLIGATION
OF REINSUREDS AND EAGLESTONE TO CLOSE

 

 

 

 

6.1

Covenants

17

6.2

Ancillary Agreements

17

6.3

Secretary’s Certificates

17

6.4

Governmental Approvals and Consents

18

6.5

Certain Facilities

18

6.6

Injunction and Litigation

18

6.7

Rating of NICO

18

6.8

Frustration of Closing Conditions

18

 

 

 

ARTICLE VII

 

 

 

TERMINATION

 

 

 

 

7.1

Termination of Agreement

19

7.2

Effect of Termination

19

 

 

 

ARTICLE VIII

 

 

 

DISPUTE RESOLUTION

 

 

 

 

8.1

Framework for Dispute Resolution

20

8.2

Negotiation Amongst the Parties

20

8.3

Obligation to Arbitrate

20

8.4

Arbitration Procedure

21

8.5

Judicial Proceedings

21

8.6

Limitation of Remedy

21

 

 

 

ARTICLE IX

 

 

 

MISCELLANEOUS PROVISIONS

 

 

 

 

9.1

Notices

22

9.2

Entire Agreement

23

9.3

Waiver and Amendment

23

9.4

Successors and Assigns

24

9.5

Headings

24

9.6

Construction; Interpretation

24

9.7

Governing Law and Jurisdiction

24

9.8

No Third Party Beneficiaries

24

9.9

Counterparts

25

9.10

Severability

25

9.11

Incontestability

25

9.12

Set-Off

25

9.13

Currency

26

 

ii

--------------------------------------------------------------------------------


 

9.14

Lead Representative of the Reinsureds

26

 

 

 

ARTICLE X

 

 

 

ASSIGNMENT OF INCLUDED REINSURANCE
RECOVERABLES UPON CMA DEFAULT

 

 

 

 

10.1

Assignment Upon CMA Default

26

10.2

Effect of Assignment

26

10.3

Reassignment Upon Exhaustion of Retro Limit

27

10.4

Only Judicial Proceedings to Enforce Capital Maintenance Agreement

27

 

LIST OF EXHIBITS

 

 

Exhibit A

Form of Administrative Services Agreement

Exhibit B

Form of Collateral Trust Agreement

Exhibit C

Form of LPT Reinsurance Agreement

Exhibit D

Form of LPT Retrocession Agreement

Exhibit E

Form of Parental Guarantee Agreement

Exhibit F

Form of Capital Maintenance Agreement

Exhibit G

Form of Reconciliation Statement (Schedule 2.3)

Exhibit H

Form of Transition Services Agreement

 

 

LIST OF SCHEDULES

 

 

Schedule 2.3

Reconciliation Statement Calculations

Schedule 3.1(b)

Certain Transactions Since Inception

Schedule 3.1(c)

Information Provided

Schedule 3.1(c)-1

Certain Individuals

 

iii

--------------------------------------------------------------------------------


 

MASTER TRANSACTION AGREEMENT

 

THIS MASTER TRANSACTION AGREEMENT, dated as of April 19, 2011 (this
“Agreement”), has been made and entered into by and among the Reinsureds, as
defined herein, Eaglestone Reinsurance Company, a Pennsylvania property and
casualty insurance company (“Eaglestone”), and National Indemnity Company, a
Nebraska property and casualty insurance company (“NICO”).

 

WITNESSETH:

 

WHEREAS, pursuant the terms and conditions of this Agreement, the Reinsureds
party hereto, Eaglestone, and NICO desire to enter into loss portfolio
reinsurance transactions, pursuant to which Reinsureds will amend and restate
their cession of certain Subject Asbestos Liabilities and certain other
liabilities to Eaglestone and Eaglestone will retrocede 100% of the Subject
Asbestos Liabilities to NICO;

 

WHEREAS, the cession by Reinsureds to Eaglestone will be effected by and
pursuant to the terms and conditions of an Amended and Restated Loss Portfolio
Transfer Reinsurance Agreement (as amended, modified, supplemented and in effect
from time to time, the “LPT Reinsurance Agreement”) among Reinsureds and
Eaglestone, substantially in the form annexed hereto as Exhibit C;

 

WHEREAS, the retrocession by Eaglestone to NICO will be effected by and pursuant
to the terms and conditions of a Loss Portfolio Transfer Retrocession Agreement
(as amended, modified, supplemented and in effect from time to time, the “LPT
Retrocession Agreement”) between Eaglestone and NICO, substantially in the form
annexed hereto as Exhibit D;

 

WHEREAS, in connection with entry into the LPT Retrocession Agreement,
Reinsureds desire that NICO perform certain administrative functions on their
behalf from and after the Closing Date with respect to the Subject Asbestos
Liabilities, and the Parties hereto have agreed to enter into an Administrative
Services Agreement (as amended, modified, supplemented and in effect from time
to time, the “Administrative Services Agreement”), substantially in the form
annexed hereto as Exhibit A, and a related Transition Services Agreement (as
amended, modified, supplemented and in effect from time to time, the “Transition
Services Agreement”), substantially in the form annexed hereto as Exhibit H;

 

WHEREAS, in connection with entry into the LPT Retrocession Agreement,
Eaglestone, National Union, NICO and the Trustee have agreed to enter into a
Collateral Trust Agreement (as amended, modified, supplemented and in effect
from time to time, the “Collateral Trust Agreement”), substantially in the form
annexed hereto as Exhibit B, pursuant to which NICO will establish a grantor
trust to secure NICO’s obligations under the LPT Retrocession Agreement;

 

WHEREAS, Reinsureds, Eaglestone, and Berkshire Hathaway Inc., a Delaware
corporation (“Berkshire”) have agreed to enter into a parental guarantee
agreement (as amended, modified, supplemented and in effect from time to time,
the “Parental Guarantee Agreement”), substantially in the form annexed hereto as
Exhibit E, pursuant to which Berkshire shall guarantee to Eaglestone and
Reinsureds the payment or performance of certain obligations of NICO under the
Ancillary Agreements;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Parties hereto intend that National Union, as agent for the
Reinsureds and on its own behalf, have the right to receive directly from NICO
amounts payable under the LPT Retrocession Agreement in the event of the
insolvency of Eaglestone; and

 

WHEREAS, Reinsureds, Eaglestone and NICO, or their respective Affiliates, shall
execute and deliver such other agreements, instruments and documents as are
described herein;

 

NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants and agreements set forth herein, and other good and
valuable consideration, the adequacy and receipt of which are hereby
acknowledged, and intending to be legally bound hereby, the Reinsureds party
hereto, Eaglestone, and NICO (each individually, a “Party” and collectively, the
“Parties”) hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1                               Definitions.

 

The following terms shall have the respective meanings set forth below
throughout this Agreement:

 

“Actually Paid” shall have the meaning provided in the LPT Retrocession
Agreement.

 

“Administrative Services Agreement” shall have the meaning provided in the
recitals to this Agreement.

 

“Affiliate” means, as to any Person, a Person that controls, is controlled by,
or is under common control with such other Person.  For the avoidance of doubt,
neither the United States Treasury nor the Federal Reserve Bank of New York is
an Affiliate of Reinsureds or of Eaglestone.

 

“Aggregate Net Payments” means (i) the amount set forth on the Initial
Reconciliation Statement, the Preliminary Reconciliation Statement or the Final
Reconciliation Statement, as applicable, on the line item described as “Amount
Due to Collateral Trust” and (ii) the amount set forth on the Initial
Reconciliation Statement, the Preliminary Reconciliation Statement or the Final
Reconciliation Statement, as applicable, on the line item described as “Amount
Due to Eaglestone.”

 

“Agreement” shall have the meaning provided in preamble to this Agreement.

 

“AIG” means American International Group, Inc., a Delaware corporation and the
ultimate parent of Reinsureds and Eaglestone.

 

“Ancillary Agreements” means each of the agreements the forms of which are
Exhibits A through H attached hereto and each of the agreements, exhibits,
annexes, schedules and other attachments thereto; provided, however, that for
purposes of Article IX, the Parental Guarantee Agreement shall not be deemed to
be an Ancillary Agreement for all purposes under such Sections and Articles.

 

“Applicable Interest Rate” shall mean 4.25% per annum

 

“Applicable Law” means any domestic or foreign, federal, state or local statute,
law, ordinance or code, or any written rules, regulations or administrative or
judicial interpretations or

 

2

--------------------------------------------------------------------------------


 

policies issued by any Governmental Authority pursuant to any of the foregoing,
in each case applicable to any Party, and any Order, writ, injunction,
directive, judgment or decree of a court of competent jurisdiction applicable to
the Parties as generally applicable.

 

“Asbestos Claim” shall have the meaning provided in the LPT Retrocession
Agreement.

 

“Berkshire” shall have the meaning provided in recitals to this Agreement and
includes successors and permitted assigns.

 

“Books and Records” shall have the meaning provided in the Administrative
Services Agreement.

 

“Burdensome Condition” shall have the meaning set forth in Section 4.4(d).

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in New York City, New York are required or authorized by law to
be closed.

 

“Capital Maintenance Agreement” means the Capital Maintenance Agreement between
American International Group, Inc. and Eaglestone Reinsurance Company in
substantially the form annexed hereto as Exhibit F.

 

“Chartis Parties” shall have the meaning set forth in Section 9.12(c).

 

“Closing Date” shall have the meaning set forth in Section 2.1.

 

“Closing” shall have the meaning set forth in Section 2.1.

 

“CMA Default” means any failure of AIG to provide the funding required under the
Capital Maintenance Agreement that existed throughout, and is continuing
following expiration of, the thirty-day period specified in Paragraph 7(b) of
the Capital Maintenance Agreement.

 

“CMA Default Effective Date” means the third Business Day after the occurrence
of a CMA Default.

 

“Collateral Trust Account” means the trust account established pursuant to the
Collateral Trust Agreement.

 

“Collateral Trust Agreement” shall have the meaning set forth in the recitals to
this Agreement.

 

“Confidential Information” shall have the meaning set forth in Section 4.9(c).

 

“Designated Court” shall have the meaning set forth in Section 8.5.

 

“Disclosing Party” shall have the meaning set forth in Section 4.9(a).

 

“Dispute” shall have the meaning set forth in Section 8.1.

 

“Dollars” or “$” means United States dollars.

 

“Eaglestone” shall have the meaning provided in preamble to this Agreement and
includes successors and permitted assigns.

 

“Encumbrance” means any pledge, security interest, mortgage, lien, attachment,
right of first refusal, or option, including any restriction on receipt of
income or exercise of any other attribute of ownership, except such restrictions
as may be contained in any Applicable Law.

 

“End Date” shall have the meaning set forth in Section 7.1(d).

 

3

--------------------------------------------------------------------------------


 

“Extra-Contractual Obligations” shall have the meaning provided in the LPT
Retrocession Agreement.

 

“Final and Binding” shall have the meaning set forth in Section 2.3(g).

 

“Final Net Payments” shall have the meaning set forth in Section 2.3(h).

 

“Final Order” means (a) an order or award of an arbitration panel that is by its
terms final and as to which the time to petition for review has expired or
(b) an order or judgment of a court of competent jurisdiction (including without
limitation an order of the Designated Court with respect to an arbitration
award) that is by its terms final and is no longer subject to appeal, either as
of right or discretionary.

 

“Final Reconciliation Statement” shall have the meaning set forth in
Section 2.3(d).

 

“Governmental Authority” means any government, political subdivision, court,
board, commission, regulatory or administrative agency or other instrumentality
thereof, whether federal, state, provincial, local or foreign and including any
regulatory authority which may be partly or wholly autonomous.

 

“Inception” means 12:01 A.M. Eastern Standard Time on January 1, 2011.

 

“Included Reinsurance Recoverables” shall have the meaning provided in the LPT
Retrocession Agreement.

 

“Independent Accountant” shall have the meaning set forth in Section 2.3(e).

 

“Initial Net Payments” shall have the meaning set forth in Section 2.3(b).

 

“Initial Reconciliation Statement” shall have the meaning set forth in
Section 2.3(b).

 

“IRR Assignment” shall have the meaning set forth in Section 10.1.

 

“IRR Reassignment” shall have the meaning provided in Section 10.3.

 

“Lead Representative” of a Party is the Representative of the Party designated
from time to time to act as the Party’s coordinator vis-à-vis the other Parties
with respect to the transactions contemplated hereby.  National Union shall be
the Lead Representative of the Reinsureds.

 

“LPT Reinsurance Agreement” shall have the meaning provided in the recitals to
this Agreement.

 

“LPT Retrocession Agreement” shall have the meaning provided in the recitals to
this Agreement.

 

“National Union” means National Union Fire Insurance Company of Pittsburgh, Pa.
and includes successors and permitted assigns.

 

“NICO Subject Business” shall have the meaning provided in the LPT Retrocession
Agreement.

 

“NICO” shall have the meaning set forth in the preamble to this Agreement.  The
term “NICO” as used herein shall include any predecessor or successor of such
company, including by reason of sale of assets, merger, continuation,
consolidation or otherwise.

 

4

--------------------------------------------------------------------------------


 

“Order” means any order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with any Governmental Authority.

 

“Other Recoverables” has the meaning provided in the LPT Retrocession Agreement.

 

“Other Recoveries” shall have the meaning provided in the LPT Reinsurance
Agreement.

 

“Own Expense” has the meaning provided in the LPT Retrocession Agreement.

 

“Parental Guarantee Agreement” shall have the meaning provided in the recitals
to this Agreement.

 

“Party” or “Parties” shall have the meaning provided in the recitals to this
Agreement.

 

“Permit” means any material license, permit, order, approval, consent,
registration, membership, authorization or qualification under any Applicable
Law or with any Governmental Authority or under any industry or non-governmental
self-regulatory organization.

 

“Person” means any natural person, corporation, partnership, limited liability
company, trust, joint venture or other entity, including a Governmental
Authority.

 

“Preliminary Reconciliation Statement” shall have the meaning set forth in
Section 2.3(c).

 

“Receiving Party” shall have the meaning set forth in Section 4.9(a).

 

“Reinsureds” shall have the meaning provided in the LPT Retrocession Agreement
and is subject to supplementation as set forth therein, provided that any
Reinsured added by such supplementation shall execute an addendum to this
Agreement acknowledging that it is bound hereby.

 

“Reinsurer” shall have the meaning provided in the LPT Retrocession Agreement.

 

“Representatives” means, with respect to any Person, such Person’s officers,
directors, employees, members, partners, managing directors or members, agents,
advisors and other representatives.

 

“Retro Limit” shall have the meaning provided in the LPT Retrocession Agreement.

 

“Subject Asbestos Liabilities” shall have the meaning provided in the LPT
Retrocession Agreement.

 

“Subject Business” shall have the meaning provided in the LPT Reinsurance
Agreement.

 

“Subject Claim” shall have the meaning provided in the Administrative Services
Agreement.

 

“Subsidiary” means, when used with respect to any Person, any corporation,
limited liability company, partnership, association, trust or other entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (or, in the case of a
partnership, more than 50% of the general partnership interests) are, as of such
date, owned by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person.

 

5

--------------------------------------------------------------------------------


 

“Tax Authority” means, with respect to any Tax, any government or political
subdivision thereof that imposes such Tax, and any agency charged with the
collection, assessment, determination or administration of such Tax for such
government or subdivision.

 

“Tax Return” means any return, report, declaration, claim for refund,
certificate, bill, or other return or statement, including any schedule or
attachment thereto, and any amendment thereof, filed or required to be filed
with any Tax Authority in connection with the determination, assessment or
collection of any Tax.

 

“Tax” means any and all federal, state, foreign or local income, gross receipts,
premium, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, ad valorem/personal property, stamp,
excise, occupation, sales, use, transfer, value added, alternative minimum,
estimated or other tax, fee, duty, levy, custom, tariff, impost, assessment,
obligation or charge of the same or of a similar nature to any of the foregoing,
including any interest, penalty or addition thereto.

 

“Termination Date” shall have the meaning provided in the LPT Retrocession
Agreement.

 

“Third Party Reinsurance Agreements” shall have the meaning provided in the LPT
Retrocession Agreement.

 

“Third Party Reinsurance Recoverables” shall have the meaning provided in the
LPT Retrocession Agreement.

 

“Third Party Reinsurers” shall mean the reinsurers under the Third Party
Reinsurance Agreements.

 

“Transition Services Agreement” shall have the meaning set forth in the
Recitals.

 

“Trustee” means the trustee named in the Collateral Trust Agreement and any
successor trustee appointed as such pursuant to the terms of such Collateral
Trust Agreement.

 

“Ultimate Net Loss” shall have the meaning provided in the LPT Retrocession
Agreement.

 

ARTICLE II

 

TRANSACTIONS TO BE EFFECTUATED AT CLOSING

 

2.1                               Place and Date of Closing.

 

Unless otherwise agreed to by the Parties hereto, the closing (the “Closing”) of
the transactions contemplated under this Agreement and the Ancillary Agreements
will take place in the offices of Cahill Gordon & Reindel LLP, 80 Pine Street,
New York 10005, at 10:00 a.m., Eastern Time, on the third Business Day after the
date upon which each of the conditions set forth in Articles V and VI are
satisfied or waived by the Party or Parties entitled to waive the same (other
than those conditions that by their nature are to be satisfied at the Closing,
but subject to the satisfaction or waiver of those conditions at such time). 
Notwithstanding the foregoing, the Closing may occur at such other place, at
such other time or on such other date as Reinsureds and NICO may mutually
agree.  The day on which the Closing takes place is referred to herein as the
“Closing Date.”  The Closing shall be deemed for all purposes to have occurred
at 12:01 a.m., Eastern Time, on the Closing Date.

 

6

--------------------------------------------------------------------------------

 

2.2                               Loss Portfolio Transfer.

 

Subject to the satisfaction or waiver of all of the conditions to Closing set
forth in Articles V and VI, and subject to the terms and conditions set forth in
this Agreement, the LPT Reinsurance Agreement and the LPT Retrocession
Agreement, at the Closing:

 

(a)           Reinsureds and Eaglestone shall enter into the LPT Reinsurance
Agreement, and Reinsureds shall make, or shall have made, payment to Eaglestone
in the amount set forth in Section 3.2(a) thereof and in the manner specified in
Section 3.2(c) thereof.

 

(b)           Eaglestone and NICO shall enter into the LPT Retrocession
Agreement, and Eaglestone shall cause payment to be made to NICO in the amount
set forth in Section 3.3(a) thereof and in the manner specified in
Section 3.3(b) thereof.

 

(c)           NICO shall transfer and assign to the Collateral Trust Account,
assets in the amount and pursuant to the terms set forth in Section 7.2 of the
LPT Retrocession Agreement and in accordance with the terms of the Collateral
Trust Agreement.

 

2.3                               Reconciliation.

 

(a)           The Parties understand and agree that it is in their mutual
interests to agree to a mechanism for reconciling the balances due and owing
between them as of the Closing Date, as set forth in Section 3.2 of the LPT
Reinsurance Agreement and Section 3.3 of the LPT Retrocession Agreement.  The
Parties shall follow the protocol set forth in Sections 2.3(b) through 2.3(i) in
fully and finally reconciling amounts of these balances.

 

(b)           Reinsureds shall, at least five (5) Business Days prior to the
Closing Date, provide to NICO an estimated reconciliation statement as of the
month ending prior to the Closing Date in the form attached hereto as Exhibit G
(the “Initial Reconciliation Statement”), which shall be calculated in the
manner set forth on Schedule 2.3 attached hereto and which shall be broken down
by calendar quarter.  The Initial Reconciliation Statement shall set forth the
Aggregate Net Payments due to NICO and to Eaglestone (the “Initial Net
Payments”), which amount due to Eaglestone shall on or prior to the Closing Date
be deposited directly by Reinsureds on behalf of Eaglestone into the account
that shall have been specified in writing by Eaglestone at least five
(5) Business Days prior to the Closing Date, after which such amount due to NICO
shall be deposited directly by Eaglestone on behalf of NICO into the Collateral
Trust Account on the Closing Date.

 

(c)           Reinsureds shall, within forty-five (45) calendar days following
the Closing Date, provide to NICO a preliminary reconciliation statement in the
same form as the Initial Reconciliation Statement (the “Preliminary
Reconciliation Statement”), which shall be calculated as of the Closing Date and
in the manner set forth on Schedule 2.3 attached hereto, setting forth the
Aggregate Net Payments as of the Closing Date.

 

(d)           After the receipt by NICO of the Preliminary Reconciliation
Statement and until such time as the Final Reconciliation Statement is
completed, NICO and its authorized Representatives shall have, upon prior
written notice, reasonable access during normal business hours to the working
papers of Reinsureds relating to the Preliminary Reconciliation Statement and
the calculations set forth thereon. NICO shall have the right to review the
Preliminary Reconciliation Statement and comment thereon for a period of thirty
(30) Business Days after receipt thereof.  Any changes in the Preliminary
Reconciliation Statement that are agreed to by the Parties within such thirty
(30) Business Day review period shall be incorporated into a final
reconciliation

 

7

--------------------------------------------------------------------------------


 

statement (the “Final Reconciliation Statement”), as of the Closing Date.  In
the event NICO does not dispute the Preliminary Reconciliation Statement within
such thirty (30) Business Day review period, the Preliminary Reconciliation
Statement shall be deemed the Final Reconciliation Statement.

 

(e)           In the event that the Parties are unable to agree on the manner in
which any item or items should be treated in the Preliminary Reconciliation
Statement within such thirty (30) Business Day review period, each of the
Parties shall prepare separate written reports of such item or items remaining
in dispute and refer such reports to PriceWaterhouseCoopers (or if
PriceWaterhouseCoopers is unavailable, to another nationally recognized
independent accounting or actuarial firm that is neutral and impartial as may be
agreed by the parties) (the “Independent Accountant”) within ten (10) calendar
days after the expiration of such thirty (30) Business Day review period;
provided, however, that NICO shall have the right to dispute the determination
of any such item or items only on the basis of, and to the extent it claims
that, in determining such item (i) it was not calculated in the manner set forth
on Schedule 2.3 for the calculation of the Aggregate Net Payment or (ii) there
were mathematical errors in the calculation of such item; provided, further,
that any portion of any amount payable to NICO or to Reinsureds pursuant to
Section 2.3(h) that can be calculated from amounts that are not in dispute will
be paid within ten (10) calendar days after such written reports are required to
be submitted to the Independent Accountant.

 

(f)            The Independent Accountant shall determine within thirty (30)
calendar days the manner in which such item or items shall be treated in the
Final Reconciliation Statement; provided, however, that the dollar amount of
each item in dispute shall be determined within the range of dollar amounts
proposed by NICO, on the one hand, and Reinsureds, on the other hand.  The
Parties acknowledge and agree that (i) the review by and determinations of the
Independent Accountant shall be limited to, and only to, the item or items
contained in the reports prepared and submitted to the Independent Accountant by
the Parties, and (ii) the determinations by the Independent Accountant shall be
based solely on the criteria set forth in the proviso in the first sentence of
this Section 2.3(f).

 

(g)           The determinations by the Independent Accountant as to the items
in dispute shall be in writing and shall be Final and Binding on the parties and
shall be reflected in the Final Reconciliation Statement.  For purposes of this
Section 2.3(g), “Final and Binding” means that the determinations made pursuant
to this Section 2.3, including the determinations, if any, made by the
Independent Accountant shall have the same preclusive effect for all purposes as
if such determinations had been embodied in a final judgment, no longer subject
to appeal, entered by a court of competent jurisdiction, and each Party may
petition the Designated Court to reduce such decision to judgment.  The fees,
costs and expenses of retaining the Independent Accountant shall be allocated by
the Independent Accountant between the Parties in accordance with the
Independent Accountant’s judgment as to the relative merits of the respective
Parties’ proposals in respect of the disputed items.  Within five (5) Business
Days following the resolution of all disputed items, Reinsureds shall prepare
the Final Reconciliation Statement and shall deliver copies thereof to NICO.

 

(h)           In the event that (i) the Aggregate Net Payment due to NICO or to
Eaglestone, as the case may be, as determined in the Final Reconciliation
Statement (the “Final Net Payments”) exceeds the Initial Net Payment to NICO or
to Eaglestone, then Reinsureds shall pay to NICO or to Eaglestone, as
applicable, cash in Dollars in an amount equal to such difference, less

 

8

--------------------------------------------------------------------------------


 

any portion of such difference previously paid to NICO or to Eaglestone, as
applicable, pursuant to Section 2.3(e), within ten (10) calendar days after the
Final Reconciliation Statement has been determined, plus interest on such amount
from and including the Closing Date up to but not including the date of payment
accrued at the Applicable Interest Rate, or (ii) the Final Net Payments to NICO
or to Eaglestone, as applicable, is less than the Initial Net Payments to NICO
or to Eaglestone, as applicable, then NICO or Eaglestone, as applicable, shall
return to Reinsureds cash in Dollars in an amount equal to such difference, less
any portion of such difference previously paid to Reinsureds pursuant to
Section 2.3(e), within ten (10) calendar days after the Final Reconciliation
Statement has been determined, plus interest on such amount from and including
the Closing Date up to but not including the date of payment accrued at the
Applicable Interest Rate.

 

(i)            All cash required to be transferred from Reinsureds to NICO
pursuant to Section 2.3 shall be by wire transfer of immediately available funds
to the Collateral Trust Account and all cash required to be transferred from
NICO to Reinsureds pursuant to Section 2.3 shall be by wire transfer of
immediately available funds withdrawn from the Collateral Trust Account to one
or more bank accounts specified in writing by Reinsureds, in each case free and
clear of all Encumbrances.  All transfers of funds pursuant to this Section 2.3
shall be accounted for consistently with Section 13.1 of the Administrative
Services Agreement.

 

2.4                               Additional Deliveries on or Prior to Closing.

 

Reinsureds, Eaglestone and NICO shall, and shall cause their applicable
Affiliates to, enter into and deliver to each other Party, on or prior to the
Closing Date:

 

(i)                                     LPT Reinsurance Agreement;

 

(ii)                                  LPT Retrocession Agreement;

 

(iii)                               Administrative Services Agreement;

 

(iv)                              Collateral Trust Agreement;

 

(v)                                 Parental Guarantee Agreement;

 

(vi)                              Capital Maintenance Agreement;

 

(vii)                           Transition Services Agreement;

 

(viii)                        such other agreements, instruments and documents
as are required under this Agreement or the Ancillary Agreements to be executed
and delivered by Reinsureds, Eaglestone, NICO and any respective Affiliates of
Reinsureds, Eaglestone and NICO.

 

ARTICLE III

 

REPRESENTATIONS, WARRANTIES, AND INVESTIGATION

 

3.1                               Representations and Warranties.

 

Reinsureds and Eaglestone hereby represent and warrant to NICO that as of the
date hereof:

 

9

--------------------------------------------------------------------------------


 

(a)           Redomestication of Eaglestone.

 

Eaglestone has been redomesticated to Pennsylvania.

 

(b)           Transactions Since Inception.

 

(i)                                     Except as set forth in Schedule
3.1(b) hereto, Reinsureds have not since January 1, 2011, to and including the
date hereof, entered into (a) any settlements of claims within the Subject
Asbestos Liabilities for an amount in excess of $1 million as against any one
claimant, exclusive of loss adjustment expenses, or (b) any commutation of any
ceded reinsurance contract affecting the Subject Asbestos Liabilities.

 

(ii)                                  Reinsureds warrant that between the date
hereof and the Closing Date they will provide notice to Eaglestone and NICO in
writing in advance of finalizing any commutation of any ceded reinsurance
contract affecting the Subject Asbestos Liabilities and that they will not
effect any such commutation without the prior consent of Eaglestone and NICO in
their sole discretion;

 

(iii)                               Reinsureds warrant that between the date
hereof and the Closing Date they will provide notice to Eaglestone and NICO in
writing in advance of finalizing any settlement of claims within the Subject
Asbestos Liabilities for an amount in excess of $1 million as against any one
claimant, exclusive of loss adjustment expenses and that they will not effect
any such settlement without the prior consent of Eaglestone and NICO, which
consent shall not be unreasonably withheld, conditioned, or delayed, provided,
however, that each of Eaglestone and NICO shall be deemed to have consented
unless it provides written objections the Reinsureds no later than seven days
after its receipt of the notice provided for herein;

 

(c)           Disclosed Information.

 

Reinsureds and Eaglestone have provided to NICO the information listed on
Schedule 3.1(c).  Reinsureds and Eaglestone acknowledge that such information
was material to NICO in agreeing to enter into this Agreement and the Ancillary
Agreements.  Except as set forth in Schedule 3.1(c), to the knowledge of the
Persons identified on Schedule 3.1(c)-1 hereto, after reasonable inquiry, no
item so provided is inaccurate or incomplete in any material respect as to the
matters set forth therein.

 

3.2                               No Other Representations or Warranties.

 

(a)           Notwithstanding anything contained in this Agreement or any
Ancillary Agreement to the contrary,

 

(i)                                     none of any Reinsured, any Person on
behalf of any Reinsured or Eaglestone has made or is making any representation
or warranty whatsoever, express or implied, beyond those expressly made by
Reinsureds or Eaglestone in Section 3.1 hereof;

 

(ii)                                  NICO has not been induced by, or relied
upon, any representations, warranties, or statements (written or oral), whether
express or implied,

 

10

--------------------------------------------------------------------------------


 

made by any Person, that are not expressly set forth in Section 3.1; and

 

(iii)                               except with respect to the express
representation in Section 3.1(c), NICO acknowledges that it is entering into the
transactions contemplated hereby notwithstanding the existence and/or substance
of any information not disclosed to it by Reinsureds and/or Eaglestone.

 

(b)           Without limiting the generality of the foregoing, NICO
acknowledges that

 

(i)                                     no representations or warranties are
made with respect to any projections, forecasts, estimates, budgets or claim or
reserve information that has or may have been made available to NICO, its
Affiliates or any of their respective Representatives;

 

(ii)                                  no representations or warranties are made
with respect to any other information or documents made available to NICO or any
of its Affiliates or Representatives except, in the case of this clause
(ii) only, as expressly covered by a representation or warranty contained in
Section 3.1; and

 

(iii)                               NICO has conducted its own independent
review and analysis of the Subject Asbestos Liabilities.

 

3.3                               Exclusive Remedy.

 

The exclusive remedy for misrepresentation (including without limitation knowing
and intentional misrepresentation) or breach of warranty with respect to
Section 3.1 hereof is a claim for damages to be brought in an arbitration
proceeding pursuant to Article VIII hereof.  Any such proceeding shall be
commenced no later than three years following the Closing Date.  In any such
proceeding the arbitrators may not award rescission or damages or reformation in
lieu thereof but shall be limited to awarding damages proximately caused by the
misrepresentation or breach of warranty, as measured by the economic difference,
as to the specific item referenced, between the value to the transaction of the
item as represented and the value to the transaction of the item under the
actual facts.

 

ARTICLE IV

 

ADDITIONAL AGREEMENTS OF REINSUREDS, EAGLESTONE AND NICO

 

4.1                               Conduct of Business.

 

Except as (a) consented to in writing by NICO (which consent shall not be
unreasonably withheld, delayed or conditioned), (b) contemplated in this
Agreement or the Ancillary Agreements or (c) required by any Order or Applicable
Law, during the period from the date hereof through the earlier of the Closing
Date or the termination of this Agreement, each of Reinsureds and Eaglestone:

 

(i)                                     shall not commute any Third Party
Reinsurance Agreement providing reinsurance coverage for the Subject Asbestos
Liabilities;

 

11

--------------------------------------------------------------------------------


 

(ii)                                  shall not settle any Subject Claim for an
amount in excess of five million dollars ($5,000,000) (net of any Third Party
Reinsurance Recoverables or Other Recoveries that are reasonably expected by
Reinsureds to be collectible);

 

(iii)                               shall not compromise any Subject Claim for
an amount in excess of five million dollars ($5,000,000) on any Third Party
Reinsurance Recoverables or Other Recoveries inuring to the benefit of NICO;

 

(iv)                              shall conduct the NICO Subject Business
insofar as it relates to the Subject Asbestos Liabilities in the ordinary course
consistent with past practice;

 

(v)                                 shall use commercially reasonable efforts to
maintain its existing relations and goodwill with customers, suppliers,
reinsurers, retrocessionaires, agents, brokers and distributors;

 

(vi)                              shall not make any admission of liability,
agreement or compromise with any Person in relation to any Subject Claim
involving an amount in excess of five million dollars ($5,000,000) (net of any
Third Party Reinsurance Recoverables or Other Recoveries that are reasonably
expected by Reinsureds to be collectible);

 

(vii)                           shall not (A) adopt a plan of complete or
partial liquidation, dissolution or rehabilitation, (B) undertake any action by
a Reinsured or Eaglestone that results in redomestication of that entity to a
jurisdiction outside of the United States or (C) adopt a plan of merger,
consolidation, restructuring, recapitalization, redomestication or other
reorganization or voluntarily undertake any other changes in the corporate
structure of Reinsureds or Eaglestone that adversely affects in any material
respect the Subject Asbestos Liabilities;

 

(viii)                        shall keep its Books and Records accurate in all
material respects;

 

(ix)                                shall comply with all regulatory
requirements with respect to the NICO Subject Business, except where the failure
to do so would not individually or in the aggregate have a material adverse
effect on the Subject Asbestos Liabilities, it being understood that this
paragraph (ix) does not relate to matters included within the definition of
“Extra Contractual Obligations”; and

 

(x)                                   shall not authorize or enter into an
agreement or arrangement of any kind expressly to do any of the foregoing.

 

4.2                               Expenses.

 

Regardless of whether any or all of the transactions contemplated by this
Agreement and the Ancillary Agreements are consummated, and except as otherwise
expressly provided herein or therein, NICO, Reinsureds and Eaglestone shall each
bear their respective direct and indirect fees, costs and expenses incurred in
connection with the negotiation, preparation and execution of this Agreement,
the Ancillary Agreements and the consummation of the transactions contemplated
hereby or thereby, including all fees and expenses of its Representatives.

 

12

--------------------------------------------------------------------------------


 

4.3                               Access; Certain Communications.

 

(a)           Between the date of this Agreement and the Closing Date,
Reinsureds and Eaglestone shall afford to NICO and its Representatives
reasonable access, upon reasonable advance notice and during normal business
hours, to contracts, documents and information relating to the assets,
liabilities, business, operations and other aspects of the NICO Subject Business
insofar as they relate to the Subject Asbestos Liabilities; provided, however,
that Reinsureds and Eaglestone shall not be obligated to provide such access or
information if Reinsureds or Eaglestone determine, in their reasonable judgment,
that doing so would violate Applicable Law or a contract, agreement or
obligation of confidentiality owing to a third-party or jeopardize the
protection of an attorney-client privilege.  Nevertheless, if either Reinsureds
or Eaglestone proposes to withhold any access or information, such Party shall
notify NICO of such proposal and specify the reason therefore.  Such Party and
NICO shall work together in good faith to determine a manner in which such
access or information can be provided without such a violation.

 

(b)           Between the date of this Agreement and the Closing Date,
Reinsureds and Eaglestone shall cause their respective Representatives to
cooperate in good faith with NICO and its Representatives in connection with all
such access.  Without limiting any of the terms thereof, the terms of
Section 4.9 shall govern NICO’s, its Affiliates’ and their Representatives’
obligations with respect to all Confidential Information with respect to the
NICO Subject Business and Reinsureds, Eaglestone and their Affiliates and other
related Persons, which has been provided or made available to them at any time,
including during the period between the date of this Agreement and the Closing
Date.

 

4.4                               Commercially Reasonable Efforts; Governmental
Consents.

 

(a)           Upon the terms and subject to the conditions set forth in this
Agreement, between the date of this Agreement and the Closing Date, Reinsureds,
Eaglestone and NICO shall each use their commercially reasonable efforts to
promptly (i) take, or to cause to be taken, all reasonable actions, and to do,
or to cause to be done, and to provide reasonable assistance and cooperation to
the other party in doing all things reasonably necessary, proper or advisable
under Applicable Law or otherwise to consummate and make effective the
transactions contemplated by this Agreement (including satisfying all Closing
conditions) and the Ancillary Agreements, in each case as applicable to such
Party; and (ii) obtain from any Governmental Authority any actions, non-actions,
clearances, waivers, consents, approvals, Permits or Orders required to be
obtained by such Party, or any of their respective Affiliates in connection with
the authorization, execution, delivery and performance of this Agreement and the
Ancillary Agreements and the consummation of the transactions contemplated
hereby and thereby.

 

(b)           Between the date of this Agreement and the Closing Date,
Reinsureds, Eaglestone and NICO shall use their reasonable best efforts to
provide each other with a reasonable opportunity to review and comment on any
substantive submissions to any Governmental Authority (other than a Tax
Authority) in connection with the consents and approvals contemplated in
Section 4.4(a) and shall keep one another reasonably informed of developments
relating to their efforts to obtain such consents and approvals.

 

(c)           Once all of the closing conditions set forth in Articles V and VI
have been satisfied, no Party to this Agreement shall consent to any voluntary
delay of the Closing at the behest of any Governmental Authority without the
consent of the other Party to this Agreement, which consent shall not be
unreasonably withheld, delayed or conditioned.

 

13

--------------------------------------------------------------------------------


 

(d)           Notwithstanding anything herein to the contrary, between the date
of this Agreement and the Closing Date, none of Reinsureds, Eaglestone or NICO
shall be obligated to take or refrain from taking or to agree to it, or its
Affiliates taking or refraining from any action or to suffer to exist any
condition, limitation, restriction or requirement which would, individually or
together with all other such actions, conditions, limitations, restrictions or
requirements, reasonably be expected to materially and adversely affect the
benefits, taken as a whole, which such Party could otherwise reasonably expect
to derive from the consummation of the transactions contemplated by this
Agreement and the Ancillary Agreements had such Party not been obligated to take
or refrain from or to agree to the taking or refraining from such action or
suffer to exist such condition, limitation, restriction or requirement,
excluding the effects of any such condition, limitation, restriction or
requirement that (i) is customary for applicable Governmental Authorities to
impose in transactions of the type contemplated by this Agreement or the
Ancillary Agreements, or (ii) is otherwise agreed to by the Parties in terms of
an amendment or change to any of the Ancillary Agreements (a “Burdensome
Condition”).

 

4.5                               Further Assurances.

 

Subject to the terms and conditions of this Agreement and the Ancillary
Agreements, each such Party shall, at or prior to the Closing Date, use its
commercially reasonable efforts to fulfill or obtain the fulfillment of the
conditions precedent to the consummation of the transactions contemplated hereby
and by the Ancillary Agreements as applicable to such Party, including the
execution and delivery of any documents, certificates, instruments or other
papers and the taking of any other actions that are reasonably necessary for the
consummation of the transactions contemplated hereby and by the Ancillary
Agreements.

 

4.6                               Notification of Certain Matters.

 

Prior to Closing, each Party shall give prompt notice to each other Party of
(a) any adverse event, change or circumstance that (i) would, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Party or its Affiliates to consummate the transactions
contemplated by this Agreement and the Ancillary Agreements, or (ii) would
reasonably be expected to cause any condition set forth in Articles V and VI to
be unsatisfied in any material respect at any time prior to the Closing Date,
(b) any litigation or administrative proceeding pending or, to its knowledge,
threatened in writing which challenges or seeks to restrain or enjoin the
consummation of the transactions contemplated hereby and by the Ancillary
Agreements, (c) any downgrade in the financial strength ratings by any
applicable rating agency of a Party or any of their respective Affiliates that
will be a Party to an Ancillary Agreement or of Berkshire, and (d) a change in
the current jurisdiction of domicile of such Party; provided, however, in each
case, the delivery of any notice pursuant to this Section 4.6 shall not limit or
otherwise affect the remedies available hereunder to the Party receiving such
notice.

 

4.7                               Transfer and Maintenance of Books and Records.

 

Through the Closing Date, Reinsureds and Eaglestone shall maintain the Books and
Records in all material respects in the same manner and with the same care that
the Books and Records have been maintained prior to the execution of this
Agreement.  Following the Closing, the Parties shall maintain the Books and
Records consistent with the requirements set forth in the Administrative
Services Agreement.  During the period between the date hereof and the Closing
Date, the Parties shall in good faith agree upon a protocol to (a) transfer to
NICO the Books and Records following the Closing and/or (b) provide NICO with
reasonable access to the Books and

 

14

--------------------------------------------------------------------------------


 

Records during normal business hours following the Closing, as may be provided
for under the Administrative Services Agreement or the Transition Services
Agreement.

 

4.8                               Cooperation after Closing.

 

After the Closing, Reinsureds, Eaglestone and NICO shall cooperate with each
other by furnishing any additional information and executing and delivering any
additional documents as may be reasonably requested by the other to further
perfect or evidence the consummation of any transaction contemplated by this
Agreement or any Ancillary Agreement; provided, however, that any such
additional documents must be reasonably satisfactory to each of the Parties and
not impose upon either Party any liability, risk, obligation, loss, or material
cost or expense not contemplated by this Agreement or the Ancillary Agreements.

 

4.9                               Confidentiality.

 

(a)           Reinsureds, Eaglestone and NICO (each, the “Receiving Party”)
hereby covenant and agree, each on behalf of itself and on behalf of its
Affiliates, that from and after the date hereof, the Receiving Party and its
Affiliates will not disclose, give, sell, use or otherwise divulge any
Confidential Information (defined below) of another Party (the “Disclosing
Party”) or permit their respective Representatives to do the same, except that
each Receiving Party may disclose such Confidential Information or portions
thereof (i) if legally compelled to do so or as required in connection with an
examination by an insurance regulatory authority, (ii) to the extent necessary
for the performance of such Receiving Party’s obligations under this Agreement
or the Ancillary Agreements, (iii) to the extent necessary for the enforcement
of the rights of such Receiving Party and its Affiliates under this Agreement or
the Ancillary Agreements, (iv) to those of such Receiving Party’s Affiliates,
and to their respective Representatives in each case who need to know such
information for the foregoing purposes, (v) as required under any Applicable
Law, (vi) as required to a Tax Authority to support a position taken on any Tax
Return, or (vii) or as required by the rules of any stock exchange on which the
stock of a Receiving Party’s Affiliate is traded.  If the Receiving Party or its
Affiliates, or any of their respective Representatives become legally compelled
to disclose any Confidential Information (other than as required in connection
with an examination by an insurance regulatory authority or as required to a Tax
Authority to support a position taken on any Tax Return), the Receiving Party
shall provide Disclosing Party with prompt written notice of such requirement so
that the Disclosing Party may seek a protective order or other remedy or waive
compliance with this Section 4.9.  In the event that such protective order or
other remedy is not obtained, or Disclosing Party waives compliance with this
Section 4.9, the Receiving Party or its Affiliates, as applicable, shall furnish
only that portion of Confidential Information which is legally required to be
provided and exercise its commercially reasonable efforts to obtain assurances
that appropriate confidential treatment will be accorded to the Confidential
Information.

 

(b)           The Receiving Party, on behalf of itself and on behalf of its
Affiliates and their respective Representatives acknowledges that a breach of
its obligations under this Section 4.9 may result in irreparable injury to the
Disclosing Party.  In the event of the breach by Receiving Party or any of its
Affiliates or their respective Representatives of any of the terms and
conditions of this Section 4.9 to be performed, the Disclosing Party shall be
entitled to the remedies provided in Article VIII.

 

(c)           For the purposes of this Agreement, “Confidential Information”
means all confidential information (irrespective of the form of such
information) of any kind, including any

 

15

--------------------------------------------------------------------------------


 

analyses, compilations, data, studies, notes, translations, memoranda or other
documents, concerning the Disclosing Party or any of its Affiliates obtained
directly or indirectly from the Disclosing Party or any of its Affiliates, or
Representatives in connection with the transactions contemplated by this
Agreement and the Ancillary Agreements, including any information regarding the
Subject Business or any portion of this Agreement or any of the Ancillary
Agreements that is not public, except information (i) which at the time of the
disclosure or thereafter is ascertainable or available to the public (other than
as a result of a disclosure directly or indirectly by the Receiving Party or any
of its Affiliates, or Representatives), (ii) is or becomes available to the
Receiving Party on a non-confidential basis from a source other than the
Disclosing Party or any of its Affiliates, or Representatives, provided that, to
the knowledge of such Receiving Party, such source was not prohibited from
disclosing such information to the Receiving Party by a legal, contractual or
fiduciary obligation owed to another Person, (iii) the Receiving Party can
establish is already in its possession or the possession of any of its
Affiliates, or Representatives (other than information furnished by or on behalf
of the Disclosing Party), or (iv) which is independently developed by the
Receiving Party or its Affiliates without the use or benefit of any information
that would otherwise be Confidential Information.

 

4.10                        Waiver of Duty of Utmost Good Faith.

 

Each Party absolutely and irrevocably waives resort to the duty of “utmost good
faith” or any similar principle in connection with the negotiation and/or
execution of this Agreement and the Ancillary Agreements; provided, however,
that this waiver shall not apply to any such duty as may exist with respect to
matters arising, and actions taken, on or after the Closing Date.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO THE OBLIGATION OF NICO TO CLOSE

 

NICO’s obligation to consummate the transactions contemplated by this Agreement
and the Ancillary Agreements is subject to the satisfaction (or waiver, if
permissible under Applicable Law) on or prior to the Closing Date of the
following conditions.

 

5.1                               Covenants.

 

(a)           Reinsureds and Eaglestone shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by Reinsureds and Eaglestone at or prior to the
Closing.

 

(b)           NICO shall have received a certificate from each of the Reinsureds
and Eaglestone to the effect set forth in Section 5.1(a).

 

5.2                               Ancillary Agreements.

 

The Ancillary Agreements shall have been duly executed and delivered by
Reinsureds and Eaglestone and the Trustee, as applicable, and such agreements
shall be in full force and effect with respect to Reinsureds and Eaglestone on
the Closing Date.

 

5.3                               Secretary’s Certificates.

 

Reinsureds and Eaglestone shall have delivered to NICO a certificate of the
secretary or assistant secretary of each of Reinsureds and Eaglestone, dated as
of the Closing Date, as to the resolutions of the board of directors of each of
Reinsureds and Eaglestone and their applicable

 

16

--------------------------------------------------------------------------------


 

Affiliates authorizing the execution, delivery and performance of this Agreement
and the Ancillary Agreements to which it is a party, as to the status and
signature of each of their respective officers who executed and delivered this
Agreement and such Ancillary Agreements.

 

5.4                               Governmental Approvals and Consents.

 

All filings required to be made prior to the Closing with, and all regulatory
consents and approvals required to be obtained prior to the Closing from, any
Governmental Authority, in connection with the execution and delivery of this
Agreement and the Ancillary Agreements and the consummation of the transactions
contemplated hereby and thereby shall have been made or obtained.

 

5.5                               Injunction and Litigation.

 

No Order issued by any court or other Governmental Authority of competent
jurisdiction with valid enforcement authority restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated by this
Agreement or the Ancillary Agreements shall be in effect.

 

5.6                               Frustration of Closing Conditions.

 

NICO may not rely on the failure of any condition set forth in this Article V to
be satisfied if such failure was caused by NICO’s failure to use its
commercially reasonable efforts to consummate the transactions contemplated by
this Agreement and the Ancillary Agreements as required by and subject to
Section 4.4.

 

ARTICLE VI

 

CONDITIONS PRECEDENT TO THE OBLIGATION
OF REINSUREDS AND EAGLESTONE TO CLOSE

 

Reinsureds’ and Eaglestone’s obligation to consummate the transactions
contemplated by this Agreement and the Ancillary Agreements is subject to the
satisfaction (or waiver, if permissible under Applicable Law) on or prior to the
Closing Date of the following conditions.

 

6.1                               Covenants.

 

(a)           NICO shall have performed and complied in all material respects
with all covenants and agreements required by this Agreement to be performed or
complied with by NICO at or prior to the Closing.

 

(b)           Reinsureds and Eaglestone shall have received a certificate from
NICO to the effect set forth in Section 6.1(a).

 

6.2                              Ancillary Agreements.

 

The Ancillary Agreements shall have been duly executed and delivered by NICO, or
its Affiliates and the Trustee, as applicable, and such agreements shall be in
full force and effect with respect to NICO or such Affiliate on the Closing
Date.

 

6.3                               Secretary’s Certificates.

 

(a)           NICO shall have delivered to Reinsureds and Eaglestone a
certificate of the secretary or assistant secretary of NICO, dated as of the
Closing Date, as to the resolution of the board of directors of NICO authorizing
the execution, delivery and performance of this Agreement and

 

17

--------------------------------------------------------------------------------


 

the Ancillary Agreements to which it is a party, as to the status and signature
of each of its respective officers who executed and delivered this Agreement and
the Ancillary Agreements.

 

(b)           Berkshire shall have delivered to Reinsureds and Eaglestone a
certificate of the secretary or assistant secretary of Berkshire, dated as of
the Closing Date, as to (i) the resolution of the board of directors of
Berkshire authorizing the execution, delivery and performance of guarantees by
Berkshire and certifying that such resolutions are still in full force and
effect and (ii) the authority, status and signature of its officer who executed
and delivered this Agreement and the Ancillary Agreements to which it is a
party.

 

6.4                               Governmental Approvals and Consents.

 

All filings required to be made prior to the Closing with, and all regulatory
consents and approvals required to be obtained prior to the Closing from, any
Governmental Authority, in connection with the execution and delivery of this
Agreement and the Ancillary Agreements and the consummation of the transactions
contemplated hereby and thereby shall have been made or obtained.

 

6.5                               Certain Facilities

 

All consents and waivers, if any, required to be obtained prior to the Closing
from the lenders under (i) the Letter of Credit and Reimbursement Agreement
dated as of December 23, 2010 by and among Chartis Inc., JPMorgan Chase Bank,
N.A., as administrative agent, and the other lenders party thereto, (ii) the
364-Day Credit Agreement dated as of December 23, 2010 by and among American
International Group, Inc., JPMorgan Chase Bank, N.A., as administrative agent,
and the other lenders party thereto and (iii) the Three Year Credit Agreement
dated as of December 23, 2010 by and among Chartis Inc., JPMorgan Chase Bank,
N.A., as administrative agent, and the other lenders party thereto, shall have
been obtained and are in effect.

 

6.6                               Injunction and Litigation.

 

No Order issued by any court or other Governmental Authority of competent
jurisdiction with valid enforcement authority restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated by this
Agreement or the Ancillary Agreements shall be in effect.

 

6.7                               Rating of NICO.

 

NICO’s financial strength rating by A.M. Best Company, Inc. has not been reduced
below “A++”.

 

6.8                               Frustration of Closing Conditions.

 

Reinsureds and Eaglestone may not rely on the failure of any condition set forth
in this Article VI to be satisfied if such failure was caused by Reinsureds’ or
Eaglestone’s failure to use their commercially reasonable efforts to consummate
the transactions contemplated by this Agreement and the Ancillary Agreements as
required by and subject to Section 4.4.

 

18

--------------------------------------------------------------------------------

 

ARTICLE VII

 

TERMINATION

 

7.1                               Termination of Agreement.

 

This Agreement may be terminated at any time prior to the Closing:

 

(a)           By mutual written consent of Reinsureds, Eaglestone and NICO.

 

(b)           By Reinsureds and Eaglestone in writing if NICO shall fail to
perform in any material respect its agreements contained herein required to be
performed by it prior to the Closing Date, in each case so as to cause a
condition to Closing set forth in Section 6.1 to be incapable of satisfaction,
which failure or breach is not cured within twenty (20) Business Days after
Reinsureds and Eaglestone have notified NICO in writing of its intent to
terminate this Agreement pursuant to this Section 7.1(b).

 

(c)           By NICO in writing if Reinsureds or Eaglestone shall fail to
perform in any material respect their agreements contained herein required to be
performed by them prior to the date of such termination, in each case so as to
cause a condition to Closing set forth in Section 5.1 to be incapable of
satisfaction, which failure or breach is not cured within twenty (20) Business
Days after NICO has notified Reinsureds and Eaglestone in writing of its intent
to terminate this Agreement pursuant to this Section 7.1(c).

 

(d)           By any of Reinsureds, Eaglestone or NICO if the Closing has not
occurred on or before July 31, 2011 (the “End Date”); provided, however, that
the right to terminate this Agreement pursuant to this Section 7.1(d) shall not
be available to a Party if the failure of the transactions contemplated by this
Agreement and the Ancillary Agreements to be consummated on or before the End
Date was primarily due to the failure of such Party to perform any of its
obligations under this Agreement.

 

(e)           By either Reinsureds, Eaglestone or NICO in the event of the
issuance of a final nonappealable Order restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement and the Ancillary
Agreements; provided, however, that the right to terminate this Agreement under
this Section 7.1(e) shall not be available to a Party if the issuance of such
final, nonappealable Order was primarily due to the failure of such Party to
perform any of its obligations under this Agreement.

 

(f)            By Reinsureds or Eaglestone in the event that A.M. Best
Company, Inc. has reduced its rating of NICO such as would cause the condition
set forth in Section 6.6 to fail to be satisfied, and such reduction has not
publicly been reversed within ten (10) calendar days such that the condition in
Section 6.6 would then be satisfied.

 

7.2                               Effect of Termination.

 

In the event of termination of this Agreement pursuant to Section 7.1 hereof,
written notice of termination shall be given pursuant to the notice provisions
herein, and this Agreement shall forthwith become null and void and there shall
be no liability by any Party hereto, except (a) that the provisions of
Article VIII, Article IX and Sections 3.3, 4.2 and 7.2 shall remain in full
force and effect and (b) any confidentiality obligations of the Parties (arising
under this Agreement or under any other confidentiality agreement entered into
by Reinsureds, Eaglestone and NICO) shall survive the termination of this
Agreement.

 

19

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

DISPUTE RESOLUTION

 

8.1                               Framework for Dispute Resolution.

 

(a)           Any dispute arising under or in any way related to this Master
Transaction Agreement, to the LPT Reinsurance Agreement, to the LPT Retrocession
Agreement, to the Administrative Services Agreement, or to any of the Ancillary
Agreements (“Dispute”), specifically including without limitation disputes
concerning breach, termination, validity, or alleged fraud in the inducement of
any of the foregoing agreements, or any other wrongful pre-Closing conduct,
shall be first addressed in accordance with the procedures specified in
Section 8.2, and subsequently, if necessary, Section 8.3 and Section 8.4.

 

(b)           The procedures specified in Section 8.1(a) are the sole and
exclusive procedures for the resolution of any Disputes, provided, however, that
a Party that believes it will suffer irreparable injury in the period before
such procedures can produce a final and binding result may apply to the
Designated Court specified in Section 8.5 for relief, subject to the standards
of Applicable Law relating to interim relief in aid of arbitration.

 

8.2                               Negotiation Amongst the Parties

 

(a)           The Parties shall first attempt to resolve Disputes by informal
in-person discussions and negotiations between the Representatives of Reinsureds
and NICO and, to the extent Eaglestone has a separate and distinct interest not
already accounted for in the discussions, of Eaglestone as well.  If the Parties
are unable to resolve any such Dispute through such in-person discussions and
negotiations within thirty (30) calendar days of the day on which a Party
receives from the other Party or Parties written notice of a Dispute, the
Dispute shall be submitted for resolution to a designated executive officer of
each of NICO and the Reinsureds (and, as applicable, Eaglestone) with authority
to make a decision.  If the designated executive officers are unable to reach a
mutually acceptable resolution within ten (10) calendar days after expiration of
such thirty-day period, on the request of any Party, the Dispute shall be
resolved in accordance with subsection (b).  All negotiations, discussions, and
communications made or conducted pursuant to the procedures set forth in this
Section 8.2(a) are confidential and will be treated as compromise and settlement
negotiations for purposes of the Federal Rules of Evidence and any other
applicable rules of evidence.

 

(b)           Upon completion of the dispute resolution process described in
subsection (a) of this Section 8.2 without resolution of the Dispute, any Party
may submit the Dispute for resolution in accordance with Section 8.3.

 

8.3                               Obligation to Arbitrate.

 

All Disputes, to the extent not resolved by negotiation between the Parties,
shall be resolved by arbitration in a consolidated arbitration involving all
agreements and Parties relevant to the Dispute.  Any Person that is a Party to
any of the foregoing agreements shall have an absolute right to intervene in any
such arbitration.

 

20

--------------------------------------------------------------------------------


 

8.4                               Arbitration Procedure.

 

The procedure for the arbitration shall be the Neutral Panel Version of the
September 2009 Procedures for the Resolution of U.S. Insurance and Reinsurance
Disputes, with the following modifications:

 

(a)           The Reinsureds as a group, together with Eaglestone, shall be
treated as a single party to the arbitration unless Eaglestone is at the time of
the arbitration under the control of a Department of Insurance or otherwise has
a separate and distinct interest not adequately represented by Reinsureds, in
which event Eaglestone shall be treated as a separate party.

 

(b)           The Panel shall be selected via the ARIAS-US Neutral Selection
Procedure as in effect on the date hereof with the following parameters:

 

(i)                                     The number of prospective panel members
to be furnished by ARIAS in step 2 shall be 30.

 

(ii)                                  The number of panelists to remain after
the deletions and strikes in step 4 shall be 12.

 

(iii)                               If Eaglestone is being treated as a separate
party pursuant to paragraph (a) above, it shall have one strike for every two of
the Reinsured and NICO.

 

(c)           The seat of the arbitration shall be Philadelphia, Pennsylvania. 
This location is not subject to change except on written consent of all parties
to the arbitration.

 

8.5                               Judicial Proceedings.

 

The only suits, actions, or proceedings relating to a Dispute permitted to be
brought in a judicial forum are those (i) to compel arbitration, (ii) for
temporary injunctive relief in aid of arbitration or to preserve the status quo
pending the appointment of the arbitrator(s), (iii) to enforce or vacate an
arbitral award, or (iv) to obtain relief in connection with arbitration pursuant
to the Federal Arbitration Act.  Any such proceeding shall be brought
exclusively in the United States District Court for the Eastern District of
Pennsylvania (the “Designated Court”), provided that if said court does not have
subject matter jurisdiction then such proceeding shall be brought exclusively
the Court of Common Pleas of Pennsylvania in and for Philadelphia County, which
shall then be the Designated Court.  Reinsurer, NICO, and each Reinsured each
hereby irrevocably submits to the exclusive jurisdiction of the Designated Court
for such purpose and any appellate courts thereof, except that any judgment
confirming a final arbitral award hereunder may be entered and enforced in any
court having jurisdiction over any party or any of its assets.

 

8.6                               Limitation of Remedy.

 

Each Party acknowledges the sophistication of the other Parties and the
extensive due diligence conducted prior to entry into this Master Transaction
Agreement and the Ancillary Agreements.  Accordingly, in no event and under no
circumstances, including allegations of actual fraud, may the arbitrators award
the remedy of rescission, nor may they award rescissory damages or reformation
in lieu of rescission.  This Section 8.6 is a limitation on the remedial powers
of the arbitrators and not on the scope of the obligation to arbitrate.

 

21

--------------------------------------------------------------------------------


 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

9.1                               Notices.

 

Any notice, request, demand, waiver, consent, approval or other communication
required or permitted to be given by any Party hereunder shall be in writing and
shall be delivered personally, sent by facsimile transmission, sent by
registered or certified mail, postage prepaid, or sent by a standard overnight
courier of national reputation with written confirmation of delivery.  Any such
notice shall be deemed given when so delivered personally, or if sent by
facsimile transmission, on the date received (provided that any notice received
after 5:00 p.m. (addressee’s local time) shall be deemed given at 9:00 a.m.
(addressee’s local time) on the next Business Day), or if mailed, on the date
shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery. Such notices shall be given to
the following address:

 

 

To Reinsurer:

David Fields

 

 

President

 

 

Eaglestone Reinsurance Company

 

 

180 Maiden Lane

 

 

New York, NY 10038

 

 

Fax: (877) 551-7214

 

 

 

 

With a copy to:

Eric S. Kobrick

 

 

Deputy General Counsel and

 

 

Chief Reinsurance Legal Officer

 

 

American International Group, Inc.

 

 

180 Maiden Lane

 

 

New York, NY 10038

 

 

Fax: (866) 371-7209

 

 

 

 

To Reinsureds:

Sean Leonard

 

 

Senior Vice President &

 

 

Chief Financial Officer

 

 

Chartis U.S.

 

 

180 Maiden Lane

 

 

New York, NY 10038

 

 

Fax: (877) 484-1961

 

 

 

 

With a copy to:

Christopher Blum

 

 

Senior Vice President &

 

 

General Counsel

 

 

Chartis U.S.

 

 

180 Maiden Lane

 

 

New York, NY 10038

 

 

Fax: (866) 326-0079

 

 

 

 

 

-and-

 

22

--------------------------------------------------------------------------------


 

 

 

Eric S. Kobrick

 

 

Deputy General Counsel and

 

 

Chief Reinsurance Legal Officer

 

 

American International Group, Inc.

 

 

180 Maiden Lane

 

 

New York, NY 10038

 

 

Fax: (866) 371-7209

 

 

 

 

To National Union:

Christopher Blum

 

 

Senior Vice President &

 

 

General Counsel

 

 

Chartis U.S.

 

 

180 Maiden Lane

 

 

New York, NY 10038

 

 

Fax: (866) 326-0079

 

 

 

 

With a copy to:

Eric S. Kobrick

 

 

Deputy General Counsel and

 

 

Chief Reinsurance Legal Officer

 

 

American International Group, Inc.

 

 

180 Maiden Lane

 

 

New York, NY 10038

 

 

Fax: (866) 371-7209

 

 

 

 

To NICO:

National Indemnity Company

 

 

100 First Stamford Place

 

 

Stamford, CT 06902

 

 

Attention: General Counsel

 

 

Fax: (203) 363-5221

 

 

 

 

With a copy to:

National Indemnity Company

 

 

3024 Harney Street

 

 

Omaha, NE 68131

 

 

Attention: Treasurer

 

 

Fax: (402) 916-3030

 

Any Party may change its notice provisions on fifteen (15) calendar days’
advance notice in writing to the other Parties.

 

9.2                               Entire Agreement.

 

This Agreement (including the exhibits and schedules hereto), the Ancillary
Agreements and any other documents delivered pursuant hereto or thereto
constitute the entire agreement among the Parties and their respective
Affiliates with respect to the subject matters hereof and supersede all prior
negotiations, discussions, writings, agreements and understandings, oral and
written, among the Parties with respect to the subject matters hereof and
thereof.

 

9.3                               Waiver and Amendment.

 

This Agreement may be amended, superseded, canceled, renewed or extended, and
the terms hereof may be waived, only by an instrument in writing signed by the
Parties hereto, or, in the case of a waiver, by the Party waiving compliance
which specifically states it is being executed

 

23

--------------------------------------------------------------------------------


 

and delivered pursuant to this Section 9.3.  No delay on the part of any Party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.  No waiver of any breach of this Agreement shall be held to
constitute a waiver of any other or subsequent breach.

 

9.4                               Successors and Assigns.

 

The rights and obligations of the Parties under this Agreement shall not be
subject to assignment without the prior written consent of the other Parties,
and any attempted assignment without the prior written consent of the other
Parties shall be invalid ab initio.  The terms of this Agreement shall be
binding upon, inure to the benefit of and be enforceable by and against the
successors and permitted assigns of the Parties.

 

9.5                               Headings.

 

The headings of this Agreement are for convenience of reference only and shall
not define or limit any of the terms or provisions hereof.

 

9.6                               Construction; Interpretation.

 

Reinsureds and NICO have participated jointly in the negotiation and drafting of
this Agreement.  In the event of an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring either Party by virtue of the authorship of any of the provisions of
this Agreement.  When a reference is made to an Article, Section, Schedule or
Exhibit such reference shall be to an Article, Section, Schedule or Exhibit of
or to this Agreement unless otherwise indicated.  Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”  The word “Agreement,” means this
Agreement as amended or supplemented, together with all Exhibits and Schedules
attached hereto or incorporated by reference, and the words “hereof,” “herein,”
“hereto,” “hereunder” and other words of similar import shall refer to this
Agreement in its entirety and not to any particular Article, Section or
provision of this Agreement, provided, however, for the avoidance of doubt, the
word “Agreement” shall not include the Ancillary Agreements unless, in each
case, specifically incorporated therein by reference.  Reference to any
Applicable Law means such Applicable Law as amended, modified, codified,
replaced or reenacted and then in effect, and all rules and regulations
promulgated thereunder. References to a Person are also to its successors and
permitted assigns.

 

9.7                               Governing Law and Jurisdiction.

 

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania without regard to such state’s principles of
conflict of laws that could compel the application of the laws of another
jurisdiction.

 

9.8                               No Third Party Beneficiaries.

 

Except as otherwise expressly set forth in any provision of this Agreement,
nothing in this Agreement is intended or shall be construed to give any Person,
other than the Parties, any legal or equitable right, remedy or claim under or
in respect of this Agreement or any provision contained herein.

 

24

--------------------------------------------------------------------------------


 

9.9                               Counterparts.

 

This Agreement may be executed by the Parties in separate counterparts, each of
which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument binding upon
all of the Parties notwithstanding the fact that all Parties are not signatory
to the original or the same counterpart.  Each counterpart may consist of a
number of copies hereof each signed by less than all, but together signed by all
of the Parties.  Each counterpart may be delivered by facsimile transmission,
which transmission shall be deemed delivery of an originally executed document.

 

9.10                        Severability.

 

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  If any provision of this Agreement is so broad as to be
unenforceable, that provision shall be interpreted to be only so broad as is
enforceable.  In the event of such invalidity or unenforceability of any term or
provision of this Agreement, the Parties shall use their commercially reasonable
efforts to reform such terms or provisions to carry out the commercial intent of
the Parties as reflected herein, while curing the circumstance giving rise to
the invalidity or unenforceability of such term or provision.

 

9.11                        Incontestability.

 

Each Party hereby acknowledges that this Agreement, and each and every provision
hereof, is and shall be enforceable according to its terms.  Each Party hereby
irrevocably waives any right to contest in any respect the validity or
enforceability hereof.  This Agreement shall not be subject to rescission, or to
an award of damages, restitution, or reformation in lieu of rescission, on any
basis whatsoever, including intentional fraud but shall be subject to the remedy
set forth in Section 3.3.  Nothing in this Section 9.11 relieves a Party of
liability, whether for damages or for specific performance, for breach of this
Agreement.

 

9.12                        Set-Off.

 

(a)           Any debts or credits, matured or unmatured, liquidated or
unliquidated, regardless of when they arose or were incurred, in favor of or
against either of the Reinsureds and/or Eaglestone, on the one hand, and NICO,
on the other hand, with respect to this Agreement, the Administrative Services
Agreement, the LPT Retrocession Agreement, and/or the LPT Reinsurance Agreement
are deemed mutual debts or credits, as the case may be, and shall be set off,
and only the net balance shall be allowed or paid.

 

(b)           Notwithstanding the foregoing subsection (a), no Party may offset
an item includable within a calculation of Ultimate Net Loss on the Subject
Asbestos Liabilities against an item not so includable.  For the avoidance of
doubt, no amounts due under Coverage A of the LPT Reinsurance Agreement may be
offset against amounts due under Coverage B of the LPT Reinsurance Agreement.

 

(c)           For purposes of this Section 9.12, Reinsureds and Eaglestone (the
“Chartis Parties”), on the one hand, and NICO, on the other hand, shall each be
considered a single party,

 

25

--------------------------------------------------------------------------------


 

and setoff shall be allowed between the NICO and Chartis Parties as a group,
without regard to which Chartis Party may be the debtor or creditor on any
particular item.

 

(d)           The rights of setoff established in this Section 9.12 shall be the
exclusive rights of setoff, whether by contract, at common law, in equity, or
otherwise, that the Parties have with respect to any debts or obligations
arising under or in connection with this Agreement and the transactions
contemplated hereby.  With respect to such debts and/or obligations, whether now
existing or arising in the future, the Parties hereby irrevocably waive any
other rights of setoff.  Nothing in this Section 9.12(d), however, affects the
existence of any rights of setoff among debts and obligations none of which
arise under or in connection with this Agreement or the transactions
contemplated thereby.

 

9.13                        Currency.

 

All financial data required to be provided pursuant to the terms of this
Agreement shall be expressed in Dollars.  All payments and all settlements of
account between the Parties shall be in Dollars unless otherwise agreed by the
Parties.

 

9.14                        Lead Representative of the Reinsureds.

 

All notices or other writings required to be given to the Reinsureds under this
Agreement or any Ancillary Agreement may be given solely to the Lead
Representative of the Reinsureds.

 

ARTICLE X

 

ASSIGNMENT OF INCLUDED REINSURANCE
RECOVERABLES UPON CMA DEFAULT

 

10.1                        Assignment Upon CMA Default

 

Upon, but only upon, the occurrence of a CMA Default, on the CMA Default
Effective Date corresponding thereto, Reinsureds hereby absolutely and
irrevocably sell, transfer, assign, and convey to NICO all of their right,
title, and interest to and in the Included Reinsurance Recoverables (the “IRR
Assignment”).  The IRR Assignment is absolute and unconditional and not merely
for security.  It shall take place automatically on such CMA Default Effective
Date, without the need for any further act by any Person.

 

10.2                        Effect of Assignment

 

(a)           The authority and responsibility of NICO and Reinsureds with
respect to Third Party Reinsurance Recoverables, as set forth principally in
Article VI of the Administrative Services Agreement, shall remain unchanged by
an IRR Assignment.

 

(b)           Eaglestone hereby acknowledges that an IRR Assignment is not a
violation of any right of Eaglestone under the LPT Reinsurance Agreement,
including without limitation its rights as secured party under Section 3.6
thereof, and NICO hereby acknowledges that neither the foregoing acknowledgment
by Eaglestone nor any other provision of this Agreement relating to IRR
Assignment is a violation of any of NICO’s rights under the LPT Retrocession
Agreement, including without limitation its rights as assignee under Section 3.5
thereof.  Upon an IRR Assignment,

 

26

--------------------------------------------------------------------------------


 

(i)                                     Eaglestone hereby releases the security
interest granted in Section 3.6 of the LPT Retrocession Agreement insofar as it
relates to Included Reinsurance Recoverables, and

 

(ii)                                  NICO hereby releases the assignment
granted in Section 3.5 of the LPT Retrocession Agreement insofar as it relates
to Included Reinsurance Recoverables.

 

(c)           The payment mechanism set forth in Section 13.1 of the
Administrative Services Agreement shall remain unchanged by an IRR Assignment,
it being understood however that

 

(i)                                     Eaglestone and Reinsureds acknowledge
NICO’s absolute ownership of the Included Reinsurance Recoverables following the
IRR Assignment;

 

(ii)                                  “Actually Paid” with respect to Included
Reinsurance Recoverables for all purposes of the LPT Reinsurance Agreement and
the LPT Retrocession Agreement shall, following an IRR Assignment, be
interpreted to refer only to recovery of such Included Reinsurance Recoverables
by NICO, whether by payment, by offset, or otherwise; and

 

(iii)                               Included Reinsurance Recoverables that are
Actually Paid shall continue to be tracked and accounted for following an IRR
Assignment, but solely as a notional account for measuring the amount of
Ultimate Net Loss for which Eaglestone is liable under Coverage A of the LPT
Reinsurance Agreement and for which NICO is liable under the retrocession
thereof.

 

(d)           Except as expressly set forth in this Article X, no rights or
obligations of any of the Parties are changed by an IRR Assignment.

 

10.3                        Reassignment Upon Exhaustion of Retro Limit

 

(a)           In the event that, following an IRR Assignment, the Retro Limit is
exhausted and the LPT Retrocession Agreement terminates pursuant to
Section 5.1(ii) thereof, then effective on the Termination Date NICO hereby
absolutely sells, transfers, assigns, and conveys to Reinsureds all of NICO’s
right, title, and interest to and in the Included Reinsurance Recoverables to
the extent not Actually Paid prior to such date (the “IRR Reassignment”).  The
IRR Reassignment shall take place automatically upon such termination and on the
Termination Date, without the need for any further act by any Person.

 

(b)           Upon the IRR Reassignment, the provisions of Section 10.2(a) and
(c) hereof shall no longer be effective, but the releases and acknowledgements
of Section 10.2(b) shall still be effective.

 

10.4                        Only Judicial Proceedings to Enforce Capital
Maintenance Agreement

 

Notwithstanding any provision of this Agreement to the contrary, specifically
including Article VIII hereof, and notwithstanding any provision of any other
agreement to the contrary, NICO’s rights under Section 7 of the Capital
Maintenance Agreement are not subject to arbitration, are enforceable only
judicially, and are enforceable solely in the United States District Court for
the Southern District of New York or, if such court does not have subject matter
jurisdiction, the Supreme Court of the State of New York, County of New York.

 

[The remainder of this page has been intentionally left blank.]

 

27

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereby execute this Agreement as of the day and
year first set forth above.

 

 

 

AMERICAN HOME ASSURANCE COMPANY

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Senior Vice President

 

 

 

 

 

CHARTIS CASUALTY COMPANY

 

(f/k/a American International South Insurance Company)

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Senior Vice President

 

 

 

 

 

CHARTIS PROPERTY CASUALTY COMPANY

 

(f/k/a AIG Casualty Company)

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Senior Vice President

 

 

 

 

 

COMMERCE AND INDUSTRY INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Senior Vice President

 

 

 

 

 

GRANITE STATE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Senior Vice President

 

[Signature Page to Master Transaction Agreement]

 

S-1

--------------------------------------------------------------------------------


 

 

ILLINOIS NATIONAL INSURANCE CO.

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Senior Vice President

 

 

 

 

 

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

 

(as Reinsured and as Agent for Reinsureds pursuant to Section 10.14 of the LPT
Reinsurance Agreement)

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Senior Vice President

 

 

 

 

 

NEW HAMPSHIRE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Senior Vice President

 

 

 

 

 

THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Senior Vice President

 

 

 

 

 

CHARTIS SELECT INSURANCE COMPANY

 

(f/k/a AIG Excess Liability Insurance Company Ltd.)

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Senior Vice President

 

[Signature Page to Master Transaction Agreement]

 

S-2

--------------------------------------------------------------------------------


 

 

CHARTIS SPECIALTY INSURANCE COMPANY

 

(f/k/a American International Specialty Lines Insurance Company)

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Senior Vice President

 

 

 

 

 

LANDMARK INSURANCE COMPANY

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Senior Vice President

 

 

 

 

 

LEXINGTON INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Sean Leonard

 

 

Name:

Sean Leonard

 

 

Title:

Senior Vice President

 

 

 

 

 

AIU INSURANCE COMPANY

 

 

 

 

 

By:

/s/ James Bracken

 

 

Name:

James Bracken

 

 

Title:

Senior Vice President

 

 

 

 

 

AMERICAN INTERNATIONAL REINSURANCE COMPANY, LTD.

 

 

 

 

 

By:

/s/ S. George Cubbon

 

 

Name:

S. George Cubbon

 

 

Title:

President

 

[Signature Page to Master Transaction Agreement]

 

S-3

--------------------------------------------------------------------------------


 

 

AMERICAN HOME ASSURANCE COMPANY

 

(acting as a member of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.)

 

 

 

 

 

By:

/s/ James Bracken

 

 

Name:

James Bracken

 

 

Title:

Vice President

 

 

 

 

 

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

 

(acting as a member of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.)

 

 

 

 

 

By:

/s/ James Bracken

 

 

Name:

James Bracken

 

 

Title:

Vice President

 

 

 

 

 

NEW HAMPSHIRE INSURANCE COMPANY

 

(acting as a member of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.)

 

 

 

 

 

By:

/s/ James Bracken

 

 

Name:

James Bracken

 

 

Title:

Vice President

 

 

 

 

 

CHARTIS OVERSEAS LIMITED

 

(acting as a member of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.)

 

 

 

 

 

By:

/s/ S. George Cubbon

 

 

Name:

S. George Cubbon

 

 

Title:

President

 

[Signature Page to Master Transaction Agreement]

 

 

S-4

--------------------------------------------------------------------------------


 

 

EAGLESTONE REINSURANCE COMPANY

 

 

 

 

 

By:

/s/ David Fields

 

 

Name:

David Fields

 

 

Title:

President

 

 

 

 

 

NATIONAL INDEMNITY COMPANY

 

 

 

 

 

By:

/s/ Brian Snover

 

 

Name:

Brian Snover

 

 

Title:

Vice President

 

[Signature Page to Master Transaction Agreement]

 

S-5

--------------------------------------------------------------------------------

 

Exhibit A to the
Master Transaction Agreement

 

 

ADMINISTRATIVE SERVICES AGREEMENT

 


by and between

 

AMERICAN HOME ASSURANCE COMPANY

CHARTIS CASUALTY COMPANY
(f/k/a American International South Insurance Company)

CHARTIS PROPERTY CASUALTY COMPANY
(f/k/a AIG Casualty Company)

COMMERCE AND INDUSTRY INSURANCE COMPANY

GRANITE STATE INSURANCE COMPANY

ILLINOIS NATIONAL INSURANCE CO.

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

NEW HAMPSHIRE INSURANCE COMPANY

THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA

CHARTIS SELECT INSURANCE COMPANY
(f/k/a AIG Excess Liability Insurance Company Ltd.)

CHARTIS SPECIALTY INSURANCE COMPANY
(f/k/a American International Specialty Lines Insurance Company)

LANDMARK INSURANCE COMPANY

LEXINGTON INSURANCE COMPANY

AIU INSURANCE COMPANY

AMERICAN INTERNATIONAL REINSURANCE COMPANY, LTD.

and

AMERICAN HOME ASSURANCE COMPANY

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

NEW HAMPSHIRE INSURANCE COMPANY

CHARTIS OVERSEAS LIMITED

acting as members of the Chartis Overseas
Association as respects business written or
assumed by or from affiliated companies of
Chartis Inc.

(collectively, “Reinsureds,” as further defined herein)

 

and

 

NATIONAL INDEMNITY COMPANY
(“NICO”)

 


Dated as of  [        ]  2011

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

1.1

Definitions

2

 

 

ARTICLE II

 

AUTHORITY; SERVICE STANDARDS

 

 

 

2.1

Appointment

8

2.2

Services Standards

8

2.3

Compliance; Licensure

9

2.4

Independent Contractor

9

2.5

Subcontracting

9

 

 

 

ARTICLE III

 

COMPENSATION

 

 

 

3.1

Compensation

10

 

 

 

ARTICLE IV

 

ADMINISTRATIVE SERVICES

 

 

 

4.1

Administrative Services

11

4.2

Levels of Authority

12

4.3

Mixed Accounts and Mixed Claims

13

4.4

Conflict of Interest

14

 

 

 

ARTICLE V

 

CLAIMS HANDLING SERVICES

 

 

 

5.1

Claims Handling Services

15

5.2

Direct Claims Authority

16

 

 

 

ARTICLE VI

 

ADMINISTRATION OF THIRD PARTY REINSURANCE AGREEMENTS

 

 

 

6.1

Third Party Reinsurance Administration

16

6.2

Expense of Reinsurance Recovery Efforts

17

6.3

Responsibility and Authority With Respect to Reinsurance Activities

18

6.4

Forgoing Collection of Third Party Reinsurance Recoverables

19

6.5

Allocation of Reinsurance Recoveries

19

 

i

--------------------------------------------------------------------------------


 

 

Page

 

 

ARTICLE VII

 

ADMINISTRATION OF LPT REINSURANCE AGREEMENT

 

 

 

7.1

Role of NICO on Behalf of Reinsureds

20

7.2

No Role of NICO on Behalf of Eaglestone

20

 

 

 

ARTICLE VIII

 

REPORTING AND REGULATORY COMPLIANCE

 

 

 

8.1

Regulatory Filings and Examinations

20

8.2

Financial Reporting Obligations

21

8.3

Change in Status

22

8.4

NICO Controls

22

 

 

 

ARTICLE IX

 

REMEDY FOR ACTIONS IN EXCESS OF AUTHORITY

 

 

 

9.1

Materiality of Authority Limitations

23

9.2

Remedy

23

 

 

 

ARTICLE X

 

BOOKS AND RECORDS

 

 

 

10.1

Transfer and Ownership of Books and Records

24

10.2

Maintenance of Books and Records

25

10.3

Access to Books and Records and Personnel

25

 

 

 

ARTICLE XI

 

INABILITY TO PERFORM SERVICES; ERRORS

 

 

 

11.1

Inability to Perform Services

26

11.2

Errors

26

 

 

 

ARTICLE XII

 

LEGAL ACTIONS

 

 

 

12.1

Regulatory Proceedings

26

12.2

Notification Requirements

27

12.3

Right to Associate

27

 

 

 

ARTICLE XIII

 

BANK ACCOUNTS AND PAYMENTS

 

 

 

13.1

Payment and Receipt of Funds

27

13.2

Post-Closing Adjustments

28

 

ii

--------------------------------------------------------------------------------


 

 

Page

 

 

ARTICLE XIV

 

COOPERATION

 

 

 

14.1

Cooperation

28

14.2

Relationship Management

29

 

 

 

ARTICLE XV

 

DURATION; TERMINATION

 

 

 

15.1

Duration

29

15.2

Termination

29

15.3

Change in Settlement Authority on Reduction of Remaining Limit

30

15.4

Certain Actions Related to Termination

30

15.5

Survival

31

 

 

 

ARTICLE XVI

 

CONFIDENTIALITY; PRIVACY REQUIREMENTS

 

 

 

16.1

Definitions

31

16.2

Obligations

32

16.3

Exceptions to Confidential Treatment

32

16.4

Privacy

33

16.5

Regulatory and Legal Communication

35

16.6

Systems Security

36

 

 

 

ARTICLE XVII

 

FORCE MAJEURE

 

 

 

17.1

Force Majeure Event

37

 

 

 

ARTICLE XVIII

 

INDEMNIFICATION

 

 

 

18.1

Extra Contractual Obligations

38

18.2

Indemnification Obligation of NICO

38

18.3

Indemnification Obligation of Reinsureds

38

18.4

Exclusion from Indemnification Obligations

39

18.5

Notice of Indemnification Request

39

18.6

Notice of an Asserted Liability

39

18.7

Procedures

40

18.8

Survival

40

 

 

 

ARTICLE XIX

 

DISPUTE RESOLUTION; ARBITRATION

 

 

 

19.1

Arbitration of Disputes Not Resolved by Negotiation

41

19.2

Procedure for Arbitration and Mandatory Pre-Arbitration Negotiation

41

 

iii

--------------------------------------------------------------------------------


 

 

Page

 

 

19.3

Permitted Judicial Proceedings

41

 

 

 

ARTICLE XX

 

MISCELLANEOUS

 

 

 

20.1

Notices

41

20.2

Entire Agreement

43

20.3

Waiver and Amendment

43

20.4

Successors and Assigns

43

20.5

Headings

43

20.6

Construction; Interpretation

43

20.7

Governing Law and Jurisdiction

44

20.8

No Third Party Beneficiaries

44

20.9

Counterparts

44

20.10

Severability

44

20.11

Incontestability

44

20.12

Set-Off

45

20.13

Currency

45

 

 

LIST OF EXHIBITS

 

Exhibit A

Business Associate Agreement

Exhibit B

Transition Services Agreement

 

LIST OF SCHEDULES

 

Schedule 3.1(c)

Hourly Rates for Certain Personnel as of the Closing Date

Schedule 5.2

Relationship Insureds

Schedule 6.3(a)

Business Relationship Reinsurers

Schedule 6.3(e)

Permissible Discounts

 

iv

--------------------------------------------------------------------------------


 

ADMINISTRATIVE SERVICES AGREEMENT

 

THIS ADMINISTRATIVE SERVICES AGREEMENT (hereinafter referred to as this
“Administrative Services Agreement”), dated as of            , 2011, is made and
entered into by and between American Home Assurance Company; Chartis Casualty
Company (f/k/a American International South Insurance Company); Chartis Property
Casualty Company (f/k/a AIG Casualty Company); Commerce and Industry Insurance
Company; Granite State Insurance Company; Illinois National Insurance Co.;
National Union Fire Insurance Company of Pittsburgh, Pa.; New Hampshire
Insurance Company; The Insurance Company of the State of Pennsylvania; Chartis
Select Insurance Company (f/k/a AIG Excess Liability Insurance Company Ltd.);
Chartis Specialty Insurance Company (f/k/a American International Specialty
Lines Insurance Company); Landmark Insurance Company; Lexington Insurance
Company; AIU Insurance Company; American International Reinsurance Company Ltd.;
and American Home Assurance Company, National Union Fire Insurance Company of
Pittsburgh, Pa., New Hampshire Insurance Company, and Chartis Overseas Limited,
acting as members of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.
(collectively, “Reinsureds”), and National Indemnity Company, a Nebraska
property and casualty insurance company (with its successors and permitted
assigns, “NICO”), NICO and the Reinsureds each being a “Party” and collectively
the “Parties.”

 

WITNESSETH:

 

WHEREAS, pursuant to a Master Transaction Agreement (as amended, modified, and
supplemented and in effect from time to time, the “Master Transaction
Agreement”), dated as of        , 2011 among the Parties, and Eaglestone
Reinsurance Company, a Pennsylvania property and casualty insurance company and
an Affiliate of Reinsureds (with its successors and permitted assigns,
“Eaglestone”), Reinsureds and Eaglestone agreed to enter into a loss portfolio
reinsurance transaction, pursuant to which Reinsureds will cede, and Eaglestone
will assume and reinsure, certain Subject Asbestos Liabilities and certain other
liabilities to Eaglestone; and

 

WHEREAS, pursuant to the Master Transaction Agreement, Eaglestone and NICO
agreed to enter into a loss portfolio transfer retrocession transaction,
pursuant to which Eaglestone will retrocede to NICO, and NICO will assume and
reinsure, 100% of the Subject Asbestos Liabilities ceded to Eaglestone by
Reinsureds; and

 

WHEREAS, the cession by Reinsureds to Eaglestone has been effected by and
pursuant to the terms and conditions of an Amended and Restated Loss Portfolio
Transfer Reinsurance Agreement among Reinsureds and Eaglestone, dated as of the
date hereof and referenced in the Master Transaction Agreement as the “LPT
Reinsurance Agreement”; and

 

WHEREAS, the retrocession by Eaglestone to NICO has been effected by and
pursuant to the terms and conditions of a Loss Portfolio Transfer Retrocession
Agreement between Eaglestone and NICO, dated as of the date hereof and
referenced in the Master Transaction Agreement as the “LPT Retrocession
Agreement”; and

 

WHEREAS, Reinsureds desire that NICO perform certain administrative functions on
behalf of Reinsureds from and after the date hereof with respect to the Subject
Asbestos Liabilities, and the Parties have agreed to enter into this
Administrative Services Agreement as a condition of Eaglestone and NICO’s
entering into the LPT Retrocession Agreement,

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for and in consideration of these premises and the promises and
the mutual agreements hereinafter set forth and set forth in the Master
Transaction Agreement, the LPT Reinsurance Agreement and the LPT Retrocession
Agreement, the Parties agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1                               Definitions

 

All capitalized terms not otherwise defined in this Administrative Services
Agreement shall have the meaning given them under the Master Transaction
Agreement, the LPT Reinsurance Agreement or the LPT Retrocession Agreement, as
applicable.  The following terms shall have the respective meanings set forth
below throughout this Administrative Services Agreement:

 

“Actually Paid,” with respect to an item at a given time, means that liability
on the item has been discharged as of such time, whether by payment, by offset,
or otherwise.  For the avoidance of doubt, the amount of the liability that is
Actually Paid is measured by the amount of the consideration given for
discharging the liability, not by the carrying value of the liability prior to
discharge.

 

“Administrative Services” shall have the meaning set forth in
Section 2.1(a) hereof.

 

“Administrative Services Agreement” shall have the meaning provided in the
Preamble hereof.

 

“Affiliate” shall have the meaning provided in the LPT Reinsurance Agreement.

 

“Allocated Loss Adjustment Expenses” shall have the meaning provided in the LPT
Retrocession Agreement.

 

“Ancillary Agreements” shall have the meaning provided in the Master Transaction
Agreement.

 

“Applicable Law” shall have the meaning provided in the Master Transaction
Agreement.

 

“Asbestos Claim” shall have the meaning provided in the LPT Reinsurance
Agreement.

 

“Asserted Liability” shall have the meaning set forth in Section 18.6 hereof.

 

“Berkshire” means Berkshire Hathaway Inc., a Delaware corporation and the
ultimate parent company of NICO.

 

“Berkshire Administered Entity” shall have the meaning set forth in
Section 4.4(a) hereof.

 

“Berkshire Owned Entity” shall have the meaning set forth in
Section 4.4(a) hereof.

 

“Books and Records” means originals or copies of all records and all other data
and information, whether created before or after Closing, and in whatever form
maintained, in the possession or control of a Party or its Affiliates and
relating to the Scope of Service, including (i) administrative records,
(ii) claim records, (iii) policy files, (iv) sales records, (v) files and
records relating to Applicable Law, (vi) reinsurance records, (vii) underwriting
records,

 

2

--------------------------------------------------------------------------------


 

(viii) accounting records, and (ix) files, records, data and information
relating to Retrospective Premiums, but excluding any (a) Tax Returns and Tax
records and all other data and information with respect to Tax, (b) files,
records, data, and information with respect to employees, (c) records, data and
information with respect to any employee benefit plan, (d) any files, records,
data and information not reasonably related to NICO’s or its Subcontractors’
administration of the Scope of Service, (e) any files, records, data and
information relating to the monitoring and auditing by Reinsureds and their
Affiliates of NICO’s performance in administering the Scope of Service and any
internal reports related to such monitoring and auditing, (f) any materials
prepared for the boards of directors of NICO, the Reinsured, or any Affiliate of
any of them, and (g) any materials that are privileged and/or confidential for
which the Reinsureds or their Affiliates do not have a common interest with
NICO; provided, that if any such records or data referred to in the foregoing
clauses (i) through (viii) contain information that does not relate to the Scope
of Service, such information shall not constitute “Books and Records” for
purposes of this Administrative Services Agreement.

 

“Business Associate Agreement” means the business associate agreement attached
hereto as Exhibit A.

 

“Business Day” shall have the meaning provided in the Master Transaction
Agreement.

 

“Business Relationship Reinsurer” means a reinsurer listed on Schedule 6.3(a).

 

“Chartis” shall have the meaning provided in the LPT Reinsurance Agreement.

 

“Chartis-in-Consultation” shall have the meaning provided in
Section 4.2(a)(iv) hereof.

 

“Chartis-Only” shall have the meaning provided in Section 4.2(a)(v) hereof.

 

“Closing” means the completion of the transactions contemplated in the Master
Transaction Agreement to take place on the Closing Date.

 

“Closing Date” shall have the meaning provided in the Master Transaction
Agreement.

 

“Collateral Triggering Event” shall have the meaning provided in the Collateral
Trust Agreement.

 

“Collateral Trust Agreement” shall have the meaning in the LPT Retrocession
Agreement.

 

“Confidential Information” shall have the meaning set forth in
Section 16.1(a) hereof.

 

“Designated Court” shall have the meaning provided in the Master Transaction
Agreement.

 

“Direct Costs” shall have the meaning set forth in Section 4.3(b) hereof.

 

“Dispute” shall have the meaning provided in the Master Transaction Agreement.

 

“Dollars” or “$” refers to United States dollars.

 

“Eaglestone” shall have the meaning provided in the recitals hereof.

 

“Extra Contractual Obligations” shall have the meaning provided in the LPT
Retrocession Agreement.

 

“Force Majeure Event” shall have the meaning set forth in Section 17.1 hereof.

 

3

--------------------------------------------------------------------------------


 

“Governmental Authority” shall have the meaning provided in the Master
Transaction Agreement.

 

“Group I Claim” means an Asbestos Claim tendered by an account identified on
Schedule 1.1(a) to the LPT Reinsurance Agreement.

 

“Guest User” shall have the meaning set forth in Section 16.6(a)(i).

 

“Host” shall have the meaning set forth in Section 16.6(a)(i).

 

“Hourly Rates” means, at any time, the reasonable hourly rates for personnel of
the Reinsureds, or NICO, as the case may be, as of such time, including
database, systems, benefits, facilities, and other overhead loads, and computed
on a basis consistent with the Reinsureds’ hourly rates at the Closing Date set
forth on Schedule 3.1(c).

 

“Included Reinsurance Recoverables” shall have the meaning provided in the LPT
Retrocession Agreement.

 

“Indemnified Party” shall have the meaning set forth in Section 18.5 hereof.

 

“Indemnifying Party” shall have the meaning set forth in Section 18.5 hereof.

 

“Joint Authority” shall have the meaning set forth in
Section 4.2(a)(iii) hereof.

 

“Legal Proceeding” means any litigation, arbitration, mediation or other legal
action, suit or proceeding.

 

“Losses” shall have the meaning provided in the LPT Retrocession Agreement.

 

“LPT Reinsurance Agreement” shall have the meaning provided in the recitals
hereof.

 

“LPT Retrocession Agreement” shall have the meaning provided in the recitals
hereof.

 

“Master Transaction Agreement” shall have the meaning provided in the recitals
hereof.

 

“Medicare Set Aside” shall have the meaning provided in 42 U.S.C. § 1395y and
the regulations thereunder.

 

“Mixed Account” shall have the meaning set forth in Section 4.3(a) hereof.

 

“Mixed Claim” shall have the meaning provided in the LPT Retrocession Agreement.

 

“NICO” shall have the meaning provided in the Preamble hereof.

 

“NICO Client Entity” shall mean any Berkshire Owned Entity, any Berkshire
Administered Entity, or any insurance company as to which NICO or any NICO
Affiliate is an assignee, or is otherwise the beneficiary, of reinsurance
receivables or recoverables and/or salvage, subrogation, or other similar
receivables or recoverables originally the property of such insurance company.

 

“NICO-in-Consultation” shall have the meaning provided in
Section 4.2(a)(ii) hereof.

 

“NICO-Only” shall have the meaning provided in Section 4.2(a)(i) hereof.

 

“NICO’s Indemnity Items” shall have the meaning provided in Section 18.3 hereof.

 

“Non-Asbestos Claims” shall have the meaning provided in the LPT Reinsurance
Agreement.

 

4

--------------------------------------------------------------------------------


 

“Non-Included Recoverables” shall have the meaning provided in the LPT
Reinsurance Agreement.

 

“Non-Subject Claims” means claims that are not Subject Claims.

 

“Nonpublic Personal Information” shall have the meaning provided in
Section 16.1(b) hereof.

 

“Other Asbestos Claim” means an Asbestos Claim that is not a Subject Claim or a
Group I Claim.

 

“Other Recoverables” shall have the meaning provided in the LPT Reinsurance
Agreement.

 

“Own Expense” shall have the meaning provided in the LPT Retrocession Agreement.

 

“Party” or “Parties” shall have the meaning provided in the Preamble hereof.

 

“Person” shall have the meaning provided in the Master Transaction Agreement.

 

“Personal Information” shall have the meaning set forth in
Section 16.1(c) hereof.

 

“Prior Reinsurance Recoverables” means Third Party Reinsurance Recoverables in
respect of, but only in respect of, Losses, Allocated Loss Adjustment Expenses,
and Extra-Contractual Obligations that were Actually Paid before Inception.

 

“Quarterly Data File” shall have the meaning set forth in Section 8.2(c) hereof.

 

“Reinsureds” shall have the meaning provided in the Preamble hereof, subject to
supplementation as set forth in Section 2.1(e) hereof.

 

“Reinsureds’ Actuarial Report” shall have the meaning provided in
Section 8.2(b) hereof.

 

“Reinsureds’ Indemnity Items” shall have the meaning provided in Section 18.2
hereof.

 

“Remaining Incurred Limit” means, at any time, the greater of (a) zero and
(b) the Retro Limit minus Ultimate Net Loss paid by NICO at such time minus
Reserves at such time in respect of NICO’s liability for Ultimate Net Loss under
the LPT Retrocession Agreement.  For purposes of calculating the Remaining
Incurred Limit, Reserves shall be determined on an undiscounted basis.

 

“Remaining Paid Limit” means, at any time, the Retro Limit minus Ultimate Net
Loss paid by NICO at such time.

 

“Representative” means, with respect to any Person, such Person’s officers,
directors, employees, managing directors, agents, advisors, and other
representatives.

 

“Required Amount” shall have the meaning provided in the Collateral Trust
Agreement.

 

“Reserves” shall have the meaning provided in the LPT Reinsurance Agreement.

 

“Resolute” shall mean Resolute Management, Inc, a Delaware corporation.

 

“Retro Limit” shall have the meaning provided in the LPT Retrocession Agreement.

 

“Retrocession Credit Event” shall have the meaning provided in the LPT
Retrocession Agreement.

 

5

--------------------------------------------------------------------------------


 

“Retrospective Premium” shall have the meaning provided in the LPT Retrocession
Agreement.

 

“Reverse Transition Services Agreement” shall have the meaning set forth in
Section 15.4(a)(i) hereof.

 

“Reverse Transition Trigger” shall have the meaning set forth in
Section 15.4(a) hereof.

 

“Scope of Service” shall mean the Subject Business and the Third Party
Reinsurance Agreements, but only as and to the extent they relate to (i) Subject
Asbestos Liabilities, (ii) Included Reinsurance Recoverables, and (iii) to the
extent set forth in Section 4.3 hereof, to Mixed Accounts and/or Mixed Claims. 
Scope of Service also includes, to the extent arising out of the Subject
Asbestos Liabilities, any claim assertions that any Reinsured:

 

(a)                                  failed to warn any Person of potential
asbestos exposure,

 

(b)                                 engaged in any unfair trade practice or
failed to handle claims in good faith,

 

(c)                                  negligently or otherwise improperly
conducted loss control functions,

 

(d)                                 failed to settle or pay claims within policy
limits,

 

(e)                                  otherwise negligently or improperly
conducted claims handling,

 

(f)                                    misrepresented, or otherwise committed a
tort or fraud in connection with the Subject Business, or

 

(g)                                 failed to properly comply with Medicare or
other laws.

 

“Security Amount” shall have the meaning provided in the Collateral Trust
Agreement.

 

“Security Incident” shall have the meaning set forth in Section 16.5(c) hereof.

 

“Security Requirements” shall have the meaning set forth in Section 16.6(a)(i).

 

“Special Event Trigger” shall mean the occurrence of any of the following: 
(i) NICO’s A.M. Best Financial Strength Rating falls below A-, or (ii) NICO
becomes subject to dissolution, liquidation, conservation, rehabilitation,
bankruptcy, statutory reorganization, receivership, compulsory composition, or
similar proceedings in any jurisdiction, or if one or more creditors of NICO
take over its management, or if NICO otherwise enters into any arrangement with
creditors, or makes an assignment in whole or in part for the benefit of
creditors, or if any significant part of NICO’s undertakings or property is
impounded or confiscated by action of any Governmental Authority, or if NICO
consents to or its shareholder(s), Board, or management authorizes or consents
to any of the foregoing.

 

“Steady State” means the period following the Transition Period, in which
Administrative Services will be performed on an ongoing basis by the entity
whose responsibility it is to perform them under this Administrative Services
Agreement.

 

“Subcontractor” shall have the meaning set forth in Section 2.5(a) hereof.

 

“Subject Asbestos Liabilities” shall have the meaning provided in the LPT
Reinsurance Agreement.

 

“Subject Business” shall have the meaning provided in the LPT Reinsurance
Agreement.

 

“Subject Claim” means an Asbestos Claim within the Subject Asbestos Liabilities.

 

6

--------------------------------------------------------------------------------

 

“Subject Contract” means any Underlying Policy or any Third Party Reinsurance
Agreement.

 

“Systems” shall have the meaning set forth in Section 16.6(a)(i) hereof.

 

“Tax” shall have the meaning provided in the Master Transaction Agreement.

 

“Tax Return” shall have the meaning provided in the Master Transaction
Agreement.

 

“Third Party Reinsurance Agreements” shall have the meaning provided in the LPT
Retrocession Agreement.

 

“Third Party Reinsurance Recoverables” shall have the meaning provided in the
LPT Retrocession Agreement.

 

“Third Party Reinsurers” shall have the meaning provided in the Master
Transaction Agreement.

 

“Transaction Documents” shall have the meaning provided in the LPT Reinsurance
Agreement.

 

“Transition” shall mean the transfer of systems, data, and functional capability
from Reinsureds to NICO so that NICO may exercise its responsibilities under
this Administrative Services Agreement.

 

“Transition Period” shall mean the period commencing with the Closing Date and
ending at such time as the Parties agree that the Transition has been
substantially completed.  As of the date hereof, the Parties estimate that the
Transition Period will be approximately twelve months.

 

“Transition Services Agreement” means the document annexed as Exhibit B hereto,
which is incorporated into this Administrative Services Agreement and describes
the services to be provided during the Transition Period by Reinsureds to NICO,
and by NICO to Reinsureds, and the compensation therefor.

 

“Ultimate Net Loss” shall have the meaning provided in the LPT Retrocession
Agreement.

 

“Underlying Policy” means any policy, contract, slip, binder, or other evidence
of insurance or reinsurance that has given rise to, or may in the future give
rise to, Subject Asbestos Liabilities.

 

“Virus” means any “back door,” “time bomb,” “Trojan horse,” “worm,” “drop dead
device,” “virus,” “malicious logic,” or other similar software routines,
devices, computer codes, programs or hardware components or other undisclosed
feature or file that (i) is designed to permit unauthorized access to software,
hardware or data or other systems elements or (ii) intentionally may disrupt,
disable, harm, erase or otherwise impede in any manner the operation of the
foregoing features or files, any portion thereof or any other software,
firmware, hardware, network or other systems element.

 

7

--------------------------------------------------------------------------------


 

ARTICLE II
AUTHORITY; SERVICE STANDARDS

 

2.1                               Appointment

 

(a)           Each of the Reinsureds hereby appoints NICO, for the period
specified in Article XV hereof, as an independent contractor of such Reinsured
to perform the administrative and other services identified herein as to be
performed by NICO (the “Administrative Services”), solely within the Scope of
Service and all on the terms, and subject to the limitations, as set forth in
this Administrative Services Agreement.

 

(b)           NICO accepts such appointment and agrees to perform the
Administrative Services on behalf of Reinsureds on such terms and subject to
such limitations.

 

(c)           Each Party shall cooperate to the full extent reasonably possible
with the other Parties in the transfer of responsibility for the performance of
the Administrative Services from Reinsureds to NICO in accordance with the terms
of this Administrative Services Agreement and the Transition Services Agreement.

 

(d)           In order to assist NICO in the performance of the Administrative
Services hereunder, Reinsureds shall deliver to NICO and, if requested by NICO,
to Resolute so long as it remains an Affiliate of NICO and is acting as a
Subcontractor, an appropriate power of attorney that shall nominate, constitute,
and appoint NICO and/or Resolute, as the case may be, as their attorney-in-fact
with respect to the rights, duties, and privileges and obligations of Reinsureds
in and to matters within the Scope of Service, with full power and authority to
act in the name, place and stead of Reinsureds with respect thereto, including
the power, without reservation, to service and enforce Subject Contracts within
the Scope of Service, to adjust, to defend, to settle, and to pay Subject
Claims, and to take such other and further action as may be necessary or
desirable to effect the transactions contemplated by the LPT Reinsurance
Agreement, the LPT Retrocession Agreement, the Master Transaction Agreement,
this Administrative Services Agreement and the Transition Services Agreement,
but in all cases only to the extent of the rights and authority granted to NICO
pursuant to this Administrative Services Agreement and the Transition Services
Agreement and in accordance with the terms of this Administrative Services
Agreement and the Transition Services Agreement.

 

(e)           At such time as an entity identified in paragraph (ii) or (iii) of
the definition of Reinsured in the LPT Retrocession Agreement executes the
addendum to the LPT Reinsurance Agreement specified in such definition, it shall
likewise execute an addendum to this Administrative Services Agreement
acknowledging that it is bound by the terms and conditions hereof, and it shall
thereupon become a Reinsured for all purposes hereunder.

 

2.2                               Services Standards

 

NICO shall perform the Administrative Services provided for hereunder (including
under the Transition Services Agreement) on behalf of Reinsureds in a
professional and competent manner and in accordance with (i) the terms of the
Subject Contracts within the Scope of Service, (ii) to the extent not in
conflict with any other provision of this Section 2.2, standards of service that
conform with NICO’s service standards for administering similar insurance
contracts issued by NICO in its own name, and (iii) Applicable Law and, subject
to the foregoing and the purposes of this transaction, shall act in such a
manner as not to materially prejudice Reinsureds and with due regard for their
reputation, or trust of their respective employees, directors and

 

8

--------------------------------------------------------------------------------


 

officers, as insurers and as professional claims managers.  NICO shall at all
times maintain, or ensure that its Subcontractors maintain for it, sufficient
facilities and trained personnel of the kind necessary to perform its
obligations under this Administrative Services Agreement in accordance with the
performance standards set forth herein.  NICO acknowledges that the due and
timely performance of all Administrative Services required by this
Administrative Services Agreement and the Transition Services Agreement in a
professional and competent manner is of critical importance to the Reinsureds.

 

2.3                               Compliance; Licensure

 

(a)           NICO shall comply with all Applicable Law including all licenses,
consents, authorizations, permits, orders and qualifications from and filings
with Governmental Authorities necessary to perform the Administrative Services
required by this Administrative Services Agreement and the Transition Services
Agreement in connection with the performance of its duties hereunder and shall
act consistently in all material respects with, and not knowingly cause
Reinsureds to be out of compliance with, the terms of the Subject Contracts. 
NICO shall communicate promptly to the Reinsureds in writing upon having
knowledge of the non-renewal, lapse, suspension, or termination of any license,
consent, authorization, permit, order, qualification or filing required by
Applicable Law in connection with the Scope of Service.

 

(b)           NICO shall execute data protection agreements, such as the
Standard Contractual Clauses issued by the European Commission, to the extent
required by Applicable Law in connection with its performance of the
Administrative Services and the Transition.

 

(c)           NICO warrants that it is, and it shall use its commercially
reasonable efforts to insure that its Subcontractors are, and shall continue to
be, and their respective employees, agents, and representatives are, or shall
become and remain, licensed, in whatever capacity is required, including without
limitation licensed as a third-party administrator by the Governmental
Authorities of all jurisdictions in which Reinsureds are licensed as of the
Closing Date.  NICO shall bear at its Own Expense all costs and expenses
relating to its own licensing and that of its Subcontractors and that of the
employees, agents, and representatives of any of them.

 

2.4                               Independent Contractor

 

For all purposes hereof (including the Transition Services Agreement), NICO
shall at all times act as an independent contractor.  NICO and its Affiliates,
on the one hand, and Reinsureds and their Affiliates, on the other hand, shall
not be deemed employees, representatives, partners, joint venturers, or
fiduciaries of one another, nor shall this Administrative Services Agreement,
the Transition Services Agreement or the Administrative Services or any activity
or any transaction contemplated hereby be deemed to create any partnership or
joint venture between the Parties or among their Affiliates.  NICO and its
Representatives are not eligible for, nor may they participate in, any employee
benefit plans of Reinsureds or any of their Affiliates.  Reinsureds and their
Representatives are not eligible for, nor may they participate in, any employee
benefit plans of NICO or any of its Affiliates.

 

2.5                               Subcontracting

 

(a)           NICO shall not subcontract the performance of any services that
NICO is to provide hereunder (including under the Transition Services Agreement)
to another Person (a “Subcontractor”) without the prior written consent of
Reinsureds (which consent shall not be unreasonably withheld, conditioned or
delayed); provided, however, that such consent will not be required

 

9

--------------------------------------------------------------------------------


 

if the applicable Subcontractor is Resolute for such time as it is an Affiliate
of NICO and provided further that in the case of Administrative Services
relating to other than claims handling, Reinsureds’ consent will not be required
if the applicable Subcontractor is an Affiliate of NICO.

 

(b)           Notwithstanding the foregoing, NICO shall not permit a
Subcontractor other than Resolute to participate in Transition activities at
Reinsureds’ Jersey City Asbestos Claims Unit without Reinsureds’ prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed).

 

(c)           In the event of any such subcontracting, NICO shall not be
relieved from any of its obligations or liabilities hereunder, including
compliance with Applicable Law and maintenance of proper licensure, and NICO
shall remain responsible for all obligations or liabilities of such
Subcontractor with respect to the providing of such service or services as if
provided by NICO; provided to that the extent that a service is provided by one
or more Subcontractors and employees of the Subcontractor(s) providing a service
meet applicable licensing requirements, NICO shall be deemed to be in compliance
with said licensure requirements.

 

ARTICLE III
COMPENSATION

 

3.1                               Compensation

 

(a)           Except as otherwise provided in Section 4.3, NICO shall perform
the Administrative Services within the Scope of Service at its Own Expense and
without any rights of reimbursement from Reinsureds, in consideration of
Reinsureds having entered into the LPT Reinsurance Agreement and the Master
Transaction Agreement and the transactions contemplated thereby, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged.

 

(b)           Except as not otherwise permitted by Applicable Law or the Master
Transaction Agreement or the Ancillary Agreements, and in accordance with the
provisions of the Transition Services Agreement, the Reinsureds shall make
available during the Transition Period the matters identified in the Transition
Services Agreement.  NICO shall at its Own Expense reimburse the Reinsureds for
their Transition expenses in accordance with the Transition Services Agreement.

 

(c)           At the reasonable request of NICO, Reinsureds shall perform
searches for policy, reinsurance, claims, payment and underwriting files of the
Reinsureds and shall provide copies and if necessary testimony with respect to,
such policy, reinsurance, claims, payment and underwriting files, to NICO.  NICO
shall, at its Own Expense and upon demand therefor but without duplication of
amounts paid under the Transition Services Agreement, pay (i) the Reinsureds’
Hourly Rates for the performance of such searches for policy, reinsurance,
claims and underwriting files, (ii) for all of the copies made pursuant to this
Section 3.1(c) and (iii) the Reinsureds’ Hourly Rates for time spent in
connection with preparing to provide and providing testimony as to these
matters.  NICO shall likewise pay Reinsureds’ Hourly Rates for significant
reinsurance-related activities requested by NICO that are outside the scope of
the Steady State activities listed in the Transition Services Agreement.  NICO
acknowledges that the hourly rates set forth in Schedule 3.1(c) are reasonable
as of the Closing Date.

 

10

--------------------------------------------------------------------------------


 

(d)           Reinsureds shall store and maintain closed claim files at their
Own Expense and in accordance with the Reinsureds’ closed claim file policy as
in effect from time to time for storing and maintaining such closed claim
files.  Prior to destruction of any policy, reinsurance, claims, payment or
underwriting files of the Reinsureds relating to the Subject Asbestos
Liabilities, Reinsureds shall advise NICO and NICO, at its Own Expense, may
retain such files.

 

(e)           Reinsureds shall maintain existing arrangements for ceded broker
fee-for-service contracts, or reasonable replacement thereof, and will be
responsible for the payment of ceded broker fees.

 

ARTICLE IV
ADMINISTRATIVE SERVICES

 

4.1                               Administrative Services

 

(a)           Administrative Services to be performed by NICO with the respect
to matters within the Scope of Service shall include the right and obligation to
perform each of the following:

 

(i)                                     to adjust, handle, agree, settle, pay,
compromise or repudiate any claims or any other liability, outgoing or expense;

 

(ii)                                  to commence, conduct, pursue, settle,
appeal or compromise any legal arbitration or other proceedings whatsoever;

 

(iii)                               to collect claim refunds, salvages and
reinsurance recoveries;

 

(iv)                              to agree to, or exercise any right to, set off
any claims on behalf of Reinsureds against reinsurance recoveries or vice versa
or to settle any balance of account owing to or from the Reinsureds;

 

(v)                                 to agree, on behalf of the Reinsureds, to
fund the obligations of any third party in connection with any Subject Claim;

 

(vi)                              to agree to any without prejudice payment or
any extra-contractual payment of or on behalf of the Reinsureds;

 

(vii)                           to enter into any arrangements that NICO
considers will or may avoid or reduce any liability for Losses, Allocated Loss
Adjustment Expenses, or Extra Contractual Obligations;

 

(viii)                        to use the name of any Reinsured in connection
with the exercise of any or all of the powers conferred by this Administrative
Services Agreement;

 

(ix)                                to exercise any rights of subrogation or
other rights of recovery;

 

(x)                                   to enter into discussions or negotiations
with any insured or reinsured Person or their Representatives in connection with
the Subject Business;

 

(xi)                                to enter into, amend or cancel any
arrangements or agreements with third parties, including in relation to the
handling or collection of claims, debts, or reinsurance recoveries;

 

11

--------------------------------------------------------------------------------


 

(xii)                             to coordinate with Reinsureds on the handling
of escheat claims with respect to the Subject Asbestos Liabilities;

 

(xiii)                          to share information received from Reinsureds,
including any information in their files and records, with other insurers,
reinsurers, claimants, and other Persons as may be necessary in the judgment of
NICO to perform the Administrative Services to be performed by it pursuant to
this Administrative Services Agreement;

 

(xiv)                         to retain and instruct lawyers, claims adjusters,
or other consultants or experts in connection with the foregoing;

 

(xv)                            collect, pursue, settle or compromise
Retrospective Premiums; and

 

(xvi)                         all matters relating to the administration,
settlement, and payment of claims and Extra Contractual Obligations with respect
to Subject Asbestos Liabilities, all matters relating to administration of and
pursuit of recovery of Included Reinsurance Recoverables and Other Recoverables,
and all other matters reasonably ancillary to these enumerated matters.

 

For the avoidance of doubt, NICO’s right to perform and performance of such
Administrative Services is subject to all the terms and conditions of this
Administrative Services Agreement, so that (by way of example only) services
with respect to reinsurance recoveries are subject to Article VI hereof.

 

(b)           The authority granted NICO in this Administrative Services
Agreement, including without limitation Articles IV, V, and VI, relates solely
to matters within the Scope of Service.  NICO has no authority to act for or on
behalf of Reinsureds for matters outside the Scope of Service except as
expressly set forth within this Administrative Service Agreement and the
Transition Services Agreement.

 

(c)           From and after the Closing Date, Reinsureds shall not settle,
commute, or compromise any direct Subject Claim, or any reinsurance claim
arising from the Subject Asbestos Liabilities, or amend, alter or endorse any
Underlying Policy insofar as it relates to the Subject Asbestos Liabilities
except:

 

(i)                                     with the prior written consent of NICO
(which consent shall not be unreasonably withheld, conditioned or delayed), or

 

(ii)                                  as expressly set forth in Articles IV, V
and VI.

 

4.2                               Levels of Authority

 

(a)           Subject at all times to the other terms and conditions hereof,
authority with respect to given actions or groups of actions is given in this
Administrative Services Agreement, at five levels, as follows:

 

(i)                                     “NICO-Only” means that NICO retains all
authority with respect to the action or group of actions and need not consult
with Reinsureds before proceeding.

 

(ii)                                  “NICO-in-Consultation” means that NICO
retains ultimate responsibility with respect to the action or group of actions
but must consult in good faith with Reinsureds before proceeding.

 

12

--------------------------------------------------------------------------------


 

(iii)                               “Joint Authority” means that neither NICO
nor Reinsureds may act without the other Party’s consent, which may be given,
conditioned, or withheld in such other Party’s sole discretion.

 

(iv)                              “Chartis-in-Consultation” means that
Reinsureds retain ultimate responsibility with respect to the action or group of
actions but must consult in good faith with NICO before proceeding.

 

(v)                                 “Chartis-Only” means that Reinsureds retain
all authority with respect to the action or group of actions and need not
consult with NICO before proceeding.

 

(b)           The Parties may, by mutual agreement, establish written protocols
for how, when, and how often consultation shall take place with respect to any
actions or groups of actions as to which authority is NICO-in-Consultation or
Chartis-in-Consultation.

 

4.3                               Mixed Accounts and Mixed Claims

 

(a)           The Parties acknowledge that there will be insureds within the
Subject Business, or collections of related such insureds whose claims are
normally processed in conjunction with one another, that have or may potentially
have claims from more than one of the categories Subject Claims, Group I Claims,
Other Asbestos Claims, Non-Asbestos Claims, and Mixed Claims.  Each such insured
or collection of related insureds is referred to in this Administrative Services
Agreement as a “Mixed Account.”

 

(i)                                     It is the Parties’ general expectation
that, in the administration of Mixed Accounts, (A) the Reinsureds shall
administer such portions of the Mixed Account as relate to Non-Subject Claims,
and (B) NICO shall administer such portions of the Mixed Account that relate to
Subject Claims.  NICO and the Reinsureds shall establish and maintain an open
channel of communication with each other with respect to the claims contained
within each Mixed Account.

 

(ii)                                  The Parties shall create during Transition
and thereafter maintain and amend as necessary a list of the accounts that are
currently being treated as Mixed Accounts.

 

(b)           Where NICO provides services for a claim or related claims that
are partially or in whole Non-Subject Claims, due either to lack of information
or to the indivisibility of the claim or related claims, the Reinsureds shall
reimburse NICO for the Direct Costs of providing such services, with the
allocation of the Direct Costs between NICO and the Reinsureds to be on the
basis of exposure each had on the claim (in the case of NICO, the exposure is in
its capacity as retrocessionaire under the LPT Retrocession Agreement).  If NICO
has reason to believe that a claim it is handling is partially not within the
Subject Asbestos Liabilities and NICO has reason to believe that the Reinsureds’
exposure on the claim or related claims is in excess of $100,000, NICO shall
promptly notify the Representative of the Reinsureds or his designee, and the
parties shall reach a good faith agreement on the handling of the claim or
related claims.  “Direct Costs” as referenced herein refers to the Hourly Rates
of the individual(s) handling the account multiplied by the actual hours devoted
by such individual(s) to the Mixed Account.  To the extent practicable,
allocation of Direct Costs will be by actual hours worked and otherwise in
accordance with the principles set forth in subparagraphs (c) and (d) below.

 

13

--------------------------------------------------------------------------------


 

(c)           If an individual claim on a Mixed Account is a Subject Claim,
inward or outward payments in connection with such claim shall be allocated to
the Subject Asbestos Liabilities.  If an individual claim on a Mixed Account is
a Non-Subject Claim, then no inward or outward payment in connection with such
claim shall be allocated to the Subject Asbestos Liabilities.

 

(d)           To the extent practicable, inward and outward payments on any
Mixed Claim whether or not arising from a Mixed Account, shall be allocated to,
or not to, Ultimate Net Loss on the Subject Asbestos Liabilities based upon the
actual cause of the injury or damage the claimant, identified at the time of
settlement or judgment.  If information as to the actual cause of injury or
damage is unclear or unavailable, then indemnity payments shall be allocated
among the Parties based upon the best available information within one year
after the settlement or judgment as to any claims in such account.  Such
indemnity payments will be billed as they are made, without prejudice to either
Party’s right to adjust any allocation within one year of the settlement or
judgment.

 

(e)           To the extent that Allocated Loss Adjustment Expenses incurred for
a Mixed Account or for a tranche of claims within a Mixed Account cannot
practicably be allocated as incurred on specific claims within such account or
tranche, then such expense payments shall be provisionally allocated on an
equitable basis to, or not to, Ultimate Net Loss on the Subject Asbestos
Liabilities in accordance with the allocation of the gross indemnity exposure on
the claims in question.  Such expense payments will be billed as they are made
and shall be without prejudice to either Party’s right to adjust any allocation,
no later than one year after settlement or judgment of all claims in the account
or tranche, in accordance with the manner indemnity payments, if any, on such
account or tranche have been allocated.

 

(f)            In the event that a claim arises subject to Section 4.3(c) and
Section 4.3(d), above, the Parties shall use reasonable best efforts to obtain
the data and information required to establish accurate allocations among the
Parties.  Notwithstanding the foregoing, the Parties may establish mutually
agreed upon protocols for certain accounts and such protocols may set forth
alternative allocations arrangements with respect to each such account.

 

4.4                               Conflict of Interest

 

(a)           Whenever a claim otherwise within the Scope of Service arises:
(i) by, or from, any Reinsured against Berkshire or any insurer, reinsurer or
other company that is a direct or indirect Subsidiary of Berkshire or is
otherwise an Affiliate of Berkshire (each, a “Berkshire Owned Entity”), or that
involve NICO or Resolute or another Berkshire Owned Entity as an administrator
for a third party (a “Berkshire Administered Entity”), or (ii) against any
Reinsured by, or from, a Berkshire Owned Entity, or that involve a Berkshire
Administered Entity as such, NICO shall provide prompt written notice of such
claim to the Reinsureds upon becoming aware thereof, including such details as
may be appropriate.  NICO shall use commercially reasonable efforts to keep
itself informed as to the identity of Berkshire Owned Entities and Berkshire
Administered Entities.  If NICO and Reinsureds agree that NICO should handle the
claim notwithstanding the conflict of interest, NICO shall do so in good faith
and in pursuit of the singular interests of Reinsureds.  Otherwise, Reinsureds
shall handle all discretionary aspects of the claim in accordance with the
standards set forth in Section 2.2, and NICO shall perform such ministerial
tasks (such as making accounting entries or moving funds) as may be required
under the direction of Reinsureds.

 

14

--------------------------------------------------------------------------------


 

(b)           Reinsureds and NICO acknowledge that Berkshire Owned Entities
manage claims on behalf of entities in addition to Reinsureds.  In recognition
thereof:

 

(i)                                     If Berkshire Owned Entities are engaged
in substantive settlement discussions (including without limitation discussions
aimed at buyout agreements or coverage-in-place agreements) with an insured or a
group of insureds both on behalf of Reinsureds and on behalf of one or more
Berkshire Administered Entities not Affiliates of Reinsureds (regardless of
whether the discussions are conducted together or are ostensibly or actually
separate), or if it is contemplated that such discussions might take place
either simultaneously or in near proximity in time, NICO shall consult with the
Reinsureds as to how best to protect Reinsureds from the potential conflicts of
interest inherent in such joint or nearly proximate negotiations while
preserving to all parties such efficiencies as such joint negotiations may
engender.

 

(ii)                                  NICO shall initiate similar consultations
with Reinsureds in the event there are, or are contemplated to be, joint,
simultaneous, or nearly proximate negotiations with one or more entities that
reinsure both Reinsureds and at least one Berkshire Administered Entity.

 

(iii)                               In the circumstances described in clauses
(i) and (ii) above, claims and reinsurance authority that would otherwise be
NICO-Only or NICO-in-Consultation shall be Joint Authority.

 

ARTICLE V
CLAIMS HANDLING SERVICES

 

5.1                               Claims Handling Services

 

The Administrative Services shall include, as necessary and appropriate, all
functions relating to the handling of Subject Claims, including those functions
set forth in this Section 5.1.

 

(a)           NICO shall acknowledge, consider, review, investigate, deny,
settle, pay or otherwise dispose of each Subject Claim.  All payments of Losses,
Allocated Loss Adjustment Expenses, and Extra Contractual Obligations in respect
of Subject Asbestos Liabilities shall be made in accordance with Section 13.1
hereof.

 

(b)           Without limiting paragraph (a) of this Section 5.1, and subject to
Reinsureds providing the services set forth in the Transition Services
Agreement, as necessary and appropriate, NICO shall:

 

(i)                                     establish, maintain and organize Subject
Claim files and maintain and organize other Subject Claims-related records;

 

(ii)                                  review all Subject Claims and determine
whether the claimant is eligible for payment and if so, the nature and extent of
such payment;

 

(iii)                               maintain trained claims personnel;

 

(iv)                              maintain a complaint log with respect to the
Underlying Policies in accordance with applicable requirements of Governmental
Authorities and provide a copy of such log upon the Reinsureds’ request;

 

15

--------------------------------------------------------------------------------

 

(v)                                 subject to Section 8.1 and paragraph
(vi) below, provide Reinsureds with such information as is necessary for them to
comply with regulatory requirements related to the Subject Asbestos Liabilities;

 

(vi)                              provide necessary Medicare Set Aside
information as directed by Reinsureds and, subject to receipt of necessary
information from Reinsureds, comply on behalf of Reinsureds with Medicare lien
requirements, it being understood that NICO shall not be required to report
directly to Centers for Medicare and Medicaid Services;

 

(vii)                           subject to Section 8.1, respond promptly to all
written or oral Subject Claims-related communications that NICO reasonably
believes to require a response; and

 

(viii)                        in accordance with Articles VIII and XII hereof,
respond to, or assist Reinsureds in responding to, regulatory and legal matters
to the extent such matters relate to Subject Claims.

 

5.2                               Direct Claims Authority

 

Subject to Sections 4.3 and 4.4 hereof, NICO’s authority with respect to direct
claims handling within the Scope of Service is NICO-Only except as follows:

 

(a)           Claims of relationship insureds scheduled on Schedule 5.2 hereof,
as such may be reasonably amended from time to time, are NICO-in-Consultation.

 

(b)           Claims involving coverage issues affecting multiple lines of
business, as reasonably identified from time to time by Reinsureds to NICO, are
NICO-in-Consultation.

 

(c)           Subject to Section 4.3(b), taking coverage positions on Mixed
Claims or Mixed Accounts is NICO-in-Consultation.

 

(d)           Settlements of more than $100 million or involving more than 10%
of the Remaining Paid Limit are NICO-in-Consultation.

 

(e)           New or amended policy buybacks or coverage-in-place agreements, or
amendments to Underlying Policies involving material amounts of exposure to both
Subject Asbestos Liabilities and Non-Subject Liabilities are Joint Authority. 
Similar transactions for Mixed Accounts that are Subject-Asbestos-only or
non-asbestos-only are NICO-in-Consultation or Chartis-in-Consultation,
respectively.  For the avoidance of doubt NICO does not have authority to amend,
alter, or endorse any Underlying Policy,

 

(f)            Allocation of settlement amounts among affected policies is
NICO-in- Consultation, if the amount being allocated exceeds $10,000,000, unless
another provision of this Administrative Services Agreement provides for greater
control by Chartis, in which event such other provision shall control.

 

ARTICLE VI
ADMINISTRATION OF THIRD PARTY REINSURANCE AGREEMENTS

 

6.1                               Third Party Reinsurance Administration

 

(a)           In performing the Administrative Services with respect to the
Third Party Reinsurance Agreements within the Scope of Service, NICO shall have
the right and obligation to,

 

16

--------------------------------------------------------------------------------


 

subject to the authority levels granted herein and the other terms and
conditions hereof and pursuant to mutually agreed upon procedures:

 

(i)                                     administer and collect, on behalf of and
in the name of the applicable Reinsureds, Included Reinsurance Recoverables and
Other Recoverables due in respect of the Subject Asbestos Liabilities in
accordance with the contractual terms of the applicable Third Party Reinsurance
Agreements and Underlying Policies in a commercially reasonable manner;

 

(ii)                                  provide all necessary litigation
management functions with respect to the Third Party Reinsurance Agreements;

 

(iii)                               initiate Legal Proceedings in the name of
the applicable Reinsured in those instances where such action is necessary in
order for the applicable Reinsured to enforce or protect its rights under the
Third Party Reinsurance Agreements in respect of the Subject Asbestos
Liabilities;

 

(iv)                              consult with Reinsureds in the filing of
proofs of claim in any insolvent estate or scheme of arrangement;

 

(v)                                 secure and draw upon any letter of credit or
other funds held as appropriate under any Third Party Reinsurance Agreement; and

 

(vi)                              perform other certain administrative functions
relating to the Third Party Reinsurance Agreements within the Scope of Service
as agreed to by the Parties from time to time.

 

(b)           In general terms, and subject to precise procedures to be agreed
in the course of the Transition, NICO will provide on a monthly basis (bi-weekly
in quarterly close months), or as agreed by the Parties data feeds to
Reinsureds, with content and in formats specified by Reinsureds, concerning
NICO’s direct claims handling, and Reinsureds will process those feeds through
Reinsureds’ existing systems to generate reinsurance proofs, advices, and
notices.

 

(c)           NICO shall pay Reinsureds, at NICO’s Own Expense, a fee to be
determined during the course of Transition for the use of Reinsureds’
reinsurance systems and personnel as provided in Section 6.1(b) above.  The fee
may include fixed monthly amounts and/or time charges at Hourly Rates, as the
parties shall determine, and shall be based upon the principle that Reinsureds
are entitled to be compensated for any activities that they would not be
performing if NICO were performing all work in connection with collection of
Included Reinsurance Recoverables and were simply reporting financial results to
Reinsureds.  Thus, by way of example only, Reinsureds are not entitled to
compensation for Schedule F reporting activities, but they are entitled to
compensation for use of their reinsurance systems to generate proofs, advices,
and notices.

 

6.2                               Expense of Reinsurance Recovery Efforts

 

For the avoidance of doubt, it is agreed that except in unusual circumstances
the only reinsurance recovery costs chargeable as Allocated Loss Adjustment
Expenses are the costs of the Services identified in Section 6.1(a)(iii) above. 
The cost of the remaining services set forth in Section 6.1(a) is, in general,
at NICO’s Own Expense.

 

17

--------------------------------------------------------------------------------


 

6.3                               Responsibility and Authority With Respect to
Reinsurance Activities

 

Authority with respect to reinsurance activities within the Scope of Service is
NICO-Only except as otherwise set forth herein and as follows:

 

(a)           Authority to draw upon reinsurance security posted by Business
Relationship Reinsurers is Chartis-Only.

 

(b)           Authority to demand and/or draw upon reinsurance security posted
by reinsurers that are not Business Relationship Reinsurers is
NICO-in-Consultation, provided that such authority is Joint Authority if there
is a material amount of Non-Included Recoverables under the Third Party
Reinsurance Agreement pursuant to which the security is to be demanded or
posted.

 

(c)           Authority to commute any Third Party Reinsurance Agreement that
has a greater-than-de minimis amount of Included Reinsurance Recoverables is
Joint Authority.  Authority to commute other Third Party Reinsurance Contracts
is Chartis-Only.  Authority to effect a partial commutation of a Third-Party
Reinsurance Agreement containing a greater-than-de minimis amount of Included
Reinsurance Recoverables on a basis that excludes asbestos from the commutation
is Chartis-in-Consultation.

 

(d)           Authority to initiate Legal Proceedings against a reinsurer on a
Third Party Reinsurance Agreement is NICO-in-Consultation, provided, however,
that if Reinsureds decline to consent to commencement of Legal Proceedings, then
NICO may not commence such proceedings for 60 days to enable Reinsureds to
resolve the issues that led to their declining to consent.  Thereafter, NICO may
proceed, provided, however, that it shall, in doing so, endeavor to take into
account the reasons for Reinsureds’ declining to consent.  If waiting 60 days
would create a risk of a time bar, NICO may commence the Legal Proceedings at
such time as is necessary to prevent application of the time bar but shall seek
to stay the proceedings for the remainder of the 60-day period.

 

(e)           Authority to settle claims or tranches of claims vis-à-vis
reinsurer(s) on one or more Third Party Reinsurance Agreements, to the extent
solely within the Subject Asbestos Liabilities, is NICO-Only, provided that NICO
shall not accept a discount in percentage or dollar terms greater than the
amounts set forth in Schedule 6.3(e) without Reinsureds’ consent, which shall
not be unreasonably withheld or delayed.

 

(f)            Authority and responsibility for Third Party Reinsurance
Recoverables arising out of Mixed Claims or Mixed Accounts follows the authority
and responsibility for the underlying direct claim(s).

 

(g)           NICO and Reinsureds shall meet periodically to discuss issues of
treaty reinsurance coverage that have application and/or implications beyond
Included Reinsurance Recoverables, and NICO shall not take coverage positions
with respect to specific treaties contrary to those taken on those treaties as a
matter of policy without the consent of Reinsureds, which shall be withheld only
on an articulable basis of likely harm to Reinsureds with respect to recovery
efforts for Non-Included Recoverables.

 

(h)           Authority with respect to the following arbitration matters is as
follows:

 

(i)                                     Selection of arbitrators and umpires is
NICO-in-Consultation, and NICO shall in good faith make every reasonable effort
to comply with Chartis’s requests in this area.

 

18

--------------------------------------------------------------------------------


 

(ii)                                  Selection of outside counsel and expert
witnesses is NICO-in-Consultation, which selection to be taken from lists to be
mutually agreed from time to time.

 

(i)            Authority to bill and engage in routine collection activities
vis-à-vis proportional treaty reinsurers and retrocessionaires of Chartis
internal facilities is Chartis-Only.  Handling asbestos-related audits with
respect to such reinsurers and retrocessionaires shall be the mutual
responsibilities of the Parties in accordance with their respective functions.

 

(j)            Authority to take an offset against a Third-Party Reinsurer not
in rehabilitation or insolvency is Joint Authority, provided, however, that
authority shall be NICO-in-Consultation if Reinsureds have informed NICO that
the Non-Included Recoverables from the Third-Party Reinsurer are de minimis, and
provided further that authority is Chartis-Only if the Included Reinsurance
Recoverables from the Third-Party Reinsurer are de minimis.

 

(k)           Authority with respect to insolvent Third-Party Reinsurers is as
follows:

 

(i)                                     Submission of proofs of claim is
NICO-Only for Subject Asbestos Liabilities, but is to be coordinated with the
overall Chartis submission as needed.

 

(ii)                                  Authority to settle claim amounts for
individual claims or tranches of claims is as provided for solvent reinsurers.

 

(iii)                               Taking an offset against an insolvent is
Joint Authority, provided, however, that authority shall be NICO-in-Consultation
after the bar date set in the insolvency proceedings if the aggregate claims of
Reinsureds for Non-Included Recoverables are de minimis and
Chartis-in-Consultation if the aggregate claims of Reinsureds for Included
Recoverables are de minimis.

 

6.4                               Forgoing Collection of Third Party Reinsurance
Recoverables

 

NICO shall have the authority to decide not to collect or attempt to collect
Third Party Reinsurance Recoverables solely related to the Subject Asbestos
Liabilities that NICO deems are uncollectible; provided, however, that neither
NICO nor Reinsureds may decide to forgo the collection or attempted collection
of any Third Party Reinsurance Recoverable that involves a Mixed Account claim
that such Party is administering without the prior written consent of the other
Party.

 

6.5                               Allocation of Reinsurance Recoveries

 

Recoverables and recoveries from a given Third-Party Reinsurer will be allocated
as follows between, on the one hand, Included Reinsurance Recoverables and, on
the other hand, Prior Reinsurance Recoverables or other Non-Included
Recoverables:

 

(a)           To the extent feasible, allocation of reinsurance recoverables on
account of Mixed Claims will follow the allocation of the direct liability.

 

(b)           To the extent the Third-Party Reinsurer’s remittance identifies
the items being settled, and such items are either all Included Reinsurance
Recoverables or all Non-Included Recoverables, the Third-Party Reinsurer’s
designation shall control.

 

19

--------------------------------------------------------------------------------


 

(c)           To the extent the Third-Party Reinsurer’s remittance identifies
the items being settled, and the portion of each item being settled is
determinable from the face of the remittance, the Third-Party Reinsurer’s
designation shall control.

 

(d)           If the Third-Party Reinsurer’s remittance does not identify the
portion of each item being settled, the Party receiving the remittance (i.e.,
either NICO on behalf of Reinsureds or Reinsureds on their own behalf) may,
following consultation with the other Party, inquire of the Third-Party
Reinsurer as to what was intended to be settled, and if the response brings the
remittance within paragraph (b) and/or (c) above, the Third-Party Reinsurer’s
designation shall control.

 

(e)           Otherwise, recoveries from a given Third-Party Reinsurer with
respect to Subject Asbestos Liabilities will be allocated pro rata to
outstanding billed amounts.

 

(f)            In all events, the allocation will follow wherever possible any
designation the Third-Party Reinsurer makes on the remittance (except a
designation that is clearly incorrect on its face), so that, by way of example
only, a remittance identified to a particular treaty, but not identified further
to specific billings, will be allocated by the foregoing rules only among
outstanding invoices with respect to that treaty.

 

(g)           Absent agreement of the Reinsureds and NICO in each instance,
remittances will not be allocated to a billed amount that the Third-Party
Reinsurer has made clear it is disputing unless and until all other billed
amounts have been satisfied.  This paragraph (g) controls over all other
decision rules except (X) paragraph (f), to the extent applicable, and (Y) an
express designation of the remittance by the Third-Party Reinsurer as being
applicable to the disputed bill(s).

 

(h)           Allocation of amounts recovered via offset or draws on reinsurance
security shall follow the allocation methodology set forth in paragraphs
(a)-(g) of this Section 6.5.

 

ARTICLE VII
ADMINISTRATION OF LPT REINSURANCE AGREEMENT

 

7.1                               Role of NICO on Behalf of Reinsureds

 

(a)           NICO, as administrator on behalf of Reinsureds, shall provide such
accounts and other information to Reinsureds and Eaglestone as is necessary to
prepare cession and cash accounts for the LPT Reinsurance Agreement.

 

(b)           NICO has no authority to settle LPT Reinsurance Agreement accounts
on behalf of Reinsureds other than by the mechanism set forth in Section 13.1
hereof.

 

7.2                               No Role of NICO on Behalf of Eaglestone

 

Except for specific authority granted in the LPT Retrocession Agreement, NICO
has no authority whatsoever to act on behalf of Eaglestone.

 

ARTICLE VIII
REPORTING AND REGULATORY COMPLIANCE

 

8.1                               Regulatory Filings and Examinations

 

(a)           Commencing to the extent possible on the Closing Date, and in any
event no later than the completion of the Transition, and at all times
thereafter, NICO shall at its Own Expense take all necessary action within its
control so that Reinsureds, solely with respect to matters within

 

20

--------------------------------------------------------------------------------


 

the Scope of Service, satisfy all current and future informational reporting and
any other requirements imposed by any Governmental Authority.  Without limiting
the foregoing, NICO shall timely transmit to Reinsureds the information
necessary for Reinsureds to prepare such reports and summaries, including
statistical summaries, as are necessary for Reinsureds to satisfy any
requirements imposed by a Governmental Authority upon any Reinsured with respect
to matters within the Scope of Service.  In addition, NICO, upon any Reinsured’s
reasonable request, shall promptly provide to such Reinsured copies of all
existing records relating to the Scope of Service (including, with respect to
records maintained in machine readable form, hard copies) that are necessary to
satisfy such requirements.

 

(b)           NICO shall reasonably assist Reinsureds and cooperate with the
Reinsureds in doing all things necessary, proper or advisable in connection with
any and all market conduct or other examinations by Governmental Authorities
relating to matters within the Scope of Service.

 

(c)           Any reports or other materials required to be prepared by NICO
under this Section 8.1 shall be prepared on a timely basis in order for
Reinsureds to be able to comply with any filing deadlines required by contract
or by Reinsureds’ internal procedures and policies, in each case to the extent
Reinsureds previously provided to NICO with sufficient advance notice thereof
and reasonably consistent with NICO’s own internal systems and procedures, or by
Applicable Law.  All such reports shall include such information as may
reasonably be required by Reinsureds, as applicable, and shall be provided in a
form, electronic or otherwise, as is reasonably requested by Reinsureds, as
applicable.

 

8.2                               Financial Reporting Obligations

 

NICO shall report and account to Reinsureds as set forth in this Section 8.2.

 

(a)           On an annual basis, starting one year from the end of the
Transition Period, NICO shall provide to the Reinsureds a current estimate of
the ultimate exposure for Loss, Extra-Contractual Obligations, Included
Reinsurance Recoverables, and Other Recoverables related to the Subject Asbestos
Liabilities, by account, on a gross, ceded and net basis prior to the
application of the LPT Reinsurance Agreement.

 

(b)           In addition to and not in limitation of Reinsureds’ rights under
Section 10.3, NICO shall allow the Reinsureds and their Representatives
reasonable access to NICO’s actuarial and claims personnel, documentation,
systems and records to the extent required by Reinsureds in order to complete
Reinsureds’ actuarial report (insofar as such report relates to the Subject
Asbestos Liabilities, the “Reinsureds’ Actuarial Report”) and statutory
actuarial opinion.

 

(c)           Subject to an early processing systems cut-off date that will be
agreed during Transition, within two (2) Business Days after the end of each
quarter, NICO shall deliver to Reinsureds a quarterly data file (each a
“Quarterly Data File”), in a form to be agreed during Transition, as required
for financial reporting and other purposes, including requisite coding necessary
for all statutory reporting obligations; it being understood that the initial
Quarterly Data File shall be for the period from the Closing Date to the last
day of the quarter in which this Administrative Services Agreement is executed. 
For claims and other transactions within the Scope of Service emanating from
Chartis International, NICO shall supply such similar reports and information as
Reinsureds shall reasonably require on a schedule that accommodates the
non-calendar-quarter closings of Chartis International.

 

21

--------------------------------------------------------------------------------


 

(d)           In addition to the reports described in paragraphs (a) through
(c) of this Section 8.2, NICO shall provide the Reinsureds such information
related to the Scope of Service as Reinsureds may reasonably request, provided
that such information is compiled by NICO in the ordinary course of business.

 

(e)           Solely for the purposes of determining (i) the Required Amount in
a Retrocession Credit Event, (ii) the Security Amount in the event of a
Collateral Triggering Event or (iii) if NICO may exercise its withdrawal rights
pursuant to Section 6.3 of the Collateral Trust Agreement, NICO may request,
from time to time during the term of this Administrative Services Agreement, a
copy of the Reinsureds’ Actuarial Report for the purpose of reviewing the
Reinsureds’ determination of Reserves.  Upon receipt of such request, the
Reinsureds shall provide a copy of the most recent available Reinsureds’
Actuarial Report as promptly as possible to NICO.  If NICO objects to the
Reinsureds’ determination of Reserves for the purposes set forth in this
Section 8.2(e)(i)-(iii), above, the Parties shall retain either Milliman Inc. or
Towers Watson or, if both firms refuse to act in such capacity, such other
nationally recognized independent actuarial firm as may be agreed by the
Parties, to conduct a review of the calculation of the Reserves set forth in
such Reinsureds’ Actuarial Report, and to prepare a report setting forth its
findings and conclusions on such matter.  To the extent the issue is
determination of the Required Amount, the reporting actuarial firm shall adopt
Reinsureds’ determination of Reserves unless it determines that such
determination was manifestly unreasonable.  The fees, costs, and expenses of
retaining such an actuarial firm shall be allocated by the actuarial firm
between the Parties in accordance with the actuarial firm’s judgment as to the
relative merits of the Parties’ proposals in respect of the disputed items.

 

8.3                               Change in Status

 

(a)           NICO shall (i) notify Reinsureds in writing promptly following
(A) the public announcement of entry into any agreement that would result in a
majority of the capital stock or a majority of the voting control of NICO no
longer being owned or controlled, directly or indirectly, by Berkshire (or its
successor) or (B) the adoption of any plan to liquidate, merge or dissolve NICO
and (ii) obtain the prior written consent of Reinsureds prior to the sale or
transfer of assets of NICO that could reasonably be expected to render NICO
unable to perform its obligations under this Administrative Services Agreement.

 

(b)           NICO shall notify Reinsureds in writing prior to any material
change to its claims handling procedures or operations.

 

8.4                               NICO Controls

 

During the term of this Administrative Services Agreement, NICO shall maintain
its accounting and oversight controls with respect to its operations consistent
with the requirements under the Sarbanes-Oxley Act of 2002 (as that statute may
be amended from time to time) and with past practice, to the extent consistent
with Applicable Law and taking into consideration any wind-down of the Subject
Asbestos Liabilities.  NICO shall provide Reinsureds with documentation
supporting such compliance upon the request of Reinsureds.

 

22

--------------------------------------------------------------------------------


 

ARTICLE IX
REMEDY FOR ACTIONS IN EXCESS OF AUTHORITY

 

9.1                               Materiality of Authority Limitations

 

The Parties acknowledge that, among other things:

 

(a)           There are Underlying Policies against which there are claims both
within and without the Subject Asbestos Liabilities.  Accordingly:

 

(i)                                     Actions taken by Reinsureds on matters
ostensibly apart from the Subject Asbestos Liabilities can affect NICO’s overall
economic position vis-à-vis the Subject Asbestos Liabilities.

 

(ii)                                  Actions taken by NICO on matters
ostensibly relating to the Subject Asbestos Liabilities can affect Reinsureds’
overall economic position vis-à-vis matters apart from the Subject Asbestos
Liabilities.

 

(b)           Many of the Third-Party Reinsurance Agreements providing coverage
to Reinsureds for Subject Asbestos Liabilities also provide coverage for matters
not within the Subject Asbestos Liabilities.  Accordingly:

 

(i)                                     Actions taken by NICO with respect to
reinsurance coverage relating to the Subject Asbestos Liabilities can affect
Reinsureds’ overall economic position vis-à-vis their reinsurers on matters
apart from the Subject Asbestos Liabilities.

 

(ii)                                  Actions taken by Reinsureds with respect
to reinsurance coverage on claims not arising from the Subject Asbestos
Liabilities can affect NICO’s overall economic position vis-à-vis reinsurance
recovery on Included Reinsurance Recoverables.

 

(c)           Actions taken either by NICO or by Reinsureds vis-à-vis third
parties, whether policyholders or reinsurers, can have consequences that are
impossible to undo vis-à-vis such third parties.

 

(d)           Accordingly, compliance with the authority limitations herein,
both on NICO and on Reinsureds, is a material economic element of the overall
transaction for both Parties.  The Parties shall maintain an open channel of
communication in an effort to identify as early as possible, and address in good
faith, any disputes or differences as to how such authority limitations apply in
specific circumstances.

 

9.2                               Remedy

 

(a)           If NICO takes action with respect to an underlying insured in
excess of its authority to do so, and such action increases Reinsureds’ exposure
to that insured on matters apart from the Subject Asbestos Liabilities, then:

 

(i)                                     NICO shall be deemed to reinsure
Reinsureds directly (i.e., not via retrocession from Eaglestone), and at NICO’s
Own Expense, for the increase in exposure, such deemed reinsurance to be paid as
and to the extent such increase manifests itself on a paid basis.

 

23

--------------------------------------------------------------------------------


 

(ii)                                  The burden of proof shall be on Reinsureds
to establish that NICO acted in excess of its authority, that its action
increased Reinsureds’ economic exposure, and the amount, from time to time, by
which such increase has manifested itself and thus is recoverable from NICO.

 

(b)           If Reinsureds take action with respect to an underlying insured in
excess of their authority to do so, and such action increases NICO’s exposure to
Ultimate Net Loss on the Subject Asbestos Liabilities, then:

 

(i)                                     The amount of such increase shall be at
Reinsureds’ Own Expense as and to the extent it manifests itself on a paid
basis.

 

(ii)                                  The burden of proof shall be on NICO to
establish that Reinsureds acted in excess of their authority, that their action
increased NICO’s economic exposure, and the amount, from time to time, by which
such increase has manifested itself and thus is at Reinsureds’ Own Expense.

 

(c)           If NICO takes action vis-à-vis a reinsurer on a Third Party
Reinsurance Agreement in excess of its authority to do so, and such action
reduces the amount recoverable by Reinsureds on matters apart from the Subject
Asbestos Liabilities, then

 

(i)                                     NICO shall be deemed to reinsure
Reinsureds directly, and at NICO’s Own Expense, for the increase in Reinsureds’
net caused by the reduction in the recoverable, such deemed reinsurance to be
paid as and to the extent such increase manifests itself on a paid basis.

 

(ii)                                  The burden of proof shall be on Reinsureds
to establish that NICO acted in excess of its authority, that its action reduced
Reinsureds’ recoverables, and the amount, from time to time, by which such
reduction has manifested itself and thus is recoverable from NICO.

 

(d)           If Reinsureds take action vis-à-vis a reinsurer on a Third Party
Reinsurance Agreement in excess of their authority to do so, and such action
reduces the amount recoverable by Reinsureds in respect of the Subject Asbestos
Liabilities, then

 

(i)                                     The calculation of Ultimate Net Loss at
any time thereafter shall include as an Included Reinsurance Recovery the amount
that would have been so included had Reinsureds not taken the action in excess
of authority as and to the extent it manifests itself on a paid basis.

 

(ii)                                  The burden of proof shall be on NICO to
establish that Reinsureds acted in excess of their authority, that their action
reduced the amount recoverable, and the amount, from time to time, by which such
reduction has manifested itself and thus the deemed amount of Included
Reinsurance Recoveries to be included in the calculation of Ultimate Net Loss.

 

ARTICLE X
BOOKS AND RECORDS

 

10.1                        Transfer and Ownership of Books and Records

 

In accordance with Section 4.7 of the Master Transaction Agreement, prior to
Closing, the Parties shall have in good faith agreed upon a protocol to
(a) transfer to NICO the Books and

 

24

--------------------------------------------------------------------------------


 

Records following the Closing and/or (b) provide NICO with reasonable access to
the Books and Records during normal business hours following the Closing. 
Notwithstanding the foregoing, Reinsureds shall retain legal ownership of such
Books and Records and shall be entitled to retain one or more copies and/or
originals of such Books and Records.  With respect to any Books and Records that
are archived, Reinsureds shall not be required to transfer such archived Books
and Records to NICO at the Closing, but instead shall provide NICO with
reasonable access to such archived Books and Records.  At any time following the
Closing, Reinsureds shall at NICO’s Own Expense transfer all or a portion of the
archived Books and Records to NICO upon NICO’s reasonable request.

 

10.2                        Maintenance of Books and Records

 

Subject to compliance with the provisions of Section 10.3, NICO shall maintain
(including backing up its computer files and maintaining facilities and
procedures for safekeeping and retaining documents) Books and Records of all
transactions pertaining to the Subject Business in accordance with Reinsureds’
record retention requirements in effect from time to time.

 

10.3                        Access to Books and Records and Personnel

 

(a)           NICO and Reinsureds shall each make the Books and Records in its
or their possession or under its or their control reasonably available to
Reinsureds or NICO, as applicable, or their Representatives, during normal
office hours, for such auditing or any other purposes related to the LPT
Reinsurance Agreement, the LPT Retrocession Agreement, or this Administrative
Services Agreement as Reinsureds or NICO, as applicable, may require. 
Reinsureds or NICO, as applicable, shall further, at their Own Expense, be
entitled to make copies of the Books and Records for these purposes.

 

(b)           NICO shall, from time to time at the reasonable request of
Reinsureds, make its managerial personnel available for review and discussion
with Reinsureds of any and all matters pertaining to the Scope of Service.

 

(c)           NICO shall provide all reasonably needed information, including
access to claim files and personnel, for the purpose of periodically updating
actuarial studies of gross liabilities with respect to the gross, net and ceded
Subject Asbestos Liabilities.  This obligation shall survive the expiration of
this Administrative Services Agreement and shall continue for so long as NICO
may have any liability or obligations arising under this Administrative Services
Agreement or the LPT Retrocession Agreement.

 

(d)           To the extent that NICO may be required under the provisions of
paragraphs (a), (b) or (c) above to provide information that it does not compile
or have readily available in the ordinary course of business or to provide
access to its personnel for other than routine meetings, Reinsureds shall
reimburse NICO for its fully loaded cost of such compliance.  For the avoidance
of doubt, any access to personnel in connection with the fulfillment of the
obligations of the Reinsureds or its Affiliates under SAS 70 (or related or
successor requirement) shall not be considered routine.

 

(e)           NICO and/or Reinsureds, as applicable, shall make the Books and
Records and its personnel reasonably available at any such location and manner
as may be required by any Third Party Reinsurance Agreement.

 

(f)            NICO shall not, and shall cause its Affiliates and Subcontractors
to not, dispose of, alter or destroy any material Books and Records related to
Subject Claims or other relevant

 

25

--------------------------------------------------------------------------------


 

materials other than in accordance with NICO’s books and records retention
policies as may be in effect from time to time, but in no event will NICO
dispose of, alter or destroy, or cause or permit any of its Affiliates to
dispose of, alter or destroy, any such Books and Records or other relevant
materials (i) prior to the seventh anniversary of the Closing and (ii) without
providing Reinsureds with advance written notice and the opportunity to take
possession of such Books and Records.

 

(g)           Notwithstanding any other provision of this Section 10.3, a Party
shall not be obligated to provide such access to any Books and Records,
employees or information if such Party determines, in its reasonable judgment
but subject to de novo review in an arbitration commenced pursuant to
Article XIX hereof, that doing so would violate Applicable Law or a contract,
agreement or obligation of confidentiality owing to a third party; provided,
however, that the Party requesting access shall have the right to require such
other Party to use its commercially reasonable efforts to take steps in order to
provide such access without causing such violations.

 

ARTICLE XI
INABILITY TO PERFORM SERVICES; ERRORS

 

11.1                        Inability to Perform Services

 

In the event that NICO shall be unable to perform normal and routine services as
required by this Administrative Services Agreement for any reason for a period
that can reasonably be expected to exceed thirty (30) consecutive calendar days,
NICO shall provide notice to Reinsureds of its inability to perform the services
and shall cooperate with Reinsureds in obtaining an alternative means of
providing such services.  NICO will be responsible at its Own Expense for all
costs incurred by Reinsureds in obtaining such alternative means and/or
restoring services except and to the extent that such inability to provide
services results from Reinsureds’ failure to comply with their obligations under
the Transition Services Agreement, the consequences of which are dealt with in
that agreement.

 

11.2                        Errors

 

NICO shall, at its Own Expense, use commercially reasonable efforts to correct
any errors in Administrative Services caused by it as soon as practicable after
discovering such error or receiving notice thereof from Reinsureds or other
Person.

 

ARTICLE XII
LEGAL ACTIONS

 

12.1                        Regulatory Proceedings

 

(a)           If Reinsureds or NICO receives notice of, or otherwise becomes
aware of, any regulatory investigation, examination or proceeding or other
significant inquiry relating to matters within the Scope of Service, Reinsureds
or NICO, as applicable, shall promptly notify the other Party.  Unless
Reinsureds choose to delegate responsibility to NICO with respect to a specific
matter, Reinsureds shall respond to and resolve all regulatory matters and
regulatory investigations, examinations, inquiries and proceedings relating to
matters within Scope of Service with the full assistance and cooperation of
NICO.

 

26

--------------------------------------------------------------------------------

 

(b)          Notwithstanding anything to the contrary contained in this
Administrative Services Agreement, neither Reinsureds nor NICO shall have the
authority to institute, prosecute or maintain any regulatory proceedings on
behalf of the other Party without the prior written consent of such other Party.

 

12.2                        Notification Requirements

 

The following notification requirements are in addition to, and not in
limitation of, notification requirements set forth elsewhere in this
Administrative Service Agreement or in the other Ancillary Agreements or the
Master Transaction Agreement.

 

(a)           If Reinsureds or NICO receive notice of any litigation,
arbitration, declaratory judgment or other legal proceeding against a Party to
this Administrative Services Agreement that has been instituted either under,
arising out of, or relating to any matter within the Scope of Service,
Reinsureds or NICO, as applicable, shall promptly notify the other Party.

 

(b)           NICO shall promptly notify Reinsureds in writing of any potential
loss from an Subject Claim, set of interrelated Subject Claims, or a single
account, that is reasonably likely to involve a loss, on a gross of third party
ceded reinsurance basis, in the amount of $15,000,000 or greater.  Notice is
deemed to have been given for any claim reserved at $15,000,000 or more as of
the Closing Date.

 

(c)           NICO shall promptly notify Reinsureds in writing whenever a
Berkshire Owned Entity or a Berkshire Administered Entity is an opposing party
in any litigation, arbitration, declaratory judgment or other legal proceeding
against Reinsureds that has been instituted either under, arising out of, or
relating to any Underlying Policy or Third Party Reinsurance Agreement in
respect to the Subject Asbestos Liabilities.

 

(d)           NICO shall promptly, and in any event within thirty (30) calendar
days of such event, notify Reinsureds in writing of any events that constitute a
Retrocession Credit Event.

 

12.3                        Right to Associate

 

NICO shall prosecute or defend, pursuant to the terms of this Administrative
Services Agreement and in the name of and on behalf of the applicable Reinsureds
when necessary, any litigation, arbitration or other legal proceeding brought on
any contract, policy, or other matter within the Scope of Service.  NICO, when
so requested, shall afford Reinsureds an opportunity to be associated with NICO,
at Reinsureds’ Own Expense, in the defense of any claim, suit or proceeding
involving Subject Asbestos Liabilities, and the Parties shall cooperate in every
respect in preparing to prosecute or defend or in the prosecution or defense of
such claim, suit or proceeding.

 

ARTICLE XIII
BANK ACCOUNTS AND PAYMENTS

 

13.1                        Payment and Receipt of Funds

 

(a)           Subject to Sections 13.1(b), (c), (d) and (e) below, NICO is
authorized on transactions subject to this Administrative Services Agreement to
pay funds from, and receive funds into, NICO’s own proprietary accounts.

 

(b)           NICO’s payment of funds for Losses, Allocated Loss Adjustment
Expenses, and/or Extra Contractual Obligations in respect of the Subject
Asbestos Liabilities shall be

 

27

--------------------------------------------------------------------------------


 

accounted for as (i) payment of the item by Reinsureds, (ii) payment by
Eaglestone of Ultimate Net Loss ceded to it by Reinsureds, and (iii) payment by
NICO of Ultimate Net Loss retroceded to it by Eaglestone.

 

(c)           NICO’s receipt of funds on account of Included Reinsurance
Recoverables or Other Recoverables in respect of the Subject Asbestos
Liabilities shall be accounted for as (i) receipt of the item by Reinsureds,
(ii) payment by Reinsureds to Eaglestone of a credit against Ultimate Net Loss
ceded to Eaglestone by Reinsureds, and (iii) payment by Eaglestone to NICO of a
credit against Ultimate Net Loss retroceded to it by Eaglestone.

 

(d)           In billing Third Party Reinsurers and in follow-up collection
activity, NICO shall adopt procedures reasonably calculated to ensure that any
remittance from a Third-Party Reinsurer is identifiable as pertaining to a
specific NICO Client Entity.

 

(e)           NICO shall maintain sufficient records and controls with respect
to payments and receipts so that:

 

(i)                                     Payments made on behalf of Reinsureds
are vouchered as such prior to the time of payment and are identifiable, from
the moment payment is made, to the specific liability being discharged.

 

(ii)                                  To the extent funds received by NICO are
not specifically identified to one or more NICO Client Entities, such funds
shall be held in suspense by NICO until identification and/or allocation of such
funds is made.  Such identification and/or allocation, and the basis therefor,
shall be documented in NICO’s files prior to release of the item from suspense.

 

13.2                        Post-Closing Adjustments

 

To the extent that payments and recoveries are made during Transition or
otherwise after the Closing Date by or to Reinsureds in their own behalf that
are accountable as part of Ultimate Net Loss, or to the extent NICO has paid or
received amounts on behalf of or to Reinsureds that are not accountable as part
of Ultimate Net Loss, Reinsureds and NICO shall cooperate in setting up
reimbursement procedures for payment and receipt of amounts due between NICO and
Reinsureds.

 

ARTICLE XIV
COOPERATION

 

14.1                        Cooperation

 

The Parties shall cooperate in a commercially reasonable manner in order that
the duties assumed by NICO pursuant to this Administrative Services Agreement
will be effectively, efficiently and promptly discharged, and will not take any
actions which would frustrate the intent of the transactions contemplated by
this Administrative Services Agreement, the Master Transition Agreement, the LPT
Reinsurance Agreement, the LPT Retrocession Agreement or any other Ancillary
Agreements.  Each Party shall, at all reasonable times under the circumstances
and upon reasonable notice, make available to the other Party properly
authorized personnel for the purpose of consultation and decision.  The remedies
of Article IX shall apply to this Section 14.1.

 

28

--------------------------------------------------------------------------------


 

14.2                        Relationship Management

 

In the interest of effective effectuation of this Administrative Services
Agreement, the Parties will seek in good faith to have primary communications
regarding documents, records, and request for information under this
Administrative Services Agreement be made through the following authorized
Representatives:

 

For NICO:

 

Brian G. Snover
Vice President and General Counsel
Berkshire Hathaway Reinsurance Division
100 First Stamford Place
Stamford, CT 06902
Fax:  (203) 363-5221

 

For Reinsureds:

 

Eric S. Kobrick
Deputy General Counsel and
Chief Reinsurance Legal Officer
American International Group, Inc.
180 Maiden Lane
New York, NY 10038
Fax:  (866) 371-7209

 

Any Party may change its Representative or add additional designated
Representatives pursuant to this Section 14.2 on the date hereof or on five
Business Days’ advance notice in writing to the other Parties.

 

ARTICLE XV
DURATION; TERMINATION

 

15.1                        Duration

 

This Administrative Services Agreement shall commence on the Closing Date and
shall continue until it is terminated under Section 15.2.

 

15.2                        Termination

 

(a)           Subject to the provisions regarding survivability set forth in
Section 15.4 hereof, this Administrative Services Agreement shall terminate:

 

(i)                                     at any time upon the mutual written
consent of the Parties, which writing shall state the effective date of
termination, and consistent with Section 15.3 hereof, shall set forth in
reasonable detail the procedure for transferring the Administrative Services to
Reinsureds or their designee;

 

(ii)                                  automatically when the Remaining Paid
Limit first becomes zero;

 

(iii)                               at the option of Reinsureds, upon written
notice to NICO, upon the occurrence of a Special Event Trigger;

 

29

--------------------------------------------------------------------------------


 

(iv)                              at the option of Reinsureds, upon the entry of
a final determination by an arbitration panel in accordance with Article XIX
that NICO has persistently breached this Administrative Services Agreement in
such manner as to materially affect the overall allocation of risk between the
Parties to the Transaction Documents as a whole; and

 

(v)                                 at the option of Reinsureds, upon any event
or occurrence subject to any change in status specified in
Section 8.3(a)(ii) hereof without the prior written consent of Reinsureds.

 

(b)           In the event that this Administrative Services Agreement is
terminated pursuant to Section 15.2(a)(iii), (iv), or (v) Reinsureds shall
promptly select a third-party administrator reasonably acceptable to NICO to
perform the Administrative Services.

 

(c)           Following any termination of this Administrative Services
Agreement by Reinsureds pursuant to Section 15.2(a)(iii), (iv) or (v), NICO
shall at its Own Expense reimburse Reinsureds for any reasonable out-of-pocket
costs arising as a result of such termination, including, without limitation,
(i) the cost of transitioning the Administrative Services to a substitute
provider of Reinsureds and (ii) any fees paid to any such substitute provider.

 

15.3                        Change in Settlement Authority on Reduction of
Remaining Limit

 

If the Remaining Paid Limit drops below $500 million, then NICO shall not
thereafter enter into any settlement or coverage-in-place agreement requiring
aggregate cash payments of $30 million or more without the consent of
Reinsureds, which shall not be unreasonably withheld or delayed.  If Reinsureds
decline to consent, they shall thereafter be responsible at their Own Expense
for any Extra Contractual Obligations arising from the failure to settle.

 

15.4                        Certain Actions Related to Termination

 

(a)           If (x) the Remaining Incurred Limit drops to zero or (y) any
notice of termination is given under either the LPT Retrocession Agreement or
this Administrative Services Agreement (each of (x) and (y) a “Reverse
Transition Trigger”), then, upon the request of Reinsureds:

 

(i)                                     Reinsureds and NICO shall negotiate in
good faith a services agreement (the “Reverse Transition Services Agreement”)
containing terms and conditions mutually acceptable to the Parties, whereby NICO
and its Affiliates will provide, at NICO’s fully allocated cost, which shall be
at Reinsureds’ Own Expense except as provided in Section 15.2(c), all transition
or administrative services reasonably necessary or appropriate in order to
transition to Reinsureds of the administration of the Subject Asbestos
Liabilities.

 

(ii)                                  To ensure an effective transition and
transfer of the administration of the matters within the Scope of Service, NICO
shall, and shall cause its Affiliates and their respective Representatives to,
reasonably cooperate and work with Reinsureds in transition planning and
implementation.  Reinsureds shall at their Own Expense reimburse NICO for the
fully allocated costs incurred by NICO or its Affiliates in connection with any
actions undertaken by NICO at the request of Reinsureds in transitioning the
administration to Reinsureds.

 

30

--------------------------------------------------------------------------------


 

(b)           Unless otherwise agreed to in writing by the Parties, upon the
termination or expiration of this Administrative Services Agreement, NICO shall,
and shall cause each of its Affiliates, to, promptly transfer to Reinsureds, or
their designee, originals or copies of all Books and Records in the possession
or control of such Persons.

 

15.5                        Survival

 

The provisions of Section 10.2, Section 10.3, paragraphs (b) and (c) of
Section 15.2, Section 15.3, Section 15.4, Article XVI, Article XVIII, and
Sections 20.1, 20.7, 20.10 and 20.12 shall survive the termination of this
Administrative Services Agreement.

 

ARTICLE XVI
CONFIDENTIALITY; PRIVACY REQUIREMENTS

 

16.1                        Definitions

 

The following terms, when used in this Administrative Services Agreement, shall
have the meanings set forth in this Section:

 

(a)           As used herein, “Confidential Information” means any information
of NICO or Reinsureds that is not generally known to the public and at the time
of disclosure is identified, or would reasonably be understood by the receiving
Party to be proprietary or confidential, whether or not so marked and whether
disclosed in oral, written, visual, electronic or other form, and to which the
receiving Party (or its contractors or agents) has access to in connection with
this Administrative Services Agreement.  For purposes of clarification,
Confidential Information includes: (i) business plans, strategies, forecasts,
projects and analyses; (ii) financial information and fee structures;
(iii) business processes, methods and models; (iv) employee and supplier
information; (v) product and service specifications; (vi) manufacturing,
purchasing, logistics, sales and marketing information; (vii) methods and
training materials; and (viii) the computer systems, architecture, software,
datasets, and databases used by a Party; and (ix) the terms and conditions of
this Administrative Services Agreement, and in the case of Reinsureds, also
includes (A) information about or owned by Reinsureds’ customers, insureds, or
claimants; (B) information treated or defined as confidential under the
Reinsureds’ policies and standards (to the extent such policies and standards
are made known to NICO); and (C) Reinsureds’ data and Personal Information.

 

(b)           “Nonpublic Personal Information” is as defined in Title V of the
Financial Modernization Act (the Gramm-Leach-Bliley Act) (15 U.S.C.  § 6801 et
seq.) and related Applicable Law.  Nonpublic Personal Information includes
individually identifiable financial and medical or health-related information,
including application, policy, or claim information; social security numbers,
personal financial information, health information; medical records; and names
or lists of individuals derived from nonpublic personally identifiable
information becoming known by NICO through the performance of its obligations
under this Administrative Services Agreement.

 

(c)           “Personal Information” shall mean information that identifies an
individual, personally, including, but not limited to (i) an individual’s first
and last name; (ii) a home or other physical address; (iii) an email address;
(iv) a credit card number; (v) a driver’s license number; (vi) a social security
number; (vii) information on an individual’s financial status; (viii) an
individual’s past, present or future physical, mental or behavioral health or
condition; (ix) the provision of health care to any individual; (x) payment for
the provision of health care to any individual;

 

31

--------------------------------------------------------------------------------


 

(xi) any information concerning an individual that would be considered
“nonpublic personal information” within the meaning of Title V of the
Gramm-Leach Bliley Act of 1999 (Public Law 106-102, 113 Stat. 1338) and its
implementing regulations, as the same may be amended from time to time and
related Applicable Law; (xii) any information that is considered personal
information as defined by Applicable Law; or (xiii) any information regarding
Insurer’s clients or prospective clients received by NICO in connection with the
performance of its obligations under this Administrative Services Agreement,
including, but not limited to (a) the fact that an individual has a relationship
with the Insurer and/or its parent, affiliated or subsidiary companies, (b) an
individual’s account information, and (c) any other information of or relating
to an individual that is protected from disclosure by the Standards for Privacy
of Individually Identifiable Health Information at 45 CFR Part 160 and Part 164,
Subparts A, D, and E or any other Applicable Law of similar import.  Personal
Information includes Nonpublic Personal Information.

 

16.2                        Obligations

 

The receiving Party will use the same care and discretion to avoid disclosure,
publication or dissemination of any Confidential Information received from the
disclosing Party as the receiving Party uses with its own similar information
that it does not wish to disclose, publish or disseminate (but in no event less
than a reasonable degree of care).  The receiving Party will:  (a) use the
disclosing Party’s Confidential Information only for the purpose for which it is
disclosed in connection with the performance of its obligations under this
Administrative Services Agreement or the full enjoyment of its rights hereunder;
and (b) not disclose the disclosing Party’s Confidential Information except to: 
(i) its employees, Affiliates, agents, contractors, and Subcontractors (and
their employees) who both (X) have a need to know such Confidential Information
in connection with the performance of the receiving Party’s obligations under
this Administrative Services Agreement or the full enjoyment of its rights
hereunder and (Y) will take the necessary steps and measures to keep the
Confidential Information confidential or (ii) its legal, financial, or other
professional advisors, in each case subject to an obligation of
confidentiality.  The receiving Party shall ensure that any Affiliates,
Subcontractors, agents, advisors and any other third parties to whom
Confidential Information is disclosed hereunder have signed an agreement with
the same or similar confidentiality obligations as set forth herein or are
otherwise bound by similar confidentiality obligations.  The receiving Party is
liable for any unauthorized disclosure or misappropriation of Confidential
Information by any of its Affiliates, Subcontractors, agents or advisors.  The
receiving Party will promptly report to the disclosing Party any breaches in
confidentiality of which it is aware that may materially affect the disclosing
Party and specify the corrective action taken.  NICO will not commingle the
Confidential Information or Personal Information of Reinsureds with any other
personal or confidential information.

 

16.3                        Exceptions to Confidential Treatment

 

(a)           General.  Except with respect to Personal Information of
Reinsureds, this Administrative Services Agreement imposes no obligation upon
any Party with respect to information that:  (i) the receiving Party possessed
prior to disclosure by the disclosing Party, without an obligation of
confidentiality; (ii) is or becomes publicly available without breach of this
Administrative Services Agreement by the receiving Party; (iii) is or was
independently developed by the receiving Party without the use of any
Confidential Information of the disclosing Party other than in connection with
the Administrative Services; (iv) is or was disclosed by the disclosing Party
without imposing any obligation of confidentiality on the receiving Party; or
(v) is or was

 

32

--------------------------------------------------------------------------------


 

received by the receiving Party from a third party that does not have an
obligation of confidentiality to the disclosing Party or its Affiliates.

 

(b)           Required Disclosure.  If either Party is requested or required to
disclose Confidential Information of the other pursuant to any judicial or
administrative process, then such receiving Party shall, to the extent it may
legally do so, promptly notify the other Party in writing of such request or
requirement.  The Party whose Confidential Information is requested or required
to be disclosed shall either: (i) promptly seek protective relief from such
disclosure obligation, or (ii) direct the receiving Party to comply with such
request or requirement.  The receiving Party shall cooperate with efforts of the
disclosing Party to maintain the confidentiality of such information or to
resist compulsory disclosure thereof, to the extent it may legally do so, but
any costs incurred by the receiving Party shall be reimbursed by the disclosing
Party.  If, after a reasonable opportunity to seek protective relief, such
relief is not obtained by disclosing Party, or if such Party fails to obtain
such relief, the receiving Party may disclose such portion of such Confidential
Information that the receiving Party reasonably believes, on the basis of advice
of such Party’s counsel, such Party is legally obligated to disclose.  Either
Party may disclose Confidential Information to a state insurance regulator or to
a tax authority as required under Applicable Law or as required to support that
Party’s position on any tax return.

 

(c)           Return or Destruction.  At Reinsureds’ request and upon the
termination of this Administrative Services Agreement, NICO will return or
certify or cause the return or certification of destruction by itself, its
Affiliates and its Subcontractors of all of Reinsureds’ Confidential Information
in NICO’s possession or control.  Reinsureds will have the same obligations with
respect to NICO’s Confidential Information as NICO has with respect to
Reinsureds’ Confidential Information under this section.  The Parties shall be
entitled to retain an archival copy of any Confidential Information (excluding
Personal Information) to the extent required to enforce the terms of this
Administrative Services Agreement or to comply with Applicable Law or to support
its position on any tax return; provided, that such Confidential Information
will be returned or destroyed in accordance with this provision and Reinsureds’
document retention policy upon the expiration of the period specified in the
Applicable Law, the expiration of the applicable statute of limitations and the
final resolution of any pending dispute.  Notwithstanding the foregoing, neither
Party shall be obligated to return or destroy the Confidential Information of
the other Party to the extent it is maintained in such Party’s disaster recovery
or other back-up media; provided that such Confidential Information shall only
be accessed in connection with disaster recovery or back-up restoration and that
such Confidential Information shall be securely destroyed in accordance with
that Party’s record retention policies, practices and procedures.

 

16.4                        Privacy

 

To the extent of any conflict between the requirements of Section 16.2 and this
Section 16.4, this Section 16.4 shall govern and control with respect to
Personal Information.

 

(a)           Acknowledgement.  NICO acknowledges that it may have access to
Personal Information in order to perform its duties under this Administrative
Services Agreement and that Personal Information is protected under Applicable
Law.

 

(b)           Use and Disclosure.  NICO agrees to use and disclose the Personal
Information only:  (i) as required for it to perform its duties and obligations
under this Administrative Services Agreement; (ii) for any lawful purpose
related to this Administrative Services Agreement; and (iii) as permitted by
Applicable Law.

 

33

--------------------------------------------------------------------------------


 

(c)           Privacy Protection Protocol.  NICO shall at all times maintain a
privacy protection protocol, which is sufficient to assure compliance with
nondisclosure, privacy, security and other provisions of this Administrative
Services Agreement that relate to Personal Information and Confidential
Information and with all Applicable Law to the extent of NICO’s obligations
under Section 2.3.

 

(d)           Security Precautions.  NICO shall take all reasonable security
precautions to maintain the confidentiality and security of all Personal
Information, take all steps necessary to: (i) protect against unauthorized
access to Personal Information, (ii) protect against any anticipated threats or
hazards to the security of such information and (iii) protect Personal
Information as required by Applicable Law.  Among other things, NICO shall:
(i) limit access to Personal Information to those actually performing
Administrative Services for Reinsureds; (ii) limit access of personnel
performing Administrative Services for Reinsureds to that Personal Information
reasonably required for the performance of Administrative Services for
Reinsureds; (iii) take all reasonable and necessary steps to ensure that
Personal Information is transmitted only in a secure manner, including by
encryption or equivalent means when reasonable and necessary and when required
by Applicable Law; and (iv) take all reasonable and necessary steps to ensure
that Personal Information is minimally disclosed, combined, amended, or
otherwise altered by NICO personnel so as to maintain its integrity and
accuracy.

 

(e)           Protected Health Information.  If NICO or NICO personnel will have
access to “protected health information” (as such term is defined by the HIPAA
Privacy Rule), NICO shall execute the Business Associate Agreement substantially
in the form attached hereto as Exhibit A.  NICO and NICO personnel shall comply
with the terms of the Business Associate Agreement in performing the applicable
Administrative Services.  NICO shall be responsible under this Administrative
Services Agreement for any failure of NICO or NICO personnel to comply with the
terms of the Business Associate Agreement or the Applicable Law referenced in
the Business Associate Agreement applicable to NICO in the same manner and to
the same extent it would be responsible for any failure to comply with its other
obligations under this Administrative Services Agreement.

 

(f)            Privacy Breach.  If NICO breaches the provisions of this
Section 16.4, NICO shall immediately notify Reinsureds and shall, at NICO’s Own
Expense, cooperate with Reinsureds in mitigating any potential damages by:

 

(i)                                     immediately endeavoring to recover all
Personal Information from the unauthorized recipient, if known, and instructing
the unauthorized recipient to cease and desist from any use of the improperly
disclosed Personal Information;

 

(ii)                                  at the request of Reinsureds, returning
within ten (10) Business Days all Personal Information provided by Reinsureds to
NICO pursuant to this Section 16.4;

 

(iii)                               at the request of Reinsureds, deleting from
NICO electronic systems and physical records within ten (10) Business Days all
Personal Information provided by Reinsureds and providing certification that
such deletion has occurred;

 

34

--------------------------------------------------------------------------------


 

(iv)                              assisting and cooperating with any demand
forwarded by Reinsureds to NICO as a result of a court order imposed on
Reinsureds or from a Governmental Authority having jurisdiction over Reinsureds;
and

 

(v)                                 assisting with taking any other remedial
steps reasonably requested by Reinsureds.

 

(g)           No Limitation.  The inclusion of this Section 16.4 relating
primarily to Personal Information shall not, in any way, limit the obligations
of NICO under other sections of this Administrative Services Agreement that
relate to the protection of Confidential Information generally.

 

16.5                        Regulatory and Legal Communication

 

To the extent NICO may legally do so:

 

(a)           Government Requests.  NICO agrees that, should any Governmental
Authority request NICO to submit any information or provide any communication
related specifically to the Administrative Services provided by it or any of its
Subcontractors or on its or their behalf pursuant to this Administrative
Services Agreement, NICO will, to the extent permitted by Applicable Law, notify
Reinsureds promptly in writing upon receipt of such request.  In no case shall
said notice be received by Reinsureds later than five (5) Business Days after
receipt by NICO.  NICO shall contact Reinsureds prior to any response NICO would
make to any Governmental Authority that involves any Reinsured, any client of
any Reinsured, or any Reinsureds’ relationship with such Governmental
Authority.  This provision does not apply to reviews by tax authorities or to
state insurance departments in connection with financial examinations.

 

(b)           Notice.  Without limiting anything in subsection (a) above, NICO
shall, to the extent permitted by Applicable Law, provide Reinsureds with prompt
written notice of any Governmental Authority review, audit or inspection of, or
request to review, audit or inspect, any of NICO’s facilities, processes, or
products under the FCPA or any anti-bribery Applicable Law that relates
specifically to the Administrative Services furnished to Reinsureds under this
Administrative Services Agreement.  Even if Reinsureds are not otherwise
identified as involved in the review, audit, or inspection, NICO shall, to the
extent permitted by Applicable Law, provide Reinsureds with the summary results
of any such review, audit or inspection.  If not legally prohibited, NICO shall
provide Reinsureds a reasonable opportunity to provide assistance to NICO in
responding to any such review, audit or inspection.

 

(c)           Security Incident.  In the event of an incident that does, or is
reasonably likely to, result in an unauthorized disclosure of, or access to,
Personal Information (a “Security Incident”), NICO shall promptly notify
Reinsureds of the Security Incident, and NICO shall promptly (and in any event
as soon as reasonably practical) (i) perform a root cause analysis and prepare a
corrective action plan, (ii) provide Reinsureds with written reports and
detailed information regarding any such Security Incident, including how and
when such Security Incident occurred and what actions NICO is taking to remedy
such Security Incident, (iii) cooperate in the investigation of the Security
Incident at Reinsureds’ request, (iv) reimburse Reinsureds for their reasonable
out-of-pocket costs of notifying any individuals and/or authorities of the
Security Incident if Reinsureds, in their good faith judgment, consider
notification necessary, (v) remediate such Security Incident or potential
Security Incident and take commercially reasonable actions to prevent its
recurrence and assist Reinsureds with any steps required by Applicable Law;

 

35

--------------------------------------------------------------------------------


 

provided, however, to the extent such Security Incident or potential Security
Incident is not caused by NICO’s or its Subcontractors’ failure to comply with
this Administrative Services Agreement, Reinsureds shall at their Own Expense
reimburse NICO for NICO’s reasonable expenses incurred in such remediation, and
(vi) promptly restore any lost Reinsureds data to the last available back-up.

 

(d)           Material Breach.  A breach of this Article XVI may be a material
breach of this Administrative Services Agreement.  Each Party acknowledges that
monetary damages may not be a sufficient remedy for unauthorized disclosure of
Confidential Information or Personal Information and that each Party may
therefore be entitled to pre-arbitration injunctive relief pursuant to
Section 8.5 of the Master Transaction Agreement.

 

16.6                        Systems Security

 

(a)           System Access.

 

(i)                                     If any Party is given access (each in
such capacity, a “Guest User”) to the other Party’s computer system(s),
software, datasets and databases (collectively, “Systems”) in connection with
its performance or receipt of Administrative Services or its obligations or
rights under this Administrative Services Agreement, such Guest User shall
comply with the other Party’s (each in such capacity, a “Host”) generally
applicable Systems security policies, procedures and requirements (“Security
Requirements”), a copy of which will be provided to the Guest User prior to the
Guest User’s being given access.  Any changes to the Security Requirements that
the Host desires to make shall be provided to the Guest User prior to the date
such Security Requirements will go into effect and with sufficient notice to the
Guest User to implement the changes to the Security Requirements.

 

(ii)                                  The Guest User will not tamper with,
intentionally compromise or circumvent any security or audit measures employed
by the Host.  The Guest User shall ensure that only those personnel specifically
authorized to access the Host’s Systems on behalf of Guest User do so.  The
Guest User shall make commercially reasonable efforts to prevent unauthorized
destruction, alteration or loss of information contained on the Host’s Systems.

 

(iii)                               If at any time the Guest User determines, or
the Host notifies the Guest User, that any Guest User personnel has sought to
circumvent or has circumvented the Host’s Security Requirements, or that any
unauthorized Guest User personnel has accessed or may access the Host’s Systems,
or that any Guest User personnel has engaged in activities that may lead to the
unauthorized access, destruction or alteration or loss of data, information or
software, the Guest User shall immediately terminate and/or take other
reasonable measures to block any such personnel’s access to the Host’s Systems
and immediately notify the Host thereof.  Without limiting the Guest User’s
obligations stated in the foregoing sentence, the Host may revoke such Guest
User’s personnel’s Systems credentials

 

36

--------------------------------------------------------------------------------


 

and privileges or otherwise take measures to protect the Systems from such
personnel.  Each Host shall be provided reasonably sufficient access to monitor
the Guest User’s use of the Host’s Systems and full compliance with the Host’s
Security Requirements.  The Guest User and Host shall use good faith efforts at
the termination or expiration of the applicable services to ensure that all
applicable user IDs and passwords assigned to the Guest User are cancelled.

 

(b)           Maintenance of Security Requirements.  Each Party agrees to
maintain its Security Requirements (or other requirements which are no less
protective) for so long as this Administrative Services Agreement is in force. 
Each Party shall provide the other Party with reasonable access to copies of its
Security Requirements upon reasonable prior written notice by the other Party
during the term of this Administrative Services Agreement.

 

(c)           Virus Protection.  Each Party agrees to implement and maintain the
regular use of Virus protection software programs which meet the industry
standards that it uses for itself, but in no event less than reasonable measures
to prevent Viruses from being coded or introduced into the Systems used in
connection with this Administrative Services Agreement.  If a Virus is found to
have been introduced into the Systems used in connection with this
Administrative Services Agreement, the Parties shall reasonably cooperate to
eradicate and reduce the effects of such Virus and, if the Virus causes a loss
of operational efficiency or loss of data, provide written notice in no event
later than 48 hours after discovery thereof to the other Party and reasonably
cooperate to mitigate any losses of operational efficiency or data caused by the
Virus.

 

ARTICLE XVII
FORCE MAJEURE

 

17.1                        Force Majeure Event

 

Except for any failure of either Party to comply with the provisions of its
then-existing disaster recovery plans, neither Party shall have any liability or
responsibility, and shall be excused from performance for, any interruption,
delay, impairment or other failure to fulfill any obligation under this
Administrative Services Agreement to the extent and so long as the fulfillment
of such obligation is interrupted, delayed, impaired, prevented or frustrated as
a result of or by natural disaster, hurricane, earthquake, floods, fire,
catastrophic weather conditions, diseases or other elements of nature or acts of
God, acts of war (declared or undeclared), insurrection, riot, civil disturbance
or disorders, rebellion, sabotage, government regulations or directives,
embargoes, terrorist acts, or explosions, strikes, failure of or damage to
public utility (“Force Majeure Event”); provided that such Party uses best
efforts promptly to overcome or mitigate the cause of such delay or failure to
perform, including the implementation of such Party’s then-existing disaster
recovery plan.  Any Party so delayed in its performance shall immediately notify
the other thereof by telephone and confirm promptly thereafter in writing,
describing in reasonable detail the circumstances causing such delay, and shall
resume the performance of its obligations as promptly as reasonably practicable
after the Force Majeure Event has ceased to exist.

 

37

--------------------------------------------------------------------------------

 

ARTICLE XVIII
INDEMNIFICATION

 

18.1                        Extra Contractual Obligations

 

This Article XVIII does not address Extra Contractual Obligations as defined in
the LPT Reinsurance Agreement and/or the LPT Retrocession Agreement nor does it
cover matters subject to Article IX hereof, which shall be treated solely as
provided in such Agreement(s) and/or such Article and not as subjects of
indemnification hereunder.

 

18.2                        Indemnification Obligation of NICO

 

NICO shall, at its Own Expense, indemnify and hold harmless Reinsureds and each
of their directors, officers, employees, agents or Affiliates (and the
directors, officers, employees and agents of such Affiliates) and
representatives thereof at any time and from time to time, from any and all
losses, liabilities, costs, claims, demands, compensatory, extra contractual
and/or punitive damages, fines, penalties and expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Reinsureds’ Indemnity Items,” but
only to the extent resulting in damages not included within the definition of
Extra Contractual Obligations) arising out of or caused by:  (i) fraud, theft or
embezzlement by directors, officers, employees or agents of NICO, its Affiliates
or its Subcontractors in connection with the provision of services under this
Administrative Services Agreement during the term of this Administrative
Services Agreement; (ii) the failure, either intentional or unintentional, of
NICO, its Affiliates or its Subcontractors to properly perform the services or
take the actions required by this Administrative Services Agreement, including,
without limitation, the failure to provide requisite Medicare information or the
failure to properly process, evaluate and pay disbursement requests in
accordance with the terms of this Administrative Services Agreement; (iii) any
other act of negligence or willful misconduct committed by directors, officers,
employees or agents of NICO, its Affiliates or its Subcontractors in connection
with the provision of services under this Administrative Services Agreement
during the term of this Administrative Services Agreement; (iv) any breach of an
express warranty hereunder; or (v) any failure of NICO or its Subcontractors to
comply with Applicable Law in connection with the provision of services under
this Administrative Services Agreement during the term of this Administrative
Services Agreement, except to the extent that, in the case of (ii), (iii), (iv),
or (v), the harm was caused by the action or inaction of Reinsureds, their
Affiliates, or their Subcontractors, whether or not in compliance with the terms
of this Administrative Services Agreement or the Transition Services Agreement. 
Nothing herein shall be construed to require NICO to indemnify Reinsureds with
respect to any act or omission where the decision to take or omit such action
was with the agreement of Reinsureds.

 

18.3                        Indemnification Obligation of Reinsureds

 

Reinsureds shall, at their Own Expense, indemnify and hold harmless NICO and any
of its directors, officers, employees, agents or Affiliates (and the directors,
officers, employees and agents of such Affiliates) and representatives thereof
at any time and from time to time, from any and all losses, liabilities, costs,
claims, demands, compensatory, extra contractual and/or punitive damages, fines,
penalties and expenses (including reasonable attorneys’ fees and expenses)
(collectively, “NICO’s Indemnity Items,” but only to the extent resulting in
damages not included within the definition of Extra Contractual Obligations)
arising out of or caused by:  (i) fraud, theft or embezzlement by directors,
officers, employees or agents of Reinsureds or their Affiliates in connection
with the provision of services under this Administrative Services Agreement

 

38

--------------------------------------------------------------------------------


 

during the term of this Administrative Services Agreement; (ii) the failure,
either intentional or unintentional, of Reinsureds or their Affiliates to
properly perform the services, if any, or take the actions required by this
Administrative Services Agreement; (iii) any other act of negligence or willful
misconduct committed by directors, officers, employees and agents of Reinsureds
or their Affiliates in connection with the Scope of Service during the term of
this Administrative Services Agreement; (iv) any failure of Reinsureds or their
Affiliates to comply with Applicable Law in connection with the Scope of Service
during the term of this Administrative Services Agreement other than any failure
on the part of Reinsureds or NICO or their respective Affiliates caused by the
action or inaction of NICO, its Affiliates or its Subcontractors, including when
acting in the name or on behalf of Reinsureds, whether or not in compliance with
the terms of this Administrative Services Agreement or (v) any failure of
Reinsureds or their Subcontractors to comply with Applicable Law in connection
with the provision of services, if any, under this Administrative Services
Agreement during the term of this Administrative Services Agreement, except to
the extent that, in the case of (ii), (iii), (iv), or (v), the harm was caused
by the action or inaction of NICO, its Affiliates or its Subcontractors, whether
or not in compliance with the terms of this Administrative Services Agreement or
the Transition Services Agreement.  Nothing herein shall be construed to require
Reinsureds to indemnify NICO with respect to any act or omission where the
decision to take or omit such action was with the agreement of NICO.

 

18.4                        Exclusion from Indemnification Obligations

 

Neither Party shall be obligated to indemnify the other under this Article XVIII
for or against any liability for the intentional and malicious acts or omissions
of the other Party’s employees, officers, or directors, as so determined by a
final adjudication of a court of competent jurisdiction in a proceeding in which
such other Party was, or had the opportunity to be, a party.

 

18.5                        Notice of Indemnification Request

 

In the event that either Party asserts a claim for indemnification hereunder,
such Party seeking indemnification (the “Indemnified Party”) shall give written
notice to the other Party (the “Indemnifying Party”) specifying the facts
constituting the basis for, and the amount (if known) of, the claim asserted
within one year of the date the claim is asserted against or should be known by
the Indemnified Party.

 

18.6                        Notice of an Asserted Liability

 

If an Indemnified Party asserts, or may in the future seek to assert, a claim
for indemnification hereunder because of a claim or demand made, or an action,
proceeding or investigation instituted, by any person not a party to this
Administrative Services Agreement (a “Third Party Claimant”) that may result in
NICO Indemnity Items with respect to which NICO is entitled to indemnification
pursuant to Section 18.2 hereof or Reinsureds Indemnity Items with respect to
which Reinsureds are entitled to indemnification pursuant to Section 18.1 hereof
(an “Asserted Liability”), the Indemnified Party shall so notify the
Indemnifying Party as promptly as practicable, but in no event later than ten
(10) Business Days after such Asserted Liability is actually known to the
Indemnified Party.  Failure to deliver notice with respect to an Asserted
Liability in a timely manner shall not be deemed a waiver of the Indemnified
Party’s right to indemnification for its Indemnity Items in connection with such
Asserted Liability but the amount of reimbursement to which the Indemnified
Party is entitled shall be reduced by the amount, if any, by which the
Indemnified Party’s Indemnity Items would have been less had such notice been
timely delivered.

 

39

--------------------------------------------------------------------------------


 

18.7                        Procedures

 

(a)           The Indemnifying Party shall have the right, upon written notice
to the Indemnified Party, to investigate, contest, defend or settle the Asserted
Liability; provided that the Indemnified Party may, at its option and at its Own
Expense, participate in the investigation, contesting, defense or settlement of
any such Asserted Liability through representatives and counsel of its own
choosing.  The failure of the Indemnifying Party to respond in writing to proper
notice of an Asserted Liability within ten (10) Business Days after receipt
thereof shall be deemed an election not to defend the same.  Unless and until
the Indemnifying Party elects to defend the Asserted Liability, the Indemnified
Party shall have the right, at its option and at the Indemnifying Party’s Own
Expense, to do so in such manner as it deems appropriate, including, but not
limited to, settling such Asserted Liability (after giving notice of the
settlement to the Indemnifying Party) on such terms as the Indemnified Party
deems appropriate.

 

(b)           Except as provided in the immediately preceding sentence, the
Indemnified Party shall not settle or compromise any Asserted Liability for
which it seeks indemnification hereunder without the prior written consent of
the Indemnifying Party (which consent shall not be unreasonably withheld,
conditioned or delayed) during the ten (10) Business Day period specified above.

 

(c)           The Indemnifying Party shall be entitled to participate in (but
not to control) the defense of any Asserted Liability which it has elected, or
is deemed to have elected, not to defend, with its own counsel and at its Own
Expense.

 

(d)           Except as provided in the first sentence of paragraph (a) of this
Section 18.7, the Indemnifying Party shall at its Own Expense bear all
reasonable costs of defending any Asserted Liability and shall at its Own
Expense indemnify and hold the Indemnified Party harmless against and from all
costs, fees and expenses incurred in connection with defending such Asserted
Liability.

 

(e)           NICO and Reinsureds shall make mutually available to each other
all relevant information in their possession relating to any Asserted Liability
(except to the extent that such action would result in a loss of attorney-client
privilege) and shall cooperate with each other in the defense thereof.

 

(f)            Notwithstanding the foregoing, neither the Indemnifying Party nor
the Indemnified Party may settle any Asserted Liability without the consent of
the other Party (which consent shall not be unreasonably withheld, conditioned
or delayed); provided, the Indemnifying Party may, without the Indemnified
Party’s prior written consent, settle any Asserted Liability or consent to entry
of any judgment with respect to any Asserted Liability which requires solely
money damages paid by the Indemnifying Party and without any admission of
wrongdoing (without any right of reimbursement or other recourse to the
Indemnified Party), and which includes as an unconditional term thereof the
release by the claimant or the plaintiff of the Indemnified Party from all
liability in respect of such Asserted Liability.

 

18.8                        Survival

 

The provisions of this Article XVIII shall survive the termination of this
Administrative Services Agreement for a period of three (3) years.

 

40

--------------------------------------------------------------------------------


 

ARTICLE XIX
DISPUTE RESOLUTION; ARBITRATION

 

19.1                        Arbitration of Disputes Not Resolved by Negotiation.

 

All Disputes arising under or in any way related to this Administrative Services
Agreement, specifically including without limitation disputes concerning alleged
fraud in the inducement hereof or other wrongful pre-Closing conduct shall, to
the extent not resolved by negotiation between the Parties, be resolved by
arbitration in a consolidated arbitration involving all agreements and Parties
relevant to the dispute.  Any Person that is a Party to any of the Transaction
Documents shall have an absolute right to intervene in any such arbitration.

 

19.2                        Procedure for Arbitration and Mandatory
Pre-Arbitration Negotiation.

 

(a)           The procedures for the arbitration and for the mandatory
pre-arbitration negotiation are set forth in Article VIII of the Master
Transaction Agreement, which is hereby incorporated herein.  Arbitration
hereunder shall be conducted in Philadelphia, Pennsylvania.

 

(b)           In considering any relief to be awarded, the arbitrators (and the
Designated Court, as appropriate) shall take into account the Parties’ view that
the nature and uniqueness of the relationships created under the Transaction
Documents as a whole render specific performance the remedy of choice where it
is possible to implement that remedy.

 

19.3                        Permitted Judicial Proceedings.

 

The only permitted judicial proceedings relating to any Dispute are those set
forth in, and are subject to the exclusive jurisdiction provisions of,
Section 8.5 of the Master Transaction Agreement.  Each Party finally and
irrevocably waives any right to trial by jury of any matter or issue in such a
permitted judicial proceeding.

 

ARTICLE XX
MISCELLANEOUS

 

20.1                        Notices

 

Any notice, request, demand, waiver, consent, approval or other communication
required or permitted to be given by any Party hereunder shall be in writing and
shall be delivered personally, sent by facsimile transmission, sent by
registered or certified mail, postage prepaid, or sent by a standard overnight
courier of national reputation with written confirmation of delivery.  Any such
notice shall be deemed given when so delivered personally, or if sent by
facsimile transmission, on the date received (provided that any notice received
after 5:00 p.m. (addressee’s local time) shall be deemed given at 9:00 a.m.
(addressee’s local time) on the next Business Day), or if mailed, on the date
shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery.  Such notices shall be given to
the following address:

 

41

--------------------------------------------------------------------------------


 

To Reinsureds:

 

David Fields
Chief Underwriting Officer and
Chief Reinsurance Officer
Chartis Inc.
180 Maiden Lane
New York, NY  10038
Fax:  (877) 551-7214

 

- and -

 

Sean Leonard
Senior Vice President &
    Chief Financial Officer
Chartis U.S.
180 Maiden Lane
New York, NY  10038
Fax:  (877) 484-1961

 

With a copy to:

 

Eric S. Kobrick
Deputy General Counsel and
Chief Reinsurance Legal Officer
American International Group, Inc.
180 Maiden Lane
New York, NY  10038
Fax:  (866) 371-7209

 

To NICO:

 

National Indemnity Company
100 First Stamford Place
Stamford, CT  06902
Attention: General Counsel
Fax:  (203) 363-5221

 

With a copy to:

 

National Indemnity Company
3024 Harney Street
Omaha, NE  68131
Attention:  Treasurer
Fax:  (402) 916-3030

 

Any Party may change its notice provisions on fifteen (15) calendar days’
advance notice in writing to the other Parties.

 

42

--------------------------------------------------------------------------------


 

20.2                        Entire Agreement

 

This Administrative Services Agreement (including the exhibits and schedules
hereto), the Master Transaction Agreement, the LPT Reinsurance Agreement, the
LPT Retrocession Agreement and the other Ancillary Agreements and any other
documents delivered pursuant hereto and thereto, constitute the entire agreement
among the Parties and their respective Affiliates with respect to the subject
matter hereof and supersede all prior negotiations, discussions, writings,
agreements and understandings, oral and written, among the Parties with respect
to the subject matter hereof and thereof.

 

20.3                        Waiver and Amendment

 

This Administrative Services Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by an instrument
in writing signed by the Parties, or, in the case of a waiver, by the Party
waiving compliance.  No delay on the part of any Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other such right, power or privilege.  No waiver
of any breach of this Administrative Services Agreement shall be held to
constitute a waiver of any other or subsequent breach.

 

20.4                        Successors and Assigns

 

The rights and obligations of the Parties under this Administrative Services
Agreement are personal to the Parties and no Party shall be relieved of any
liability or responsibility hereunder by any assignment.  They shall not be
subject to assignment without the prior written consent of the other Parties in
their sole discretion, and any attempted assignment without the prior written
consent of the other Parties shall be invalid ab initio.  The terms of this
Administrative Services Agreement shall be binding upon and inure to the benefit
of and be enforceable by and against the successors and permitted assigns of the
Parties.

 

20.5                        Headings

 

The headings of this Administrative Services Agreement are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

20.6                        Construction; Interpretation

 

Reinsureds and NICO have participated jointly in the negotiation and drafting of
this Administrative Services Agreement.  In the event of an ambiguity or
question of intent or interpretation arises, this Administrative Services
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring either Party
by virtue of the authorship of any of the provisions of this Administrative
Services Agreement.  When a reference is made to an Article, Section, Schedule
or Exhibit such reference shall be to an Article, Section, Schedule or
Exhibit of or to this Administrative Services Agreement unless otherwise
indicated.  Whenever the words “include,” “includes” or “including” are used in
this Administrative Services Agreement, they shall be deemed to be followed by
the words “without limitation.”  The word “Agreement,” means this Administrative
Services Agreement as amended or supplemented, together with all Exhibits and
Schedules attached hereto or incorporated by reference, and the words “hereof,”
“herein,” “hereto,” “hereunder” and other words of similar import shall refer to
this Administrative Services Agreement in its entirety and not to any particular
Article, Section or provision of this Administrative Services Agreement. 
Reference to

 

43

--------------------------------------------------------------------------------


 

any Applicable Law means such Applicable Law as amended, modified, codified,
replaced or reenacted, and all rules and regulations promulgated thereunder.
References to a Person are also to its successors and permitted assigns.

 

20.7                        Governing Law and Jurisdiction

 

This Administrative Services Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
such state’s principles of conflict of laws that could compel the application of
the laws of another jurisdiction.

 

20.8                        No Third Party Beneficiaries

 

Except with respect to rights expressly granted to Eaglestone hereunder
(including the right to receive the reports specified in Section 7.1 and
Article VIII hereof, to enforce the accounting provisions of Section 13.1
hereof, and to effect setoff in accordance with Section 20.12 hereof, nothing in
this Administrative Services Agreement is intended or shall be construed to give
any Person, other than the Parties, any legal or equitable right, remedy or
claim under or in respect of this Administrative Services Agreement or any
provision contained herein.

 

20.9                        Counterparts

 

This Administrative Services Agreement may be executed by the Parties in
separate counterparts; each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument binding upon all of the Parties notwithstanding the fact that all
Parties are not signatory to the original or the same counterpart.  Each
counterpart may consist of a number of copies hereof each signed by less than
all, but together signed by all of the Parties. Each counterpart may be
delivered by facsimile transmission, which transmission shall be deemed delivery
of an originally executed document.

 

20.10                 Severability

 

Any term or provision of this Administrative Services Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Administrative Services Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Administrative Services Agreement in any
other jurisdiction, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  If any provision of this Administrative Services
Agreement is so broad as to be unenforceable, that provision shall be
interpreted to be only so broad as is enforceable.  In the event of such
invalidity or unenforceability of any term or provision of this Administrative
Services Agreement, such term or provision shall be reformed and the Parties
shall use their commercially reasonable efforts to reform such terms or
provisions to carry out the commercial intent of the Parties as reflected
herein, while curing the circumstance giving rise to the invalidity or
unenforceability of such term or provision.

 

20.11                 Incontestability

 

In consideration of the mutual covenants and agreements contained herein, each
Party does hereby agree that this Administrative Services Agreement, and each
and every provision hereof, is and shall be enforceable by and between them
according to its terms, and each Party does hereby agree that it shall not
contest in any respect the validity or enforceability hereof.

 

44

--------------------------------------------------------------------------------


 

20.12                 Set-Off

 

There are no common law or other non-contractual rights of set-off available to
the Parties with respect to transactions under or relating to this
Administrative Services Agreement.  The sole and exclusive rights of set-off are
those set forth in Section 9.12 of the Master Transaction Agreement.

 

20.13                 Currency

 

All financial data required to be provided pursuant to the terms of this
Administrative Services Agreement shall be expressed in Dollars.  All payments
and all settlements of account between the Parties shall be in United States
currency unless otherwise expressly agreed by the Parties in writing.

 

(The remainder of this page has been intentionally left blank.)

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Administrative Services Agreement has been duly
executed by a duly authorized officer of each Party hereto as of the date first
above written.

 

 

 

AMERICAN HOME ASSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CHARTIS CASUALTY COMPANY

 

(f/k/a American International South Insurance Company)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CHARTIS PROPERTY CASUALTY COMPANY

 

(f/k/a AIG Casualty Company)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

COMMERCE AND INDUSTRY INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GRANITE STATE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

 

ILLINOIS NATIONAL INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NEW HAMPSHIRE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CHARTIS SELECT INSURANCE COMPANY

 

(f/k/a AIG Excess Liability Insurance Company Ltd.)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-2

--------------------------------------------------------------------------------


 

 

CHARTIS SPECIALTY INSURANCE COMPANY

 

(f/k/a American International Specialty Lines Insurance Company)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LANDMARK INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LEXINGTON INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

AIU INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

AMERICAN INTERNATIONAL REINSURANCE COMPANY, LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-3

--------------------------------------------------------------------------------


 

 

AMERICAN HOME ASSURANCE COMPANY

 

(acting as a member of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

 

(acting as a member of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NEW HAMPSHIRE INSURANCE COMPANY

 

(acting as a member of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CHARTIS OVERSEAS LIMITED

 

(acting as a member of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NATIONAL INDEMNITY COMPANY

 

 

 

 

 

By:

 

 

 

Name:

Brian Snover

 

 

Title:

Vice President

 

S-4

--------------------------------------------------------------------------------

 

[Form of Business Associate Agreement]

 

EXHIBIT A

 

HIPAA BUSINESS ASSOCIATE AGREEMENT

 

This HIPAA Business Associate Agreement (the “Business Associate Agreement”),
dated as of       , 2011 (the “Effective Date”), is made and entered into by and
among [Reinsured Company] (“Covered Entity”), and National Indemnity Company, a
Nebraska property and casualty company (“Business Associate”).

 

WHEREAS, pursuant to a Master Transaction Agreement (the “Master Transaction
Agreement”), dated as of      , 2011, and certain other agreements identified
therein, and subject to the terms and conditions thereof, certain Subject
Asbestos Liabilities of Reinsureds have been reinsured by Eaglestone Re and
retroceded by Eaglestone Re to Business Associate; and

 

WHEREAS, pursuant to an Administrative Services Agreement (the “Administrative
Services Agreement”), dated as of            , 2011, Business Associate has been
appointed to perform certain administrative functions on behalf of Covered
Entity with respect to such Subject Asbestos Liabilities;

 

WHEREAS, in connection with the Business Associate’s provision of products
and/or services to or on behalf of Covered Entity, Covered Entity is required to
provide Business Associate with Protected Health Information, as defined below,
under the Health Insurance Portability and Accountability Act of 1996, Public
Law 104-01, (hereafter “HIPAA”) and the Health Information Technology for
Economic and Clinical Health Act (“HITECH”) in order to facilitate the provision
of the products and/or services by Business Associate; and

 

WHEREAS, Business Associate agrees to receive such Protected Health Information
subject to the terms and conditions of this Business Associate Agreement for the
limited purpose of providing or continuing to provide the products and/or
services to Covered Entity.

 

NOW, THEREFORE, for and in consideration of these premises and the promises and
the mutual agreements hereinafter set forth and set forth in the Master
Transaction Agreement, the agreements referenced therein, and the Administrative
Services Agreement, Covered Entity and Business Associate (individually, a
“Party” and collectively, the “Parties”) agree as follows:

 

Section 1.  Definitions.

 

A term used herein, but not otherwise defined, in this Business Associate
Agreement shall have the same meaning as those terms set out in the Privacy
Rule pursuant to HIPAA and the HIPAA regulations at 45 Code of Federal
Regulations (CFR) Section 160 and Section 164.  For purposes of this Business
Associate Agreement, the following terms shall have the meanings set forth
below:

 

“Breach” shall have the same meaning as the term “breach” in 45 CFR § 164.402.

 

“Business Associate” shall have the same meaning as the term “business
associate” in 45 CFR § 160.103, and, in this Business Associate Agreement shall
mean the entity named and so designated in the preamble hereto.

 

A-1

--------------------------------------------------------------------------------


 

“Covered Entity” shall have the same meaning as the term “covered entity” in 45
CFR § 160.103, and, in this Business Associate Agreement shall mean the entity
or entities named and so designated in the preamble hereto.

 

“Designated Record Set” shall have the same meaning as the term “designated
record set” in 45 CFR § 164.501.

 

“Disclose/s” or “Disclosure” shall have the same meaning as the term
“disclosure” in 45 CFR § 160.103.

 

“Health Information” shall have the same meaning as the terms “health
information” in 45 CFR § 160.103.

 

“Individual” shall have the same meaning as the term “individual,” in 45 CFR
§ 160.103 and shall include a person who qualifies as a personal representative
in accordance with 45 CFR § 164.502 (g).

 

“Individually Identifiable Health Information” shall have the same meaning as
the term “individually identifiable health information” in 45 CFR § 160.103.

 

“Privacy Rule” shall mean the Standards for Privacy of Individually Identifiable
Health Information at 45 CFR Part 160 and Part 164, Subparts A, D, and E.

 

“Protected Health Information” (hereafter “PHI”) shall have the same meaning as
the term “protected health information” in 45 CFR § 160.103, limited to the
information created or received by Business Associate from or on behalf of
Covered Entity.

 

“Required By Law” shall have the same meaning as the term “required by law” in
45 CFR § 160.103.

 

“Secretary” shall mean the Secretary of the Department of Health and Human
Services or his designee.

 

“Standard Transaction” shall mean a transaction, for which the Secretary has
adopted a standard, under part 162 of Title 45 of the Code of Federal
Regulations.

 

“Unsecured PHI” shall have the same meaning as the term “unsecured protected
health information” in 45 CFR § 164.403.

 

“Use/s” shall have the same meaning as the term “use” in 45 CFR § 160.103.

 

Section 2.  Obligations and Activities of Business Associate.

 

(a)           Business Associate agrees to not utilize or distribute PHI other
than as permitted or required by the Administrative Services Agreement, this
Business Associate Agreement or as Required By Law.

 

(b)           Business Associate agrees to utilize appropriate safeguards to
prevent Use or Disclosure of the PHI other than as provided for by the
Administrative Services Agreement or this Business Associate Agreement.

 

(c)           Business Associate agrees to report to Covered Entity any
suspected Breach of Unsecured PHI of which Business Associate becomes aware. 
Such report shall be provided as soon as possible after the occurrence of the
suspected Breach, but in no event later than 60 days after the Breach would be
treated as “discovered” within the meaning of 45 CFR § 164.404,

 

A-2

--------------------------------------------------------------------------------


 

provided that, if a law enforcement official requests a delay in accordance with
the standards of 45 CFR § 164.412, Business Associate may delay the report for
the applicable period of time.  Business Associate’s report shall include
identification of the Individuals whose Unsecured PHI has been, or is reasonably
believed to have been, the subject of a Breach and a draft letter by which the
Covered Entity may notify such Individuals. The report in addition shall include
a description, to the greatest extent possible, of the nature of the Breach
(including date of occurrence and date of discovery); the types of Unsecured PHI
involved in the Breach; any steps the Individuals should take to protect
themselves from potential harm resulting from the Breach; what Business
Associate is doing to investigate the Breach, mitigate losses, and protect
against further Breaches; and contact procedures by which Individuals may obtain
additional information regarding the Breach.  The draft letter shall reflect the
information provided in the report.  Business Associate shall also promptly
supplement the report with any other information regarding the Breach that
Covered Entity reasonably requests or that becomes available subsequently.

 

(d)           Business Associate agrees to report to Covered Entity as soon as
possible upon discovery but in no event later that 60 days any Use or Disclosure
of the PHI not provided for by this Business Associate Agreement, of which it
becomes aware.

 

(e)           Business Associate agrees to ensure that any agent, including a
subcontractor, to whom it provides PHI received from or created or received by
Business Associate on behalf of Covered Entity agrees to the same restrictions
and conditions that apply through this Business Associate Agreement to Business
Associate with respect to such PHI.

 

(f)            Business Associate agrees to provide access, at the request of
Covered Entity, and in a reasonable time and manner, to PHI in a Designated
Record Set, to Covered Entity or, as directed by Covered Entity, to an
Individual in order to meet the requirements under 45 CFR § 164.524.

 

(g)           Business Associate agrees to make any amendment(s) to PHI in a
Designated Record Set that the Covered Entity directs or agrees to pursuant to
45 CFR § 164.526 at the request of Covered Entity or an Individual, and in the
time and manner reasonably specified to Business Associate by Covered Entity.

 

(h)           Business Associate agrees to make internal practices, books, and
records, including policies and procedures and PHI, relating to the Use and
Disclosure of PHI received from, or created or received by Business Associate on
behalf of, Covered Entity available to the Covered Entity, or to the Secretary,
in a time and manner reasonably specified by Covered Entity or designated by the
Secretary, for purposes of the Secretary determining Covered Entity’s compliance
with the Privacy Rule.

 

(i)            Business Associate agrees to document such Disclosures of PHI and
information related to such Disclosures and to maintain such documentation as
would be required for Covered Entity to respond to a request by an Individual
for an accounting of Disclosures of PHI in accordance with 45 CFR § 164.528.

 

(j)            Business Associate agrees to provide Covered Entity or an
Individual, in a time and manner reasonably specified by Covered Entity,
documentation collected in accordance with Section 2(i) of this Business
Associate Agreement, to respond to a request by an Individual for an accounting
of Disclosures of PHI in accordance with 45 CFR § 164.528.

 

A-3

--------------------------------------------------------------------------------


 

(k)           Data Security.

 

(1)           Business Associate agrees to implement appropriate administrative,
physical, technical service and technical security measures to protect the
integrity, confidentiality and availability of any PHI that it may receive or
maintain as a result of Business Associate’s relationship to Covered Entity.

 

(2)           Business Associate agrees that all such security measures will be
consistent with 45 CFR 164 subpart C (the “HIPAA Security Rule”) and in
compliance with the requirements of HIPAA Security Rule as of the effective date
of the regulation.

 

Section 3.  Permitted Uses and Disclosures by Business Associate.

 

(a)           Except as otherwise limited in this Business Associate Agreement,
Business Associate may Use or Disclose PHI to perform functions, activities, or
services for or on behalf of Covered Entity, provided that such Use or
Disclosure would not violate the Privacy Rule if done by Covered Entity or the
minimum necessary policies and procedures of the Covered Entity.

 

(b)           Except as otherwise limited in this Business Associate Agreement,
Business Associate may Use PHI for the proper management and administration of
the Business Associate or to carry out the legal responsibilities of the
Business Associate.

 

(c)           Except as otherwise limited in this Business Associate Agreement,
Business Associate may Disclose PHI for the proper management and administration
of Business Associate, provided that Disclosures are Required By Law, or
Business Associate obtains reasonable assurances from the person to whom the PHI
is Disclosed that the PHI will remain confidential and Used or further Disclosed
only as Required By Law or for the purpose for which it was Disclosed to the
person, and the person notifies the Business Associate of any instances of which
it is aware in which the confidentiality of the PHI has been breached.

 

(d)           Except as otherwise limited in this Business Associate Agreement,
Business Associate may Use PHI to provide Data Aggregation services to Covered
Entity as permitted by 45 CFR § 164.504(e)(2)(i)(B).

 

(e)           Business Associate may use PHI to report violations of law to
appropriate Federal and State authorities, consistent with 45 CFR
§ 164.502(j)(1).

 

Section 4.  Obligations of Covered Entity and Provisions for Covered Entity to
Inform Business Associate of Privacy Practices and Restrictions.

 

(a)           Covered Entity shall notify Business Associate of any limitations
in its notice of privacy practices of Covered Entity in accordance with 45 CFR
§ 164.520, to the extent that such limitation may affect Business Associate’s
Use or Disclosure of PHI.

 

(b)           Covered Entity shall notify Business Associate of any changes in,
or revocation of, permission by an Individual to Use or Disclose PHI, to the
extent that such changes may affect Business Associate’s Use or Disclosure of
PHI.

 

(c)           Covered Entity shall notify Business Associate of any restriction
to the Use or Disclosure of PHI that Covered Entity has agreed to in accordance
with 45 CFR § 164.522, to the extent that such restriction may affect Business
Associate’s Use or Disclosure of PHI.

 

A-4

--------------------------------------------------------------------------------


 

(d)           Covered Entity shall not request Business Associate to Use or
Disclose PHI in any manner that would not be permissible under the Privacy
Rule if done by Covered Entity.

 

Section 5.  Electronic Standard Transactions (If Applicable).

 

(e)           Standard Transactions.  When Business Associate conducts all or
part of a Standard Transaction on behalf of Covered Entity, Business Associate
shall comply with all requirements of 45 CFR Part 162.

 

(f)            Agent or Subcontractor of Business Associate.  Business Associate
shall require that all Standard Transactions conducted on behalf of Covered
Entity by a subcontractor or agent of Business Associate will comply with all
requirements of 45 CFR Part 162.

 

(g)           Restrictions on Trading Partner Addendums.  Neither Business
Associate nor its subcontractors and agents may enter into a trading partner
agreement relating to Standard Transactions on behalf of Covered Entity that
would:

 

(1)           Change the definition, data condition, or use of a data element or
segment in a standard;

 

(2)           Add any data elements or segments to the maximum defined data set;

 

(3)           Use any code or data elements that are either marked “not used” in
the standard’s implementation specification or are not in the standard’s
implementation specifications; or

 

(4)           Change the meaning and intent of the standard’s implementation
specification.

 

Section 6.  Termination.

 

(h)           Termination for Cause.  Upon Covered Entity’s knowledge of a
material breach of this Business Associate Agreement by a Business Associate,
Covered Entity shall either:

 

(1)           Provide an opportunity for Business Associate to cure the breach
or end the violation and terminate the Administrative Services Agreement if
Business Associate does not cure the breach or end the violation within the time
specified by Covered Entity, which shall be no less than thirty (30) days from
the date Covered Entity notifies Business Associate in writing of the breach or
violation; or

 

(2)           Immediately terminate the Administrative Services Agreement if
Business Associate has breached a material term of this Business Associate
Agreement and cure is not possible; or

 

(3)           If neither termination nor cure are feasible, Covered Entity shall
report the violation to the Secretary.

 

(i)            Effect of Termination.

 

(1)           Except as provided in Section 6(b)(2) hereof, upon termination of
the Administrative Services Agreement, for any reason, Business Associate shall
return or destroy all PHI received from Covered Entity, or created or received
by Business Associate on behalf of Covered Entity.  This provision shall apply
to PHI that is in the possession of

 

A-5

--------------------------------------------------------------------------------


 

subcontractors or agents of Business Associate. Business Associate shall retain
no copies of the PHI.

 

(2)           In the event that Business Associate determines that returning or
destroying the PHI is infeasible, Business Associate shall provide to Covered
Entity notification of the conditions that make return or destruction
infeasible. Upon notification of Covered Entity that return or destruction of
PHI is infeasible, Business Associate shall extend the protections of this
Business Associate Agreement to such PHI and limit further uses and disclosures
of such PHI to those purposes that make the return or destruction infeasible,
for so long as Business Associate maintains such PHI.

 

Section 7.  Miscellaneous.

 

(j)            Regulatory References.  A reference in this Business Associate
Agreement to a section in the Code of Federal Regulations (“CFR”) means the
section as currently in effect or as amended from time to time.

 

(k)           Amendment.  The parties agree to take such action as is necessary
to amend this Business Associate Agreement from time to time as is necessary for
Covered Entity to comply with the requirements of the Privacy Rule, the HIPAA
Security Rule, and HIPAA.

 

(l)            Survival.  The respective rights and obligations of Business
Associate under Section 6(b) of this Business Associate Agreement shall survive
the termination of the Administrative Services Agreement.

 

(m)          Interpretation.  Any ambiguity in this Business Associate Agreement
shall be resolved to permit Covered Entity to comply with the Privacy Rule.

 

(n)           Indemnification.  Business Associate agrees to indemnify Covered
Entity for any claims or actions against, or costs, expenses, or damages
incurred by Covered Entity arising from Business Associate’s failure to comply
with the terms and conditions of this Business Associate Agreement.

 

(o)           No Third Party Beneficiaries.  Nothing express or implied in this
Business Associate Agreement is intended to confer, nor will anything herein
confer, upon any person other than Covered Entity, Business Associate and their
respective successors or assigns, any rights, remedies, obligations or
liabilities whatsoever.

 

(p)           Effect on Agreement.  Except as specifically required to implement
the purposes of this Business Associate Agreement, or to the extent inconsistent
with this Business Associate Agreement, all other terms of the Administrative
Services Agreement will remain in force and effect.

 

[Remainder of page left intentionally blank]

 

A-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Business Associate Agreement has been duly executed by
a duly authorized officer of each Party hereto as of the date first above
written.

 

 

 

AMERICAN HOME ASSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CHARTIS CASUALTY COMPANY

 

(f/k/a American International South Insurance Company)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CHARTIS PROPERTY CASUALTY COMPANY

 

(f/k/a AIG Casualty Company)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

COMMERCE AND INDUSTRY INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GRANITE STATE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-7

--------------------------------------------------------------------------------


 

 

ILLINOIS NATIONAL INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NEW HAMPSHIRE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CHARTIS SELECT INSURANCE COMPANY

 

(f/k/a AIG Excess Liability Insurance Company Ltd.)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-8

--------------------------------------------------------------------------------


 

 

CHARTIS SPECIALTY INSURANCE COMPANY

 

(f/k/a American International Specialty Lines Insurance Company)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LANDMARK INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LEXINGTON INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

AIU INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

AMERICAN INTERNATIONAL REINSURANCE COMPANY, LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-9

--------------------------------------------------------------------------------


 

 

AMERICAN HOME ASSURANCE COMPANY

 

(acting as a member of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

 

(acting as a member of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NEW HAMPSHIRE INSURANCE COMPANY

 

(acting as a member of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CHARTIS OVERSEAS LIMITED

 

(acting as a member of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NATIONAL INDEMNITY COMPANY

 

 

 

 

 

By:

 

 

 

Name:

Brian Snover

 

 

Title:

Vice President

 

A-10

--------------------------------------------------------------------------------

 

Exhibit B to the
Master Transaction Agreement

 

 

TRUST AGREEMENT

 

by and among

 

EAGLESTONE REINSURANCE COMPANY

 

and

 

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.,

 

and

 

NATIONAL INDEMNITY COMPANY

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

Dated as of [          ], 2011

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

ARTICLE I

DEFINED TERMS

 

 

 

Section 1.1

Definitions

2

Section 1.2

Interpretation

6

 

 

 

ARTICLE II

MODIFICATION UPON A COLLATERAL TRIGGERING EVENT

 

 

 

Section 2.1

Collateral Triggering Event

7

 

 

 

ARTICLE III

MODIFICATION UPON A RETROCESSION CREDIT EVENT

 

 

 

Section 3.1

Retrocession Credit Event

8

 

 

 

ARTICLE IV

CREATION OF TRUST ACCOUNT

 

 

 

Section 4.1

Obligations of the Beneficiary and the Grantor

8

Section 4.2

Purpose of the Trust

9

Section 4.3

Grantor Trust for United States Federal Income Tax Purposes

9

Section 4.4

Designation of Agents

9

Section 4.5

Title to Assets

10

 

 

 

ARTICLE V

MAINTENANCE OF THE TRUST

 

 

 

Section 5.1

Substitution of Trust Account Assets

10

Section 5.2

Valuation of Assets

10

Section 5.3

Quarterly Certification

10

 

 

 

ARTICLE VI

RELEASE AND ADJUSTMENT OF TRUST ACCOUNT ASSETS

 

 

 

Section 6.1

Adjustment of Trust Account Assets

11

Section 6.2

Release of Trust Account Assets to the Beneficiary

11

Section 6.3

Release of Trust Account Assets to the Grantor

12

 

 

 

ARTICLE VII

DUTIES OF THE TRUSTEE

 

 

 

Section 7.1

Acceptance of Assets by the Trustee

13

Section 7.2

Collection of Interest and Dividends; Voting Rights

13

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 7.3

Obligations of the Trustee

13

Section 7.4

Responsibilities of the Trustee

13

Section 7.5

Books and Records

14

Section 7.6

Activity Reports

14

Section 7.7

Resignation or Removal of the Trustee; Appointment of Successor Trustee

14

Section 7.8

Release of Information

15

Section 7.9

Indemnification of the Trustee

15

Section 7.10

Charges of the Trustee

15

Section 7.11

Limitations of the Trustee

15

Section 7.12

Concerning the Trustee

16

 

 

 

ARTICLE VIII

GRANT OF SECURITY INTEREST

 

 

 

Section 8.1

Establishment and Maintenance of the Trust Account

17

Section 8.2

Grant of Security Interest

17

Section 8.3

Limitation on Exercise of Remedies

17

Section 8.4

Other Matters

17

 

 

 

ARTICLE IX

TERMINATION

 

 

 

Section 9.1

Termination

18

Section 9.2

Disposition of Assets Upon Termination

18

 

 

 

ARTICLE X

GENERAL PROVISIONS

 

 

 

Section 10.1

Notices

18

Section 10.2

Entire Agreement

19

Section 10.3

Waiver and Amendment

19

Section 10.4

Successors and Assigns

19

Section 10.5

Headings

20

Section 10.6

Governing Law and Jurisdiction

20

Section 10.7

No Third Party Beneficiaries

20

Section 10.8

Counterparts

20

Section 10.9

Severability

20

Section 10.10

Incontestability

20

Section 10.11

Set-Off

20

Section 10.12

Currency

20

 

 

 

ARTICLE XI

DISPUTE RESOLUTION; ARBITRATION

 

 

 

Section 11.1

Arbitration of Disputes Not Resolved by Negotiation

21

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 11.2

Procedure for Arbitration and Mandatory Pre-Arbitration Negotiation

21

Section 11.3

Permitted Judicial Proceedings

21

Section 11.4

Disputes to Which the Trustee is a Required Party

21

 

 

 

ARTICLE XII

BENEFICIARY; CUT-THROUGH

 

 

 

Section 12.1

Beneficiary

21

Section 12.2

Certifications

22

 

 

 

ARTICLE XIII

EFFECTIVE DATE AND EXECUTION

 

 

 

Appendix A

Trust Provisions Following a Retrocession Credit Event

 

 

iii

--------------------------------------------------------------------------------


 

TRUST AGREEMENT

 

THIS TRUST AGREEMENT (this “Trust Agreement”) is made and entered into as of
[     ], 2011, by and among Eaglestone Reinsurance Company, a Pennsylvania
property and casualty Affiliate of Reinsureds (“Eaglestone”), National Union
Fire Insurance Company of Pittsburgh, Pa., for itself and as agent for
Reinsureds (“National Union”), National Indemnity Company, a Nebraska property
and casualty insurance company (the “Grantor”) and Wells Fargo Bank, National
Association, a national banking association, as trustee (“Trustee”).

 

WHEREAS, pursuant to a Master Transaction Agreement (as amended, modified, and
supplemented and in effect from time to time, the “Master Transaction
Agreement”), dated as of         , 2011 among the Reinsureds party thereto,
Eaglestone, Grantor, and Chartis, Inc., Reinsureds and Eaglestone agreed to
enter into a loss portfolio reinsurance transaction, pursuant to which
Reinsureds will cede certain Subject Asbestos Liabilities and certain other
liabilities to Eaglestone;

 

WHEREAS, pursuant to the Master Transaction Agreement, Eaglestone and the
Grantor agreed to enter into a loss portfolio transfer retrocession agreement,
pursuant to which, among other things, Eaglestone will retrocede to the Grantor
100% of the Subject Asbestos Liabilities ceded to Eaglestone by Reinsureds as
and to the extent set forth in such agreement;

 

WHEREAS, the cession by Reinsureds to Eaglestone has been effected by and
pursuant to the terms and conditions of a Loss Portfolio Transfer Reinsurance
Agreement between Reinsureds and Eaglestone, dated as of the date hereof and
referenced in the Master Transaction Agreement as the “LPT Reinsurance
Agreement”;

 

WHEREAS, the retrocession by Eaglestone to the Grantor has been effected by and
pursuant to the terms and conditions of a Loss Portfolio Transfer Retrocession
Agreement between Eaglestone and Grantor, dated as of the date hereof and
referenced in the Master Transaction Agreement as the “LPT Retrocession
Agreement”;

 

WHEREAS, National Union, as agent for the Reinsureds and on its own behalf, has
certain rights under the LPT Retrocession Agreement in the event of the
insolvency of Eaglestone;

 

WHEREAS, the LPT Retrocession Agreement contemplates that the Grantor and
Eaglestone and National Union enter into this Trust Agreement whereby the
Grantor creates a trust to hold assets as security for the satisfaction of the
obligations of the Grantor to Eaglestone and/or under the LPT Retrocession
Agreement; and

 

WHEREAS, the parties intend that, in the event of a Retrocession Credit Event,
certain provisions of this Trust Agreement shall cease to be effective, and
other provisions shall be effective thereafter, as described in Article III.

 

NOW THEREFORE, the Grantor, Eaglestone, National Union and the Trustee (each
individually, a “Party” and collectively, the “Parties”), in consideration of
the mutual covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
upon the terms and conditions hereinafter set forth, agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINED TERMS

 

Section 1.1                                           Definitions.  The
following terms, when used in this Trust Agreement, shall have the meanings set
forth in this Section 1.1.  The terms defined below shall be deemed to refer to
the singular or plural, as the context requires.

 

(a)                                  “Actually Paid” shall have the meaning
provided in the LPT Retrocession Agreement.

 

(b)                                 “Administrative Services Agreement” shall
have the meaning provided in the LPT Retrocession Agreement.

 

(c)                                  “Affiliate” shall have the meaning provided
in the Master Transaction Agreement.

 

(d)                                 “Allocated Loss Adjustment Expenses” shall
have the meaning provided in the LPT Retrocession Agreement.

 

(e)                                  “Applicable Interest Rate” shall have the
meaning set forth in the Master Transaction Agreement.

 

(f)                                    “Applicable Law” shall have the meaning
provided in the Master Transaction Agreement.

 

(g)                                 “Assets” means the assets held in the Trust
Account, including, as applicable, Eligible Investments and Permitted
Investments.

 

(h)                                 “Beneficiary” shall have the meaning set
forth in Section 12.1.

 

(i)                                     “Business Day” means any day other than
a Saturday, Sunday or a day on which commercial banks in New York are required
or authorized by law to be closed.

 

(j)                                     “Closing” shall have the meaning set
forth in the Master Transaction Agreement.

 

(k)                                  “Closing Date” shall have the meaning set
forth in the Master Transaction Agreement.

 

(l)                                     “Code” means the Internal Revenue Code
of 1986, as amended from time to time.

 

(m)                               “Collateral” has the meaning set forth in
Section 8.2.

 

(n)                                 “Collateral Triggering Agreement” means
(1) the Trust Agreement, dated as of August 31, 2010, by and among Continental
Casualty Company, The Continental Insurance Company, Continental Reinsurance
Corporation International, Ltd., CNA Insurance Company Limited, National
Indemnity Company and Wells Fargo Bank, National Association and the agreements
entered into in connection therewith and (2) any agreement entered into by the
Grantor at any time after the date hereof with any Person and with an effective
date after the date hereof, that contains a provision requiring the Grantor to
post collateral (whether by the procurement of a letter of credit, the
establishment of a collateral trust or any other means) for the benefit of the
counterparty to such agreement upon the occurrence of certain specified events,
changes or conditions.  For the avoidance of doubt, any agreement that requires
the establishment of collateral at the time such agreement becomes effective
absent any other triggering events shall not be considered a Collateral
Triggering Agreement.

 

2

--------------------------------------------------------------------------------


 

(o)                                 “Collateral Reduction Event” shall have the
meaning set forth in Section 2.1(c).

 

(p)                                 “Collateral Triggering Event” shall have the
meaning set forth in Section 2.1(a).

 

(q)                                 “Cut-Through Event” shall have the meaning
set forth in Section 12.1.

 

(r)                                    “Designated Court” shall have the meaning
provided in Section 8.5 of the Master Transaction Agreement.

 

(s)                                  “Dispute” shall have the meaning set forth
in the Master Transaction Agreement.

 

(t)                                    “Eaglestone” shall have the meaning set
forth in the preamble hereof.

 

(u)                                 “Eligible Investments” means, with respect
to Assets conforming to the provisions of this Trust Agreement prior to the
occurrence of a Retrocession Credit Event, cash and any investments of the types
permitted under the laws and regulations of Grantor’s domiciliary state for
property and casualty insurance companies; provided, however, that no Eligible
Investments may be issued or guaranteed by an institution that is the parent, a
Subsidiary or an Affiliate of Grantor; and provided, further, no single Eligible
Investment (except cash) shall at any time constitute more than twenty-five
percent (25%) of the fair market value of the Assets in the Trust Account.  All
Eligible Investments deposited in the Trust Account shall be free and clear of
all liens, charges or encumbrances at all times.

 

(v)                                 “Extra-Contractual Obligations” shall have
the meaning provided in the LPT Retrocession Agreement.

 

(w)                               “Final Order” shall have the meaning set forth
in the Master Transaction Agreement.

 

(x)                                   “Governmental Authority” shall have the
meaning set forth in the Master Transaction Agreement.

 

(y)                                 “Grantor” shall have the meaning set forth
in the preamble hereof.

 

(z)                                   “Inception” shall have the meaning set
forth in the LPT Retrocession Agreement.

 

(aa)                            “Included Reinsurance Recoverables” shall have
the meaning set forth in the LPT Retrocession Agreement.

 

(bb)                          “Initial Net Payments” shall have the meaning set
forth in the Master Transaction Agreement.

 

(cc)                            “Initial Reconciliation Statement” shall have
the meaning set forth in the Master Transaction Agreement.

 

(dd)                          “Initial Security Amount” shall have the meaning
set forth in Section 4.1.

 

(ee)                            “Insurance Commissioner” means the Governmental
Authority responsible for the regulation of insurance companies in the
jurisdiction in which the Beneficiary is domiciled.

 

(ff)                                “Losses” shall have the meaning provided in
the LPT Retrocession Agreement.

 

(gg)                          “LPT Reinsurance Agreement” shall have the meaning
set forth in the recitals hereof.

 

(hh)                          “LPT Retrocession Agreement” shall have the
meaning set forth in the recitals hereof.

 

3

--------------------------------------------------------------------------------


 

(ii)                                  “Master Transaction Agreement” shall have
the meaning set forth in the recitals hereof.

 

(jj)                                  “National Union” shall have the meaning
set forth in the preamble hereof.

 

(kk)                            “NICO Subject Business” shall have the meaning
set forth in the LPT Retrocession Agreement.

 

(ll)                                  “Order” means any order, writ, judgment,
injunction, decree, stipulation, determination or award entered by or with any
Governmental Authority.

 

(mm)                      “Party” shall have the meaning set forth in the
recitals hereof.

 

(nn)                          “Person” shall have the meaning set forth in the
Master Transaction Agreement.

 

(oo)                          “Permitted Investments” means, with respect to
Assets conforming to the provisions of this Trust Agreement, upon the occurrence
and during the pendency of a Retrocession Credit Event, cash and any investments
of the types permitted under the laws and regulations of the Beneficiary’s
domiciliary state or country for trusts providing full statutory financial
statement credit for reinsurance ceded by property and casualty insurance
companies, provided, however, that no Permitted Investments may be issued or
guaranteed by an institution that is the parent, a Subsidiary or an Affiliate of
Grantor.  All Permitted Investments deposited in the Trust Account shall be free
and clear of all liens, charges or encumbrances at all times.

 

(pp)                          “Proceeds” shall have the meaning set forth in the
UCC.

 

(qq)                          “Quarterly Certification” shall have the meaning
set forth in Section 5.3.

 

(rr)                                “Reinsureds” shall have the meaning set
forth in the LPT Retrocession Agreement.

 

(ss)                            “Reinsurer” shall have the meaning provided in
the LPT Retrocession Agreement.

 

(tt)                                “Relevant Jurisdictions” means the
Commonwealth of Pennsylvania unless the preemption provisions of 15 U.S.C.
§ 8221 are repealed or substantially modified, in which event Relevant
Jurisdictions includes any State in the United States in which the Reinsurer is
subject to solvency requirements that include standards for credit for
reinsurance.

 

(uu)                          “Required Amount” means, at any time, an amount
equal to the lesser of (i) (x) the aggregate net Reserves of the Beneficiary, if
no Cut-Through Event has occurred or is continuing or (y) the aggregate net
Reserves of National Union, if a Cut-Through Event has occurred and is
continuing, in each case including reserves for losses incurred but not reported
and calculated at such time in accordance with SAP with respect to the Subject
Asbestos Liabilities and increased by the bad debt reserve then held by the
Grantor in respect of Included Reinsurance Recoverables, and (ii) the Retro
Limit less the amount of Ultimate Net Loss that is Actually Paid by Grantor
under the LPT Retrocession Agreement at such time.

 

(vv)                          “Reserves” means, as required by SAP or Applicable
Law, reserves (including any gross, net, and ceded reserves, as applicable),
funds or provisions for Losses, Allocated Loss Adjustment Expenses, and
Extra-Contractual Obligations in respect of the Subject Asbestos Liabilities.

 

4

--------------------------------------------------------------------------------


 

(ww)                      “Retro Limit” shall have the meaning set forth in the
LPT Retrocession Agreement.

 

(xx)                              “Retrocession Credit Event” shall have the
meaning set forth in the LPT Retrocession Agreement.

 

(yy)                          “Retrocession Credit Event Condition” shall mean
with respect to any particular Retrocession Credit Event Notice, the occurrence
of one of the following events:

 

(i)                  five (5) Business Days shall have elapsed from the date on
which the Trustee received the Retrocession Credit Event Notice and the Trustee
shall not have received any letter or other instrument in writing from the
Grantor evidencing the intent of the Grantor to dispute that a Retrocession
Credit Event has occurred; or

 

(ii)               the Grantor and the Beneficiary shall have mutually agreed in
writing that a Retrocession Credit Event has occurred; or

 

(iii)            ten (10) Business Days shall have elapsed from the date on
which the Trustee received the Retrocession Credit Event Notice and the Trustee
shall not have been served with a temporary restraining order or preliminary
injunction from the Designated Court suspending the effectiveness of the
Retrocession Credit Event Notice.

 

(zz)                              “Retrocession Credit Event Notice” shall have
the meaning set forth in the LPT Retrocession Agreement.

 

(aaa)                      “Retrocession Credit Event Termination Condition”
shall mean with respect to any particular Retrocession Credit Event Termination
Notice, the occurrence of one of the following events:

 

(i)                  five (5) Business Days shall have elapsed between the date
on which the Trustee received the Retrocession Credit Event Termination Notice
and the Trustee shall not have received any letter or other instrument in
writing from the Beneficiary evidencing the intent of the Beneficiary to dispute
that a Retrocession Credit Termination Event has occurred; or

 

(ii)               The Grantor and the Beneficiary shall have mutually agreed in
writing that a Retrocession Credit Termination Event has occurred; or

 

(iii)            The Trustee shall have received a certificate from the Grantor
certifying that an order from an arbitration panel has been entered specifying
that a Retrocession Credit Termination Event has occurred, with a copy of such
order attached.

 

(bbb)                   “Retrocession Credit Event Termination Notice” means a
notice that a Retrocession Credit Event has terminated.

 

(ccc)                      “Retrocession Credit Termination Event” means the
termination of a Retrocession Credit Event.

 

(ddd)                   “SAP” means, as to any entity, the statutory accounting
principles prescribed or permitted by the Governmental Authority responsible for
the regulation of insurance companies in the jurisdiction in which such entity
is domiciled.

 

(eee)                      “Security Amount” means, at any time, (i) prior to
the occurrence of a Collateral Triggering Event, an amount at such time equal to
the Initial Security Amount minus any Ultimate

 

5

--------------------------------------------------------------------------------


 

Net Loss Actually Paid by the Grantor under the LPT Retrocession Agreement; and
(ii) on and after the occurrence of a Collateral Triggering Event, an amount
equal to the lesser of (A) (x) the aggregate gross Reserves of the Beneficiary,
if no Cut-Through Event has occurred or is continuing or (y) the aggregate gross
Reserves of National Union, if a Cut-Through Event has occurred and is
continuing, in each case including reserves for losses incurred but not reported
and calculated at such time in accordance with SAP with respect to the Subject
Asbestos Liabilities and (B) the Retro Limit less the amount of Ultimate Net
Loss that is Actually Paid by Grantor under the LPT Retrocession Agreement at
such time.

 

(fff)                            “Security Entitlement” means “security
entitlement” as defined in the UCC.

 

(ggg)                   “Subject Asbestos Liabilities” shall have the meaning
set forth in the LPT Retrocession Agreement.

 

(hhh)                   “Subsidiary” or “Subsidiaries” shall have the meaning
provided in the Master Transaction Agreement.

 

(iii)                               “Third Party Appraiser” means an independent
appraisal firm which is mutually acceptable to the Grantor and the Beneficiary,
or, if Grantor and Beneficiary cannot agree on such an appraisal firm, then the
amount or other matter to be determined by such an appraisal firm shall be
treated as an amount or matter subject to dispute that shall be resolved in
accordance with Section 11.1 of this Trust Agreement.

 

(jjj)                               “Transaction Documents” shall have the
meaning provided in the LPT Retrocession Agreement.

 

(kkk)                      “Trust” means the trust formed hereunder, including
such trust following a Retrocession Credit Event.

 

(lll)                               “Trust Account” shall have the meaning set
forth in Section 4.1(a).

 

(mmm)             “Trust Agreement” shall have the meaning set forth in the
preamble hereof.

 

(nnn)                   “Trustee” shall have the meaning set forth in the
preamble hereof.

 

(ooo)                   “UCC” means the Uniform Commercial Code as in effect
from time to time in the Commonwealth of Pennsylvania.

 

(ppp)                   “Ultimate Net Loss” shall have the meaning provided in
the LPT Retrocession Agreement.

 

Section 1.2                                           Interpretation.  When a
reference is made in this Trust Agreement to a Section or Article, such
reference shall be to a section or article of this Trust Agreement unless
otherwise clearly indicated to the contrary.  The Article and Section headings
contained in this Trust Agreement are solely for the purpose of reference, are
not part of the agreement of the parties and shall not affect in any way the
meaning or interpretation of this Trust Agreement.  Whenever the words
“include,” “includes” or “including” are used in this Trust Agreement, they
shall be deemed to be followed by the words “without limitation.”  The words
“hereof,” “herein” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Trust Agreement as a whole and
not to any particular provision of this Trust Agreement.  The meaning assigned
to each term used in this Trust Agreement shall be equally applicable to both
the singular and the plural forms of such term and to both the masculine as well
as the feminine and neuter genders of such term.  Any agreement, instrument or
statute defined or referred

 

6

--------------------------------------------------------------------------------


 

to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and then in effect and (in the case of statutes) by succession of
comparable successor statutes.  Where a word or phrase is defined herein, each
of its other grammatical forms shall have a corresponding meaning.  References
to a person are also to its successors and permitted assigns.

 

ARTICLE II
MODIFICATION UPON A COLLATERAL TRIGGERING EVENT

 

Section 2.1                                           Collateral Triggering
Event.

 

(a)                                  If, at any time after the date hereof, the
Grantor is required to post collateral pursuant to the terms of one or more
Collateral Triggering Agreements as a result of the occurrence of one or more
events, changes or conditions specified in any such Collateral Triggering
Agreement, and the amount of collateral required to be posted by the Grantor
pursuant to such Collateral Triggering Agreement(s) is reasonably expected by
the Grantor to equal, either on an individual or aggregate basis together with
all such amounts posted on or after the Closing Date, one billion dollars
($1,000,000,000) or more (such event, the “Collateral Triggering Event”), then
the Grantor shall promptly notify the Beneficiary of the Collateral Triggering
Event and take the following additional actions as set forth in this
Section 2.1.

 

(b)                                 Upon the occurrence of a Collateral
Triggering Event, all references in this Trust Agreement to “Security Amount”
shall be modified in accordance with its definition to give effect to the
Collateral Triggering Event.  In addition, as soon as is practicable, but no
later than contemporaneously with the first posting of the collateral under any
Collateral Triggering Agreement whose required posting of collateral created the
Collateral Triggering Event, the Grantor shall deposit additional assets into
the Trust Account so that the aggregate fair market value of the Eligible
Investments in the Trust Account equals the newly computed Security Amount.

 

(c)                                  Until such time as (i) all events, changes
or conditions that gave rise to the collateral requirement under any Collateral
Triggering Agreements cease to exist or apply and (ii) the Grantor has withdrawn
or reduced the aggregate amount of collateral posted under Collateral Triggering
Agreements ((i) and (ii) together, the “Collateral Reduction Event”), the
Grantor shall ensure that the Trust Account shall hold Eligible Investments at
all times with a fair market value of no less than 100% of the Security Amount
computed per clause (ii) of the definition of “Security Amount”; provided,
however, if a Collateral Reduction Event has occurred, the Security Amount shall
be reduced by a percentage which is proportionate to each percentage reduction
of all collateral posted under the Collateral Triggering Agreements; provided,
further, however, in no event shall the Security Amount be reduced to an amount
less than 100% of the Security Amount computed per clause (i) of the definition
of “Security Amount”; and provided, further, in no event shall the Security
Amount be reduced by reason of a the withdrawal or reduction of the aggregate
amount of collateral posted under any Collateral Triggering Agreement(s) to the
extent that the withdrawn collateral was applied to satisfy the obligations
secured thereby.

 

7

--------------------------------------------------------------------------------

 

ARTICLE III
MODIFICATION UPON A RETROCESSION CREDIT EVENT

 

Section 3.1              Retrocession Credit Event.

 

(a)           Notwithstanding anything in this Trust Agreement to the contrary
and subject to the provisions of Article XII hereof and Section 6.2 of the LPT
Retrocession Agreement regarding the effect of the insolvency of Eaglestone and
implementation of the cut-through pursuant to the LPT Retrocession Agreement, in
the event the Beneficiary provides a Retrocession Credit Event Notice to the
Trustee pursuant to Section 7.7(c) of the LPT Retrocession Agreement, along with
written evidence of delivery of a copy of such notice to the Grantor, certifying
that a Retrocession Credit Event has occurred, upon the fulfillment of a
Retrocession Credit Event Condition, the provisions set forth in Sections 4.1,
4.2, 5.1(a), 5.3, 6.1, 6.2, 6.3, 7.4, 7.5, 7.8, 7.11 and 10.2 hereof shall
automatically be replaced by the provisions set forth in Appendix A hereof for
the equivalent Sections and thereafter not be effective, and the provisions set
forth in Appendix A shall automatically become effective without further action
by any party.  In addition, any other provisions required under Applicable Law
and regulations governing trusts providing full statutory financial statement
credit for reinsurance ceded by property and casualty insurance companies in the
Relevant Jurisdictions shall be incorporated herein.  Notwithstanding the
foregoing, the Trust created hereunder shall continue in existence.

 

(b)           Following a Retrocession Credit Event, the Grantor shall be
required to replace the Assets held in the Trust Account that are not Permitted
Investments with Assets that are Permitted Investments within five (5) Business
Days following the fulfillment of a Retrocession Credit Event Condition.
 Simultaneously with such replacement of the Assets, the Grantor shall deposit
into the Trust Account sufficient additional Assets so that the aggregate fair
market value of the Permitted Investments in the Trust Account equals the
Required Amount.

 

(c)           The provisions set forth in Appendix A shall remain effective only
for the time during which the event, change or condition giving rise to the
Retrocession Credit Event continues to apply.  In the event the Beneficiary
provides a Retrocession Credit Event Termination Notice to the Trustee pursuant
to Section 7.7(f) of the LPT Retrocession Agreement, along with written evidence
of delivery of a copy of such notice to the Beneficiary, certifying that a
Retrocession Credit Termination Event has occurred, then upon the subsequent
fulfillment of a Retrocession Credit Event Termination Condition, (i) the
provisions set forth in Sections 4.1, 4.2, 5.1(a), 5.3, 6.1, 6.2, 6.3, 7.4, 7.5,
7.8, 7.11 and 10.2 hereof shall automatically again be effective and replace the
provisions set forth in Appendix A without further action by any party and
(ii) Beneficiary shall promptly provide its approval for the return and/or
substitution of assets to or by the Grantor so that the aggregate value of
Eligible Investments in the Trust Account equals or exceeds the Security Amount.

 

ARTICLE IV
CREATION OF TRUST ACCOUNT

 

Section 4.1              Obligations of the Beneficiary and the Grantor.

 

(a)           Prior to the execution of this Trust Agreement, the Grantor shall
have procured with the Trustee, in the name of the Trustee, to be held for the
sole benefit of the Beneficiary, subject to the proviso in
Section 4.2(a) hereof, pursuant to the provisions of this Trust Agreement,

 

8

--------------------------------------------------------------------------------


 

a segregated trust account maintained by the Trustee with account number
85498700 (which shall be hereinafter referred to as the “Trust Account”).  On
the Closing Date, the Grantor shall transfer and assign to such Trust Account,
or cause to be so transferred and assigned the amounts specified in Section 7.2
of the LPT Retrocession Agreement as required by such Section.  The sum of the
amounts referenced the foregoing sentence shall be referred to herein as the
“Initial Security Amount.”

 

(b)           If the Beneficiary owes any amount to the Grantor resulting from
the adjustment of the Initial Net Payments as reflected in the Initial
Reconciliation Statement delivered pursuant to Section 2.3 of the Master
Transaction Agreement, the Beneficiary shall cause to be transferred and
assigned to the Trust Account, on behalf of the Grantor, assets consisting of
cash in the amount owed.  If the Grantor owes any amount to the Beneficiary
resulting from the adjustment of the Initial Net Payments as reflected in the
Initial Reconciliation Statement delivered pursuant to Section 2.3 of the Master
Transaction Agreement, the Grantor shall instruct the Trustee to promptly
withdraw from the Trust Account assets consisting of cash in the amount owed and
transfer such amount to an account of the Beneficiary in accordance with written
instructions provided by the Beneficiary at the time of such withdrawal.  The
Trustee shall promptly comply with such instruction.

 

(c)           Except as set forth in Sections 2.1, 3.1, 4.1(b) and 6.1, the
Grantor shall not be required to transfer and assign additional assets into the
Trust Account after the date hereof.

 

Section 4.2              Purpose of the Trust.

 

(a)           The Assets in the Trust Account shall be held by the Trustee for
the sole purpose of satisfying any obligations of the Grantor to the Beneficiary
with respect to the Subject Asbestos Liabilities; provided that the rights of
the Beneficiary with respect to the Trust Account shall be subject to the
provisions of Article XI hereof and Section 6.2 of the LPT Retrocession
Agreement regarding the effect of the insolvency of Eaglestone and
implementation of the cut-through pursuant to the LPT Retrocession Agreement.

 

(b)           The Grantor grants to the Trustee all trust powers necessary and
reasonable in the performance of its duties hereunder except as otherwise
expressly provided herein.

 

Section 4.3              Grantor Trust for United States Federal Income Tax
Purposes.  The Trust Account shall be treated as a grantor trust (pursuant to
sections 671 through 677 of the Code) for United States federal income tax
purposes.  The Grantor shall constitute the grantor (within the meaning of
sections 671 and 677 of the Code) and, thus, any and all income derived from the
Assets held in the Trust shall constitute income or gain of the Grantor as the
owner of such Assets.

 

Section 4.4              Designation of Agents.  Except as otherwise expressly
provided in this Trust Agreement, any statement, certificate, notice, request,
consent, approval, or other instrument to be delivered or furnished by the
Grantor or the Beneficiary shall be sufficiently executed if executed in the
name of the Grantor or the Beneficiary by such officer or officers of Grantor or
Beneficiary or by such other agent or agents of the Grantor or the Beneficiary
as may be designated in a resolution of the Board of Directors of the Grantor or
the Beneficiary or Committee thereof or a letter of advice issued by the
President, Secretary or Treasurer of the Grantor or the Beneficiary, as
applicable.  Written notice of such designation by the Grantor or the
Beneficiary shall be filed with the Trustee.  The Trustee shall be protected in
acting upon any written statement

 

9

--------------------------------------------------------------------------------


 

or other instrument made by such officers or agents of the Grantor or the
Beneficiary with respect to the authority conferred on it.

Section 4.5              Title to Assets.  Title to any Assets transferred by
the Grantor to the Trustee for deposit to the Trust Account or otherwise held in
the Trust Account shall be recorded in the name of the Trustee.  The
out-of-pocket costs of transfers of title between the Grantor and the Trustee
shall be shared equally by the Grantor and the Beneficiary, and the Grantor
shall use reasonable efforts to limit such costs.

 

ARTICLE V
MAINTENANCE OF THE TRUST

 

Section 5.1              Substitution of Trust Account Assets.

 

(a)           The Grantor may, from time to time, substitute or exchange Assets
contained in the Trust Account, provided, however, (i) the Assets so substituted
or exchanged must be Eligible Investments or, if then required, Permitted
Investments, (ii) after giving effect to such substitution, the fair market
value of the newly deposited Assets are at least equal to the fair market value
of the substituted Assets and (iii) the replacement Assets to be deposited in
the Trust Account in such substitution or exchange are deposited therein on the
day of, and concurrently with, withdrawal of the substituted or exchanged
Assets.  Upon any substitution or exchange as provided for herein, the Grantor
shall certify to the Trustee and Beneficiary that such substitution or exchange
meets the requirements of this Section 5.1.  The Trustee shall act on the
instruction and certification of the Grantor and shall give the Beneficiary
prompt written notice of any substitution made pursuant hereto.

 

(b)           The Grantor shall, prior to depositing any Assets into the Trust
Account, and from time to time as required, execute all assignments and
endorsements in blank, or transfer legal title to the Trustee of all shares,
obligations or any other assets requiring assignment in order that the Trustee,
upon direction of the Beneficiary, may whenever necessary negotiate any such
assets without consent or signature from the Grantor or any other entity.

 

Section 5.2              Valuation of Assets.  The Grantor shall determine, in
good faith and with due care and diligence, the fair market value of any Assets
in the Trust Account.  In making this determination, the Grantor shall use
prices published by a nationally recognized pricing service for Assets for which
such prices are then available, and for Assets for which such prices are not
then available, the Grantor shall use methodologies consistent with those which
it uses for determining the fair market value of similar assets held in its own
general account (other than the Assets) in the ordinary course of business.  The
Beneficiary shall have the right to object to any determination of the fair
market value of any Asset in the Trust Account, and any resulting dispute shall
be resolved pursuant to the provisions of Section 5.3 hereof, including
provisions for the Beneficiary to audit the Grantor’s records, as if such
determination of fair market value were contained in a Quarterly Certification.

 

Section 5.3              Quarterly Certification.  Within fourteen (14) calendar
days following the end of each calendar quarter, the Grantor shall provide the
Beneficiary (with a copy to the Trustee) a written certification (the “Quarterly
Certification”) stating the Security Amount as of the calendar quarter end and
the aggregate fair market value of the Eligible Investments, or Permitted
Investments, as the case may be, held in the Trust Account as of the calendar
quarter end

 

10

--------------------------------------------------------------------------------


 

(both on an asset-by-asset basis and a cumulative basis).  Such certification
shall separately state the Asset withdrawals by the Grantor from the Trust
Account effected during such calendar quarter.  As soon as is practicable, but
in no event more than ten (10) Business Days following its receipt of the
Quarterly Certification, the Beneficiary shall either (i) countersign such
certification and forward it to the Trustee or (ii) notify the Grantor that it
objects to the Grantor’s calculation of the Security Amount or the Grantor’s
valuation of any Asset.  If the Grantor and Beneficiary are able to resolve such
dispute within ten (10) Business Days of the Beneficiary’s transmittal to the
Grantor of its notice of objection, they shall promptly forward to the Trustee a
jointly signed certification of the Security Amount.  If the parties are unable
to resolve such dispute within ten (10) Business Days of the Beneficiary’s
transmittal to the Grantor of its notice of objection, and the dispute relates
to the valuation of an Asset, the value of such Asset shall be determined by a
Third Party Appraiser and the Grantor and Beneficiary shall be bound by such
valuation.  All other disputes shall be resolved in accordance with
Section 11.1.  Upon resolution of such dispute, the parties shall forward to the
Trustee a copy of the corrected Quarterly Certification setting forth the
Security Amount as resolved through such Third Party Appraiser or arbitration. 
The Grantor shall, to the extent reasonably necessary or required in order to
verify Grantor’s certification, permit the Beneficiary to audit its records in
order to determine its compliance with Section 5.2 and this Section 5.3.  The
Grantor shall cooperate fully with such audit.  Access to the Grantor and its
employees by the Beneficiary in connection with such audit shall be at
reasonable times during regular business hours upon reasonable prior written
notice (including by e-mail) in a manner which does not unreasonably interfere
with the business or operations of the Grantor.

 

ARTICLE VI
RELEASE AND ADJUSTMENT OF TRUST ACCOUNT ASSETS

 

Section 6.1              Adjustment of Trust Account Assets.

 

(a)           The Security Amount as of the end of each calendar quarter shall
be certified to the Trustee by the Grantor in the manner set forth in
Section 5.3 hereof.

 

(b)           Following the occurrence of a Collateral Triggering Event, if the
aggregate fair market value of the Eligible Investments, or Permitted
Investments if then required, maintained in the Trust Account as of any calendar
quarter end is less than the Security Amount (computed taking into account the
occurrence of the Collateral Triggering Event) as of such calendar quarter end,
then within five (5) Business Days Grantor shall deposit into the Trust Account
such additional Assets with an aggregate fair market value as are necessary to
ensure that the aggregate fair market value of the Eligible Investments, or
Permitted Investments if then required, held in the Trust Account is no less
than 100% of the Security Amount as of the immediately prior calendar quarter
end.

 

(c)           If, following a Collateral Triggering Event, the event, change or
condition which gave rise to the collateralization requirement ceases to exist
or apply, then the Security Amount shall thereafter (until the occurrence of a
further Collateral Triggering Event) be computed without regard to such
Collateral Triggering Event.

 

Section 6.2              Release of Trust Account Assets to the Beneficiary.  By
transmittal of contemporaneous prior written notice to the Trustee and the
Grantor, together with a Final Order of an arbitration panel if required
pursuant to Section 7.8 of the LPT Retrocession Agreement,

 

11

--------------------------------------------------------------------------------


 

the Beneficiary may withdraw Assets from the Trust Account pursuant to the
provisions of Sections 7.8 and 7.9 of the LPT Retrocession Agreement; provided
that notice of such withdrawal is received not less than five (5) Business Days
in advance of the requested withdrawal.  The Trustee shall promptly comply with
such notice.  The Security Amount shall be adjusted, if necessary, to reflect
the application of the funds so withdrawn.

 

Section 6.3              Release of Trust Account Assets to the Grantor.

 

(a)           All proceeds from the sale or substitution of the Assets in the
Trust Account and the collection of interest, dividends and other income in
respect to the Assets in the Trust Account shall be retained in the Trust
Account and shall not be released to the Grantor, except in accordance with the
provisions set forth in subparagraphs (b) and (c) in this Section 6.3.

 

(b)           Following each calendar quarter end, by transmittal of written
notice to the Trustee and contemporaneous notice to the Beneficiary stating a
withdrawal date that shall not be less than five Business Days following the
date of the notice, the Grantor may withdraw Assets from the Trust Account in an
amount equal to the positive difference, if any, between (i) the aggregate
amount of Ultimate Net Loss that has been Actually Paid by Grantor under the LPT
Retrocession Agreement since Inception (excluding amounts withdrawn by the
Beneficiary pursuant to Section 6.2) minus (ii) the aggregate amount previously
withdrawn by Grantor under this Section 6.3(b); provided, however, that in
connection with any such withdrawal, the Grantor shall provide a written
certification to the Trustee stating the fair market value of each non-cash
Asset withdrawn; and provided, further, following a Collateral Triggering Event,
the Grantor shall be permitted to withdraw Assets from the Trust Account
pursuant to this Section 6.3(b) only to the extent that the aggregate fair
market value of the Eligible Investments remaining in the Trust Account after
such withdrawal is not less than 100% of the Security Amount.  The Trustee shall
comply with such notice on the withdrawal date specified therein.

 

(c)           Commencing at the fifth anniversary of the date hereof, at any
calendar quarter end following the delivery of the Quarterly Certification as to
which there is no dispute outstanding between the Grantor and the Beneficiary,
in the event the aggregate fair market value of the Eligible Investments
maintained in the Trust Account exceeds 150% of the sum of (i) net Reserves of
the Beneficiary (including reserves for losses incurred but not reported)
calculated in accordance with SAP with respect to the Subject Asbestos
Liabilities as of such calendar quarter end and (ii) the amount of the bad debt
reserves then held by the Grantor in respect of Included Reinsurance
Recoverables, then by transmittal of fourteen (14) calendar days’ prior written
notice to the Trustee and the Beneficiary, the Grantor may direct the Trustee to
withdraw from the Trust Account and transfer to the Grantor Assets having a fair
market value equal to the amount of such excess; provided, however, that
following a Collateral Triggering Event, the Grantor shall be permitted to
withdraw Assets from the Trust Account pursuant to this Section 6.3(c) only to
the extent that the aggregate fair market value of the Eligible Investments
remaining in the Trust Account after such withdrawal is not less than 100% of
the Security Amount.  In either event, the Trustee shall promptly comply with
such notice.

 

12

--------------------------------------------------------------------------------


 

ARTICLE VII
DUTIES OF THE TRUSTEE

 

Section 7.1              Acceptance of Assets by the Trustee.

 

(a)           The Trustee shall not accept any Assets (other than cash) for
deposit into the Trust Account unless the Trustee determines that it is or will
be the registered owner of and holder of legal title to the Assets or that such
Assets are in such form that the Trustee may, if applicable to such asset class,
negotiate any such Assets, without consent or signature from the Grantor or any
other person or entity.  Any Assets received by the Trustee which, if applicable
to such asset class, are not in such proper negotiable form or for which title
has not been transferred to the Trustee shall not be accepted by the Trustee and
shall be returned to the Grantor as unacceptable.

 

(b)           The Trustee and its lawfully appointed successors is and are
authorized and shall have the power to receive such Assets as the Grantor (or
the Beneficiary on behalf of the Grantor) from time to time may transfer or
remit to the Trust Account and to hold and dispose of the same for the uses and
purposes and in the manner and according to the provisions herein set forth. 
All such Assets at all times shall be maintained as a trust account, separate
and distinct from all other assets on the books and records of the Trustee, and
shall be continuously kept in a safe place within the United States.

 

Section 7.2              Collection of Interest and Dividends; Voting Rights. 
The Trustee is hereby authorized, without prior notice to the Grantor or the
Beneficiary, to demand payment of and collect all interest or dividends on the
Assets comprising the Trust Account if any.  All payments of interest, dividends
and other income in respect to Assets in the Trust Account shall be deposited
promptly upon receipt by the Trustee into the Trust Account.  Subject to the
other provisions of this Trust Agreement, the Grantor shall have the full and
unqualified right to direct the Trustee to vote, and to execute consents, bond
powers, stock powers, mortgage and title instruments and other instruments of
transfer, pledge and release with respect to any Assets comprising the Trust
Account.

 

Section 7.3              Obligations of the Trustee.  The Trustee agrees to hold
and disburse the various Assets of the Trust Account in accordance with the
provisions expressed herein.

 

Section 7.4              Responsibilities of the Trustee.

 

(a)           The Trustee, in the administration of the Trust Account, is to be
bound solely by the express provisions herein, and such further written and
signed directions as the appropriate party or parties may, under the conditions
herein provided, deliver to the Trustee.  The Trustee shall be under no
obligation to enforce the Grantor’s obligations under this Trust Agreement,
except as otherwise expressly provided or directed pursuant hereto.  The Trustee
shall be restricted to holding title to, operating and collecting the Assets
comprising the Trust Account and the payment and distribution thereof for the
purposes set forth in this Trust Agreement and to the conservation and
protection of such Assets and the administration thereof in accordance with the
provisions of this Trust Agreement, and the Trustee shall be liable only for its
own negligence, willful misconduct or lack of good faith and for the breach of
the Trustee’s obligations under this Trust Agreement; provided, however, that
any actions taken in strict accordance with written instructions provided to the
Trustee from the parties hereto will not constitute a breach of the Trustee’s
obligations under this Trust Agreement.  Upon request of the Grantor or the
Beneficiary,

 

13

--------------------------------------------------------------------------------


 

the Trustee further agrees promptly to forward to such party a statement of all
Assets held in the Trust Account.

 

(b)           Subject to the other provisions of this Trust Agreement, including
the requirement that only Eligible Investments may be held in the Trust Account,
and provisions relating to the substitution of Assets, (i) the Grantor or an
asset manager appointed by Grantor shall have the irrevocable authority and sole
power to direct the Trustee, in the Grantor’s sole discretion, with respect to
all aspects of the management or investment of the Assets contained in the Trust
Account and (ii) the Trustee and the Beneficiary each acknowledges that it has
no authority with respect to such management or investment activities, the
Trustee agrees it will not exercise any discretion or take any action with
respect to the matters in clause (i) above and the Trustee will take any actions
related thereto as directed by the Grantor in writing in accordance therewith.

 

Section 7.5              Books and Records.  The Trustee shall keep full and
complete records of the administration of the Trust Account.  The Grantor and
the Beneficiary may examine such records, upon reasonable notice to the Trustee,
at any time during business hours through any person or persons duly authorized
in writing by Grantor or the Beneficiary, at the requesting party’s expense.

 

Section 7.6              Activity Reports.  The Trustee agrees to provide an
activity report to the Beneficiary and the Grantor upon creation of the Trust
Account and within five (5) Business Days following the end of each calendar
quarter, which report shall, in reasonable detail, show (i) all deposits,
withdrawals exchanges and substitutions during such quarter and (ii) a listing
of securities and other assets held and cash balances in the Trust Account as of
the last day of such quarter.  The Trustee agrees to provide written
notification to the Grantor and the Beneficiary within five (5) days of any
deposits to or withdrawals from the Trust Account.

 

Section 7.7              Resignation or Removal of the Trustee; Appointment of
Successor Trustee.

 

(a)           The Trustee may at any time resign as Trustee and terminate its
capacity hereunder by delivery of written notice of resignation, effective not
less than ninety (90) days after receipt by both the Beneficiary and the
Grantor.  The Trustee may be removed by the Grantor by delivery to the Trustee
and the Beneficiary of a written notice of removal, effective not less than
ninety (90) days after receipt by the Trustee and the Beneficiary of the
notice.  Notwithstanding the foregoing, no such resignation by the Trustee or
removal by the Grantor shall be effective until a successor to the Trustee shall
have been duly appointed by the Grantor and approved by the Beneficiary, which
approval shall not be unreasonably withheld, and all the securities and other
Assets in the Trust Account have been duly transferred to such successor.  The
Grantor, upon receipt of such notice of resignation, shall undertake to obtain
the agreement of a qualified, successor depository, agreeable to the
Beneficiary, to act as a successor Trustee in accordance with all agreements of
the Trustee herein and upon duly qualifying to act as such pursuant to
Section 7.7(b).  The Beneficiary agrees not to withhold unreasonably approval of
such Trustee.  Upon the Trustee’s delivery of the Assets to the qualified,
successor depository, along with a closing statement showing all activities from
the last quarterly report, the Trustee shall be discharged of further
responsibilities hereunder, subject to any remaining obligations under Sections
7.4 and 7.7(b).  In the event that the Grantor and the Beneficiary fail to
appoint a successor trustee within ninety (90) days following receipt of the
Trustee’s notice of resignation or a notice of removal, the Trustee may, in its
sole discretion and at the expense of the Grantor, petition any

 

14

--------------------------------------------------------------------------------


 

court of competent jurisdiction for the appointment of a successor trustee or
for other appropriate relief, and any such resulting appointment shall be
binding upon all the parties.

 

(b)           Any successor Trustee appointed hereunder shall execute an
instrument accepting such appointment hereunder and shall deliver the same to
the Grantor and to the then acting Trustee.  Thereupon such successor Trustee
shall, without any further act, become vested with all the estates, properties,
rights, powers, trusts and duties of its predecessor in the Trust with like
effect as if originally named herein; but the predecessor Trustee shall
nevertheless, when requested in writing by the successor Trustee, execute an
instrument or instruments conveying and transferring to the Trustee upon the
Trust herein all the estates, properties, rights, powers and trusts of such
predecessor Trustee, and shall duly assign, transfer and deliver to the Trustee
all property and money held by such predecessor hereunder.  The predecessor
Trustee shall be entitled to reimbursement in accordance with Section 7.10 for
all expenses it incurs in connection with the settlement of its accounts and the
transfer and delivery of the Trust assets to its successor.  The predecessor
Trustee shall continue to be indemnified by reason of such entity being or
having been a Trustee in accordance with Section 7.9.

 

Section 7.8              Release of Information.  The Trustee shall promptly
respond to any and all reasonable requests for information concerning the Trust
Account or the Assets held therein by any of the parties to this Trust
Agreement.  Furthermore, the Trustee shall fully and completely respond to any
direct inquiries of any applicable regulatory authority with jurisdiction over
the Grantor or the Beneficiary concerning the Trust Account or the Assets held
hereunder, including detailed inventories of securities or funds, and the
Trustee shall permit such regulatory authority to examine and audit all
securities or funds held hereunder.  The Trustee shall promptly provide notice
to the Beneficiary and the Grantor concerning all such inquiries, and shall
provide seven (7) days’ prior notice to the Beneficiary and the Grantor of all
such examinations and audits.

 

Section 7.9              Indemnification of the Trustee.  The Grantor shall
indemnify, defend and hold the Trustee (and its directors, officers and
employees) harmless from and against any loss, liability, damage, cost and
expense of any nature arising out of or in connection with this Trust Agreement
or with the performance of its duties hereunder, including, among other things,
reasonable attorneys’ fees and court costs, except to the extent such loss,
liability, damage, cost and expense shall be caused by the Trustee’s negligence,
willful misconduct or lack of good faith.  Whenever an action by the Trustee is
authorized by written signed direction pursuant to the provisions of this Trust
Agreement and such action is taken strictly in accordance with such written and
signed direction by the appropriate party or parties, the party or parties
authorizing such action hereby agree to indemnify the Trustee against all
losses, damages, costs and expenses, including reasonable attorneys’ fee,
resulting from any action so taken by the Trustee.  The provisions of this
paragraph shall survive the termination of this Trust Agreement and the
resignation or removal of the Trustee for any reason.

 

Section 7.10            Charges of the Trustee.  The Grantor agrees to pay all
reasonable costs or fees charged by the Trustee for acting as the Trustee
pursuant to this Trust Agreement, as agreed between the Grantor and the Trustee;
provided, however, that no such costs, fees or expenses shall be paid out of the
Assets held in or credited to the Trust Account.

 

Section 7.11            Limitations of the Trustee.  The Trustee shall in no way
be responsible for determining the amount of Assets required to be deposited, or
monitoring whether or not the

 

15

--------------------------------------------------------------------------------


 

Assets held within the Trust Account are Eligible Investments.  The Trustee
shall be under no liability for any release of Assets made by it to the Grantor
in accordance with Article VI.

 

Section 7.12            Concerning the Trustee.

 

(a)           No provision in this Trust Agreement shall require the Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers.

 

(b)           The Trustee shall be entitled to rely on advice of or on an
opinion of counsel concerning all matters of trust and its duty hereunder and
shall not be liable for any action taken or not taken by it in reliance on such
advice or on such opinion of counsel.

 

(c)           The Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution notice, request, consent,
certificate, order, entitlement order, affidavit, letter, telegram, facsimile
transmission, electronic mail or other paper or document believed by it to be
genuine and to have been signed or sent by the proper person or persons.  The
Trustee shall not be bound to make any investigation into the facts or matters
stated in any resolution, notice, consent, request, certificate, order,
entitlement order, affidavit, letter, telegram, facsimile transmission,
electronic mail or other paper or document.

 

(d)           The permissive right of the Trustee to take action enumerated in
this Trust Agreement shall not be construed as a duty and it shall not be
answerable for other than its negligence, willful misconduct or lack of good
faith.  In no event shall the Trustee be liable for indirect, special,
incidental, punitive or consequential losses or damages, including but not
limited to lost profits, whether or not foreseeable, even if the Trustee has
been advised of the possibility thereof.

 

(e)           The Trustee shall not be required to give any bond or surety in
respect of the execution of the said trusts and powers or otherwise in respect
of the Assets.

 

(f)            The Trustee shall not be accountable for the use or application
by the Grantor or any Beneficiary or any other party of Assets which the Trustee
has released in accordance with the terms of this Trust Agreement.

 

(g)           The Trustee makes no representations as to the validity or
sufficiency of the Assets and the Trust Account for any particular purpose and
shall incur no responsibility in respect thereof, other than in connection with
the duties or obligations assigned to or imposed upon it as provided herein.

 

(h)           The Trustee shall not be responsible for the perfection, priority
or enforceability of any lien or security interest in any of the Assets or in
the Trust Account.

 

(i)            In accepting the trust hereby created, the Trustee acts solely as
trustee and not in its individual capacity, and all persons having any claim
against the Trustee arising from this Trust Agreement, shall look only to the
Assets held by the Trustee hereunder for payment except as otherwise provided
herein.

 

(j)            The Trustee shall not be considered in breach of or in default in
its obligations hereunder in the event of delay in the performance of such
obligations due to unforeseeable causes beyond its control (including, but not
limited to, any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, civil unrest, local or national
disturbance

 

16

--------------------------------------------------------------------------------


 

or disaster, any act of terrorism, or the unavailability of the Federal Reserve
Bank wire or other wire or communication facility) or without its willful
misconduct, negligence or lack of good faith.

 

ARTICLE VIII
GRANT OF SECURITY INTEREST

 

Section 8.1              Establishment and Maintenance of the Trust Account. 
The Trustee hereby confirms and agrees that:

 

(a)           (i) it has established the Trust Account in the name of the
Trustee and (ii) the Trust Account is a “securities account” (as defined in the
UCC) in respect of which the Trustee is a “securities intermediary” (as defined
in the UCC);

 

(b)           it shall not change the entitlement holder or account number of
the Trust Account without prior written consent of the Beneficiary; and

 

(c)           each item of property (whether cash, a security, an instrument or
any other property whatsoever) credited to the Trust Account shall be treated as
a “financial asset” under Article 8 of the UCC.

 

Section 8.2              Grant of Security Interest.  As security for the prompt
and complete payment, reimbursement and performance when due in full of all the
Grantor’s obligations under the LPT Retrocession Agreement, the Grantor hereby
grants to the Beneficiary a security interest in and continuing lien on all of
the Grantor’s right, title and interest in, to and under the following, in each
case, whether now owned or existing or hereafter acquired or arising, and
wherever located (all of which being hereinafter collectively called the
“Collateral”):

 

(a)           the Trust Account;

 

(b)           all Security Entitlements carried in the Trust Account; and

 

(c)           all Proceeds of any or all of the foregoing; provided, however,
that the security interest granted hereunder shall terminate as to the Proceeds
of a withdrawal by the Grantor that, at the time of such withdrawal, was
rightful in amount.

 

Section 8.3              Limitation on Exercise of Remedies.  The Beneficiary
may exercise the remedies of a “secured party” (as defined in the UCC) only at
such times as it would be entitled to withdraw assets from the Trust pursuant to
Article VI hereof.

 

Section 8.4              Other Matters.

 

(a)           The Grantor hereby authorizes each Beneficiary to file UCC-1
financing statements naming the Grantor as debtor and describing the Collateral
pledged hereunder.  The Grantor shall not change its name or jurisdiction of
organization, unless it has given each Beneficiary a notice of such change
within 30 days of such change and all filings have been made by the Grantor
under the UCC or otherwise that are required in order for each Beneficiary to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral.

 

(b)           The Trustee hereby subordinates to the Beneficiary’s security
interest in the Collateral any statutory or contractual right or claim of offset
or lien resulting from any transaction

 

17

--------------------------------------------------------------------------------


 

which involves the Trust Account, other than with respect to fees and expenses
related to the Trust Account.

 

ARTICLE IX
TERMINATION

 

Section 9.1              Termination.  This Trust Agreement may be terminated by
the Grantor and the Beneficiary by delivery of written notice of termination to
the Trustee.  The Beneficiary shall provide its consent to the termination of
this Trust Agreement if (i) the Grantor seeks to terminate this Trust Agreement
as a result of the exhaustion of the Retro Limit or (ii) the Remaining Paid
Limit (as defined in the Administrative Services Agreement) is reduced to
$50,000,000 or lower.

 

Section 9.2              Disposition of Assets Upon Termination.  Upon a
termination pursuant to this Article IX, the Trustee shall distribute all Assets
held and deposited under this Trust Agreement, to the Grantor and shall take any
and all steps necessary to transfer absolutely and unequivocally all right,
title and interest in such Assets and to deliver physical custody, if
applicable, in such Assets to the Grantor or as otherwise directed by the
Grantor.

 

ARTICLE X
GENERAL PROVISIONS

 

Section 10.1            Notices.  Any notice, request, demand, waiver, consent,
approval or other communication required or permitted to be given by any party
under this Trust Agreement shall be in writing and shall be delivered
personally, sent by facsimile transmission, sent by registered or certified
mail, postage prepaid, or sent by a standard overnight courier of national
reputation with written confirmation of delivery.  Any such notice shall be
deemed given when so delivered personally, or if sent by facsimile transmission,
on written confirmation of receipt, or if mailed, on the date shown on the
receipt therefor, or if sent by overnight courier, on the date shown on the
written confirmation of delivery.  Such notices shall be given to the following
addresses:

 

If to the Trustee:

 

Wells Fargo Bank, National Association

 

 

5 Broadway, 14th floor

 

 

New York, New York 10006

 

 

Attention: Stephen Bruce

 

 

Facsimile: (212) 509-1716

 

 

 

If to the Grantor:

 

National Indemnity Company

 

 

100 First Stamford Place

 

 

Stamford, CT 06902

 

 

Attention: General Counsel

 

 

Fax: 203-363-5221

 

 

 

With a copy to:

 

National Indemnity Company

 

 

3024 Harney Street

 

 

Omaha, NE 68131

 

 

Attention: Treasurer

 

 

Fax: 402-916-3030

 

18

--------------------------------------------------------------------------------


 

If to either Beneficiary:

 

David Fields

 

 

Chief Underwriting Officer and

 

 

Chief Reinsurance Officer

 

 

Chartis Inc.

 

 

180 Maiden Lane

 

 

New York, NY 10038

 

 

Fax: (877) 551-7214

 

 

 

With a copy to:

 

Eric S. Kobrick

 

 

Deputy General Counsel and

 

 

Chief Reinsurance Legal Officer

 

 

American International Group, Inc.

 

 

180 Maiden Lane

 

 

New York, NY 10038

 

 

Fax: (866) 371-7209

 

 

 

 

 

 

- and to -

 

 

 

 

 

[Treasury or such other person who

 

 

will oversee the Trust]

 

Each party to this Trust Agreement may change its notice provisions on fifteen
(15) calendar days’ advance notice in writing to the other parties to this Trust
Agreement.

 

Section 10.2            Entire Agreement.  This Trust Agreement, including
Appendix A hereto and any other documents delivered pursuant hereto or thereto,
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof insofar as such agreements affect the Trustee, and
supersede all prior negotiations, discussions, writings, agreements and
understandings, oral and written, among the parties hereto with respect to the
subject matter hereof and thereof.

 

Section 10.3            Waiver and Amendment.  This Trust Agreement and the
Trust created hereunder shall be irrevocable, subject solely to the termination
provisions set forth herein. This Trust Agreement may be altered, amended or
terminated at any time by written agreement executed by each party hereto.  The
failure of either party at any time to exercise any of the rights or powers
conferred upon it herein shall constitute neither a waiver of its right to
exercise, nor stop it from exercising, any rights at any subsequent time, nor
shall such failure reduce in any degree any liability or obligation for which
the other party is bound hereunder.

 

Section 10.4            Successors and Assigns.  The rights and obligations of a
party under this Trust Agreement shall not be subject to assignment without the
prior written consent of the other parties hereto, and any attempted assignment
without the prior written consent of the other parties hereto shall be invalid
ab initio.  The terms of this Trust Agreement shall be binding upon, inure to
the benefit of and be enforceable by and against the successors and permitted
assigns of the parties hereto.  Notwithstanding the foregoing, any corporation
or association into which the Trustee may be merged or converted, or with which
it may be consolidated, or to which it may sell or transfer all or substantially
all of its corporate trust business shall be the successor to the Trustee
without the execution or filing of any paper or further act.

 

19

--------------------------------------------------------------------------------

 

Section 10.5            Headings.  The headings of this Trust Agreement are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.

 

Section 10.6            Governing Law and Jurisdiction.  This Trust Agreement
shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania  without regard to such state’s principles of
conflict of laws that could compel the application of the laws of another
jurisdiction.

 

Section 10.7            No Third Party Beneficiaries.  Nothing in this Trust
Agreement is intended or shall be construed to give any person, other than the
parties hereto, any legal or equitable right, remedy or claim under or in
respect of this Trust Agreement or any provision contained herein.

 

Section 10.8            Counterparts.  This Trust Agreement may be executed by
the Parties in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument binding upon all of the parties hereto
notwithstanding the fact that all parties hereto are not signatory to the
original or the same counterpart.  Each counterpart may consist of a number of
copies hereof each signed by less than all, but together signed by all of the
Parties.  Each counterpart may be delivered by facsimile transmission, which
transmission shall be deemed delivery of an originally executed document.

 

Section 10.9            Severability.  Any term or provision of this Trust
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Trust Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Trust Agreement in any
other jurisdiction, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto.  If any provision of this Trust Agreement is so
broad as to be unenforceable, that provision shall be interpreted to be only so
broad as is enforceable.  In the event of such invalidity or unenforceability of
any term or provision of this Trust Agreement, the parties hereto shall use
their commercially reasonable efforts to reform such terms or provisions to
carry out the commercial intent of the parties hereto as reflected herein, while
curing the circumstance giving rise to the invalidity or unenforceability of
such term or provision.

 

Section 10.10          Incontestability.  Each Party hereby acknowledges that
this Trust Agreement, and each and every provision hereof, is and shall be
enforceable according to its terms.  Each Party hereby irrevocably waives any
right to contest in any respect the validity or enforceability hereof.  This
Trust Agreement shall not be subject to rescission, or to an award of damages,
restitution, or reformation in lieu thereof, on any basis whatsoever, including
intentional fraud.

 

Section 10.11          Set-Off.  Notwithstanding Section 9.12 of the Master
Transaction Agreement, there are no rights of set-off whatsoever, whether
contractual, at common law, or otherwise, with respect to the Trust and the
Trust Assets.

 

Section 10.12          Currency.  All financial data required to be provided
pursuant to the terms of this Trust Agreement shall be expressed in United
States dollars.  All payments and all settlements of account between the parties
hereto shall be in United States currency unless otherwise expressly agreed by
the Parties in writing.

 

20

--------------------------------------------------------------------------------


 

ARTICLE XI
DISPUTE RESOLUTION; ARBITRATION

 

Section 11.1            Arbitration of Disputes Not Resolved by Negotiation. 
Any Dispute arising under or in any way related to this Trust Agreement,
specifically including without limitation disputes concerning alleged fraud in
the inducement of any of the Transaction Documents or other wrongful pre-Closing
conduct, but not including a Dispute as to which the Trustee would be a required
party within the meaning of Rule 19(a)(1) of the Federal Rules of Civil
Procedure, shall, to the extent not resolved by negotiation between the Parties,
be resolved by arbitration in a consolidated arbitration involving all
agreements and Parties relevant to the dispute. Any Person that is a Party to
any of the Transaction Documents shall have an absolute right to intervene in
any such arbitration.

 

Section 11.2            Procedure for Arbitration and Mandatory Pre-Arbitration
Negotiation.

 

(a)           The procedures for the arbitration and for the mandatory
pre-arbitration negotiation are set forth in Article VIII of the Master
Transaction Agreement, which is hereby incorporated herein.  Arbitration
hereunder shall be conducted in Philadelphia, Pennsylvania.

 

(b)           In considering any relief to be awarded, the arbitrators (and the
Designated Court, as appropriate) shall take into account the Parties’ view that
the nature and uniqueness of the relationships created under the Transaction
Documents as a whole render specific performance the remedy of choice where it
is possible to implement that remedy.

 

Section 11.3            Permitted Judicial Proceedings.  Subject to Section 11.4
hereof, the only permitted judicial proceedings relating to any Dispute are
those set forth in, and are subject to the exclusive jurisdiction provisions of,
Section 8.5 of the Master Transaction Agreement.  Each Party finally and
irrevocably waives any right to trial by jury of any matter or issue in such a
permitted judicial proceeding.

 

Section 11.4            Disputes to Which the Trustee is a Required Party.  In
the event of a Dispute to which the Trustee is a required party within the
meaning of Rule 19(a)(1) of the Federal Rules of Civil Procedure, then:

 

(a)           To the extent any portion of the Dispute can be resolved without
the participation of the Trustee, it shall be resolved pursuant to Sections 11.1
to 11.3 above.

 

(b)           The remainder of the Dispute shall be resolved by litigation in
the Designated Court, which shall be the sole and exclusive forum for such
litigation.

 

ARTICLE XII
BENEFICIARY; CUT-THROUGH

 

Section 12.1            Beneficiary.

 

(a)           Subject to the provisions of subsection (b) below, each of
Eaglestone and National Union is a Beneficiary under this Trust Agreement, and
references in this Trust Agreement to the “Beneficiary” shall refer to either
Eaglestone or National Union, as the case may be, in accordance with subsection
(b) below.

 

(b)           All rights of the Beneficiary under this Trust Agreement may be
exercised by either of Eaglestone or National Union; provided that:

 

21

--------------------------------------------------------------------------------


 

(i)      upon the insolvency of Eaglestone and the appointment of a conservator,
liquidator, receiver, or statutory successor of Eaglestone (a “Cut-Through
Event”), automatically and without any action on the part of Eaglestone or
National Union, all rights of the Beneficiary under this Trust Agreement may
only be exercised by National Union, and Eaglestone may not exercise any such
rights during the continuance of a Cut-Through Event;

 

(ii)     prior to the occurrence of a Cut-Through Event, only Eaglestone shall
be entitled to exercise any rights of the Beneficiary hereunder; and

 

(iii)    prior to the occurrence of a Cut-Through Event, National Union may not
exercise any of the rights of the Beneficiary hereunder.

 

Section 12.2            Certifications.

 

(a)           National Union and Grantor shall inform the Trustee that a
Cut-Through Event has occurred promptly upon becoming aware of the occurrence or
continuation of a Cut-Through Event.

 

(b)           Any direction from Eaglestone to the Trustee to withdraw Assets
from the Trust Account, including pursuant to Section 6.2 hereof, shall include
a certification by Eaglestone that no Cut-Through Event has occurred or is
continuing.

 

(c)           Any direction from National Union to the Trustee to withdraw
Assets from the Trust Account, including pursuant to Section 6.2 hereof, shall
include a certification by National Union that a Cut-Through Event has occurred
or is continuing.

 

22

--------------------------------------------------------------------------------


 

ARTICLE XIII
EFFECTIVE DATE AND EXECUTION

 

IN WITNESS OF THE ABOVE, this Trust Agreement is executed in triplicate by the
parties’ duly authorized officers on the dates indicated below with an effective
date of:  [         ], 2011.

 

EAGLESTONE REINSURANCE COMPANY

 

  as Beneficiary

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

  as Beneficiary

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to the Trust Agreement]

 

--------------------------------------------------------------------------------


 

NATIONAL INDEMNITY COMPANY,

 

 

 

  as Grantor

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

 

[WELLS FARGO BANK, NATIONAL

 

 

 

  ASSOCIATION], as Trustee

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

[Signature Page to the Trust Agreement]

 

--------------------------------------------------------------------------------


 

APPENDIX A
TRUST PROVISIONS FOLLOWING A RETROCESSION CREDIT EVENT

 

Section 4.1             Continuing Obligation of the Grantor.

 

(a)           The segregated trust account maintained by the Trustee with
account number 85498700 (which shall be hereinafter referred to, including all
successor accounts thereto, as the “Trust Account”) shall continue in existence
upon the occurrence of a Retrocession Credit Event and the substitution of
Assets as required under Section 3.1 of this Trust Agreement.

 

(b)           The Grantor shall ensure that the Trust Account shall hold
Permitted Investments at all times with a fair market value of no less than 100%
of the Required Amount, as determined in accordance with Section 7.6 of this
Trust Agreement.

 

Section 4.2             Purpose of the Trust.  The Assets in the Trust Account
shall be held by the Trustee for the sole benefit of the Beneficiary, subject to
the provisions of Article XI hereof and Section 6.2 of the LPT Retrocession
Agreement regarding the effect of the insolvency of Eaglestone and
implementation of the cut-through pursuant to the LPT Retrocession Agreement. 
The Grantor grants to the Trustee all trust powers necessary and reasonable in
the performance of its duties hereunder except as otherwise expressly provided
herein.

 

Section 5.1             (a)  Substitution of Trust Account Assets.  Upon receipt
of the prior written consent of the Beneficiary, the Grantor may, from time to
time, substitute or exchange Assets contained in the Trust Account, provided,
however, (i) the Assets so substituted or exchanged must be Permitted
Investments, (ii) after giving effect to such substitution, the fair market
value of the newly deposited Assets are at least equal to the fair market value
of the substituted Assets and (iii) the replacement Assets to be deposited in
the Trust Account in such substitution or exchange are deposited therein on the
day of withdrawal of the substituted or exchanged Assets.  Upon any substitution
or exchange as provided for herein, the Grantor shall certify to the Trustee and
Beneficiary that such substitution or exchange meets the requirements of this
Section 5.1.  The Trustee shall act on the instruction and certification of the
Grantor and shall give the Beneficiary prompt written notice of any substitution
made pursuant hereto.

 

Section 5.3             Quarterly Certification.  Within fourteen (14) calendar
days following the end of each calendar quarter, the Grantor shall provide the
Beneficiary (with a copy to the Trustee) a written certification (the “Quarterly
Certification”) stating the Required Amount as of the calendar quarter end and
the aggregate fair market value of the Permitted Investments, as determined by a
nationally recognized valuation service retained by the Trustee at the Grantor’s
expense, held in the Trust Account as of the calendar quarter end (both on an
asset-by-asset basis and a cumulative basis).  Such certification shall
separately state the effect on the fair market value of the Assets of
withdrawals by the Grantor from the Trust Account effected during such calendar
quarter.  As soon as is practicable, but in no event more than ten (10) Business
Days following its receipt of the Quarterly Certification, the Beneficiary shall
either (i) countersign such certification and forward it to the Trustee or
(ii) notify the Grantor that it objects to the Grantor’s calculation of the
Required Amount or the Grantor’s valuation of any Asset.  If the parties are
able to resolve such dispute within ten (10) Business Days of the Beneficiary’s
transmittal to the Grantor of its notice of objection, they shall promptly
forward to the Trustee a jointly signed certification of the Required Amount. 
If the parties are unable to resolve such dispute within ten (10) Business Days
of the Beneficiary’s transmittal to the Grantor of its notice of objection,

 

A-1

--------------------------------------------------------------------------------


 

and the dispute relates to the valuation of an Asset, the value of such Asset
shall be determined by a Third Party Appraiser and the parties shall be bound by
such valuation.  All other disputes shall be resolved in accordance with
Section 11.1 of this Trust Agreement.  Upon resolution of such dispute, the
parties shall forward to the Trustee a copy of the corrected Quarterly
Certification setting forth the Required Amount as resolved through such Third
Party Appraiser or arbitration.  The Grantor shall, to the extent reasonably
necessary or required in order to verify Grantor’s certification, permit the
Beneficiary to audit its records in order to determine its compliance with this
Section 5.3.  The Grantor shall cooperate fully with such audit.  Access to the
Grantor and its employees by the Beneficiary in connection with such audit shall
be at reasonable times during regular business hours upon reasonable prior
written notice (including by e-mail) in a manner which does not unreasonably
interfere with the business or operations of the Grantor.

 

Section 6.1             Adjustment of Trust Account Assets.

 

(a)           The Required Amount as of the end of each calendar quarter shall
be certified to the Trustee by the Grantor in the manner set forth in
Section 5.3 hereof.

 

(b)           If the aggregate fair market value of the Permitted Investments
maintained in the Trust Account as of any calendar quarter end is less than the
Required Amount as of such calendar quarter end, then within five (5) Business
Days of its receipt of the certification set forth in Section 5.3, the Grantor
shall deposit into the Trust Account such additional Assets with an aggregate
fair market value as are necessary to ensure that the aggregate fair market
value of the Permitted Investments held in the Trust Account is no less than
100% of the Required Amount as of the immediately prior calendar quarter end.

 

Section 6.2             Release of Trust Account Assets to the Beneficiary.

 

(a)           Notwithstanding anything in this Trust Agreement to the contrary,
the Beneficiary shall have the right to withdraw Assets from the Trust Account
at any time, without notice to the Grantor, subject only to written notice to
the Trustee from the Beneficiary given in accordance with Section 10.1 of this
Trust Agreement.  Other than such notice, no other statement or document need be
presented by the Beneficiary to withdraw such Assets except that the Beneficiary
shall acknowledge to the Trustee receipt of such withdrawn Assets.  Upon such
written notice of demand of the Beneficiary, the Trustee shall immediately take
any and all steps necessary to transfer absolutely and unequivocally all right,
title and interest in the Assets to the Beneficiary and, to the extent
applicable, deliver physical custody of such Assets to the Beneficiary.  Upon
such transfer, Trustee shall promptly forward a copy of such notice to the
Grantor.  The Trustee shall not be subject to any liability for any payment made
by it to the Beneficiary pursuant to such written demand by the Beneficiary.

 

Section 6.3             Release of Trust Account Assets to the Grantor.  Subject
to receipt of the Beneficiary’s prior written consent, which shall not be
unreasonably withheld, delayed or conditioned, the Grantor shall have the right
to withdraw Assets from the Trust Account with an aggregate fair market value
equal to the excess over 102% of the Required Amount as of the prior calendar
quarter end.  In connection with any such release of Assets, the Trustee shall
take any and all necessary steps to transfer absolutely and unequivocally all
right, title and interest in such released Assets to the Grantor or its
designee.  The Trustee shall not be subject to any liability

 

A-2

--------------------------------------------------------------------------------


 

for any payment made by it to the Grantor pursuant to such written instructions
received by it from the Beneficiary.

 

Section 7.4             Responsibilities of the Trustee.

 

(a)           The Trustee, in the administration of the Trust Account, is to be
bound solely by the express provisions herein, and such further written and
signed directions as the appropriate party or parties may, under the conditions
herein provided, deliver to the Trustee.  The Trustee shall be under no
obligation to enforce the Grantor’s obligations under this Trust Agreement,
except as otherwise expressly provided or directed pursuant hereto.  The Trustee
shall be restricted to holding title to, operating and collecting the Assets
comprising the Trust Account and the payment and distribution thereof for the
purposes set forth in this Trust Agreement and to the conservation and
protection of such Assets and the administration thereof in accordance with the
provisions of this Trust Agreement, and the Trustee shall be liable only for its
own negligence, willful misconduct or lack of good faith.  The Trustee further
agrees to forward upon request of the Beneficiary, the Grantor or any Insurance
Commissioner a statement and valuation of all Assets held under this Trust
Agreement.

 

(b)           Subject to the other provisions of this Trust Agreement, including
the requirements that only Permitted Investments may be held in the Trust
Account and provisions relating to the substitution of Assets, (i) the Grantor
or an asset manager appointed by the Grantor shall have the irrevocable
authority and sole power to direct the Trustee, in the Grantor’s sole
discretion, with respect to all aspects of the management or investment of the
Assets contained in the Trust Account and (ii) the Trustee and the Beneficiary
each acknowledges that it has no authority with respect to such management or
investment activities, the Trustee agrees it will not exercise any discretion or
take any action with respect to the matters in clause (i) above and will take
any actions related thereto as directed by the Grantor in accordance therewith.

 

Section 7.5             Books and Records.  The Trustee shall keep full and
complete records of the administration of the Trust Account.  The Grantor, the
Beneficiary and/or the Insurance Commissioner may examine such records, upon
reasonable notice to the Trustee, at any time during business hours through any
person or persons duly authorized in writing by Grantor, the Beneficiary and/or
the Insurance Commissioner, at the requesting party’s expense.

 

Section 7.8             Release of Information.  The Trustee shall promptly
respond to any and all reasonable requests for information concerning the Trust
Account or the Assets held therein by any of the parties to this Trust
Agreement.  Furthermore, the Trustee shall fully and completely respond to any
direct inquiries of the Insurance Commissioner, or any of its representatives,
concerning the Trust Account or the Assets held hereunder, including, detailed
inventories of securities or funds, and the Trustee shall permit the Insurance
Commissioner, or its representatives, to examine and audit all securities or
funds held hereunder.  The Trustee shall promptly provide notice to the
Beneficiary and the Grantor concerning all such inquiries, and shall provide
seven (7) days prior notice to the Beneficiary and the Grantor of all such
examinations and audits.

 

Section 7.11           Limitations of the Trustee.  The Trustee shall in no way
be responsible for determining the amount of Assets required to be deposited, or
monitoring whether or not the Assets held within the Trust Account are Permitted
Investments.  The Trustee shall be under no liability for any release of Assets
made by it to the Grantor in accordance with Article VI.

 

A-3

--------------------------------------------------------------------------------


 

Section 10.2           Construction and Effect.  This Trust Agreement and the
enforceability hereof shall not be subject to the satisfaction of any conditions
or qualifications not expressly included herein.

 

A-4

--------------------------------------------------------------------------------

 

Exhibit C to the
Master Transaction Agreement

 

AMENDED AND RESTATED
LOSS PORTFOLIO TRANSFER REINSURANCE AGREEMENT

 

by and between

 

AMERICAN HOME ASSURANCE COMPANY

CHARTIS CASUALTY COMPANY
(f/k/a American International South Insurance Company)

CHARTIS PROPERTY CASUALTY COMPANY
(f/k/a AIG Casualty Company)

COMMERCE AND INDUSTRY INSURANCE COMPANY

GRANITE STATE INSURANCE COMPANY

ILLINOIS NATIONAL INSURANCE CO.

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

NEW HAMPSHIRE INSURANCE COMPANY

THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA

CHARTIS SELECT INSURANCE COMPANY
(f/k/a AIG Excess Liability Insurance Company Ltd.)

CHARTIS SPECIALTY INSURANCE COMPANY
(f/k/a American International Specialty Lines Insurance Company)

LANDMARK INSURANCE COMPANY

LEXINGTON INSURANCE COMPANY

AIU INSURANCE COMPANY

AMERICAN INTERNATIONAL REINSURANCE COMPANY, LTD.

and

AMERICAN HOME ASSURANCE COMPANY

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

NEW HAMPSHIRE INSURANCE COMPANY

CHARTIS OVERSEAS LIMITED

acting as members of the Chartis Overseas
Association as respects business written or
assumed by or from affiliated companies of
Chartis Inc.

(collectively, “Reinsureds,” as further defined herein)

 

and

 

EAGLESTONE REINSURANCE COMPANY
(“Reinsurer”)

 

Dated as of [              ], 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I
DEFINITIONS

 

1.1

Definitions

1

 

 

 

 

ARTICLE II

 

 

REINSURANCE CEDED

 

2.1

Reinsurance Coverage

9

2.2

Reinsurance Limits

9

2.3

Retentions

10

2.4

Commencement of Reinsurer’s Liability; Follow Fortunes/Settlements

10

2.5

Ultimate Net Loss and Coverage B UNL

11

2.6

Extra-Contractual Obligations

12

2.7

Third Party Reinsurance

13

2.8

Exclusions

13

2.9

Territory

14

2.10

Redomestication

14

 

 

 

 

ARTICLE III

 

 

REINSURANCE PREMIUM

 

 

 

 

3.1

Reinsurance Premium

14

3.2

Cash Settlement at Closing

15

3.3

Ceding Commission on Account of Unallocated Loss Adjustment Expenses

15

3.4

Coverage A Payments, Funding, and Accounts

15

3.5

Coverage B Payments and Accounts

17

3.6

Grant of Security Interest in Included Reinsurance Recoverables and Other
Recoverables

18

3.7

Third Party Offsets with Respect to Included Reinsurance Recoverables

18

 

 

 

 

ARTICLE IV

 

 

RESERVING REQUIREMENTS AND ACCOUNTING TREATMENT

 

 

 

 

4.1

Reinsurer’s Reserves

19

4.2

Reinsureds’ Reserves

19

4.3

Risk Transfer

19

 

 

 

 

ARTICLE V

 

 

DURATION AND TERMINATION

 

 

 

 

5.1

Duration and Termination

20

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI
INSOLVENCY

 

6.1

Insolvency of Reinsured

20

 

 

 

 

ARTICLE VII

 

 

DISPUTE RESOLUTION AND ARBITRATION

 

 

 

 

7.1

Arbitration of Disputes Not Resolved by Negotiation

21

7.2

Procedure for Arbitration and Mandatory Pre-Arbitration Negotiation

21

7.3

Permitted Judicial Proceedings

21

 

 

 

 

ARTICLE VIII

 

 

ACCESS TO RECORDS AND CONFIDENTIALITY

 

 

 

 

8.1

Access to Records

21

8.2

Right to Associate

21

8.3

Confidentiality

21

 

 

 

 

ARTICLE IX

 

 

ERRORS AND OMISSIONS

 

 

 

 

9.1

Errors and Omissions

23

9.2

Cessions Determined Not to Be Retrocedable

23

 

 

 

 

ARTICLE X

 

 

MISCELLANEOUS PROVISIONS

 

 

 

 

10.1

Notices

23

10.2

Entire Agreement

24

10.3

Waiver and Amendment

24

10.4

Successors and Assigns

25

10.5

Headings

25

10.6

Construction; Interpretation

25

10.7

Governing Law

25

10.8

No Third Party Beneficiaries

25

10.9

Counterparts

25

10.10

Severability

26

10.11

Incontestability

26

10.12

Separate Parties; Set-Off

26

10.13

Currency

27

10.14

Appointment of National Union as Agent for Cut-Through

27

10.15

Regulatory Approval

27

 

ii

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES

 

Schedule 1.1(a)

Certain Accounts

Schedule 2.8(b)(ii)

“Non-Jersey City” Materials supplied by Reinsureds to NICO, as modified and
updated.

 

iii

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED LOSS PORTFOLIO TRANSFER REINSURANCE AGREEMENT, dated
as of              , 2011 (this “Reinsurance Agreement”), is made and entered
into by and between the Reinsureds, as defined herein, and Eaglestone
Reinsurance Company, a Pennsylvania property and casualty insurance company
(hereinafter referred to as the “Reinsurer”).

 

WHEREAS, Reinsureds and Reinsurer (individually, a “Party” and collectively, the
“Parties”) previously entered into a certain Loss Portfolio Transfer Reinsurance
Agreement (the “Original LPT”) dated as of March 31, 2011 and effective as of
12:01 Eastern Standard Time on January 1, 2011 (“Inception”);

 

WHEREAS, Reinsureds and Reinsurer are amending and restating the Original LPT
into this Reinsurance Agreement pursuant to that certain Master Transaction
Agreement, dated as of              , 2011 (as amended, modified, and
supplemented and in effect from time to time, the “Master Transaction
Agreement”), by and among the Parties and National Indemnity Co. (with its
successors and permitted assigns, “NICO”);

 

WHEREAS, in accordance with the Master Transaction Agreement, Reinsurer shall
retrocede to NICO a portion of the liabilities assumed by Reinsurer hereunder,
all as specified in and subject to the terms and conditions of a Loss Portfolio
Transfer Retrocession Agreement (the “LPT Retrocession Agreement”) between
Reinsurer and NICO of even date herewith; and

 

WHEREAS, in accordance with the Master Transaction Agreement and an
Administrative Services Agreement of even date herewith (the “Administrative
Services Agreement”), NICO will provide certain administrative services to
Reinsureds in connection with a portion of the liabilities ceded to Reinsurer
under this Reinsurance Agreement;

 

NOW, THEREFORE, in consideration of the mutual and several promises and
undertakings herein contained, and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Reinsureds and Reinsurer
hereby amend and restate the Original LPT and agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1                               Definitions.

 

The following terms have the respective meanings set forth below throughout this
Reinsurance Agreement (definitions are applicable to both the singular and the
plural forms of each term defined in this Article I):

 

“Actually Paid,” with respect to an item at a given time, means that liability
on the item has been discharged as of such time, whether by payment, by offset,
or otherwise.  For the avoidance of doubt, the amount of the liability that is
Actually Paid is measured by the amount of the consideration given for
discharging the liability, not by the carrying value of the liability prior to
discharge.

 

“Actually Received,” with respect to an item at a given time, means that
liability on the item has been discharged as of such time by the actual receipt
of payment by NICO or by offset against amounts due from NICO.  For the
avoidance of doubt, the amount of the liability that is Actually Received is
measured by the amount of the consideration given for discharging the liability,
not by the carrying value of the liability prior to discharge.

 

--------------------------------------------------------------------------------


 

“Administrative Services Agreement” shall have the meaning set forth in the
Recitals.

 

“Affiliate” shall have the meaning provided in the Master Transaction Agreement.

 

“Allocated Loss Adjustment Expenses” means

 

(i)            all obligations of Reinsureds for external defense costs and
similar expenses arising from:

 

a.                                             the terms and conditions of the
Subject Business, or

 

b.                                            interinsurer obligations arising
from equitable contribution or similar claims,

 

and

 

(ii)                                external costs incurred in connection with
or in any way relating to the adjustment, appraisal, defense, resistance,
investigation, audit, negotiation, settlement, payment or appeal of, or the
pursuit or collection of any reinsurance on, or the pursuit or enforcement of
any right of salvage or subrogation with respect to, the Subject Business and/or
coverage disputes and/or bad faith claims related thereto, including without
limitation court costs, arbitration, mediation, or other dispute resolution
costs, attorneys’ fees, expenses, and pre- and post-judgment interest, it being
understood that

 

a.                                fees of staff counsel expressly charged with
performing functions generally performed by outside counsel are Allocated Loss
Adjustment Expenses, but that

 

b.                               personnel costs, overhead, or similar internal
costs that are attributable to the handling of a claim file or the pursuit of
reinsurance arising from the Subject Business, including without limitation such
overhead or internal costs incurred by Chartis Claims, Inc., by Resolute, or by
other Affiliates or Subcontractors of the Parties, are not Allocated Loss
Adjustment Expenses.

 

For the purposes of this Reinsurance Agreement, this definition of “Allocated
Loss Adjustment Expenses” shall apply regardless of how Reinsureds reserve for
Allocated Loss Adjustment Expenses on their respective annual and quarterly
statutory financial statements filed with Governmental Authorities.

 

“Applicable Interest Rate” means 4.25% per annum.

 

“Applicable Law” has the meaning provided in the Master Transaction Agreement.

 

“Asbestos Claim” means a claim arising out of, or relating to, the presence of
or exposure to asbestos that (a) is presented for payment or adjudication within
the 50 States of the United States of America and/or the District of Columbia,
(b) is not a Mixed Claim, and (c) falls within either or both of the following
categories:

 

(i)            any claim that was open at Inception and was at that time being
handled by the Jersey City Asbestos Unit of Chartis Claims, Inc.; and

 

(ii)           any claim involving allegations, in whole or in part, of Property
Damage, Bodily Injury, personal injury, mental anguish, medical monitoring,
nuisance, or trespass,

 

2

--------------------------------------------------------------------------------


 

including claims for equitable relief, arising out of, or relating to, the
presence of or exposure to asbestos.

 

“Asbestos Liabilities” means the Subject Asbestos Liabilities and the Other
Asbestos Liabilities.

 

“Bodily Injury” means anything covered as bodily injury under the coverage
provisions of an Underlying Policy and/or, without limitation, actual or
threatened bodily injury, sickness or disease sustained by a person, including
death, humiliation, shock, mental anguish or mental injury by that person at any
time which results as a consequence of the bodily injury, sickness or disease.

 

“Books and Records” shall have the meaning provided in the Administrative
Services Agreement.

 

“Business Day” shall have the meaning provided in the Master Transaction
Agreement.

 

“Chartis” means Chartis, Inc. and its predecessors and the Affiliates of any of
them.

 

“Closing Date” shall have the meaning provided in the Master Transaction
Agreement.

 

“Collateral Trust Account” shall have the meaning provided in the LPT
Retrocession Agreement.

 

“Confidential Information” shall have the meaning set forth in Section 8.3(c).

 

“Contract Aggregate Limit” shall have the meaning set forth in Section 2.2(a).

 

“Coverage A Retention” shall have the meaning set forth in Section 2.3(a).

 

“Coverage B Net ALAE” means that portion of Allocated Loss Adjustment Expenses
with respect to Other Asbestos Liabilities that allocates to the Reinsureds’ Net
Retained Line.  For the avoidance of doubt, expenses related to reinsurance
recovery efforts do not allocate to the Reinsureds’ Net Retained Line regardless
of whether such expenses would otherwise be Allocated Loss Adjustment Expenses.

 

“Coverage B Net ECO” means that portion of Extra-Contractual Obligations with
respect to Other Asbestos Liabilities that allocates to the Reinsureds’ Net
Retained Line.

 

“Coverage B Net Losses” means that portion of Losses with respect to Other
Asbestos Liabilities that allocates to the Reinsureds’ Net Retained Line.

 

“Coverage B Other Recoverables” means that portion of Other Recoverables with
respect to Other Asbestos Liabilities that allocates to the Reinsureds’ Net
Retained Line.

 

“Coverage B Other Recoveries” means that portion of Other Recoveries with
respect to Other Asbestos Liabilities that allocates to the Reinsureds’ Net
Retained Line.

 

“Coverage B Retention” shall have the meaning set forth in Section 2.3(b).

 

“Coverage B Sublimit” shall have the meaning set forth in Section 2.2(b).

 

“Coverage B UNL” shall have the meaning set forth in Section 2.5(b).

 

“Defined Liability Set” means the Subject Asbestos Liabilities or the Group I
Asbestos Liabilities or the Other Asbestos Liabilities.

 

3

--------------------------------------------------------------------------------


 

“Designated Court” shall have the meaning provided in Section 8.5 of the Master
Transaction Agreement.

 

“Disclosing Party” shall have the meaning set forth in Section 8.3(a).

 

“Dispute” has the meaning provided in Section 8.1 of the Master Transaction
Agreement.

 

“Dollars” or “$” refers to United States dollars.

 

“ES Collateral” has the meaning set forth in Section 3.6(a).

 

“Extra-Contractual Obligations” means all liability of a Reinsured (whether for
compensatory, consequential, punitive, or exemplary damages, or otherwise) to
insureds, claimants, or other third parties, together with any associated legal
costs and expenses, that arises out of a Defined Liability Set and is not
liability for Losses or Allocated Loss Adjustment Expenses.  Subject to
Section 2.6(b), Extra-Contractual Obligations include, without limitation, any
actual or potential liability arising from an assertion by any person that
Reinsureds or anyone acting on their behalf acted negligently, fraudulently, in
bad faith, or otherwise improperly in the handling of any claim.

 

Where conduct of NICO or NICO’s Affiliates or Subcontractors is the basis of an
award against Reinsureds (or a settlement of a claim for such an award) that
would be within the definition of Extra-Contractual Obligations, the entire
award or settlement is included within Extra-Contractual Obligations
notwithstanding that the award may be against Reinsureds and NICO jointly or
jointly and severally.  Where, however, the award is (or would have been but for
a settlement) against NICO alone, the award or settlement is not included within
Extra-Contractual Obligations and is at NICO’s Own Expense.

 

For the avoidance of doubt, Extra-Contractual Obligations do not include
regulatory fines or penalties for failure to comply with Medicare Set Aside
requirements or other Medicare reporting requirements, all of which are
addressed in the Administrative Services Agreement.

 

“Final Order” shall have the meaning provided in the Master Transaction
Agreement.

 

“Governmental Authority” shall have the meaning provided in the Master
Transaction Agreement.

 

“Group I Asbestos Liabilities” means liabilities or obligations of any Reinsured
that (i) arise out of Asbestos Claims on the Subject Business (including without
limitation obligations arising from direct actions by claimants against a
Reinsured) or (ii) are incurred by any Reinsured in settlement of or in
protection against the making of future Asbestos Claims on the Subject Business
and, in either case, arise from an account set forth on Schedule 1.1(a) hereto. 
With respect to actual or potential Mixed Claims on the Subject Business,
Group I Asbestos Liabilities includes the portion (but only the portion) of a
Reinsured’s liabilities or obligations that relates to alleged exposure to or
presence of asbestos and arises from an account set forth on
Schedule 1.1(a) hereto.

 

Notwithstanding the foregoing, liabilities or obligations arising from policies
underwritten by Chartis Aerospace are not Group I Asbestos Liabilities.

 

For purposes of this definition, an “account” refers to the entity that tenders
the claim under a policy under which such tendering entity alleges coverage.  A
claim arising from or related to an account listed on Schedule 1.1(a) is within
the Group I Asbestos Liabilities if it satisfies

 

4

--------------------------------------------------------------------------------


 

one of criteria (i) and (ii) above, even if the name of the account subsequently
changes, but a tender of a claim under a policy issued to an account listed on
Schedule 1.1(a) does not give rise to a Group I Asbestos Liability if the tender
is made by an entity separate and distinct from one of those listed on
Schedule 1.1(a).

 

The accounts listed in Schedule 1.1(a) are defined as they exist at Inception. 
If after Inception an account so listed acquires another entity for which
coverage under Coverage A hereof would exist, that coverage continues
notwithstanding the acquisition.

 

“Inception” shall have the meaning set forth in the Recitals.

 

“Included Reinsurance Recoverables” means Third Party Reinsurance Recoverables
on the Subject Asbestos Liabilities in respect of, but only in respect of,
Losses, Allocated Loss Adjustment Expenses, and Extra-Contractual Obligations
that are Actually Paid on or after Inception.  The calculation of the amount
Actually Paid on account of Included Reinsurance Recoverables for purposes of
determining the amount of Ultimate Net Loss that has been Actually Paid includes
interest on judgments or awards as well as awards of attorneys’ fees and is
subject to adjustment under, and in the circumstances described in,
Section 9.2(d) of the Administrative Services Agreement.

 

“Initial Cash Payment” shall have the meaning set forth in Section 3.2(a).

 

“Initial Reconciliation Statement” means the estimated reconciliation statement
as of the month ending prior to the Closing Date provided by Reinsureds to
Reinsurer five (5) Business Days prior to the Closing Date pursuant to Schedule
2.3 of the Master Transaction Agreement.

 

“Loss” or “Losses” means all obligations of Reinsureds, other than obligations
for Allocated Loss Adjustment Expenses, to make payments to or for the benefit
of their respective insureds or reinsureds under the coverage provisions of the
Underlying Policies, including without limitation obligations arising from
direct actions by claimants and interinsurer obligations arising from equitable
contribution or similar claims.

 

“LPT Retrocession Agreement” shall have the meaning set forth in the Recitals.

 

“Master Transaction Agreement” shall have the meaning set forth in the Recitals.

 

“Medicare Set Aside” shall have the meaning provided in the Administrative
Services Agreement.

 

“Mixed Claim” means a claim that is presented for payment or adjudication within
the 50 States of the United States of America and/or the District of Columbia
and that meets one or more of the criteria set forth in clause (c) of the
definition of Asbestos Claim but also includes allegations of exposure to or
presence of another toxin or condition (e.g., “mixed dust” claims) and/or
allegations of injury not caused by exposure to or presence of a toxin.

 

“NICO” shall have the meaning set forth in the Recitals.

 

“NICO Subject Business” means all policies, binders, contracts, or other
evidences of insurance or reinsurance issued by a Reinsured before January 1,
2000.  NICO Subject Business includes those pre-2000 obligations of divested
insurers for which any listed Reinsured remains responsible through reinsurance,
indemnity, or otherwise.

 

“Non-Asbestos Claim” means a claim that is not an Asbestos Claim or a Mixed
Claim.

 

5

--------------------------------------------------------------------------------

 

“Non-Included Recoverables” means any Third Party Reinsurance Recoverables that
are not Included Reinsurance Recoverables.

 

“Order” shall have the meaning provided in the Master Transaction Agreement.

 

“Original LPT” shall have the meaning set forth in the Recitals.

 

“Other Asbestos Liabilities” means (a) Group I Asbestos Liabilities and
(b) liabilities or obligations of any Reinsured that arise out of Asbestos
Claims on the Subject Business (including without limitation obligations arising
from direct actions by claimants against a Reinsured and interinsurer
obligations arising from claims for equitable contribution or similar claims) or
are incurred by any Reinsured in settlement of or in protection against the
making of future Asbestos Claims on the Subject Business but, in either event,
are not Subject Asbestos Liabilities or are otherwise excluded from coverage
under Coverage A.

 

“Other Recoverables” means salvage, subrogation, contribution, and any and all
other rights to receipts, collections, and recoveries relating to a Defined
Liability Set, including without limitation Retrospective Premiums, but Other
Recoverables does not include Third Party Reinsurance Recoverables.

 

“Other Recoveries” means Other Recoverables that are Actually Paid.

 

“Own Expense” shall have the meaning set forth in Section 2.5.

 

“Party” or “Parties” shall have the meaning set forth in the Recitals.

 

“Person” shall have the meaning provided in the Master Transaction Agreement.

 

“Prior Reinsurance Recoverables” shall have the meaning provided in the
Administrative Services Agreement.

 

“Property Damage” means anything covered as “property damage” under the coverage
provisions of an Underlying Policy and/or, without limitation, actual or
threatened or potential:  (i) physical injury to tangible property, including
all resulting loss of use of that property; or (ii) loss of use of tangible
property that is not physically injured.  For the avoidance of doubt, electronic
data shall not be considered to be tangible property except and to the extent
that damage to such data is covered as “property damage” under the coverage
provisions of an Underlying Policy.

 

“Receiving Party” shall have the meaning set forth in Section 8.3(a).

 

“Reinsurance Agreement” shall have the meaning set forth in the Preamble.

 

“Reinsurance Premium” shall have the meaning set forth in Section 3.1.

 

“Reinsured” and “Reinsureds” mean:

 

(i)            American Home Assurance Company; Chartis Casualty Company (f/k/a
American International South Insurance Company); Chartis Property Casualty
Company (f/k/a AIG Casualty Company); Commerce and Industry Insurance Company;
Granite State Insurance Company; Illinois National Insurance Co.; National Union
Fire Insurance Company of Pittsburgh, Pa.; New Hampshire Insurance Company; The
Insurance Company of the State of Pennsylvania; Chartis Select Insurance Company
(f/k/a AIG Excess Liability Insurance Company Ltd.); Chartis Specialty Insurance
Company (f/k/a American International Specialty Lines Insurance Company);
Landmark Insurance Company;

 

6

--------------------------------------------------------------------------------


 

Lexington Insurance Company; AIU Insurance Company; American International
Reinsurance Company Ltd.; and American Home Assurance Company, National Union
Fire Insurance Company of Pittsburgh, Pa., New Hampshire Insurance Company, and
Chartis Overseas Limited, acting as members of the Chartis Overseas Association
as respects business written or assumed by or from affiliated companies of
Chartis Inc.;

 

(ii)           Chartis Europe, S.A., Chartis Insurance U.K. Limited, Chartis
Excess Limited, Chartis Insurance Company of Canada and Chartis Insurance
Company of Puerto Rico, but in each case only at such time, following receipt of
regulatory approval therefor, that such entity executes an addendum to this
Reinsurance Agreement making it a party hereto;

 

(iii)          any non-U.S. entity (A) that was continuously from Inception
through the date of request to become a Reinsured hereunder, an Affiliate of
Chartis Inc., and (B) in respect of its asbestos liabilities that are otherwise
within the definition of Subject Asbestos Liabilities, that as of Inception, has
no known claims in respect of Subject Asbestos Liabilities, and only upon
(X) the agreement of NICO, in its sole discretion, such agreement to be based
upon NICO’s being satisfied that such entity’s liabilities were within the
agreed scope of Coverage A, and (Y) an addendum adding such entity as a party to
the LPT Reinsurance Agreement and an addendum signed by such entity and NICO to
the Master Transaction Agreement and the Administrative Services Agreement, and
otherwise affirming all undertakings and representations of Reinsureds
thereunder and hereunder;

 

(iv)          any entity that was not at Inception, but had been previously, an
Affiliate of Chartis and for which (but only to the extent that) any of the
entities listed or described in clauses (i) and/or (ii) above is responsible,
through indemnification obligations or otherwise, for the insurance obligations
of such entity for the time it was such an Affiliate; and

 

(v)           any predecessor or successor of any of the foregoing, including by
reason of merger, consolidation, or otherwise, provided, however, that a
successor of an entity described in clause (iii) is a “Reinsured” only to the
extent that a Chartis Affiliate remains liable as described in such clause.

 

“Reinsureds’ Net Retained Line” means the portion of the Reinsureds’ liabilities
on, under, or in respect of the Subject Business that is net of Third Party
Reinsurance Recoverables.  For purposes of determining Reinsureds’ Net Retained
Line, Third Party Reinsurance Agreements that, as of Inception, Reinsureds had
determined were insolvent or commuted shall be wholly ignored, both as to
amounts recovered prior to Inception and as to amounts nominally recoverable at
and after Inception.  For the avoidance of doubt, Reinsureds’ Net Retained Line
is relevant only to Coverage B.

 

“Reinsurer” shall have the meaning set forth in the Preamble.  The term
“Reinsurer” as used herein shall include any predecessor or successor of such
company, including by reason of merger, consolidation or otherwise.

 

“Representatives” means, with respect to any Person, such Person’s officers,
directors, employees, managing directors, agents, advisors and other
representatives.

 

7

--------------------------------------------------------------------------------


 

“Reserves” means, as required by SAP or Applicable Law, reserves (including any
gross, net and ceded reserves, as applicable), funds or provisions for Losses,
Allocated Loss Adjustment Expenses and Extra-Contractual Obligations in respect
of a Defined Liability Set.

 

“Resolute” shall have the meaning provided in the Administrative Services
Agreement.

 

“Retrospective Premiums” means any amounts due from a policyholder or insured or
reinsured under an Underlying Policy as a result of any increase in premiums
charged thereunder or additional premium payable thereunder based upon the
claims or loss experience pursuant to the terms and conditions of such
Underlying Policy.

 

“SAP” means, as to any Person, the statutory accounting principles prescribed or
permitted by the Governmental Authority responsible for the regulation of
insurance companies in the jurisdiction in which such Person is domiciled.

 

“Security Amount” shall have the meaning provided in the Collateral Trust
Agreement.

 

“Subcontractor” shall have the meaning provided in the Administrative Services
Agreement.

 

“Subject Asbestos Liabilities” means any liabilities or obligations of
Reinsureds, other than Group I Asbestos Liabilities, that (i) arise out of
Asbestos Claims on the NICO Subject Business (including without limitation
obligations arising from direct actions by claimants against a Reinsured) or
(ii) are incurred by Reinsureds in settlement of or in protection against the
making of future Asbestos Claims on the NICO Subject Business.  With respect to
actual or potential Mixed Claims on the NICO Subject Business, Subject Asbestos
Liabilities includes the portion (but only the portion) of a Reinsured’s
liabilities or obligations that relates to alleged exposure to or presence of
asbestos and is not within Group I Asbestos Liabilities.

 

“Subject Business” means all policies, binders, contracts, or other evidences of
insurance or reinsurance issued before January 1, 2011.  Subject Business
includes those pre-2011 obligations of divested insurers for which any listed
Reinsured remains responsible through reinsurance, indemnity, or otherwise.

 

“Subsidiary” or “Subsidiaries” shall have the meaning provided in the Master
Transaction Agreement.

 

“Tax” shall have the meaning provided in the Master Transaction Agreement.

 

“Tax Authority” shall have the meaning provided in the Master Transaction
Agreement.

 

“Tax Return” shall have the meaning provided in the Master Transaction
Agreement.

 

“Termination Date” shall have the meaning provided in the LPT Retrocession
Agreement.

 

“Third Party Reinsurance Agreements” means reinsurance agreements, other than
this Reinsurance Agreement and reinsurance agreements solely between or among
Reinsureds and their Affiliates, whereby any Reinsured has ceded any of the
liabilities in the Defined Liability Sets, and which agreements had not been
voided or commuted at or prior to Inception.  For purposes of this definition,
the liability of one Reinsured or Affiliate to another on a reinsurance
agreement is “solely between Reinsureds and their Affiliates” even if
non-Affiliates also participate in the reinsurance agreement, so long as the
liability of all participants on the agreement is

 

8

--------------------------------------------------------------------------------


 

several only.  In such circumstances, each participation by a non-Affiliate that
was not voided or commuted at or prior to Inception is a Third Party Reinsurance
Agreement.

 

“Third Party Reinsurance Recoverables” means amounts recoverable under Third
Party Reinsurance Agreements, including without limitation interest and fees
awarded in proceedings for the collection of such amounts.

 

“Third Party Reinsurance Recoveries” means Third Party Reinsurance Recoverables
that have been Actually Paid.

 

“Transaction Documents” means the Master Transaction Agreement and the Ancillary
Agreements (as such term is defined in the Master Transaction Agreement).

 

“Ultimate Net Loss” shall have the meaning set forth in Section 2.5(a).

 

“Unallocated Loss Adjustment Expenses” means claims department and reinsurance
collections department salaries, benefits, and overhead, as well as and any
other loss adjustment expenses or reinsurance collection expenses that are not
Allocated Loss Adjustment Expenses.  For purposes of this Reinsurance Agreement,
this definition of “Unallocated Loss Adjustment Expenses” will apply regardless
of how any Reinsured reserves for Unallocated Loss Adjustment Expenses on its
annual and quarterly statutory financial statements filed with Governmental
Authorities.

 

“Underlying Policy” has the meaning provided in the Administrative Services
Agreement.

 

ARTICLE II
REINSURANCE CEDED

 

2.1                               Reinsurance Coverage.

 

(a)           Coverage A.  Effective as of Inception, Reinsureds hereby cede to
Reinsurer, and Reinsurer accepts as reinsurance, 100% of Reinsureds’ Ultimate
Net Loss on the Subject Asbestos Liabilities in excess of the Coverage A
Retention.

 

(b)           Coverage B.  Effective as of Inception, Reinsureds hereby cede to
Reinsurer, and Reinsurer accepts as reinsurance, 100% of Reinsureds’ Coverage B
UNL in excess of the Coverage B Retention.

 

2.2                               Reinsurance Limits

 

(a)           Overall Aggregate Limit:  Notwithstanding any other provision in
this Reinsurance Agreement or the other Transaction Documents to the contrary,
in no event and under no circumstances, however arising, shall Reinsurer be
liable for an amount of Ultimate Net Loss and Coverage B UNL combined in excess
of Five Billion Dollars ($5,000,000,000) (the “Contract Aggregate Limit”) by
reason of entering into this Reinsurance Agreement.  The Contract Aggregate
Limit is a single aggregate limit applicable to the Reinsureds as a group. 
There are neither sublimits nor setasides for individual Reinsureds.

 

(b)           Coverage B Sublimit:  Notwithstanding any other provision in this
Reinsurance Agreement or the other Transaction Documents to the contrary, in no
event and under no circumstances, however arising, shall Reinsurer be liable for
an amount of Coverage B UNL in excess of One Billion, Five Hundred Million
Dollars ($1,500,000,000) (the “Coverage B Sublimit”)

 

9

--------------------------------------------------------------------------------


 

by reason of entering into this Reinsurance Agreement.  The Coverage B Sublimit
is part of, and not in addition to, the Contract Aggregate Limit.  It is a
single aggregate sublimit applicable to the Reinsureds as a group.  There are
neither sublimits nor setasides for individual Reinsureds.

 

2.3                               Retentions.

 

(a)           Coverage A.  Reinsureds shall retain an amount of Ultimate Net
Loss on the Subject Asbestos Liabilities equal to the amount of such Ultimate
Net Loss that was Actually Paid at Inception (the “Coverage A Retention”), and
Reinsurer shall have no liability whatsoever for any amounts, including but not
limited Loss or Third Party Reinsurance Recoverables, with respect to the
Coverage A Retention.  The Coverage A Retention is a single aggregate retention
applicable to the group of companies ceding hereunder.

 

(b)           Coverage B.  Reinsureds shall retain an amount of Coverage B UNL
equal to the amount of such Coverage B UNL that was Actually Paid at Inception
(the “Coverage B Retention”), and Reinsurer shall have no liability whatsoever
for any Coverage B UNL that is within the Coverage B Retention.  The Coverage B
Retention is a single aggregate retention applicable to the group of companies
ceding hereunder.

 

2.4                               Commencement of Reinsurer’s Liability; Follow
Fortunes/Settlements.

 

(a)           Reinsurer’s liability under this Reinsurance Agreement shall
attach simultaneously with that of Reinsureds, and all reinsurance with respect
to which Reinsurer shall be liable by virtue of this Reinsurance Agreement shall
be subject in all respects to the same risks, terms, rates, conditions,
interpretations, assessments, and waivers, and to the same modifications,
alterations, and cancellations, as are the Underlying Policies and the Asbestos
Liabilities to which liability under this Reinsurance Agreement attaches, the
true intent of this Reinsurance Agreement being that Reinsurer shall, in every
case to which liability under this Reinsurance Agreement attaches, follow the
fortunes and the settlements of Reinsureds, and Reinsurer shall be bound,
without limitation, by all payments and settlements entered into by or on behalf
of Reinsureds, subject to the terms, conditions, and provisions of this
Reinsurance Agreement and the Contract Aggregate Limit and the Coverage B
Sublimit set forth herein.

 

(b)           Reinsurer is absolutely bound, with no exceptions on any basis
whatsoever, to follow Reinsureds’ fortunes and settlements (including without
limitation ex gratia settlements) within the Coverage A Retention or Coverage B
Retention, as the case may be.

 

(c)           Reinsurer is absolutely bound, with no exceptions on any basis
whatsoever, to follow Reinsureds’ fortunes and settlements (including without
limitation ex gratia settlements) effected after the Closing Date by NICO or its
designees.

 

(d)           Reinsurer is only obligated to follow the fortunes and the good
faith settlements (including good faith ex gratia settlements) of Reinsureds in
the following circumstances:

 

(i)                                     to the extent NICO is not acting on
behalf of Reinsureds under the Administrative Services Agreement, it being
understood that the allocation principles set forth in the Administrative
Services Agreement continue to apply to Reinsureds in such circumstances, and
Reinsureds’ good faith settlements include their good faith implementation of
such principles;

 

(ii)                                  for the period between Inception and the
Closing Date; and

 

10

--------------------------------------------------------------------------------


 

(iii)                               at all times with respect to Coverage B
hereof.

 

In all such circumstances, the burden is on Reinsurer to establish that a given
settlement was not in good faith.

 

(e)           Allocation issues, including (by way of example only) determining
whether certain claim payments fall within the Group I Asbestos Liabilities, the
Other Asbestos Liabilities, or the Subject Asbestos Liabilities, shall be
resolved pursuant to the Administrative Services Agreement, and Reinsurer shall
be bound by such resolution.

 

(f)            Nothing in this Section 2.4 shall be construed to limit
Reinsurer’s rights under Section 8.2 hereof or Reinsurer’s absolute right
provided in Article VIII of the Master Transaction Agreement to participate
and/or intervene in dispute resolution procedures between Reinsureds and NICO.

 

2.5                               Ultimate Net Loss and Coverage B UNL

 

(a)           “Ultimate Net Loss” is defined with respect to the Subject
Asbestos Liabilities and means:

 

Losses with respect to Subject Asbestos Liabilities, plus

 

Allocated Loss Adjustment Expenses with respect to Subject Asbestos Liabilities,
plus

 

Extra-Contractual Obligations with respect to Subject Asbestos Liabilities, less

 

Included Reinsurance Recoverables, but only to the extent Actually Paid, less

 

Other Recoverables recoverable by Reinsureds with respect to Subject Asbestos
Liabilities, but only to the extent Actually Paid.

 

(b)           “Coverage B UNL” is defined with respect to the Other Asbestos
Liabilities and means:

 

Coverage B Net Losses, plus

 

Coverage B Net ALAE, plus

 

Coverage B Net ECO, less

 

Coverage B Other Recoverables.

 

(c)           Nothing in the foregoing definitions shall be construed as
implying that amounts are not recoverable hereunder by Reinsureds until a final
determination of Ultimate Net Loss or Coverage B UNL.

 

(d)           Where (i) an item of Losses, Allocated Loss Adjustment Expenses,
Extra-Contractual Obligations, Third Party Reinsurance Recoverables, or Other
Recoveries relates both to the Subject Asbestos Liabilities and to liabilities
of Reinsureds that are not within the Subject Asbestos Liabilities, or (ii) an
item of Third Party Reinsurance Recoverables relates both to Included
Reinsurance Recoverables and Non-Included Recoverables, only the portion of such
item determined pursuant to the allocation procedures of the Administrative
Services Agreement to relate to the Subject Asbestos Liabilities or to Included
Reinsurance Recoverables, as the case may be, shall be included within Ultimate
Net Loss.

 

11

--------------------------------------------------------------------------------


 

(e)                                  For the avoidance of doubt:

 

(i)                                     Unallocated Loss Adjustment Expenses are
not a component of Ultimate Net Loss or Coverage B UNL.

 

(ii)                                  Retrospective Premiums allocate to a
Defined Liability Set in proportion to the amount of Losses, Allocated Loss
Adjustment Expenses and/or Extra-Contractual Obligations giving rise to such
Retrospective Premiums that allocate to such Defined Liability Set.

 

(iii)                               Where this Reinsurance Agreement or one of
the other Transaction Documents refers to an act or obligation as being “at the
expense of” a Person or at a Person’s “own expense” (“Own Expense”), the cost of
performing such act or discharging such obligation is not included within
Ultimate Net Loss or Coverage B UNL notwithstanding that such cost might
otherwise be so includable.

 

(f)            Ultimate Net Loss is subject to adjustment in certain
circumstances as set forth in Article IX of the Administrative Services
Agreement.

 

2.6                               Extra-Contractual Obligations.

 

(a)           To the maximum extent permitted by the law of Pennsylvania or,
only if more permissive, the law of the most permissive jurisdiction that could
reasonably be held to apply under Pennsylvania choice of law rules, but in all
events subject to Section 2.6(b) below, this Reinsurance Agreement covers
Extra-Contractual Obligations as part of Ultimate Net Loss, including without
limitation liability based on alleged conduct of Reinsureds or their agents
prior to the Closing Date.

 

(b)           Notwithstanding anything to the contrary in this Reinsurance
Agreement:

 

(i)                                     Any liability of Reinsureds for the
intentional and malicious acts or omissions after the Closing Date of their own
employees, officers, or directors (as so determined by final adjudication after
all appeals and the expiration of the time to appeal by any Order, writ,
injunction, directive, judgment, or decree of a court of competent jurisdiction)
is not within Extra-Contractual Obligations and shall be paid by Reinsureds at
their Own Expense.

 

(ii)                                  Any liability of Reinsurer for the
intentional and malicious acts or omissions of its employees, officers, or
directors (as so determined by final adjudication after all appeals and the
expiration of the time to appeal by any Order, writ, injunction, directive,
judgment or decree of a court of competent jurisdiction) is not within
Extra-Contractual Obligations and shall be paid by Reinsurer at its Own Expense.

 

(iii)                               Any liability of NICO or its Affiliates for
the intentional and malicious acts or omissions of their employees, officers, or
directors (as so determined by final adjudication after all appeals and the
expiration of the time to appeal by any Order, writ, injunction, directive,
judgment or decree of a court of competent jurisdiction) is not within
Extra-Contractual Obligations

 

12

--------------------------------------------------------------------------------


 

and shall be paid by NICO and/or the relevant Affiliate at NICO’s Own Expense.

 

2.7                               Third Party Reinsurance.

 

Any Third Party Reinsurance Recoveries will be allocated in accordance with the
terms and conditions of the Administrative Services Agreement.

 

2.8                               Exclusions.

 

(a)           Notwithstanding any provision of this Reinsurance Agreement to the
contrary, Ultimate Net Loss and Coverage B UNL do not include, and Reinsurer
shall not be liable for, any of the following:

 

(i)                                     any liability with respect to any Tax or
assessment, whether paid directly by any Reinsured or billed to any Reinsured by
or through a cedent or insured, regardless of whether the Tax is denominated as
an income tax, excise tax, premium tax, surplus lines tax or any other Tax or
assessment;

 

(ii)                                  any liability of Reinsureds for
Extra-Contractual Obligations to the extent that such liability arises solely
from the conduct after the Closing Date of Reinsureds’ own employees or
Reinsureds’ agents not affiliated with or under the direction of NICO; or

 

(iii)                               business written or assumed by American
General Property & Casualty Insurance Company and/or American Fuji Fire & Marine
Insurance Company.

 

(b)           Ultimate Net Loss does not include, and Reinsurer shall not be
liable under Coverage A hereof, with respect to any of the following:

 

(i)                                     any liability of Reinsureds in respect
of reinsurance assumed, except intercompany reinsurance and business fronted for
a Reinsured, if any;

 

(ii)                                  any liability of Reinsureds in respect of
existing claimants identified in the “non-Jersey City” materials supplied to
NICO on or about March 9, 2011, as thereafter supplemented and as and further
identified on Schedule 2.8(b)(ii) hereof, provided, however, that neither of the
following is excluded by this Exclusion (b)(ii):

 

(A)      claims arising under Chartis Marine or Chartis Aerospace policies, and

 

(B)        claims by claimants not reported to Reinsureds prior to Inception;

 

(iii)                               any liability on policies written at Chartis
Environmental (liability on general liability policies handled by the
Environmental Claims Unit of Chartis Claims, Inc., if otherwise covered, is not
excluded by this Exclusion (b)(iii));

 

(iv)                              any liability under policies or contracts
expressly written to cover asbestos liability(ies);

 

(v)                                 any liability under workers compensation or
employers liability policies;

 

13

--------------------------------------------------------------------------------


 

(vi)                              any liability under first party property
policies;

 

(vii)                           any liability for Medicare reporting;

 

(viii)                        in implementation and not in duplication of
Article IX of the Administrative Services Agreement, amounts declared in
Section 9.2(b) of such Agreement to be excluded from the calculation of Ultimate
Net Loss;

 

(ix)                                any liability of Reinsureds in connection
with an Asbestos Claim that was closed at Inception but was thereafter reopened
solely with respect to allegations of the type set forth in paragraph (iii) of
the definition of Asbestos Claim, with no associated indemnity component to the
reopened claim; or

 

(x)                                   any liability of Reinsureds for the
intentional and malicious acts or omissions prior to the Closing Date of their
employees, officers, directors or agents (as so determined by final adjudication
after all appeals and the expiration of time to appeal by any Order, writ,
injunction, directive, judgment or decree of a court of competent jurisdiction),
if but only if the claimant has made no allegations or other assertions of
wrongful conduct by NICO as Administrator on or after the Closing Date.

 

2.9                               Territory.

 

The reinsurance provided under this Reinsurance Agreement applies only in
respect of liabilities of the underlying insureds that are presented for payment
or adjudication within the 50 States of the United States of America and/or the
District of Columbia.

 

2.10                        Redomestication.

 

Reinsurer’s consent shall be obtained prior to any action by a Reinsured that
results in redomestication of that entity outside the United States.

 

ARTICLE III
REINSURANCE PREMIUM

 

3.1                               Reinsurance Premium.

 

(a)                                  The premium for the coverage provided by
this Reinsurance Agreement is Two Billion, Six Hundred Seventy-Nine Million
Dollars ($2,679,000,000) (the “Reinsurance Premium”).  Payment of the
Reinsurance Premium is deemed to have been due at Inception.

 

(b)                                 To the extent Reinsureds determine, no later
than September 30, 2011, that the Reserves held at December 31, 2010 in respect
of the Asbestos Liabilities ceded under this Reinsurance Agreement differed from
the Reinsurance Premium, then:

 

(i)                                     if such Reserves were greater than the
Reinsurance Premium, Reinsureds shall pay an additional premium to Reinsurer in
the amount of the excess, and

 

(ii)                                  if such Reserves were less than the
Reinsurance Premium, Reinsurer shall pay a return premium to Reinsureds in the
amount of the deficit,

 

in either case, with interest at the Applicable Interest Rate from Inception to
the date of payment.

 

14

--------------------------------------------------------------------------------


 

(c)           Reinsureds’ determination of the Reserves held at December 31,
2010 shall be final for all purposes unless no later than October 31, 2011
Reinsurer notifies Reinsureds in writing that it disputes such determination, in
which event such dispute shall, if not amicably resolved, be referred to
arbitration pursuant to Article VII hereof.

 

3.2                               Cash Settlement at Closing.

 

(a)           On the Closing Date, Reinsureds shall pay Reinsurer, in
immediately available funds, an amount (the “Initial Cash Payment”) equal to

 

(i)                                     the Reinsurance Premium, plus

 

(ii)                                  simple interest on the Reinsurance Premium
at the Applicable Interest Rate from and including Inception to but excluding
the Closing Date, less

 

(iii)                               estimated Ultimate Net Loss with respect to
Coverage A that was Actually Paid in the period between Inception and the
Closing Date, less

 

(iv)                              estimated Coverage B UNL that was Actually
Paid in the period between Inception and the Closing Date, less

 

(v)                                 the ceding commission provided in
Section 3.3 below, less

 

(vi)                              the amount paid to Reinsurer pursuant to
Section 3.2 of the Original LPT, less

 

(vii)                           interest on the principal amount in item
(vi) above (i.e., such amount net of any interest component) from and including
the date of payment under the Original LPT to but excluding the Closing Date.

 

(b)           The procedure for estimating the amount of Ultimate Net Loss and
Coverage B UNL included (as negative amounts) in the Initial Cash Payment is set
forth in Section 2.3 of the Master Transaction Agreement.  The Parties shall
make final adjustments to the Initial Cash Payment at the time and in accordance
with the procedures set forth in Section 2.3 of the Master Transaction
Agreement.

 

3.3                               Ceding Commission on Account of Unallocated
Loss Adjustment Expenses.

 

On the Closing Date, Reinsurer shall pay Reinsureds a ceding commission of
$2,352,157 plus $26,135 per day from April 1, 2011 to but excluding the Closing
Date, to reimburse Reinsureds for Unallocated Loss Adjustment Expenses incurred
by Reinsureds in connection with the Subject Asbestos Liabilities from and
including Inception to but excluding the Closing Date.  Such payment shall be
made by offset against Reinsureds’ payment of premium as set forth in
Section 3.2 and, for the avoidance of doubt, is not Ultimate Net Loss and does
not erode the Contract Aggregate Limit or the Coverage B Sublimit.

 

3.4                               Coverage A Payments, Funding, and Accounts.

 

(a)           With respect to Coverage A, it is anticipated that, with the
exception of the Initial Cash Payment and any adjustments thereto, substantially
all payments by Reinsurer to or on behalf of Reinsureds, and substantially all
payments by Reinsureds to Reinsurer, will be handled by the mechanism set forth
in Section 13.1 of the Administrative Services Agreement, which shall be
accounted for as follows:

 

15

--------------------------------------------------------------------------------

 

(i)                                 The payment by NICO (as Administrator) on
behalf of Reinsureds of Losses, Allocated Loss Adjustment Expenses, or
Extra-Contractual Obligations

 

(A)                              is charged as an increase to Reinsureds’
Ultimate Net Loss on the Subject Asbestos Liabilities;

 

(B)                                is treated as payment by Reinsurer to
Reinsureds on account of the cession of such Ultimate Net Loss; and

 

(C)                                is treated as payment by NICO (as
Retrocessionaire) to Reinsurer on account of the retrocession of such cession.

 

(ii)                                  The receipt by NICO (as Administrator) on
behalf of Reinsureds of Third Party Reinsurance Recoveries or Other Recoveries

 

(A)                              is credited as a reduction of Reinsureds’
Ultimate Net Loss on the Subject Asbestos Liabilities;

 

(B)                                is treated as payment by Reinsureds to
Reinsurer on account of the cession of such credit; and

 

(C)                                is treated as payment by Reinsurer to NICO
(as Retrocessionaire) on account of the retrocession of such cession.

 

The Parties consent to the use of the foregoing payment mechanisms and
accounting treatment.

 

(b)                                 To the extent a Reinsured, Reinsurer, or
NICO makes or receives a payment accountable to Ultimate Net Loss on the Subject
Asbestos Liabilities other than through the foregoing mechanism, it shall be
accounted for in a manner consistent with the foregoing and reimbursed, if
necessary, by or to the entity ultimately responsible therefor.  In furtherance
and not in limitation of such reimbursement obligation, the Parties acknowledge
that:

 

(i)                                     At all times prior to the Termination
Date, Reinsureds have a present obligation to account for, and to pay to
Reinsurer, the positive difference, if any, between (x) the amount of Ultimate
Net Loss on the Subject Asbestos Liabilities that Reinsurer has Actually Paid to
or on behalf of Reinsureds as of such time and (y) the amount of Reinsureds’
Ultimate Net Loss on the Subject Asbestos Liabilities in excess of the Coverage
A Retention that has been Actually Paid as of such time.

 

(ii)                                  At all times prior to the Termination
Date, but subject to the Contract Aggregate Limit, Reinsurer has a present
obligation to account for, and to pay to Reinsureds, the positive difference, if
any, between (x) the amount of Reinsureds’ Ultimate Net Loss on the Subject
Asbestos Liabilities in excess of the Coverage A Retention that has been
Actually Paid as of such time and (y) the amount of Ultimate Net Loss on the
Subject Asbestos Liabilities that Reinsurer has Actually Paid to or on behalf of
Reinsureds as of such time.

 

(c)                                  For the avoidance of doubt:

 

(i)                                     It is understood that any specification
in this Reinsurance Agreement, or elsewhere in the Transaction Documents, as to
the time or manner of

 

16

--------------------------------------------------------------------------------


 

payment of amounts on account of Ultimate Net Loss does not negate the ongoing
existence of the reimbursement obligations set forth in this Section 3.4(b),
which reimbursement obligations shall continue until they are Actually Paid.

 

(ii)                                  It is the express mutual intent of the
Parties that, through the retrocession, NICO receive the full economic benefit
of the Included Reinsurance Recoverables and, to the extent related to the
Subject Asbestos Liabilities, the Other Recoverables, in both cases when and to
the extent paid.

 

(d)                                 All payments between the Parties not made
pursuant to Section 3.2(a) or 3.4(a) shall be made either (i) by wire transfer
of Dollars in cash to such bank account or accounts as designated by the
recipient or (ii) by direct deposit or direct debit through the Automated
Clearing House (ACH) system.

 

(e)                                  Reinsurer (under the LPT Retrocession
Agreement) and Reinsureds (under the Administrative Services Agreement) shall
procure from NICO that, no later than 30 days after the end of each calendar
quarter, NICO provide to Reinsureds and Reinsurer a summary account of activity
under the LPT Reinsurance Agreement (Coverage A only) and the LPT Retrocession
Agreement for the quarter, the calendar year to date, and from Inception,
including at least the following:

 

(i)                                     Losses Actually Paid by NICO on behalf
of Reinsureds

 

(ii)                                  Allocated Loss Adjustment Expenses
Actually Paid by NICO on behalf of Reinsureds

 

(iii)                               Extra-Contractual Obligations Actually Paid
by NICO on behalf of Reinsureds

 

(iv)                              Third Party Reinsurance Recoveries that have
become Actually Received

 

(v)                                 Other Recoveries that have become Actually
Received

 

Reinsureds shall at the same time account to Reinsurer with respect to any
transactions of which they are aware identified in the introductory clause to
Section 3.4(b) hereof.

 

3.5                               Coverage B Payments and Accounts.

 

(a)           With respect to Coverage B, Reinsureds shall provide quarterly
summary accounts to Reinsurer no later than 30 days after the end of the
quarter.  The accounts shall set forth activity with respect to the Other
Asbestos Liabilities for the quarter, the calendar year to date, and from
Inception, including at least the following:

 

(i)                                     Losses Paid and Coverage B Net Losses
Paid

 

(ii)                                  Allocated Loss Adjustment Expenses Paid
and Coverage B Net ALAE Paid

 

(iii)                               Extra-Contractual Obligations Paid and
Coverage B Net ECO Paid

 

(iv)                              Coverage B Other Recoveries Received

 

17

--------------------------------------------------------------------------------


 

(b)           The quarterly account shall show paid Coverage B UNL since
Inception and shall compute change in Coverage B UNL for the quarter, and the
net balance on each quarterly account shall be settled within 30 days of the
delivery of the account.

 

3.6                               Grant of Security Interest in Included
Reinsurance Recoverables and Other Recoverables.

 

(a)           As security for the prompt and complete payment when due of
Reinsureds’ reimbursement obligation in Section 3.4(b)(i) hereof, Reinsureds
hereby collaterally assign to the Reinsurer and hereby grant to Reinsurer a
security interest in and continuing lien on, and all of Reinsureds’ right,
title, and interest in (i) the Included Reinsurance Recoverables, (ii) the Other
Recoverables in respect of the Subject Asbestos Liabilities, whether now owned
or existing or hereafter acquired or arising, and wherever located, (iii) all
accounts, general intangibles, payment intangibles, instruments and investment
property representing or arising out of the Included Reinsurance Receivables or
the Other Receivables, and (iv) all proceeds of any of the foregoing
(collectively, the “ES Collateral”).

 

(b)           In addition to its rights as a secured party under Article 9 of
the Uniform Commercial Code and otherwise under Applicable Law, Reinsurer shall
have the right to associate with Reinsureds in any proceedings commenced under
Section 3.7(a)(ii) in order to obtain recovery of the Included Reinsurance
Recoverable that was the subject of the offset there described.

 

(c)           Reinsureds acknowledge and consent to Reinsurer’s assignment to
NICO pursuant to the terms of the LPT Retrocession Agreement of the rights of
the Reinsurer to receive payment from the Reinsureds as set forth in
Section 3.4(b)(i) hereof and the rights of the Reinsureds with respect to the ES
Collateral set forth in Section 3.6(a) above and acknowledge NICO’s rights

 

(i)                                     to collect the Included Reinsurance
Recoverable, and the Other Recoverables in respect of the Subject Asbestos
Liabilities, as and to the extent set forth in the Administrative Services
Agreement,

 

(ii)                                  to apply the amounts so collected as set
forth in Section 3.4(a)(ii) hereof, and

 

(iii)                               to exercise Reinsurer’s right to associate
provided in Section 3.6(b) above.

 

3.7                               Third Party Offsets with Respect to Included
Reinsurance Recoverables

 

(a)           In the event a reinsurer under a Third Party Reinsurance Agreement
pays an Included Reinsurance Recoverable by taking an offset against an amount
it asserts Reinsureds owe it, then:

 

(i)                                     If and to the extent that Reinsureds (on
their own behalf and not by NICO as Administrator under the Administrative
Services Agreement) do not dispute the validity of their asserted debt to the
third party reinsurer, then the offset shall to that extent be treated as a
payment of the Included Reinsurance Recoverable to Reinsureds that did not
affect the amount of Ultimate Net Loss that had been Actually Paid by Reinsurer,
and Reinsureds shall reimburse Reinsurer therefor pursuant to
Section 3.4(b) hereof.

 

18

--------------------------------------------------------------------------------


 

(ii)                                  If and to the extent that the Reinsureds
do dispute the validity of their asserted debt to the third party reinsurer,
then Reinsureds shall promptly commence and diligently pursue a claim against
the third party reinsurer to recover the allegedly improperly taken offset and
may defer reimbursing Reinsurer for the period reasonably required to obtain a
determination as to the validity of the asserted debt.

 

(iii)                               To the extent the asserted debt is
determined to be valid, Reinsureds shall pay to Reinsurer the amount determined
to be valid (but not in excess of the Included Reinsurance Recoverable against
which the offset was taken), with interest at the Applicable Interest Rate from
60 days after the date the offset was taken.  The payment of the interest to
Reinsurer shall be at Reinsureds’ Own Expense.

 

(b)                                 The provisions of Section 3.7(a) shall apply
only to the extent the third party reinsurer actually takes the offset and does
not merely refuse to pay NICO as Administrator on the ground that Reinsureds are
allegedly in debt to such reinsurer.

 

(c)                                  The provisions of Section 3.7(a) shall not
apply to any offset to the extent that the item against which the third party
reinsurer takes the offset relates to an item previously paid by such
third-party reinsurer (for example, a claimed right to a refund of an
overpayment of an Included Reinsurance Recoverable), but in that event the
provisions of Section 3.4(a) shall apply.

 

ARTICLE IV
RESERVING REQUIREMENTS AND ACCOUNTING TREATMENT

 

4.1                               Reinsurer’s Reserves.

 

On and after the Closing Date, Reinsurer shall establish and at all times
maintain liability reserves on Reinsurer’s statutory financial statements with
respect to the liability assumed from Reinsureds hereunder.  Such reserve shall
be determined by Reinsurer in accordance with SAP, including applicable
actuarial principles.

 

4.2                               Reinsureds’ Reserves.

 

Reinsureds shall determine their reserves in respect of the liabilities ceded to
Reinsurer hereunder in accordance with SAP, including applicable actuarial
principles.

 

4.3                               Risk Transfer.

 

Each Party to this Reinsurance Agreement has conducted prior to execution of
this Reinsurance Agreement such risk transfer testing analysis as that Party
deems appropriate in its independent judgment in order to report properly the
transaction for SAP and federal income tax purposes.  Based on such analysis
each Party has independently determined that the transaction provided for in
this Reinsurance Agreement is properly accounted for as reinsurance for SAP and
federal income tax purposes.

 

19

--------------------------------------------------------------------------------


 

ARTICLE V
DURATION AND TERMINATION

 

5.1                               Duration and Termination.

 

(a)           Without limiting any provision of the Master Transaction
Agreement, the Parties’ rights and obligations under this Reinsurance Agreement
shall commence on the Closing Date but shall be as of Inception, as set forth
herein.

 

(b)           On the Closing Date but effective as of Inception, the Original
LPT is hereby amended and restated and wholly replaced by this Reinsurance
Agreement.

 

(c)           Unless earlier terminated by mutual written consent of the
Parties, this Reinsurance Agreement, and the Parties’ rights and obligations
hereunder, shall continue in force until the natural expiry of the Asbestos
Liabilities.

 

ARTICLE VI
INSOLVENCY

 

6.1                               Insolvency of Reinsured.

 

(a)           In the event of the insolvency of any Reinsured and the
appointment of a conservator, liquidator, receiver or statutory successor of a
Reinsured, all amounts due such Reinsured under this Reinsurance Agreement shall
be payable by Reinsurer to any conservator, liquidator, receiver or statutory
successor of such Reinsured on the basis of the claims allowed against such
Reinsured by any court of competent jurisdiction or by any conservator,
liquidator, receiver or statutory successor of such Reinsured having authority
to allow such claims, without diminution because of that insolvency, or because
the conservator, liquidator, receiver or statutory successor has failed to pay
all or a portion of any claims.  Payments by Reinsurer as set forth in this
Section shall be made directly to such Reinsured or to its conservator,
liquidator, receiver, or statutory successor.  Under no circumstances shall
Reinsurer’s liability hereunder be accelerated or enlarged by the insolvency of
any Reinsured.

 

(b)           In the event of the insolvency of any Reinsured the liquidator,
receiver or statutory successor of such Reinsured shall give written notice of
the pendency of any Asbestos Claim against such Reinsured within a reasonable
period of time after such claim is filed in the insolvency proceedings.  During
the pendency of such claim Reinsurer may investigate such claim and interpose,
at its Own Expense, in the proceeding where such claim is to be adjudicated, any
defense or defenses which it may deem available to such Reinsured or its
liquidator, receiver or statutory successor.  The expense thus incurred by
Reinsurer shall be chargeable, subject to court approval, against such Reinsured
as part of the expense of liquidation to the extent of a proportionate share of
the benefit which may accrue to such Reinsured solely as a result of the defense
undertaken by Reinsurer.

 

(c)           For the avoidance of doubt, the insolvency of one or more
Reinsureds shall not affect the rights and obligations of any other Reinsured.

 

20

--------------------------------------------------------------------------------


 

ARTICLE VII
DISPUTE RESOLUTION AND ARBITRATION

 

7.1                               Arbitration of Disputes Not Resolved by
Negotiation.

 

All Disputes arising under or in any way related to this Reinsurance Agreement,
specifically including without limitation disputes concerning alleged fraud in
the inducement of any of the Transaction Documents or other wrongful pre-Closing
conduct shall, to the extent not resolved by negotiation between the Parties, be
resolved by arbitration in a consolidated arbitration involving all agreements
and Parties relevant to the dispute.  Any Person that is a Party to any of the
foregoing agreements shall have an absolute right to intervene in any such
arbitration.

 

7.2                               Procedure for Arbitration and Mandatory
Pre-Arbitration Negotiation.

 

(a)           The procedures for the arbitration and for the mandatory
pre-arbitration negotiation are set forth in Article VIII of the Master
Transaction Agreement, which is hereby incorporated herein.  Arbitration
hereunder shall be conducted in Philadelphia, Pennsylvania.

 

(b)           In considering any relief to be awarded, the arbitrators (and the
Designated Court, as appropriate) shall take into account the Parties’ view that
the nature and uniqueness of the relationships created under the Transaction
Documents as a whole render specific performance the remedy of choice where it
is possible to implement that remedy.

 

7.3                               Permitted Judicial Proceedings.

 

The only permitted judicial proceedings relating to any Dispute are those set
forth in, and are subject to the exclusive jurisdiction provisions of,
Section 8.5 of the Master Transaction Agreement.  Each Party finally and
irrevocably waives any right to trial by jury of any matter or issue in such a
permitted judicial proceeding.

 

ARTICLE VIII
ACCESS TO RECORDS AND CONFIDENTIALITY

 

8.1                               Access to Records.

 

Reinsurer shall have the right to review, at reasonable times and places and at
Reinsurer’s Own Expense, Reinsureds’ Books and Records, including without
limitation Books and Records maintained by NICO as Administrator under the
Administrative Services Agreement.

 

8.2                               Right to Associate.

 

Reinsurer shall have the right to associate with Reinsureds, at Reinsurer’s Own
Expense, in:

 

(a)           any and all consultations with NICO provided for under the
Administrative Services Agreement, and

 

(b)           any and all audits or reviews of NICO as Administrator conducted
by Reinsureds.

 

8.3                               Confidentiality.

 

(a)           The Parties (each, the “Receiving Party”) hereby covenant and
agree, each on behalf of itself and on behalf of its Affiliates, that from and
after the date hereof, the Receiving Party and its Affiliates will not disclose,
give, sell, use or otherwise divulge any Confidential Information (defined
below) of the other Party (the “Disclosing Party”) or permit their respective

 

21

--------------------------------------------------------------------------------


 

Representatives to do the same, except that each Receiving Party may disclose
such Confidential Information or portions thereof (i) if legally compelled to do
so or as required in connection with an examination by an insurance regulatory
authority, (ii) to the extent necessary for the performance of such Receiving
Party’s obligations under the Transaction Documents, (iii) the enforcement of
the rights of such Receiving Party and its Affiliates under this Reinsurance
Agreement or the Transaction Documents, (iv) to those of such Receiving Party’s
Affiliates, and to their respective Representatives in each case who need to
know such information for the foregoing purposes, (v) as required under any
Applicable Law, (vi) as required to a Tax Authority to support a position taken
on any Tax Return or (vii) as required by the rules of any stock exchange on
which the stock of a Receiving Party’s Affiliate is traded.  If the Receiving
Party or its Affiliates, or any of their respective Representatives become
legally compelled to disclose any Confidential Information (other than as
required in connection with an examination by an insurance regulatory authority
or as required to a Tax Authority to support a position taken on any Tax
Return), the Receiving Party shall provide Disclosing Party with prompt written
notice of such requirement so that the Disclosing Party may seek a protective
order or other remedy or waive compliance with this Section 8.3.  In the event
that such protective order or other remedy is not obtained, or the Disclosing
Party waives compliance with this Section 8.3, the Receiving Party or its
Affiliates, as applicable, shall furnish only that portion of Confidential
Information which is legally required to be provided and exercise its
commercially reasonable efforts to obtain assurances that appropriate
confidential treatment will be accorded to the Confidential Information.

 

(b)           The Receiving Party, on behalf of itself and on behalf of its
Affiliates and their respective Representatives acknowledges that a breach of
its obligations under this Section 8.3 may result in irreparable injury to the
Disclosing Party.  In the event of the breach by Receiving Party or any of its
Affiliates or their respective Representatives of any of the terms and
conditions of this Section 8.3 to be performed, the Disclosing Party shall
presumptively be entitled to specific performance from the arbitrators and/or
temporary injunctive relief in aid thereof pursuant to Article VII hereof.

 

(c)           For the purposes of this Reinsurance Agreement, “Confidential
Information” means all confidential information (irrespective of the form of
such information) of any kind, including any analyses, compilations, data,
studies, notes, translations, memoranda or other documents, concerning the
Disclosing Party or any of its Affiliates obtained directly or indirectly from
the Disclosing Party or any of its Affiliates, or Representatives in connection
with the transactions contemplated by the Transaction Documents, including any
information regarding the Subject Business, except information (i) which at the
time of the disclosure or thereafter is ascertainable or available to the public
(other than as a result of a disclosure directly or indirectly by the Receiving
Party or any of its Affiliates, or Representatives), (ii) is or becomes
available to the Receiving Party on a non-confidential basis from a source other
than the Disclosing Party or any of its Affiliates, or Representatives, provided
that, to the knowledge of such Receiving Party, such source was not prohibited
from disclosing such information to the Receiving Party by a legal, contractual
or fiduciary obligation owed to another Person, (iii) the Receiving Party can
establish is already in its possession or the possession of any of its
Affiliates, or Representatives (other than information furnished by or on behalf
of the Disclosing Party) or (iv) which is independently developed by the
Receiving Party or its Affiliates without the use or benefit of any information
that would otherwise be Confidential Information.

 

22

--------------------------------------------------------------------------------


 

ARTICLE IX
ERRORS AND OMISSIONS

 

9.1                               Errors and Omissions.

 

Inadvertent delays, errors, or omissions made in connection with this
Reinsurance Agreement or any transaction hereunder shall not relieve either
Party from any liability that would have attached had such delay, error, or
omission not occurred, provided that such error or omission is rectified
promptly after discovery, and provided, further, that the Party making such
error or omission or responsible for such delay shall be responsible for any
additional liability that attaches as a result.  If (i) the failure of either
Party to comply with any provision of this Reinsurance Agreement is
unintentional or the result of a misunderstanding or oversight and (ii) such
failure to comply is promptly rectified, both Parties shall be restored as
closely as possible to the positions they would have occupied if no error or
oversight had occurred.

 

9.2                               Cessions Determined Not to Be Retrocedable.

 

In the event it is determined that an amount of putative Ultimate Net Loss on
the Subject Asbestos Liabilities ceded to Reinsurer hereunder and retroceded by
Reinsurer to NICO was not appropriately retroceded under the LPT Retrocession
Agreement, then:

 

(a)            If the basis for such determination is that the amount was
covered under Coverage B hereof and not under Coverage A, then the cession to
Reinsurer shall remain in effect but shall be accounted for under Coverage B.

 

(b)           If the determination is made on any other basis, then the cession
to Reinsurer shall be reversed pro tanto.

 

ARTICLE X
MISCELLANEOUS PROVISIONS

 

10.1                        Notices.

 

Any notice, request, demand, waiver, consent, approval or other communication
required or permitted to be given by any Party hereunder shall be in writing and
shall be delivered personally, sent by facsimile transmission, sent by
registered or certified mail, postage prepaid, or sent by a standard overnight
courier of national reputation with written confirmation of delivery.  Any such
notice shall be deemed given when so delivered personally, or if sent by
facsimile transmission, on the date received (provided that any notice received
after 5:00 p.m. (addressee’s local time) shall be deemed given at 9:00 a.m.
(addressee’s local time) on the next Business Day), or if mailed, on the date
shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery.  Such notices shall be given to
the following address:

 

To
Reinsurer:                                                                       
David Fields
President
Eaglestone Reinsurance Company
180 Maiden Lane
New York, NY 10038
Fax:  (877) 551-7214

 

23

--------------------------------------------------------------------------------


 

With a copy to:                                                             Eric
S. Kobrick
Deputy General Counsel and
Chief Reinsurance Legal Officer
American International Group, Inc.
180 Maiden Lane
New York, NY 10038
Fax:  (866) 371-7209

 

To Reinsureds:                                                              
Sean Leonard
Senior Vice President &
     Chief Financial Officer
Chartis U.S.
180 Maiden Lane
New York, NY 10038
Fax: (877) 484-1961

 

With a copy to:                                                            
Christopher Blum
Senior Vice President &
     General Counsel
Chartis U.S.
180 Maiden Lane
New York, NY 10038
Fax:  (866) 326-0079

 

Any Party may change its notice provisions on fifteen (15) calendar days’
advance notice in writing to the other Parties.

 

10.2                        Entire Agreement.

 

This Reinsurance Agreement (including the exhibits and schedules hereto), the
other Transaction Documents and any other documents delivered pursuant hereto or
thereto, constitute the entire agreement among the Parties and their respective
Affiliates with respect to the subject matter hereof and supersede all prior
negotiations, discussions, writings, agreements and understandings, oral and
written, among the Parties with respect to the subject matter hereof and
thereof.

 

10.3                        Waiver and Amendment.

 

This Reinsurance Agreement may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by an instrument in writing
signed by the Parties hereto, or, in the case of a waiver, by the Party waiving
compliance.  No delay on the part of any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other such right, power or privilege.  No waiver of any breach
of this Reinsurance Agreement shall be held to constitute a waiver of any other
or subsequent breach.  Any amendment requiring the approval of a state insurance
department shall not become effective until such approval is obtained.

 

24

--------------------------------------------------------------------------------

 

10.4                        Successors and Assigns.

 

The rights and obligations of the Parties under this Reinsurance Agreement shall
not be subject to assignment without the prior written consent of the other
Parties, and any attempted assignment without the prior written consent of the
other Parties shall be invalid ab initio.  The terms of this Reinsurance
Agreement shall be binding upon, inure to the benefit of and be enforceable by
and against the successors and permitted assigns of the Parties.

 

10.5                        Headings.

 

The headings of this Reinsurance Agreement are for convenience of reference only
and shall not define or limit any of the terms or provisions hereof.

 

10.6                        Construction;  Interpretation.

 

Reinsureds and Reinsurer have participated jointly in the negotiation and
drafting of this Reinsurance Agreement.  In the event of an ambiguity or
question of intent or interpretation arises, this Reinsurance Agreement shall be
construed as if drafted jointly by the Parties and no presumption or burden of
proof shall arise favoring or disfavoring either Party by virtue of the
authorship of any of the provisions of this Reinsurance Agreement.  When a
reference is made to an Article, Section, Schedule or Exhibit, such reference
shall be to an Article, Section, Schedule or Exhibit of or to this Reinsurance
Agreement unless otherwise indicated.  Whenever the words “include,” “includes”
or “including” are used in this Reinsurance Agreement, they shall be deemed to
be followed by the words “without limitation.”  The term “Reinsurance Agreement”
means this Reinsurance Agreement as amended or supplemented, together with all
Exhibits and Schedules attached hereto or incorporated by reference, and the
words “hereof,” “herein,” “hereto,” “hereunder” and other words of similar
import shall refer to this Reinsurance Agreement in its entirety and not to any
particular Article, Section or provision of this Reinsurance Agreement. 
Reference to any Applicable Law means such Applicable Law as amended, modified,
codified, replaced or reenacted and then in effect, and all rules and
regulations promulgated thereunder.  References to a Person are also to its
successors and permitted assigns.

 

10.7                        Governing Law.

 

This Reinsurance Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania without regard to such state’s
principles of conflict of laws that could compel the application of the laws of
another jurisdiction.

 

10.8                        No Third Party Beneficiaries.

 

Nothing in this Reinsurance Agreement is intended or shall be construed to give
any Person, other than the Parties, any legal or equitable right, remedy or
claim under or in respect of this Reinsurance Agreement or any provision
contained herein.

 

10.9                        Counterparts.

 

This Reinsurance Agreement may be executed by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument
binding upon all of the Parties notwithstanding the fact that all Parties are
not signatory to the original or the same counterpart.  Each counterpart may
consist of a number of copies hereof each signed by less than all, but together
signed by all

 

25

--------------------------------------------------------------------------------


 

of the Parties.  Each counterpart may be delivered by facsimile transmission,
which transmission shall be deemed delivery of an originally executed document.

 

10.10                 Severability.

 

Any term or provision of this Reinsurance Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Reinsurance
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Reinsurance Agreement in any other jurisdiction, so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party.  If any provision of
this Reinsurance Agreement is so broad as to be unenforceable, that provision
shall be interpreted to be only so broad as is enforceable.  In the event of
such invalidity or unenforceability of any term or provision of this Reinsurance
Agreement, the Parties shall use their commercially reasonable efforts to reform
such terms or provisions to carry out the commercial intent of the Parties as
reflected herein, while curing the circumstance giving rise to the invalidity or
unenforceability of such term or provision.

 

10.11                 Incontestability.

 

Each Party hereby acknowledges that this Reinsurance Agreement, and each and
every provision hereof, is and shall be enforceable according to its terms. 
Each Party hereby irrevocably waives any right to contest in any respect the
validity or enforceability hereof.  This Reinsurance Agreement shall not be
subject to rescission, or to an award of damages, restitution, or reformation in
lieu thereof, on any basis whatsoever, including intentional fraud.  Nothing
herein shall be construed to prevent a claim for damages for intentional fraud
in the inducement of this Reinsurance Agreement or any of the Transaction
Documents, or any of the transactions contemplated hereby or thereby, by either
(a) NICO against Eaglestone and/or Reinsureds or by (b) Reinsureds and/or
Eaglestone against NICO, provided, however, that (i) no such claim shall be
brought against any individual but only against the entity or entities on whose
behalf such individual acted, (ii) any such claim shall be brought in an
arbitration pursuant to Article VII hereof, and (iii) the measure of damages
with respect to any such claim is the difference between the value as
represented of the matter allegedly misrepresented and the value under the
actual facts.

 

10.12                 Separate Parties; Set-Off.

 

(a)           Subject to Sections 2.2 and 2.3 hereof, each party to this
Reinsurance Agreement agrees to honor the terms set forth herein as if it were a
separate agreement between the Reinsurer and each individually-named Reinsured. 
Balances payable or recoverable by Reinsurer or by any individually-named
Reinsured shall not serve to offset any balances payable or recoverable to or
from any other reinsured party to this Agreement.

 

(b)           There are no common law or other non-contractual rights of set-off
available to the Parties with respect to transactions under or relating to this
Reinsurance Agreement.  The sole and exclusive rights of set-off are those set
forth in Section 9.12 of the Master Transaction Agreement.  Upon implementation
of the cut-through provided for in Article VI of the LPT Retrocession Agreement,
Reinsurer shall have no rights of set-off with respect to any liabilities
arising under or in connection with Coverage A.

 

26

--------------------------------------------------------------------------------


 

(c)           Notwithstanding any other provision hereof or of any of the other
Transaction Documents, at no time prior to the Termination Date may Reinsurer or
any Reinsured set off any amount due under or in respect of Coverage A hereunder
against any amount due under or in respect of Coverage B hereunder.

 

10.13                 Currency.

 

All financial data required to be provided pursuant to the terms of this
Reinsurance Agreement shall be expressed in Dollars.  All payments and all
settlements of account between the Parties shall likewise be in Dollars unless
otherwise expressly agreed by the Parties in writing.  Where a transaction is
originally recorded in a currency other than Dollars, it shall be converted to
Dollars at the time and at the conversion rate used on the books of the
Reinsureds in the ordinary course of business.

 

10.14                 Appointment of National Union as Agent for Cut-Through.

 

The Reinsureds hereby appoint National Union Fire Insurance Company of
Pittsburgh, Pennsylvania as their agent for all purposes with respect to the
cut-through provided in the LPT Retrocession Agreement and the provisions
relating to such cut-through in the other Transaction Documents.

 

10.15                 Regulatory Approval.

 

This Reinsurance Agreement shall not be cancelled or rescinded without the prior
written consent of the insurance commissioner of the Commonwealth of
Pennsylvania.

 

(The remainder of this page has been intentionally left blank)

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereby execute this Reinsurance Agreement as of
the day and year first set forth above.

 

 

AMERICAN HOME ASSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CHARTIS CASUALTY COMPANY

 

(f/k/a American International South Insurance Company)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CHARTIS PROPERTY CASUALTY COMPANY

 

(f/k/a AIG Casualty Company)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

COMMERCE AND INDUSTRY INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GRANITE STATE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Loss Portfolio Transfer Reinsurance Agreement]

 

S-1

--------------------------------------------------------------------------------


 

 

ILLINOIS NATIONAL INSURANCE CO.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

 

(as Reinsured and as Agent for Reinsureds pursuant to Section 10.14)

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NEW HAMPSHIRE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CHARTIS SELECT INSURANCE COMPANY

 

(f/k/a AIG Excess Liability Insurance Company Ltd.)

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Loss Portfolio Transfer Reinsurance Agreement]

 

S-2

--------------------------------------------------------------------------------


 

 

CHARTIS SPECIALTY INSURANCE COMPANY

 

(f/k/a American International Specialty Lines Insurance Company)

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LANDMARK INSURANCE COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LEXINGTON INSURANCE COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

AIU INSURANCE COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

AMERICAN INTERNATIONAL REINSURANCE COMPANY LTD.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Loss Portfolio Transfer Reinsurance Agreement]

 

S-3

--------------------------------------------------------------------------------


 

 

AMERICAN HOME ASSURANCE COMPANY

 

(acting as a member of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.)

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NATIONAL UNION FIRE INSURANCE

 

COMPANY OF PITTSBURGH, PA.

 

(acting as a member of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.)

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NEW HAMPSHIRE INSURANCE COMPANY

 

(acting as a member of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.)

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CHARTIS OVERSEAS LIMITED

 

(acting as a member of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.)

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Loss Portfolio Transfer Reinsurance Agreement]

 

S-4

--------------------------------------------------------------------------------


 

 

EAGLESTONE REINSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Loss Portfolio Transfer Reinsurance Agreement]

 

S-5

--------------------------------------------------------------------------------

 

Exhibit D to the
Master Transaction Agreement

 

 

 

 

LOSS PORTFOLIO TRANSFER RETROCESSION AGREEMENT

 

 

by and between

 

 

EAGLESTONE REINSURANCE COMPANY

 

and

 

NATIONAL INDEMNITY COMPANY

 

 

Dated as of  [    ], 2011

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

 

1.1

Definitions

1

 

 

 

ARTICLE II

RETROCESSIONAL COVERAGE

 

2.1

Retrocessional Coverage and Limit

9

2.2

Commencement of NICO’s Liability; Follow Fortunes/Settlements

9

2.3

Ultimate Net Loss

10

2.4

Exclusions

11

2.5

Amendment of LPT Reinsurance Agreement

13

2.6

Redomestication

13

 

 

 

ARTICLE III

RETROCESSION PREMIUM

 

3.1

Retrocession Premium

13

3.2

Ceding Commission on Account of Unallocated Loss Adjustment Expenses

13

3.3

Cash Settlement at Closing

13

3.4

Payments and Accounts

14

3.5

Assignment of Security Interest and Related Rights

14

 

 

 

ARTICLE IV

RESERVING REQUIREMENTS AND ACCOUNTING TREATMENT

 

4.1

NICO’s Reserves

15

4.2

Reinsurer’s Reserves

15

4.3

Risk Transfer

15

 

 

 

ARTICLE V

DURATION AND TERMINATION

 

5.1

Duration and Termination

15

 

 

 

ARTICLE VI

CUT-THROUGH ON INSOLVENCY

 

6.1

Insolvency of Reinsurer

16

6.2

Effect of Cut-Through on Other Provisions

16

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE VII

COLLATERAL TRUST ACCOUNT

 

7.1

Establishment of Collateral Trust Account

17

7.2

Initial Funding of the Collateral Trust Account

17

7.3

Ongoing Funding of Collateral Trust Account

17

7.4

Collateral Trust Assets

17

7.5

Settlements

17

7.6

Modification Upon Occurrence of Collateral Triggering Event

17

7.7

Modification Upon Occurrence of a Retrocession Credit Event

18

7.8

Withdrawal of Collateral Trust Assets by Reinsurer Other than During the
Pendency of a Retrocession Credit Event

19

7.9

Withdrawal of Collateral Trust Assets by Reinsurer During the Pendency of a
Retrocession Credit Event

20

7.10

Reinsurance Credit

21

 

 

 

ARTICLE VIII

DISPUTE RESOLUTION AND ARBITRATION

 

8.1

Arbitration of Disputes Not Resolved by Negotiation

22

8.2

Procedure for Arbitration and Mandatory Pre-Arbitration Negotiation

22

8.3

Permitted Judicial Proceedings

22

 

 

 

ARTICLE IX

EXTRA CONTRACTUAL OBLIGATIONS

 

9.1

Extra Contractual Obligations

22

9.2

Specific Matters Not Covered

23

 

 

 

ARTICLE X

REGULATORY MATTERS

 

10.1

Regulatory Matters

23

 

 

 

ARTICLE XI

CONFIDENTIALITY

 

11.1

Confidentiality

24

 

 

 

ARTICLE XII

ERRORS AND OMISSIONS

 

12.1

Errors and Omissions

25

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE XIII

MISCELLANEOUS PROVISIONS

 

13.1

Notices

25

13.2

Entire Agreement

26

13.3

Waiver and Amendment

26

13.4

Successors and Assigns

27

13.5

Headings

27

13.6

Construction; Interpretation

27

13.7

Governing Law

27

13.8

No Third Party Beneficiaries

27

13.9

Counterparts

27

13.10

Severability

28

13.11

Incontestability

28

13.12

Set-Off

28

13.13

Currency

28

 

 

 

LIST OF EXHIBITS

 

Exhibit A

Collateral Trust Agreement

 

 

 

 

LIST OF SCHEDULES

 

Schedule 1.1(a)

Certain Accounts

 

Schedule 2.4(f)

“Non-Jersey City” Materials supplied by Reinsureds to NICO

 

 

iii

--------------------------------------------------------------------------------


 

This LOSS PORTFOLIO TRANSFER RETROCESSION AGREEMENT, dated as of              ,
2011 (this “Retrocession Agreement”), is made and entered into by and between
Eaglestone Reinsurance Company (“Reinsurer”), a Pennsylvania property and
casualty insurance company, and National Indemnity Co. (“NICO”), a Nebraska
property and casualty insurance company.

 

WHEREAS, pursuant to that certain Master Transaction Agreement, dated as of
             , 2011 (as amended, modified, and supplemented and in effect from
time to time, the “Master Transaction Agreement”), by and among Reinsurer, NICO,
and Reinsureds, Reinsureds and Reinsurer are entering into an Amended and
Restated Loss Portfolio Transfer Reinsurance Agreement (as amended, modified,
and supplemented from time to time in accordance with the terms thereof and
hereof, the “LPT Reinsurance Agreement”) dated as of the date hereof, whereby
Reinsurer is assuming certain asbestos risks of Reinsureds;

 

WHEREAS, pursuant to the Master Transaction Agreement, Reinsurer and NICO
(individually, a “Party” and collectively, the “Parties”) have agreed that
Reinsurer will retrocede to NICO a portion of the risks assumed by Reinsurer
from Reinsureds and are entering into this Retrocession Agreement to effect such
retrocession;

 

WHEREAS, pursuant to the Master Transaction Agreement, Reinsureds and NICO are
entering into the Administrative Services Agreement whereby NICO will manage the
Subject Asbestos Liabilities on behalf of Reinsureds;

 

NOW, THEREFORE, in consideration of the mutual and several promises and
undertakings herein contained, and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Reinsurer and NICO hereby
agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1                               Definitions.

 

The following terms have the respective meanings set forth below throughout this
Retrocession Agreement (definitions are applicable to both the singular and the
plural forms of each term defined in this Article I):

 

“Actually Paid,” with respect to an item at a given time, means that liability
on the item has been discharged as of such time, whether by payment, by offset,
or otherwise.  For the avoidance of doubt, the amount of the liability that is
Actually Paid is measured by the amount of the consideration given for
discharging the liability, not by the carrying value of the liability prior to
discharge.

 

“Actually Received,” with respect to an item at a given time, means that
liability on the item has been discharged as of such time by the actual receipt
of payment by NICO or by offset against amounts due from NICO.  For the
avoidance of doubt, the amount of the liability that is Actually Received is
measured by the amount of the consideration given for discharging the liability,
not by the carrying value of the liability prior to discharge.

 

“Administrative Services Agreement” means the Administrative Services Agreement
by and between Reinsureds and NICO, substantially in the form of Exhibit A to
the Master

 

--------------------------------------------------------------------------------


 

Transaction Agreement, as amended, modified, and supplemented from time to time
in accordance with the terms thereof and then in effect.

 

“Affiliate” shall have the meaning provided in the Master Transaction Agreement.

 

“Allocated Loss Adjustment Expenses” means

 

(i)                                     all obligations of Reinsureds for
external defense costs and similar expenses arising from

 

a.                                       the terms and conditions of the Subject
Business, or

 

b.                                      interinsurer obligations arising from
equitable contribution or similar claims,

 

and

 

(ii)                                  external costs incurred in connection with
or in any way relating to the adjustment, appraisal, defense, resistance,
investigation, audit, negotiation, settlement, payment or appeal of, or the
pursuit or collection of any reinsurance on, or the pursuit or enforcement of
any right of salvage or subrogation with respect to, the Subject Business and/or
coverage disputes and/or bad faith claims related thereto, including without
limitation court costs, arbitration, mediation, or other dispute resolution
costs, attorneys’ fees, expenses, and pre- and post-judgment interest, it being
understood that

 

a.                                       fees of staff counsel expressly charged
with performing functions generally performed by outside counsel are Allocated
Loss Adjustment Expenses, but that

 

b.                                      personnel costs, overhead, or similar
internal costs that are attributable to the handling of a claim file or the
pursuit of reinsurance arising from the Subject Business, including without
limitation such overhead or internal costs incurred by Chartis Claims, Inc., by
Resolute, or by other Affiliates or Subcontractors of the Parties, are not
Allocated Loss Adjustment Expenses.

 

For the purposes of this Retrocession Agreement, such definition of “Allocated
Loss Adjustment Expenses” shall apply regardless of how Reinsureds or Reinsurer
reserve for Allocated Loss Adjustment Expenses on their annual and quarterly
statutory financial statements filed with Governmental Authorities.

 

“Applicable Interest Rate” means 4.25% per annum.

 

“Applicable Law” shall have the meaning provided in the Master Transaction
Agreement.

 

“Asbestos Claim” means a claim that (a) is presented for payment or adjudication
within the 50 States of the United States of America and/or the District of
Columbia, (b) is not a Mixed Claim, and (c) falls within either or both of the
following categories:

 

2

--------------------------------------------------------------------------------


 

(i)                                     any claim arising out of, or relating
to, the presence of or exposure to asbestos that was open at Inception and was
at that time being handled by the Jersey City Asbestos Unit of Chartis Claims,
Inc.; or

 

(ii)                                  any claim arising out of, or relating to,
the presence of or exposure to asbestos involving allegations, in whole or in
part, of Property Damage, Bodily Injury, personal injury, mental anguish,
medical monitoring, nuisance, or trespass, including claims for equitable
relief, arising out of, or relating to, the presence of or exposure to asbestos.

 

“Bodily Injury” means anything covered as bodily injury under the coverage
provisions of an Underlying Policy and/or, without limitation, actual or
threatened bodily injury, sickness or disease sustained by a person, including
death, humiliation, shock, mental anguish or mental injury by that person at any
time which results as a consequence of the bodily injury, sickness or disease.

 

“Business Day” shall have the meaning provided in the Master Transaction
Agreement.

 

“Closing Date” shall have the meaning provided in the Master Transaction
Agreement.

 

“Collateral Reduction Event” shall have the meaning set forth in Section 7.6.

 

“Collateral Triggering Agreement” shall have the meaning provided in the
Collateral Trust Agreement.

 

“Collateral Triggering Event” shall have the meaning provided in the Collateral
Trust Agreement.

 

“Collateral Trust Account” shall have the meaning provided in the Collateral
Trust Agreement.

 

“Collateral Trust Agreement” means the trust agreement by and among Reinsured,
Reinsurer and Trustee, substantially in the form of Exhibit A attached hereto.

 

“Collateral Trust Assets” means the assets held in the Collateral Trust Account,
including, as applicable, Eligible Investments and Permitted Investments.

 

“Confidential Information” shall have the meaning set forth in Section 11.1(c).

 

“Coverage A” shall refer to the coverage provided under Section 2.1(a) of the
LPT Reinsurance Agreement.

 

“Coverage B” shall refer to the coverage provided under Section 2.1(b) of the
LPT Reinsurance Agreement.

 

“Cure Period” shall have the meaning set forth in Section 7.7(e).

 

“Designated Court” shall have the meaning provided in Section 8.5 of the Master
Transaction Agreement

 

“Disclosing Party” shall have the meaning set forth in Section 11.1(a).

 

“Dispute” shall have the meaning provided in the Master Transaction Agreement.

 

“Divested Reinsured” shall have the meaning set forth in Section 2.4(p).

 

3

--------------------------------------------------------------------------------


 

“Dollars” or “$” means refers to United States dollars.

 

“Eligible Investments” shall have the meaning provided in the Collateral Trust
Agreement.

 

“ES Collateral” shall have the meaning provided in the LPT Reinsurance
Agreement.

 

“Extra-Contractual Obligations” means all liability of a Reinsured (whether for
compensatory, consequential, punitive, or exemplary damages, or otherwise) to
insureds, claimants, or other third parties, together with any associated legal
costs and expenses, that arises out of the Subject Asbestos Liabilities and is
not liability for Losses or Allocated Loss Adjustment Expenses.  Subject to
Section 9.2, Extra-Contractual Obligations include, without limitation, any
actual or potential liability arising from an assertion by any person that
Reinsureds or anyone acting on their behalf acted negligently, fraudulently, in
bad faith, or otherwise improperly in the handling of any claim.

 

Where conduct of NICO or NICO’s Affiliates or Subcontractors is the basis of an
award against Reinsureds (or a settlement of a claim for such an award) that
would be within the definition of Extra-Contractual Obligations, the entire
award or settlement is included within Extra-Contractual Obligations
notwithstanding that the award may be against Reinsureds and NICO jointly or
jointly and severally.  Where, however, the award is (or would have been but for
a settlement) against NICO alone, the award or settlement is not included within
Extra-Contractual Obligations and is at NICO’s Own Expense.

 

For the avoidance of doubt, Extra-Contractual Obligations do not include
regulatory fines or penalties for failure to comply with Medicare Set Aside
requirements or other Medicare reporting requirements, all of which are
addressed in the Administrative Services Agreement.

 

“Final Order” shall have the meaning provided in the Master Transaction
Agreement.

 

“Governmental Authority” shall have the meaning provided in the Master
Transaction Agreement.

 

“Group I Asbestos Liabilities” means liabilities or obligations of any Reinsured
that (i) arise out of Asbestos Claims on the Subject Business (including without
limitation obligations arising from direct actions by claimants against a
Reinsured) or (ii) are incurred by any Reinsured in settlement of or in
protection against the making of future Asbestos Claims on the Subject Business
and, in either case, (x) arise from an account set forth on Schedule 1.1(a)
hereto and (y) do not arise under a policy issued by Chartis Aerospace.  With
respect to actual or potential Mixed Claims on the Subject Business, Group I
Asbestos Liabilities includes the portion (but only the portion) of a
Reinsured’s liabilities or obligations that relates to alleged exposure to or
presence of asbestos and arises from an account set forth on Schedule 1.1(a)
hereto but not under a policy underwritten by Chartis Aerospace.

 

For purposes of this definition, an “account” refers to the entity that tenders
the claim.  A claim arising from or related to an account listed on Schedule
1.1(a) is within the Group I Asbestos Liabilities if it satisfies one of
criteria (i) and (ii) above, even if the name of the account subsequently
changes, but a tender of a claim under a policy issued to an account listed on
Schedule 1.1(a) does not give rise to a Group I Asbestos Liability if the tender
is made by an entity

 

4

--------------------------------------------------------------------------------


 

separate and distinct from one of those listed on Schedule 1.1(a) that asserts
is is an insured under such policy.

 

The accounts listed in Schedule 1.1(a) are defined as they exist at Inception. 
If after Inception an account so listed acquires another entity for which
coverage under Coverage A hereof would exist, that coverage continues
notwithstanding the acquisition.

 

“Inception” means 12:01 A.M. Eastern Standard Time on January 1, 2011.

 

“Included Reinsurance Recoverables” means Third Party Reinsurance Recoverables
on the Subject Asbestos Liabilities in respect of, but only in respect of,
Losses, Allocated Loss Adjustment Expenses, and Extra-Contractual Obligations
that are Actually Paid on or after Inception.  The calculation of the amount
Actually Paid on account of Included Reinsurance Recoverables for purposes of
determining the amount of Ultimate Net Loss that has been Actually Paid includes
interest on judgments or awards as well as awards of attorneys’ fees and is
subject to adjustment under, and in the circumstances described in, Section
9.2(d) of the Administrative Services Agreement.

 

“Loss” or “Losses” means all obligations of Reinsureds, other than obligations
for Allocated Loss Adjustment Expenses, to make payments to or for the benefit
of their respective insureds or reinsureds under the coverage provisions of the
Underlying Policies, including without limitation obligations arising from
direct actions by claimants and interinsurer obligations arising from equitable
contribution or similar claims.

 

“LPT Reinsurance Agreement” has the meaning set forth in the Recitals.

 

“Master Transaction Agreement” shall have the meaning set forth in the Recitals.

 

“Medicare Set Aside” shall have the meaning provided in the Administrative
Services Agreement.

 

“Mixed Claim” means a claim that is presented for payment or adjudication within
the 50 States of the United States of America and/or the District of Columbia
and that meets one or more of the criteria set forth in clause (c) of the
definition of Asbestos Claim but also includes allegations of exposure to or
presence of another toxin or condition (e.g., “mixed dust” claims) and/or
allegations of injury not caused by exposure to or presence of a toxin.

 

“National Union” means National Union Fire Insurance Company of Pittsburgh, Pa.

 

“NICO” shall have the meaning set forth in the Preamble.

 

“NICO Initial Cash Payment” shall have the meaning set forth in Section 3.3(a).

 

“NICO Subject Business” means all policies, binders, contracts, or other
evidences of insurance or reinsurance issued by a Reinsured before January 1,
2000.  NICO Subject Business includes those pre-2000 obligations of divested
insurers for which any listed Reinsured remains responsible through reinsurance,
indemnity, or otherwise.

 

“Order” shall have the meaning provided in the Master Transaction Agreement.

 

“Other Asbestos Liabilities” shall have the meaning provided in the LPT
Reinsurance Agreement.

 

5

--------------------------------------------------------------------------------

 

 

“Other Recoverables” means salvage, subrogation, contribution, and any and all
other rights to receipts, collections, and recoveries relating to the Subject
Asbestos Liabilities, including without limitation Retrospective Premiums, but
Other Recoverables does not include Third Party Reinsurance Recoverables.

 

“Own Expense” shall have the meaning set forth in Section 2.3(d)(iii).

 

“Party” or “Parties” shall have the meaning set forth in the Recitals.

 

“Person” shall have the meaning provided in the Master Transaction Agreement.

 

“Permitted Investments” shall have the meaning provided in the Collateral Trust
Agreement.

 

“Property Damage” means anything covered as “property damage” under the coverage
provisions of an Underlying Policy and/or, without limitation, actual or
threatened or potential:  (i) physical injury to tangible property, including
all resulting loss of use of that property; or (ii) loss of use of tangible
property that is not physically injured.  For the avoidance of doubt, electronic
data shall not be considered to be tangible property except and to the extent
that damage to such data is covered as “property damage” under the coverage
provisions of an Underlying Policy.

 

“Receiving Party” shall have the meaning provided in the Master Transaction
Agreement.

 

“Reinsured” and “Reinsureds” means:

 

(i)                           American Home Assurance Company; Chartis Casualty
Company (f/k/a American International South Insurance Company); Chartis Property
Casualty Company (f/k/a AIG Casualty Company); Commerce and Industry Insurance
Company; Granite State Insurance Company; Illinois National Insurance Co.;
National Union Fire Insurance Company of Pittsburgh, Pa.; New Hampshire
Insurance Company; The Insurance Company of the State of Pennsylvania; Chartis
Select Insurance Company (f/k/a AIG Excess Liability Insurance Company Ltd.);
Chartis Specialty Insurance Company (f/k/a American International Specialty
Lines Insurance Company); Landmark Insurance Company; Lexington Insurance
Company; AIU Insurance Company; American International Reinsurance Company Ltd.;
and American Home Assurance Company, National Union Fire Insurance Company of
Pittsburgh, Pa., New Hampshire Insurance Company, and Chartis Overseas Limited,
acting as members of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.;

 

(ii)                        Chartis Europe, S.A., Chartis Insurance U.K.
Limited, Chartis Excess Limited, Chartis Insurance Company of Canada and Chartis
Insurance Company of Puerto Rico, but in each case only at such time, following
receipt of regulatory approval therefor, that such entity executes an addendum
to the LPT Reinsurance Agreement making it a party thereto;

 

(iii)                     any non-U.S. entity (A) that was continuously from
Inception through the date of request to become a Reinsured hereunder, an
Affiliate of Chartis Inc., and (B) in respect of its asbestos liabilities that
are otherwise within the definition of Subject

 

6

--------------------------------------------------------------------------------


 

Asbestos Liabilities, that as of Inception, has no known claims in respect of
Subject Asbestos Liabilities, and only upon (X) the agreement of NICO, in its
sole discretion, such agreement to be based upon NICO’s being satisfied that
such entity’s liabilities were within the agreed scope of Coverage A, and (Y) an
addendum adding such entity as a party to the LPT Reinsurance Agreement and an
addendum signed by such entity and NICO to the Master Transaction Agreement and
the Administrative Services Agreement, and otherwise affirming all undertakings
and representations of Reinsureds thereunder and hereunder;

 

(iv)                    any entity that was not at Inception, but had been
previously, an Affiliate of Chartis Inc. and for which (but only to the extent
that) any of the entities listed or described in clauses (i) and/or (ii) above
is responsible, through indemnification obligations or otherwise, for the
insurance obligations of such entity for the time it was such an Affiliate; and

 

(v)                       any predecessor or successor of any of the foregoing,
including by reason of merger, consolidation, or otherwise, provided, however,
that a successor of an entity described in clause (iii) is a “Reinsured” only to
the extent that a Chartis Affiliate remains liable as described in such clause.

 

“Reinsurer” has the meaning set forth in the Preamble.  The term “Reinsurer” as
used herein shall include any predecessor or successor of such company,
including by reason of merger, consolidation, or otherwise.

 

“Relevant Jurisdictions” means the Commonwealth of Pennsylvania unless the
preemption provisions of 15 U.S.C. § 8221 are repealed or substantially
modified, in which event Relevant Jurisdictions includes any State in the United
States in which the Reinsurer is subject to solvency requirements that include
standards for credit for reinsurance.

 

“Representatives” means, with respect to any Person, such Person’s officers,
directors, employees, managing directors, agents, advisors and other
representatives.

 

“Required Amount” shall have the meaning provided in the Collateral Trust
Agreement.

 

“Retrocession Agreement” shall have the meaning set forth in the Preamble.

 

“Retrocession Credit Event” shall have the meaning forth in Section 7.7(a).

 

“Retrocession Credit Event I” shall have the meaning set forth in Section
7.7(b).

 

“Retrocession Credit Event II” shall have the meaning set forth in Section
7.7(b).

 

“Retrocession Credit Event Notice” shall have the meaning set forth in Section
7.7(c).

 

“Retrocession Credit Event Termination Notice” shall have the meaning provided
in the Collateral Trust Agreement.

 

“Retrocession Premium” shall have the meaning set forth in Section 3.1.

 

“Retro Limit” is the limit of liability set forth in Section 2.1(a)(ii).

 

“Retrospective Premiums” means any amounts due from a policyholder or insured or
reinsured under an Underlying Policy as a result of any increase in premiums
charged thereunder

 

7

--------------------------------------------------------------------------------


 

or additional premium payable thereunder based upon the claims or loss
experience pursuant to the terms and conditions of such Underlying Policy.

 

“SAP” means, as to any Person, the statutory accounting principles prescribed or
permitted by the Governmental Authority responsible for the regulation of
insurance companies in the jurisdiction in which such Person is domiciled.

 

“Security Amount” shall have the meaning provided in the Collateral Trust
Agreement.

 

“Subcontractor” shall have the meaning provided in the Administrative Services
Agreement.

 

“Subject Asbestos Liabilities” means any liabilities or obligations of
Reinsureds, other than Group I Asbestos Liabilities, that (i) arise out of
Asbestos Claims on the NICO Subject Business (including without limitation
obligations arising from direct actions by claimants against a Reinsured) or
(ii) are incurred by Reinsureds in settlement of or in protection against the
making of future Asbestos Claims on the NICO Subject Business.  With respect to
actual or potential Mixed Claims on the NICO Subject Business, Subject Asbestos
Liabilities includes the portion (but only the portion) of a Reinsured’s
liabilities or obligations that relates to alleged exposure to or presence of
asbestos and is not within Group I Asbestos Liabilities.

 

“Subject Business” means all policies, binders, contracts, or other evidences of
insurance or reinsurance issued before January 1, 2011.  Subject Business
includes those pre-2011 obligations of divested insurers for which any listed
Reinsured remains responsible through reinsurance, indemnity, or otherwise.

 

“Subsidiary” or “Subsidiaries” shall have the meaning provided in the Master
Transaction Agreement.

 

“Tax” shall have the meaning provided in the Master Transaction Agreement.

 

“Tax Authority” shall have the meaning provided in the Master Transaction
Agreement.

 

“Tax Return” shall have the meaning provided in the Master Transaction
Agreement.

 

“Termination Date” shall have the meaning set forth in Section 5.1.

 

“Third Party Reinsurance Agreements” means reinsurance agreements, other than
this Reinsurance Agreement and reinsurance agreements solely between or among
Reinsureds and their Affiliates, whereby any Reinsured has ceded any of the
liabilities in the Subject Asbestos Liabilities, and which agreements had not
been voided or commuted at or prior to Inception.  For purposes of this
definition, the liability of one Reinsured or Affiliate to another on a
reinsurance agreement is “solely between Reinsureds and their Affiliates” even
if non-Affiliates also participate in the reinsurance agreement, so long as the
liability of all participants on the agreement is several only.  In such
circumstances, each participation by a non-Affiliate that was not voided or
commuted at or prior to Inception is a Third Party Reinsurance Agreement.

 

“Third Party Reinsurance Recoverables” means amounts recoverable under Third
Party Reinsurance Agreements, including without limitation interest and fees
awarded in proceedings for the collection of such amounts.

 

“Transaction Documents” means the Master Transaction Agreement and the Ancillary
Agreements (as such term is defined in the Master Transaction Agreement).

 

8

--------------------------------------------------------------------------------


 

“Trustee” means the trustee named in the Collateral Trust Agreement and any
successor trustee appointed and then serving as such pursuant to the terms of
such Collateral Trust Agreement.

 

“Ultimate Net Loss” shall have the meaning set forth in Section 2.3.

 

“Unallocated Loss Adjustment Expenses” means claims department overhead and any
other loss adjustment expenses that are not Allocated Loss Adjustment Expenses. 
For purposes of this Retrocession Agreement, this definition of “Unallocated
Loss Adjustment Expenses” will apply regardless of how Reinsureds and/or
Reinsurer reserve for Unallocated Loss Adjustment Expenses on their annual and
quarterly statutory financial statements filed with Governmental Authorities.

 

“Underlying Policies” has the meaning provided in the Administrative Services
Agreement.

 

ARTICLE II
RETROCESSIONAL COVERAGE

 

2.1                               Retrocessional Coverage and Limit.

 

(a)           Retrocession of Coverage A

 

(i)                                     Cession:  Effective as of Inception,
Reinsurer hereby cedes to NICO, and NICO accepts as retrocessional reinsurance,
100% of Reinsurer’s liability with respect to Ultimate Net Loss pursuant to
Coverage A of the LPT Reinsurance Agreement.

 

(ii)                                  Limit of Liability:  Notwithstanding any
other provision in this Retrocession Agreement or any other Transaction Document
to the contrary, in no event and under no circumstances, however arising, shall
NICO be liable for an amount of Ultimate Net Loss greater than Three Billion,
Five Hundred Million Dollars ($3,500,000,000) (the “Retro Limit”) by reason of
entering into this Retrocession Agreement.

 

(b)           There is no retrocessional coverage hereunder in respect of
Coverage B of the LPT Reinsurance Agreement.

 

2.2                               Commencement of NICO’s Liability; Follow
Fortunes/Settlements.

 

(a)           Subject to the terms, conditions, limitations, and provisions of
this Retrocession Agreement, NICO’s liability under this Retrocession Agreement
shall attach simultaneously with that of Reinsureds on the NICO Subject Business
and the attachment of Reinsurer’s liability thereto, and all reinsurance with
respect to which NICO shall be liable by virtue of this Retrocession Agreement
shall be subject in all respects to the same risks, terms, rates, conditions,
interpretations, assessments, and waivers, and to the same modifications,
alterations, and cancellations, as are the Underlying Policies and the Subject
Asbestos Liabilities to which liability under this Retrocession Agreement
attaches by way of retrocession from Reinsurer, the true intent of this
Retrocession Agreement being that NICO shall, as and to the extent set forth in
Section 2.2(b) below, follow the fortunes and the settlements of Reinsureds.

 

9

--------------------------------------------------------------------------------


 

(b)           NICO has no obligation to follow Reinsurer’s fortunes or
settlements independent of those of the Reinsureds.  With respect to Reinsureds’
fortunes and settlements, NICO’s obligations are as follows:

 

(i)                                     NICO as retrocessionaire shall be
absolutely bound by the actions of NICO as Administrator under the
Administrative Services Agreement.

 

(ii)                                  To the extent Reinsureds (by themselves or
their own agents and not by NICO) act within their authority under the
Administrative Services Agreement, and in all events prior to the Closing Date
and following termination of the Administrative Services Agreement, NICO shall
follow the fortunes and good faith settlements (including good faith ex gratia
settlements) of Reinsureds, it being understood that the allocation principles
set forth in the Administrative Services Agreement continue to apply to
Reinsureds in such circumstances, and Reinsureds’ good faith settlements include
their good faith implementation of such principles.

 

(iii)                               To the extent that Reinsureds act outside
their authority under the Administrative Services Agreement, follow the
fortunes/settlements does not apply, and the amount of Ultimate Net Loss for
which NICO is responsible shall be adjusted as and to the extent determined
under Articles IX and XIX of the Administrative Services Agreement.

 

2.3                               Ultimate Net Loss.

 

(a)           “Ultimate Net Loss” shall mean, to the extent assumed by Reinsurer
under the LPT Reinsurance Agreement, the following:

 

Losses with respect to Subject Asbestos Liabilities, plus

 

Allocated Loss Adjustment Expenses with respect to Subject Asbestos Liabilities,
plus

 

Extra-Contractual Obligations with respect to Subject Asbestos Liabilities, less

 

Included Reinsurance Recoverables, but only to the extent Actually Received,
less

 

Other Recoverables recoverable by Reinsureds with respect to Subject Asbestos
Liabilities, but only to the extent Actually Received.

 

(b)           Nothing in the foregoing definition shall be construed as implying
that amounts are not recoverable hereunder by Reinsureds until a final
determination of Ultimate Net Loss.

 

(c)           Where (i) an item of Losses, Allocated Loss Adjustment Expenses,
Extra-Contractual Obligations, Third Party Reinsurance Recoverables, or Other
Recoveries relates both to the Subject Asbestos Liabilities and to liabilities
of Reinsureds that are not within the Subject Asbestos Liabilities, or (ii) an
item of Third Party Reinsurance Recoverables relates both to Included
Reinsurance Recoverables and Non-Included Recoverables, only the portion of such
item determined pursuant to the allocation procedures of the Administrative
Services Agreement to relate to the Subject Asbestos Liabilities or to Included
Reinsurance Recoverables, as the case may be, shall be included within Ultimate
Net Loss.

 

10

--------------------------------------------------------------------------------


 

(d)           For the avoidance of doubt:

 

(i)                                     Unallocated Loss Adjustment Expenses are
not a component of Ultimate Net Loss.

 

(ii)                                  Retrospective Premiums allocate to Subject
Asbestos Liabilities in proportion to the amount of Losses, Allocated Loss
Adjustment Expenses and/or Extra-Contractual Obligations giving rise to such
Retrospective Premiums that allocate to Subject Asbestos Liabilities.

 

(iii)                               Where this Retrocession Agreement refers to
an act or obligation as being “at the expense of” a Person or at a Person’s “own
expense” (“Own Expense”), the cost of performing such act or discharging such
obligation is not included within Ultimate Net Loss, notwithstanding that such
cost might otherwise be so includable.

 

(e)           Ultimate Net Loss is subject to adjustment in certain
circumstances as set forth in Article IX of the Administrative Services
Agreement.

 

2.4                               Exclusions.

 

Notwithstanding any provision of this Retrocession Agreement to the contrary,
Ultimate Net Loss does not include, and NICO shall not liable to Reinsurer for,
any of the following:

 

(a)           any liability of Reinsurer with respect to any Tax or assessment,
whether paid directly by Reinsurer or billed to Reinsurer by or through a cedent
or insured, regardless of whether the Tax is denominated as an income tax,
excise tax, premium tax, surplus lines tax or any other Tax or assessment;

 

(b)           any liability of any Reinsured with respect to any Tax or
assessment, whether paid directly by such Reinsured or billed to such Reinsured
by or through a cedent or insured, regardless of whether the Tax is denominated
as an income tax, excise tax, premium tax, surplus lines tax or any other Tax or
assessment;

 

(c)           any liability of Reinsureds for Extra-Contractual Obligations to
the extent that such liability arises from the conduct after the Closing Date of
Reinsureds’ own employees or Reinsureds’ agents not affiliated with or under the
direction of NICO;

 

(d)           business written or assumed by American General Property &
Casualty Insurance Company and/or American Fuji Fire & Marine Insurance Company;

 

(e)           any liability of Reinsureds in respect of reinsurance assumed,
except intercompany reinsurance and business fronted for a Reinsured, if any;

 

(f)            any liability of Reinsureds in respect of existing claimants
identified in the “non-Jersey City” materials supplied to NICO identified on
Schedule 2.4(f) hereof, provided, however, that neither of the following is
excluded by this Exclusion (f):

 

(i)                                     claims arising under Chartis Marine or
Chartis Aerospace policies, and

 

(ii)                                  claims by claimants not reported to
Reinsureds prior to Inception;

 

(g)           any liability arising from claims alleging exposure to asbestos
solely outside the United States of America, it being understood that Allocated
Loss Adjustment

 

11

--------------------------------------------------------------------------------


 

Expenses and Extra-Contractual Obligations accruing prior to a determination
that the allegations of exposure relate solely to exposure outside the United
States of America are not excluded hereby;

 

(h)           any liability on policies written at Chartis Environmental
(liability on general liability policies handled by the Environmental Claims
Unit of Chartis Claims, Inc., if otherwise covered, is not excluded by this
Exclusion (h));

 

(i)            any liability under policies or contracts expressly written to
cover asbestos liability(ies);

 

(j)            any liability under workers compensation or employers liability
policies;

 

(k)           any liability under first party property policies;

 

(l)            any liability for Medicare reporting; provided, however, that
this Exclusion (k) shall not relieve NICO of its responsibilities to Reinsureds
under the Administrative Services Agreement with respect to Medicare reporting;

 

(m)          in implementation and not in duplication of Article IX of the
Administrative Services Agreement, amounts declared in Section 9.2(b)(1) of such
Agreement to be excluded from the calculation of Ultimate Net Loss;

 

(n)           Extra-Contractual Obligations of Reinsureds in connection with an
Asbestos Claim that was closed at Inception but was thereafter reopened solely
with respect to allegations of the type that would constitute Extra-Contractual
Obligations, with no associated indemnity component to the reopened claim;

 

(o)           Extra-Contractual Obligations of Reinsureds for the intentional
and malicious acts or omissions prior to the Closing Date of their employees,
officers, directors or agents, but only to the extent so determined by final
adjudication after all appeals and the expiration of time to appeal by any
Order, writ, injunction, directive, judgment or decree of a court of competent
jurisdiction;

 

(p)           any liability of any Reinsured that is no longer under the control
of American International Group, Inc. (a “Divested Reinsured”), from and after
the first date the Divested Reinsured is no longer under such control, except to
the extent that Reinsureds that remain under such control both (i) retain
responsibility for (whether, by reinsurance, by indemnification, or otherwise)
the Subject Asbestos Liabilities and the obligations under the Administrative
Services Agreement of the Divested Reinsured and (ii) have the right to recover
the Included Reinsurance Recoverables of the Divested Reinsured for the ultimate
benefit of NICO hereunder; or

 

(q)           any acceleration of liability of Reinsurer arising from the
redomestication outside the United States of any Reinsured that, at Inception,
was domesticated within the United States, it being understood that the
liability of Reinsurer shall be deemed to continue as though such acceleration
had not taken place and that such deemed continued liability is not excluded
hereby.

 

12

--------------------------------------------------------------------------------


 

2.5                               Amendment of LPT Reinsurance Agreement.

 

No amendment of the LPT Reinsurance Agreement may be made except on 30 days’
prior written notice to NICO nor without the consent of NICO, which consent
shall not be unreasonably withheld or delayed, provided, however, that if
Reinsurer and Reinsured believe in good faith that a proposed amendment to the
LPT Reinsurance Agreement does not relate in any way to Coverage A thereunder,
they may following the expiration of the 30-day notice period effect the
amendment without NICO’s consent, but any amendment made without NICO’s consent
shall be wholly ignored for purposes of this Retrocession Agreement and any
determination of NICO’s liability hereunder.

 

2.6                               Redomestication.

 

NICO’s consent shall be obtained prior to any action by Reinsurer that results
in Reinsurer’s redomestication outside of the United States.

 

ARTICLE III
RETROCESSION PREMIUM

 

3.1                               Retrocession Premium.

 

The premium for this Retrocession Agreement is One Billion, Six Hundred
Forty-Seven Million Dollars ($1,647,000,000) (the “Retrocession Premium”). 
Payment of the Retrocession Premium is deemed to have been due at Inception.

 

3.2                               Ceding Commission on Account of Unallocated
Loss Adjustment Expenses.

 

NICO shall pay Reinsurer on the Closing Date a ceding commission of $784,052 per
month or pro rata portion thereof for the period from and including Inception to
but excluding the Closing Date, to be paid on by Reinsurer as ceding commission
to Reinsureds on account of the Unallocated Loss Adjustment Expenses incurred by
Reinsureds in connection with the Subject Asbestos Liabilities during such
period.  For the avoidance of doubt, this ceding commission is not Ultimate Net
Loss and does not erode the Retro Limit.

 

3.3                               Cash Settlement at Closing.

 

(a)           On the Closing Date, Reinsurer shall pay NICO an amount (the “NICO
Initial Cash Payment”) equal to

 

(i)                                     the Retrocession Premium, plus

 

(ii)                                  simple interest on the Retrocession
Premium at the Applicable Interest Rate from and including Inception to but
excluding the Closing Date, less

 

(iii)                               estimated Ultimate Net Loss that was
Actually Paid in the period between Inception and the Closing Date, less

 

(iv)                              the ceding commission provided in Section 3.2
above.

 

(b)           Reinsurer shall effect payment to NICO by depositing the foregoing
amount into the Collateral Trust Account.  Reinsurer’s effectuation of such
deposit is a condition precedent to NICO’s liability hereunder.

 

13

--------------------------------------------------------------------------------


 

(c)           The procedure for estimating the amount of Ultimate Net Loss
included (as a negative amount) in the NICO Initial Cash Payment is set forth in
Section 2.3 of the Master Transaction Agreement.  The Parties shall make final
adjustments to the NICO Initial Cash Payment at the time and in accordance with
the procedures set forth in Section 2.3 of the Master Transaction Agreement.

 

3.4                               Payments and Accounts.

 

(a)           The Parties accept and adopt the payment and accounting mechanism
set forth in Section 3.4(a) of the LPT Reinsurance Agreement.

 

(b)           In the event that Reinsurer receives (i) any Included Reinsurance
Recoverables or Other Recoverables, whether from Reinsureds or any other Person
or (ii) any amounts from Reinsureds pursuant to Section 3.7 of the LPT
Reinsurance Agreement regarding third party offsets to Included Reinsurance
Recoverables, Reinsurer shall promptly account for and pay to NICO all such
amounts so received.

 

(c)           In the event that NICO owes Reinsurer any amounts for Losses,
Allocated Loss Adjustment Expenses or Extra-Contractual Obligations, in each
case with respect to the Subject Asbestos Liabilities, that is not paid under
the terms of the Administrative Services Agreement and accounted for as provided
in Section 3.4(a) of the LPT Reinsurance Agreement, or to the extent that NICO
receives any recoveries that are not on account of Included Reinsurance
Recoverables or Other Recoverables, NICO shall promptly account for and pay to
Reinsurer all such amounts due.

 

(d)           It is the express mutual intent of the Parties that NICO receive
the full economic benefit of the Included Reinsurance Recoverables and Other
Recoverables when and to the extent paid, including the right of set-off with
respect thereto to the extent contemplated in Section 9.12 of the Master
Transaction Agreement.

 

(e)           All payments between the Parties not made pursuant to Section 3.3
hereof or Section 3.4(a) of the LPT Reinsurance Agreement shall be made either
(i) by wire transfer of Dollars in cash to such bank account or accounts as
designated by the recipient or (ii) by direct deposit or direct debit through
the Automated Clearing House (ACH) system Dollars in immediately available
funds.

 

(f)            NICO shall provide to Reinsurer and Reinsureds the accounts
described in Section 3.4(d) of the LPT Reinsurance Agreement.

 

3.5                               Assignment of Security Interest and Related
Rights.

 

(a)           As security for the prompt and complete payment when due of
Reinsurer’s reimbursement obligation in Section 3.4(b)(i) hereof, Reinsurer
hereby assigns to NICO

 

(i)                                     all of the Reinsurer’s right, title, and
interest in Reinsurer’s right to receive payment from Reinsureds under Section
3.4(b) of the LPT Reinsurance Agreement, whether now owned or existing or
hereafter acquired or arising, and wherever located, and

 

(ii)                                  Reinsurer’s rights, title and interest in
the ES Collateral to the extent granted to the Reinsurer pursuant to Section 3.6
of the LPT Reinsurance Agreement, including without limitation

 

14

--------------------------------------------------------------------------------


 

(A)                              Reinsurer’s rights as a secured party pursuant
to Article 9 of the Uniform Commercial Code and otherwise under Applicable Law,
and

 

(B)                                Reinsurer’s right to associate pursuant to
Section 3.6(b) of the LPT Reinsurance Agreement, which right NICO may exercise
to the exclusion of Reinsurer.

 

(b)           Reinsurer covenants to NICO to file UCC-1s or similar instruments
with respect to the security interest granted in the LPT Reinsurance Agreement
and assigned hereunder, and NICO may at its option file such UCC-1s or similar
instruments in the name and on behalf of Reinsurer.

 

ARTICLE IV
RESERVING REQUIREMENTS AND ACCOUNTING TREATMENT

 

4.1                               NICO’s Reserves.

 

On and after the Closing Date, NICO shall establish and at all times maintain
liability reserves on NICO’s statutory financial statements with respect to the
liability assumed from Reinsurer hereunder.  Such reserves shall be determined
by NICO in accordance with SAP, including applicable actuarial principles.

 

4.2                               Reinsurer’s Reserves.

 

Reinsurer shall determine its reserves in respect of the liabilities ceded to
NICO hereunder in accordance with SAP, including applicable actuarial
principles.

 

4.3                               Risk Transfer.

 

Each Party to the transaction provided for in this Retrocession Agreement has
conducted prior to execution of this Retrocession Agreement such risk transfer
testing analysis as that Party deems appropriate in its independent judgment in
order to report properly the transaction on its financial reports for SAP and
federal income tax purposes.  Based on such analysis each Party has
independently determined that the transaction provided for in this Retrocession
Agreement is properly accounted for on its financial reports as reinsurance for
SAP and federal income tax purposes.  For the avoidance of doubt, neither Party
is making any representation or warranty as to the proper accounting for the
transaction provided for in this Retrocession Agreement by the other Party
hereto.

 

ARTICLE V
DURATION AND TERMINATION

 

5.1                               Duration and Termination.

 

Without limiting any provision of the Master Transaction Agreement, the Parties’
rights and obligations under this Retrocession Agreement shall commence on the
Closing Date (or, if later, the date the Reinsurer actually makes the deposit
specified in Section 3.3(b)) but shall be effective as of Inception, as set
forth herein.  Unless earlier terminated by mutual written consent of the
Parties, this Retrocession Agreement, and the Parties’ rights and obligations
hereunder, shall continue in force until the earlier of (i) the natural expiry
of the Subject Asbestos Liabilities or (ii) the exhaustion of the Retro Limit
(the “Termination Date”).

 

15

--------------------------------------------------------------------------------

 

 

ARTICLE VI
CUT-THROUGH ON INSOLVENCY

 

6.1                               Insolvency of Reinsurer.

 

(a)           Automatically upon the insolvency of Reinsurer and the appointment
of a conservator, liquidator, receiver, or statutory successor of Reinsurer, and
without the requirement of any act by any Person:

 

(i)                                     all amounts due Reinsurer under this
Retrocession Agreement shall be payable by NICO solely to National Union as a
Reinsured under the LPT Reinsurance Agreement and as agent for the other
companies comprised by the term “Reinsureds,” and not to any conservator,
liquidator, receiver or statutory successor of Reinsurer, and

 

(ii)                                  all amounts for which Reinsurer would be
entitled to a credit against Reinsureds with respect to Ultimate Net Loss on the
Subject Asbestos Liabilities shall be treated as credits directly to NICO in
respect of its obligations on this cut-through.

 

(b)           Payment in the event the foregoing cut-through is triggered shall
be made, to the extent feasible, via the payment mechanism described in Section
13.1 of the Administrative Services Agreement, except that

 

(i)                                     payments by NICO as Administrator shall
be treated as discharge of NICO’s direct obligations to Reinsureds under this
cut-through, and not as discharge of obligations with respect to cessions to
Reinsurer and retrocessions to NICO, and

 

(ii)                                  receipt of funds by NICO, to the extent
allocable to Ultimate Net Loss on the Subject Asbestos Liabilities, shall be
treated as in discharge of Reinsureds’ obligations to NICO under Section
6.1(a)(ii) above and not as (negative) cessions to Reinsurer and (negative)
retrocessions to NICO.

 

(c)           It is the intent of the Parties to take advantage, to the fullest
extent possible, of the permission for cut-throughs granted by 40 P.S. § 221.34,
as interpreted by the Supreme Court of Pennsylvania in Koken v. Villanova
Insurance Co., 878 A.2d 51 (2005), aff’g and adopting Koken v. Legion Insurance
Co., 831 A.2d 1196 (Pa. Commw. 2002).

 

6.2                               Effect of Cut-Through on Other Provisions.

 

Upon the insolvency of the Reinsurer as described in Section 6.1, and in
implementation of the cut-through therein provided:

 

(a)           all rights of Reinsurer to and in the Collateral Trust Account,
under the Collateral Trust Agreement, and pursuant to Article VII hereof shall
cease, as provided in Section 11.1(b)(i) of the Collateral Trust Agreement;

 

(b)           notices and other communications required to be addressed to
Reinsurer shall be addressed to National Union with a copy to Reinsurer or its
conservator, liquidator, receiver, or statutory successor.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VII
COLLATERAL TRUST ACCOUNT

 

7.1                               Establishment of Collateral Trust Account.

 

In accordance with the Collateral Trust Agreement to be entered into between the
Parties and the Trustee as of the Closing Date, NICO shall have procured, on or
prior to the date hereof, with and in the name of the Trustee, the Collateral
Trust Account, to be held for the benefit of Reinsurer pursuant to the
provisions of the Collateral Trust Agreement.

 

7.2                               Initial Funding of the Collateral Trust
Account

 

On the Closing Date, the NICO Initial Cash Payment shall be deposited directly
into the Collateral Trust Account pursuant to Article II of the Master
Transaction Agreement.  The amount of such deposit is subject to adjustment as
provided in Section 2.3 of the Master Transaction Agreement.

 

7.3                               Ongoing Funding of Collateral Trust Account.

 

In accordance with the requirements of the Collateral Trust Agreement, unless
there is a Collateral Triggering Event or a Retrocession Credit Event, NICO
shall not be required to deposit additional assets into the Collateral Trust
Account after the Closing Date.  All transfers to and withdrawals from the
Collateral Trust Account shall be in accordance with the terms set forth herein
and subject to the requirements set forth in the Collateral Trust Agreement.

 

7.4                               Collateral Trust Assets.

 

(a)           Prior to the occurrence of a Retrocession Credit Event, the assets
that may be held in the Collateral Trust Account shall consist solely of
Eligible Investments.  Upon and after the occurrence of a Retrocession Credit
Event, however, in accordance with the requirements of the Collateral Trust
Agreement and Section 7.7, hereof, the assets in the Collateral Trust Account
shall consist solely of Permitted Investments.

 

(b)           NICO shall, prior to depositing any Eligible Investments or
Permitted Investments, as applicable, into the Collateral Trust Account, and
from time to time as required, execute all assignments and endorsements in
blank, or transfer legal title to the Trustee of all shares, obligations or any
other assets requiring assignment in order that the Trustee, upon direction of
Reinsurer, may whenever necessary negotiate any such assets without consent or
signature from NICO or any other entity.

 

7.5                               Settlements.

 

All withdrawals from or deposits into the Collateral Trust Account under the
Collateral Trust Agreement shall be made in Dollars in cash or its equivalent.

 

7.6                              Modification Upon Occurrence of Collateral
Triggering Event.

 

Subject to Section 7.7, which controls when it applies, upon the occurrence of a
Collateral Triggering Event, all references to “Security Amount” in the
Collateral Trust Agreement shall be deemed modified in accordance with its
definition to give effect to the Collateral Triggering Event.  In addition, as
soon as is practicable, but no later than contemporaneously with the posting of
the collateral under any Collateral Triggering Agreement that results in NICO
posting one billion dollars or more of collateral either on an individual or
aggregate basis, NICO shall deposit

 

17

--------------------------------------------------------------------------------


 

such additional assets into the Collateral Trust Account so that the aggregate
fair market value of the Eligible Investments in the Collateral Trust Account
equals the newly computed Security Amount.  Until such time as (i) the events,
changes or conditions that gave rise to the collateral requirement under one or
more of the Collateral Triggering Agreements cease to exist or apply and (ii)
NICO has withdrawn or reduced the aggregate amount of collateral posted under
Collateral Triggering Agreements ((i) and (ii) together, the “Collateral
Reduction Event”), NICO shall ensure that the Collateral Trust Account shall
hold Eligible Investments at all times with a fair market value of no less than
100% of the Security Amount (as defined in clause (ii) of Section 1.1(aaa) of
the Collateral Trust Agreement); provided, however, if a Collateral Reduction
Event has occurred, the Security Amount shall be reduced by a percentage which
is proportionate to each percentage reduction of all collateral posted under the
Collateral Triggering Agreements; provided, further, however, in no event shall
the Security Amount be reduced to an amount less than 100% of the Security
Amount (as defined in clause (i) of Section 1.1(aaa), of the Collateral Trust
Agreement).

 

7.7                               Modification Upon Occurrence of a Retrocession
Credit Event.

 

(a)           The references in this Retrocession Agreement and the Collateral
Trust Agreement to changes in rights, obligations, and procedures upon the
occurrence of a Retrocession Credit Event are intended, and shall be
interpreted, to conform fully to the requirements of the laws and regulations
governing credit for reinsurance of the Relevant Jurisdictions, so that
Reinsurer shall continue to receive full credit in the Relevant Jurisdictions
for the coverage provided by this Retrocession Agreement for the period of time
during which the Retrocession Credit Event continues to apply.  Any event that
results in Reinsurer being unable to obtain full statutory financial statement
credit for the reinsurance provided under this Retrocession Agreement in any
Relevant Jurisdiction at any point in time during the term of this Retrocession
Agreement shall be referenced herein as a “Retrocession Credit Event.”  NICO
shall promptly notify Reinsurer and the Trustee of any event or change or
condition that will reasonably likely result in a Retrocession Credit Event.

 

(b)           The Parties acknowledge that a Retrocession Credit Event may occur
as a result of the financial impairment of NICO, or it may occur as a result of
other causes, some of which may be cured by NICO within a reasonable period of
time.  For purposes of this Article VII, a Retrocession Credit Event resulting
from or likely to result from any financial impairment of NICO shall be referred
to as a “Retrocession Credit Event I” and a Retrocession Credit Event resulting
from or likely to result from causes other than the financial impairment of
Reinsurer shall be referred to as a “Retrocession Credit Event II.”  A
Retrocession Credit Event resulting or likely to result both from financial
impairment and other causes shall be a Retrocession Credit Event I.

 

(c)           Should either Party become aware of a Retrocession Credit Event or
the likelihood of the occurrence of a Retrocession Credit Event, such Party
shall provide prompt written notice (a “Retrocession Credit Event Notice”) to
the other either (x) certifying that a Retrocession Credit Event has occurred or
(y) describing the circumstances and cause for such notice.  Such notice shall
indicate whether the Retrocession Credit Event is (or is expected to be) a
Retrocession Credit Event I or a Retrocession Credit Event II and shall state
the date, if known, on which the Retrocession Credit Event occurred or is
expected to occur.

 

18

--------------------------------------------------------------------------------


 

(d)           Upon the occurrence of a Retrocession Credit Event I, as noted in
Section 7.7(a) above, certain provisions of the Collateral Trust Agreement shall
cease to be effective, and other provisions shall automatically become effective
thereafter, all as described in the Collateral Trust Agreement.  In addition,
any other provisions required under the law and regulations of the Relevant
Jurisdictions governing trusts providing full statutory financial statement
credit for reinsurance ceded by property and casualty insurance companies shall
be deemed incorporated into the Collateral Trust Agreement.

 

(e)           Upon the occurrence of a Retrocession Credit Event II, NICO shall
have a period of ninety (90) calendar days (the “Cure Period,” which shall,
however, not extend past December 31 of the year in which the Retrocession
Credit Event II occurs) to seek to cure or address to the satisfaction of
Reinsurer the circumstances giving rise to the Retrocession Credit Event II. 
Unless otherwise agreed or an arbitration panel or court otherwise determines in
accordance with the dispute resolution procedures of this Retrocession
Agreement, the Cure Period shall run from the date the Retrocession Credit Event
Notice is received by NICO.

 

(i)                                     Should NICO be able to cure the
situation or address it to the reasonable satisfaction of Reinsurer during the
Cure Period, no further action shall be required with respect to the Collateral
Trust Agreement

 

(ii)                                  Should NICO be unable so to cure or
address the situation, then upon expiration of the Cure Period, or at such
earlier time as NICO acknowledges or it is determined pursuant to the dispute
resolution procedures of this Retrocession Agreement that cure will not be
practicable, the provisions of the Collateral Trust Agreement in respect of
Retrocession Credit Events shall become effective as set forth in Section 7.7(d)
above.

 

(f)            The provisions of the Collateral Trust Agreement upon the
occurrence of a Retrocession Credit Event shall remain in effect only so long as
Reinsurer could not, absent such provisions, take full financial statement
credit in the Relevant Jurisdictions for the coverage provided by this
Retrocession Agreement.  If Reinsurer may once again take such full credit
absent such provisions, then Reinsurer shall promptly provide a Retrocession
Credit Event Termination Notice to the Trustee.  If NICO contends and Reinsurer
disputes that Reinsurer can once again take such full credit, then NICO shall
bear the burden of establishing that such credit is available.  From and after
the time that it is determined that such full credit is in fact available, then
the provisions of the Section 3.1 of the Collateral Trust Agreement shall be
implemented.

 

(g)           The injury caused by a failure by NICO, upon or during the
pendency of a Retrocession Credit Event, to comply with the provisions hereof
and of the Trust Agreement regarding maintenance of the value of the Collateral
Trust Assets at or equal to the Required Amount is hereby agreed to be
irreparable within the meaning of any Applicable Law relating to the issuance of
preliminary injunctions.

 

7.8                               Withdrawal of Collateral Trust Assets by
Reinsurer Other than During the Pendency of a Retrocession Credit Event.

 

Except during the pendency of a Retrocession Credit Event:

 

(a)           Collateral Trust Assets may be withdrawn by Reinsurer, and
utilized and applied by Reinsurer, only for one or more of the following
purposes:

 

19

--------------------------------------------------------------------------------


 

(i)                                     to pay or reimburse Reinsurer for
Reinsurer’s share of claims, losses, or other amounts due and payable under the
terms and conditions of this Retrocession Agreement, or

 

(ii)                                  to pay or reimburse Reinsureds for amounts
to which they are entitled under the terms and conditions of the Administrative
Services Agreement and not yet recovered from NICO, or

 

(iii)                               to pay to NICO amounts held in the
Collateral Trust Account in excess of the Security Amount.

 

(b)           Notwithstanding the foregoing, Reinsurer shall only withdraw
Collateral Trust Assets under Sections 7.8(a)(i) and (ii) pursuant to the terms
of a Final Order of an arbitration panel with which NICO has failed to comply,
provided that notice of such withdrawal is provided not less than five (5)
Business Days in advance of the requested withdrawal.  If NICO contests the
validity of the arbitration order by notice to Reinsurer, NICO may challenge the
validity of the withdrawal order in the Designated Court, subject however in all
respects to the standards of review of such awards under Applicable Law.  During
the pendency of such litigation, notice of withdrawal shall not be effective
except as ordered by the court in which the litigation is pending.

 

(c)           Reinsurer shall return to the Collateral Trust Account assets
withdrawn in excess of all amounts due under Sections 7.8(a)(i) and (ii), within
five (5) Business Days from determining that such excess amount has been
withdrawn.  Any such excess amount shall at all times be held by Reinsurer in
trust for the benefit of NICO and shall, to the extent known to be excess, be
maintained in a segregated account, separate and apart from any assets of any
Reinsured for the sole purpose of funding the payments and reimbursements
described in Section 7.8(a).

 

7.9                               Withdrawal of Collateral Trust Assets by
Reinsurer During the Pendency of a Retrocession Credit Event.

 

During the pendency of a Retrocession Credit Event:

 

(a)           The Collateral Trust Assets may be withdrawn by Reinsurer, and
utilized and applied by Reinsurer, for (but only for) one or more of the
following purposes:

 

(i)                                     to pay or reimburse Reinsurer for NICO’s
share of claims, losses, or other amounts due and payable under the terms and
conditions of this Retrocession Agreement;

 

(ii)                                  to fund an account with Reinsurer in an
amount at least equal to the amount that would be deductible from Reinsurer’s
liabilities on account of NICO’s obligations under this Retrocession Agreement
if full credit for such obligations were to be given to Reinsurer.  The account
must include, but is not limited to, amounts for policy reserves, claims and
losses incurred, including losses incurred but not reported, and Allocated Loss
Adjustment Expenses; and

 

(iii)                               to pay any other amounts Reinsurer claims
are due under this Retrocession Agreement.

 

20

--------------------------------------------------------------------------------


 

(b)           In the event of a withdrawal under Section 7.9(a)(ii):

 

(i)                                     such amount shall at all times be held
by Reinsurer in trust for the benefit of NICO pending return of such amount and
shall be maintained in a segregated account, separate and apart from any assets
of any Reinsured for the sole purpose of funding the payments and reimbursements
described in Section 7.9(a)(i) or (iii);

 

(ii)                                  Reinsurer shall return to NICO the actual
amount of interest, dividends, and other income earned on the assets in such
segregated account, net of expenses of maintaining the account, so long as the
fair market value of the assets in such segregated account and the fair market
value of any remaining Collateral Trust Assets equals, in the aggregate, 102% of
the Required Amount, and shall otherwise credit to such segregated account all
such income earned and received on the assets in such segregated account; and

 

(iii)                               Reinsurer shall return to NICO and/or the
Collateral Trust Account, as applicable, assets withdrawn in excess of the
amounts ultimately determined to be due within five (5) Business Days from
Reinsurer’s concluding, or from an an arbitration panel’s determining, that such
excess amount has been withdrawn.

 

(c)           In the event that Reinsurer concludes, or an arbitration panel
determines, that Reinsurer has withdrawn assets under Section 7.9(a)(i) or (iii)
in excess of the aggregate amount permitted to be withdrawn thereunder, then
Reinsurer shall, within five Business Days of making such determination, return
to the Collateral Trust Account the amount of such excess, and such amount
shall, until its return, be deemed to have been held in constructive trust by
Reinsurer for the benefit of NICO.

 

7.10                        Reinsurance Credit.

 

(a)           If and to the extent that NICO’s full performance of its
obligations under the Collateral Trust Agreement does not result in Reinsurer’s
being able to obtain full credit on its statutory financial statements
(including those financial statements or portions thereof required in connection
with maintaining Reinsurer’s status as an accredited reinsurer or eligible
surplus lines insurer) for the reinsurance provided by this Retrocession
Agreement in the Relevant Jurisdictions, NICO shall, at its Own Expense, be
required to take all steps (including the posting of letters of credit or other
acceptable security) necessary to comply with all Applicable Laws in the
Relevant Jurisdictions so as to permit Reinsurer to obtain such full credit.

 

(b)           It is understood and agreed that any term or condition required by
such Applicable Law in a Relevant Jurisdiction to be included in this
Retrocession Agreement for Reinsurer to receive financial statement credit for
the reinsurance provided by this Retrocession Agreement shall be deemed to be
incorporated in this Retrocession Agreement by reference.  The Parties shall
amend this Retrocession Agreement or enter into one or more other agreements or
execute such additional documents as are needed to comply with the credit for
reinsurance laws and regulations and/or the requirements of the applicable
Governmental Authorities in all Relevant Jurisdictions.  To the extent that any
other agreements or additional documents are deemed by NICO to increase or
accelerate its liabilities hereunder or otherwise adversely impact the economics
of this Retrocession Agreement as respects NICO, NICO shall be afforded the
opportunity at its Own Expense to investigate alternatives for accomplishing the
financial statement credit

 

21

--------------------------------------------------------------------------------


 

objectives set forth herein; provided, however, any such investigation of
alternatives shall not cause Reinsurer to incur a Schedule F penalty or
otherwise fail to receive financial statement credit in a timely manner.

 

(c)           Notwithstanding anything else contained herein, under no
circumstances shall NICO be required at any time to fund any trust(s) and/or
account(s) in an aggregate amount greater than 102% (or such other percentage as
is then provided by Applicable Law) of the excess at such time of (x) the Retro
Limit over (y) Ultimate Net Loss paid by NICO to or for the benefit of
Reinsurer.

 

ARTICLE VIII
DISPUTE RESOLUTION AND ARBITRATION

 

8.1                               Arbitration of Disputes Not Resolved by
Negotiation.

 

All Disputes arising under or in any way related to this Retrocession Agreement,
specifically including without limitation Disputes concerning alleged fraud in
the inducement of this Retrocession Agreement or any other Transaction Document
or other wrongful pre-Closing conduct shall, to the extent not resolved by
negotiation between the Parties, be resolved by arbitration in a consolidated
arbitration involving all agreements and Parties relevant to the dispute.  Any
Person that is a Party to any of the foregoing agreements shall have an absolute
right to intervene in any such arbitration.

 

8.2                               Procedure for Arbitration and Mandatory
Pre-Arbitration Negotiation.

 

(a)           The procedures for the arbitration and for the mandatory
pre-arbitration negotiation are set forth in Article VIII of the Master
Transaction Agreement, which is hereby incorporated herein.  Arbitration
hereunder shall be conducted in Philadelphia, Pennsylvania.

 

(b)           In considering any relief to be awarded, the arbitrators (and the
Designated Court, as appropriate) shall take into account the Parties’ view that
the nature and uniqueness of the relationships created under the Transaction
Documents as a whole render specific performance the remedy of choice where it
is possible to implement that remedy.

 

8.3                               Permitted Judicial Proceedings.

 

The only permitted judicial proceedings relating to any Dispute are those set
forth in, and are subject to the exclusive jurisdiction provisions of, Section
8.5 of the Master Transaction Agreement.  Each Party finally and irrevocably
waives any right to trial by jury of any matter or issue in such a permitted
judicial proceeding.

 

ARTICLE IX
EXTRA CONTRACTUAL OBLIGATIONS

 

9.1                               Extra Contractual Obligations.

 

To the maximum extent permitted by the law of the most permissive jurisdiction
that could reasonably be held to apply under Pennsylvania choice of law rules,
this Retrocession Agreement covers Extra Contractual Obligations as part of
Ultimate Net Loss, including without limitation liability based on alleged
conduct of Reinsureds or their agents prior to the Closing Date.

 

22

--------------------------------------------------------------------------------


 

9.2                               Specific Matters Not Covered.

 

Notwithstanding anything to the contrary in the LPT Reinsurance Agreement or
this Retrocession Agreement:

 

(a)           Any liability of Reinsureds for the intentional and malicious acts
or omissions after the Closing Date of their own employees, officers, or
directors (as so determined by final adjudication after all appeals and the
expiration of the time to appeal by any Order, writ, injunction, directive,
judgment, or decree of a court of competent jurisdiction) is not within
Extra-Contractual Obligations and shall be paid by Reinsureds at their Own
Expense.

 

(b)           Any liability of Reinsurer for the intentional and malicious acts
or omissions of its employees, officers, or directors (as so determined by final
adjudication after all appeals and the expiration of the time to appeal by any
Order, writ, injunction, directive, judgment or decree of a court of competent
jurisdiction) is not within Extra-Contractual Obligations and shall be paid by
Reinsurer at its Own Expense.

 

(c)           Any liability of NICO or its Affiliates for the intentional and
malicious acts or omissions of their employees, officers, or directors (as so
determined by final adjudication after all appeals and the expiration of the
time to appeal by any Order, writ, injunction, directive, judgment or decree of
a court of competent jurisdiction) is not within Extra-Contractual Obligations
and shall be paid by NICO and/or the relevant Affiliate at NICO’s Own Expense.

 

ARTICLE X
REGULATORY MATTERS

 

10.1                        Regulatory Matters.

 

(a)           If Reinsurer or NICO receives notice of, or otherwise becomes
aware of any inquiry, investigation, examination, audit or proceeding by
Governmental Authorities (other than Tax Authorities) relating to the Subject
Asbestos Liabilities or the reinsurance provided hereunder, Reinsurer or NICO,
as applicable, shall promptly notify the other Party thereof, whereupon the
Parties shall cooperate to resolve such matter.

 

(b)           If Reinsurer or NICO receives written notice of, or otherwise
becomes aware of any enforcement action by any Governmental Authority (other
than a Tax Authority) arising out of any inquiry, investigation, examination,
audit or proceeding by such Governmental Authority, Reinsurer or NICO, as
applicable, shall promptly notify the other Party thereof in writing, and the
Parties shall cooperate to resolve such matter.

 

(c)           To the extent required by Applicable Law, this Retrocession
Agreement shall not be cancelled or rescinded without the prior written consent
of the insurance commissioner of the Commonwealth of Pennsylvania.

 

23

--------------------------------------------------------------------------------

 

 

ARTICLE XI
CONFIDENTIALITY

 

11.1                        Confidentiality.

 

(a)           The Parties (each, the “Receiving Party”) hereby covenant and
agree, each on behalf of itself and on behalf of its Affiliates, that from and
after the date hereof, the Receiving Party and its Affiliates will not disclose,
give, sell, use or otherwise divulge any Confidential Information (defined
below) of the other Party (the “Disclosing Party”) or permit their respective
Representatives to do the same, except that each Receiving Party may disclose
such Confidential Information or portions thereof (i) if legally compelled to do
so or as required in connection with an examination by an insurance regulatory
authority, (ii) to the extent necessary for the performance of such Receiving
Party’s obligations under this Retrocession Agreement or any other Transaction
Document, (iii) the enforcement of the rights of such Receiving Party and its
Affiliates under this Retrocession Agreement or any other Transaction Document,
(iv) to those of such Receiving Party’s Affiliates, and to their respective
Representatives in each case who need to know such information for the foregoing
purposes, (v) as required under any Applicable Law, (vi) as required to a Tax
Authority to support a position taken on any Tax Return or (vii) as required by
the rules of any stock exchange on which the stock of a Receiving Party’s
Affiliate is traded.  If the Receiving Party or its Affiliates, or any of their
respective Representatives become legally compelled to disclose any Confidential
Information (other than as required in connection with an examination by an
insurance regulatory authority or as required to a Tax Authority to support a
position taken on any Tax Return), the Receiving Party shall provide Disclosing
Party with prompt written notice of such requirement so that the Disclosing
Party may seek a protective order or other remedy or waive compliance with this
Section 11.1.  In the event that such protective order or other remedy is not
obtained, or the Disclosing Party waives compliance with this Section 11.1, the
Receiving Party or its Affiliates, as applicable, shall furnish only that
portion of Confidential Information which is legally required to be provided and
exercise its commercially reasonable efforts to obtain assurances that
appropriate confidential treatment will be accorded to the Confidential
Information.

 

(b)           The Receiving Party, on behalf of itself and on behalf of its
Affiliates and their respective Representatives acknowledges that a breach of
its obligations under this Section 11.1 may result in irreparable injury to the
Disclosing Party.  In the event of the breach by Receiving Party or any of its
Affiliates or their respective Representatives of any of the terms and
conditions of this Section 11.1 to be performed, the Disclosing Party shall be
entitled to the remedies provided in Section 10.1.

 

(c)           For the purposes of this Retrocession Agreement, “Confidential
Information” means all confidential information (irrespective of the form of
such information) of any kind, including any analyses, compilations, data,
studies, notes, translations, memoranda or other documents, concerning the
Disclosing Party or any of its Affiliates obtained directly or indirectly from
the Disclosing Party or any of its Affiliates, or Representatives in connection
with the transactions contemplated by this Retrocession Agreement and the other
Transaction Documents, including any information regarding the Subject Business
and any portions of any of the Transaction Documents that are not public, except
information (i) which at the time of the disclosure or thereafter is
ascertainable or available to the public (other than as a result of a disclosure
directly or indirectly by the Receiving Party or any of its Affiliates, or
Representatives), (ii) is or

 

24

--------------------------------------------------------------------------------


 

becomes available to the Receiving Party on a non-confidential basis from a
source other than the Disclosing Party or any of its Affiliates, or
Representatives, provided that, to the knowledge of such Receiving Party, such
source was not prohibited from disclosing such information to the Receiving
Party by a legal, contractual or fiduciary obligation owed to another Person,
(iii) the Receiving Party can establish is already in its possession or the
possession of any of its Affiliates, or Representatives (other than information
furnished by or on behalf of the Disclosing Party) or (iv) which is
independently developed by the Receiving Party or its Affiliates without the use
or benefit of any information that would otherwise be Confidential Information.

 

ARTICLE XII
ERRORS AND OMISSIONS

 

12.1                        Errors and Omissions.

 

Inadvertent delays, errors or omissions made in the course of performance of
this Retrocession Agreement or any transaction hereunder shall not relieve
either Party from any liability which would have attached had such delay, error
or omission not occurred, provided that such error or omission is rectified
promptly after discovery, and provided, further, that the Party making such
error or omission or responsible for such delay shall be responsible for any
additional liability which attaches as a result.  If (a) the failure of either
Party to comply with any provision of this Retrocession Agreement is
unintentional or the result of a misunderstanding or oversight and (b) such
failure to comply is promptly rectified, both Parties shall be restored as
closely as possible to the positions they would have occupied if no error or
oversight had occurred.

 

ARTICLE XIII
MISCELLANEOUS PROVISIONS

 

13.1                        Notices.

 

Any notice, request, demand, waiver, consent, approval or other communication
required or permitted to be given by any Party hereunder shall be in writing and
shall be delivered personally, sent by facsimile transmission, sent by
registered or certified mail, postage prepaid, or sent by a standard overnight
courier of national reputation with written confirmation of delivery.  Any such
notice shall be deemed given when so delivered personally, or if sent by
facsimile transmission, on the date received (provided that any notice received
after 5:00 p.m. (addressee’s local time) shall be deemed given at 9:00 a.m.
(addressee’s local time) on the next Business Day), or if mailed, on the date
shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery.  Such notices shall be given to
the following address:

 

To Reinsurer:

 

David Fields
President
Eaglestone Reinsurance Company
180 Maiden Lane
New York, NY  10038
Fax:  (877) 551-7214

 

25

--------------------------------------------------------------------------------


 

With a copy to:

 

Eric S. Kobrick
Deputy General Counsel and
Chief Reinsurance Legal Officer
American International Group, Inc.
180 Maiden Lane
New York, NY  10038
Fax:  (866) 371-7209

 

If to NICO:

 

National Indemnity Company
100 First Stamford Place
Stamford, CT  06902
Attention:  General Counsel
Fax:  203-363-5221

 

With a copy to:

 

National Indemnity Company
3024 Harney Street
Omaha, NE  68131
Attention:  Treasurer
Fax:  402-916-3030

 

Any Party may change its notice provisions on fifteen (15) calendar days’
advance notice in writing to the other Parties.

 

13.2                        Entire Agreement.

 

This Retrocession Agreement (including the exhibits hereto), the other
Transaction Documents, and any other documents delivered pursuant hereto or
thereto, constitute the entire agreement among the Parties and their respective
Affiliates with respect to the subject matter hereof and supersede all prior
negotiations, discussions, writings, agreements and understandings, oral and
written, among the Parties with respect to the subject matter hereof and
thereof.

 

13.3                        Waiver and Amendment.

 

This Retrocession Agreement may be amended, superseded, canceled, renewed, or
extended, and the terms hereof may be waived, only by an instrument in writing
signed by the Parties hereto, or, in the case of a waiver, by the Party waiving
compliance, in each case that specifically refers to this Section 13.3.  No
delay on the part of any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other such right, power or privilege.  No waiver of any breach of this
Retrocession Agreement shall be held to constitute a waiver of any other or
subsequent breach.

 

26

--------------------------------------------------------------------------------


 

13.4                        Successors and Assigns.

 

No rights and obligations of a Party under this Retrocession Agreement shall be
subject to assignment without the prior written consent of the other Party, and
any attempted assignment without the prior written consent of the other Party
shall be invalid ab initio.  The terms of this Retrocession Agreement shall be
binding upon, inure to the benefit of and be enforceable by and against the
successors and permitted assigns of the Parties.

 

13.5                        Headings.

 

The headings of this Retrocession Agreement are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof.

 

13.6                        Construction; Interpretation.

 

Reinsurer and NICO have participated jointly in the negotiation and drafting of
this Retrocession Agreement.  In the event of an ambiguity or question of intent
or interpretation arises, this Retrocession Agreement shall be construed as if
drafted jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any of the
provisions of this Retrocession Agreement.  When a reference is made to an
Article, Section or Exhibit, such reference shall be to an Article, Section or
Exhibit of or to this Retrocession Agreement unless otherwise indicated. 
Whenever the words “include,” “includes” or “including” are used in this
Retrocession Agreement, they shall be deemed to be followed by the words
“without limitation.”  The phrase “Retrocession Agreement,” means this
Retrocession Agreement as amended or supplemented, together with all Exhibits
attached hereto or incorporated by reference, and the words “hereof,” “herein,”
“hereto,” “hereunder” and other words of similar import shall refer to this
Retrocession Agreement in its entirety and not to any particular Article,
Section or provision of this Retrocession Agreement.  Reference to any
Applicable Law means such Applicable Law as amended, modified, codified,
replaced or reenacted and then in effect, and all rules and regulations
promulgated thereunder.  References to a Person are also to its successors and
permitted assigns.

 

13.7                        Governing Law.

 

This Retrocession Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania without regard to such state’s
principles of conflict of laws that could compel the application of the laws of
another jurisdiction.

 

13.8                        No Third Party Beneficiaries.

 

Except with respect to the cut-through granted National Union as agent for
Reinsureds in Article VI hereof, nothing in this Retrocession Agreement is
intended or shall be construed to give any Person, other than the Parties, any
legal or equitable right, remedy or claim under or in respect of this
Retrocession Agreement or any provision contained herein.

 

13.9                        Counterparts.

 

This Retrocession Agreement may be executed by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument
binding upon all of the Parties notwithstanding the fact that all Parties are
not signatory to the original or the same counterpart.  Each counterpart may
consist of a number of copies hereof each signed by less than all, but together
signed by all

 

27

--------------------------------------------------------------------------------


 

of the Parties.  Each counterpart may be delivered by facsimile transmission,
which transmission shall be deemed delivery of an originally executed document.

 

13.10                 Severability.

 

Any term or provision of this Retrocession Agreement that is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Retrocession
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Retrocession Agreement in any other jurisdiction, so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party.  If any provision of
this Retrocession Agreement is so broad as to be unenforceable, that provision
shall be interpreted to be only so broad as is enforceable.  In the event of
such invalidity or unenforceability of any term or provision of this
Retrocession Agreement, the Parties shall use their commercially reasonable
efforts to reform such terms or provisions to carry out the commercial intent of
the Parties as reflected herein, while curing the circumstance giving rise to
the invalidity or unenforceability of such term or provision.

 

13.11                 Incontestability.

 

Each Party hereby acknowledges that this Retrocession Agreement, and each and
every provision hereof, is and shall be enforceable according to its terms. 
Each Party hereby irrevocably waives any right to contest in any respect the
validity or enforceability hereof.  This Retrocession Agreement shall not be
subject to rescission, or to an award of damages, restitution, or reformation in
lieu of rescission, on any basis whatsoever, including intentional fraud. 
Nothing in this Section 13.11 relieves a Party of liability, whether for damages
or for specific performance, for breach of this Retrocession Agreement.  Nothing
herein shall be construed to prevent a claim for damages for intentional fraud
in the inducement of this Retrocession Agreement or any of the Transaction
Documents, or any of the transactions contemplated hereby or thereby, by either
(a) NICO against Eaglestone and/or Reinsureds or by (b) Reinsureds and/or
Eaglestone against NICO, provided, however, that (i) no such claim shall be
brought against any individual but only against the entity or entities on whose
behalf such individual acted, (ii) any such claim shall be brought in an
arbitration pursuant to Article VIII hereof, and (iii) the measure of damages
with respect to any such claim is the difference between the value as
represented of the matter allegedly misrepresented and the value under the
actual facts.

 

13.12                 Set-Off.

 

There are no common law or other non-contractual rights of set-off available to
the Parties with respect to transactions under or relating to the Master
Transaction Agreement, this LPT Retrocession Agreement, or any of the other
Transaction Documents.  The sole and exclusive rights of set-off are those set
forth in Section 9.12 of the Master Transaction Agreement.

 

13.13                 Currency.

 

All financial data required to be provided pursuant to the terms of this
Retrocession Agreement shall be expressed in Dollars.  All payments and all
settlements of account between the Parties shall likewise be in Dollars unless
otherwise expressly agreed by the Parties in writing.  Currency translation, if
any, shall take place as provided in the LPT Reinsurance Agreement.

 

28

--------------------------------------------------------------------------------


 

(The remainder of this page has been intentionally left blank)

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereby execute this Retrocession Agreement as of
the day and year first set forth above.

 

 

EAGLESTONE REINSURANCE COMPANY

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NATIONAL INDEMNITY COMPANY

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Loss Portfolio Transfer Retrocession Agreement]

 

--------------------------------------------------------------------------------

 

 

Exhibit E to the
Master Transaction Agreement

 

THIS PARENTAL GUARANTEE AGREEMENT, dated as of [    ], 2011 (this “Parental
Guarantee Agreement”), is made by Berkshire Hathaway Inc., a Delaware
corporation (“Berkshire”) in favor of Eaglestone Reinsurance Inc., a
Pennsylvania property and casualty insurance company (“Eaglestone”) and National
Union Fire Insurance Company of Pittsburgh, Pa., for itself and as agent for
Reinsureds (“National Union”), and with respect to certain obligations of
National Indemnity Company, a Nebraska property and casualty insurance company
(“NICO”).

 

WITNESSETH:

 

WHEREAS, pursuant to a Master Transaction Agreement (as amended, modified, and
supplemented and in effect from time to time, the “Master Transaction
Agreement”), dated as of        , 2011 among the Reinsureds party thereto,
Eaglestone, NICO and Chartis, Inc., Reinsureds and Eaglestone agreed to enter
into a loss portfolio reinsurance transaction, pursuant to which Reinsureds will
cede certain Subject Asbestos Liabilities and certain other liabilities to
Eaglestone;

 

WHEREAS, pursuant to the Master Transaction Agreement, Eaglestone and NICO
agreed to enter into a loss portfolio transfer retrocession transaction,
pursuant to which Eaglestone will retrocede to the Grantor 100% of the Subject
Asbestos Liabilities ceded to Eaglestone by Reinsureds;

 

WHEREAS, the cession by Reinsureds to Eaglestone has been effected by and
pursuant to the terms and conditions of a Loss Portfolio Transfer Reinsurance
Agreement among Reinsureds and Eaglestone, dated as of the date hereof and
referenced in the Master Transaction Agreement as the “LPT Reinsurance
Agreement”;

 

WHEREAS, the retrocession by Eaglestone to NICO has been effected by and
pursuant to the terms and conditions of a Loss Portfolio Transfer Retrocession
Agreement between Eaglestone and NICO, dated as of the date hereof and
referenced in the Master Transaction Agreement as the “LPT Retrocession
Agreement”;

 

WHEREAS, NICO is a wholly-owned subsidiary of Berkshire and Berkshire shall
derive direct or indirect benefit from the transactions contemplated by the
Master Transaction Agreement, the LPT Retrocession Agreement and the other
Transaction Documents;

 

WHEREAS, in connection with entry into the LPT Retrocession Agreement, NICO and
Eaglestone have agreed to enter into a Trust Agreement (the “Trust Agreement”),
pursuant to which NICO shall create a trust to hold assets as security for the
satisfaction of the obligations of NICO to Eaglestone, and in the event of the
insolvency of Eaglestone, National Union, for itself and as agent for
Reinsureds, under the Transaction Documents; and

 

WHEREAS, to induce the Reinsureds to enter into the transactions contemplated by
the Master Transaction Agreement, the LPT Retrocession Agreement and the other
Transaction Documents, Berkshire has executed and delivered this Parental
Guarantee Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the covenants and agreements
set forth herein, and other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, and intending to be legally bound
hereby, Berkshire, Eaglestone and

 

--------------------------------------------------------------------------------


 

National Union (each individually, a “Party” and collectively, the “Parties”)
hereby agree as follows:

 

ARTICLE I
DEFINITIONS; CONSTRUCTION

 

Section 1.1  Definitions.  Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to such terms in the LPT Retrocession
Agreement.  The following terms shall have the following meanings when used in
this Parental Guarantee Agreement:

 

“Administrative Services Agreement” shall have the meaning set forth in the
Master Transaction Agreement.

 

“Affiliate” shall have the meaning provided in the Master Transaction Agreement.

 

“Agent” means Eaglestone, in its capacity as agent for the benefit of
Reinsureds, together with its successors and assigns.

 

“Applicable Interest Rate” shall have the meaning provided in the LPT
Retrocession Agreement.

 

“Applicable Law” shall have the meaning provided in the Master Transaction
Agreement.

 

“Beneficiary” means Eaglestone and National Union, provided that prior to the
occurrence of a Cut-Through Event, National Union shall not be entitled to
exercise its rights as a Beneficiary hereunder.

 

“Berkshire” has the meaning set forth in the Preamble and includes successors
and permitted assigns.

 

“Closing” shall have the meaning set forth in the Master Transaction Agreement.

 

“Collateral”shall have the meaning provided in the Collateral Trust Agreement.

 

“Collateral Obligations” has the meaning set forth in Section 2.1(a).

 

“Collateral Triggering Event” shall have the meaning provided in the LPT
Retrocession Agreement.

 

“Collateral Trust Agreement” shall have the meaning provided in the LPT
Retrocession Agreement.

 

“Cut-Through Event” shall have the meaning set forth in the Trust Agreement.

 

“Designated Court” shall have the meaning set forth in the Master Transaction
Agreement.

 

“Dispute” shall have the meaning set forth in the Master Transaction Agreement.

 

“Eaglestone” has the meaning set forth in the Preamble and includes successors
and permitted assigns.

 

“Guaranteed Obligations” has the meaning set forth in Section 2.1(a).

 

“Insolvency Event” means, in respect of any Person, the occurrence or
continuance of any of the following events, acts, occurrences or conditions,
whether such event, act, occurrence

 

2

--------------------------------------------------------------------------------


 

or condition is voluntary or involuntary or results from the operation of law or
pursuant to or as a result of compliance by that Person with any judgment,
decree, order, rule or regulation of any court or administrative or governmental
body:  (i) that Person shall commence a voluntary case concerning itself under
any insolvency laws or otherwise commence any other proceeding under any
bankruptcy, rehabilitation, liquidation, conservation, dissolution,
reorganization, arrangement, adjustment of debt, relief of debtors, insolvency
or similar law of any jurisdiction whether now or hereafter in effect relating
to such Person (any of the foregoing, an “Insolvency Proceeding”); (ii) an
involuntary Insolvency Proceeding is commenced against that Person and such
Insolvency Proceeding is not controverted within ten (10) calendar days, or is
not dismissed within thirty (30) calendar days, after commencement of the case;
(iii) a receiver, rehabilitator, custodian or liquidator is appointed for, or
takes charge of, all or substantially all of the property of that Person; (iv)
any order for relief or other order approving any such case or proceeding is
entered; (v) that Person is adjudicated insolvent or bankrupt; (vi) that Person
suffers any appointment of any custodian or the like for it or any substantial
part of its property, which appointment continues undischarged or unstayed for a
period of thirty (30) calendar days; (vii) that Person makes a general
assignment for the benefit of creditors; (viii) that Person shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (ix) that Person shall call a meeting of its
creditors with a view of arranging a composition or adjustment of its debts; (x)
that Person shall by any act or failure to act consent to, approve of or
acquiesce in any of the foregoing; or (xi) any corporate action is taken by such
Person for the purpose of effecting any of the foregoing items (i)-(x).

 

“Interest” has the meaning set forth in Section 2.1(b).

 

“LPT Reinsurance Agreement” has the meaning set forth in the Recitals.

 

“LPT Retrocession Agreement” has the meaning set forth in the Recitals.

 

“Master Transaction Agreement” has the meaning set forth in the Recitals.

 

“National Union” has the meaning set forth in the Preamble.

 

“NICO” has the meaning set forth in the Preamble and includes successors and
permitted assigns.

 

“Parental Guarantee” has the meaning set forth in Section 2.1(a).

 

“Parental Guarantee Agreement” has the meaning set forth in the Preamble.

 

“Party” or “Parties” has the meaning set forth in the Recitals.

 

“Person” shall have the meaning set forth in the Master Transaction Agreement.

 

“Proceeds” means “proceeds” as such term is defined in the UCC.

 

“Required Amount” shall have the meaning set forth in the Trust Agreement.

 

“Retro Limit” shall have the meaning set forth in the LPT Retrocession
Agreement.

 

“Reinsureds” shall have the meaning set forth in the LPT Retrocession Agreement.

 

“Retrocession Credit Event” shall have the meaning provided in the LPT
Retrocession Agreement.

 

“Special Event Trigger” shall have the meaning set forth in the Administrative
Services Agreement.

 

3

--------------------------------------------------------------------------------


 

“Security Amount” shall have the meaning set forth in the Trust Agreement.

 

“Subject Asbestos Liabilities” shall have the meaning set forth in the LPT
Retrocession Agreement.

 

“Subject Business” shall have the meaning set forth in the LPT Retrocession
Agreement.

 

“Transaction Documents” shall have the meaning set forth in the LPT Reinsurance
Agreement.

 

“Trigger Events” shall have the meaning set forth in Section 2.1(b).

 

“Trust Account” shall have the meaning set forth in the Trust Agreement.

 

“Trust Agreement” shall have the meaning set forth in the Recitals.

 

“Trustee” shall have the meaning set forth in the Trust Agreement.

 

“Ultimate Net Loss” shall have the meaning provided in the LPT Retrocession
Agreement.

 

ARTICLE II
PARENTAL GUARANTEE

 

Section 2.1  Parental Guarantee.

 

(a)           Berkshire hereby unconditionally and irrevocably guarantees (the
“Parental Guarantee”) NICO’s full and prompt payment and, in the case of the
obligations set forth in (ii) and (iii) below (the “Collateral Obligations”),
performance when due of NICO’s obligations for:  (i) the payment of all Ultimate
Net Loss due and owing by NICO, pursuant to and in accordance with the
applicable provisions of the LPT Retrocession Agreement, subject always to the
Retro Limit; (ii) the transfer and assignment of assets into the Trust Account
when required, including upon the occurrence of a Collateral Triggering Event or
a Retrocession Credit Event, pursuant to and in accordance with the applicable
provisions of the LPT Retrocession Agreement and the Trust Agreement; and (iii)
the payment of any amounts due and payable to Reinsureds pursuant to Section
15.2(c) of the Administrative Services Agreement if the Administrative Services
Agreement is terminated in accordance with Section 15.2(a)(iii) thereof upon the
occurrence of a Special Event Trigger as the result of an Insolvency Event with
respect to NICO (such obligations, collectively, the “Guaranteed Obligations”).

 

(b)           Except as set forth in Article III, Reinsureds shall be entitled
to proceed against Berkshire, under this Parental Guarantee Agreement only
following the occurrence of a Trigger Event.  If NICO, after any of the events
listed under (i), (ii) or (iii) below (the “Trigger Events”) has occurred, has
not timely paid (or, in the case of Collateral Obligations, performed) a
Guaranteed Obligation within thirty (30) days after the due date of such
Guaranteed Obligation, the Beneficiary may proceed directly and at once, upon
written notice to NICO and Berkshire, against Berkshire to obtain payment (or,
in the case of Collateral Obligations, performance) of the full amount or any
portion of the Guaranteed Obligation that is then due and payable and has not
been paid (or, in the case of Collateral Obligations, performed) by NICO,
together with interest on any such payments at the Applicable Interest Rate
accrued from the applicable due date until the date of such payment
(“Interest”).  Following the occurrence of a Trigger Event, the Beneficiary
shall be entitled to so proceed directly against Berkshire without first
proceeding against or joining NICO or any other Person.  The Trigger Events are
as follows:

 

4

--------------------------------------------------------------------------------


 

(i)            any dissolution, liquidation, conservation, rehabilitation,
bankruptcy, statutory reorganization, receivership, compulsory composition or
similar statutory or delinquency proceeding involving NICO;

 

(ii)           a final arbitration award, court order, decision or judgment with
no appeal or stay pending (A) has been issued against NICO in favor of a
Reinsured under the LPT Retrocession Agreement, the Trust Agreement or the
Administrative Services Agreement and remains unpaid (or, in the case of
Collateral Obligations, unperformed) by NICO, or (B) has been issued against a
Reinsured with respect to a claim in respect of the Subject Asbestos Liabilities
that NICO has acknowledged in writing its obligation to pay and such claim
remains unpaid by NICO; or

 

(iii)          NICO has acknowledged in writing its obligation to pay (or, in
the case of Collateral Obligations, perform) a Guaranteed Obligation and such
Guaranteed Obligation remains due and unpaid (or, in the case of Collateral
Obligations, unperformed) by NICO.

 

(c)           The Parental Guarantee is a guarantee of payment (or, in the case
of Collateral Obligations, performance) and not of collection merely, and upon
the occurrence of a Trigger Event and any failure of NICO to pay (or, in the
case of Collateral Obligations, perform) a Guaranteed Obligation as set forth
above any Beneficiary, may, at its option, proceed directly and at once, with
written notice, against Berkshire to collect and recover the full amount of
NICO’s liability to pay (or, in the case of Collateral Obligations, perform)
such Guaranteed Obligation (or any portion thereof) then due and owing, together
with any applicable Interest, and otherwise enforce the Collateral Obligations. 
The Parental Guarantee is a continuing guaranty and the obligations of Berkshire
hereunder are and shall be absolute under any and all circumstances,
irrespective of, and Berkshire hereby waives, any defense it may have relating
to:  (i) any lack of validity, regularity or enforceability of this Parental
Guarantee Agreement, the LPT Retrocession Agreement, the Trust Agreement or the
Administrative Services Agreement, (ii) any change in time or place of payment
of or other term of the Guaranteed Obligation, or any other amendment or waiver
of or consent to departure from this Parental Guarantee Agreement, the LPT
Retrocession Agreement, the Trust Agreement or the Administrative Services
Agreement, (iii) except with respect to whether a Trigger Event has occurred,
any change, restructuring or termination of the corporate structure or existence
of NICO, or any dissolution, liquidation, conservation, rehabilitation,
bankruptcy, statutory reorganization, receivership, compulsory composition, or
similar statutory or delinquency proceeding affecting NICO or any of its assets
or any resulting release or discharge of any obligation of NICO under the LPT
Retrocession Agreement, the Trust Agreement or the Administrative Services
Agreement or (iv) in the case of a Trigger Event of the type described in
Section 2.1(b)(ii) or Section 2.1(b)(iii), any defense, set-off or other
circumstance which might otherwise constitute a defense available to Berkshire
or, except as to set-offs, to NICO.  Notwithstanding anything contained herein
to the contrary, nothing in this Parental Guarantee Agreement shall preclude
Berkshire from asserting a valid claim or valid defense to the effect that the
Guaranteed Obligation has been paid, discharged or satisfied in full in
accordance with the terms of the LPT Retrocession Agreement, the Trust Agreement
or the Administrative Services Agreement, as applicable.  Except as otherwise
expressly set forth in this Parental Guarantee Agreement, Berkshire hereby
expressly waives promptness, diligence, demand, notice of dishonor, non-payment,
non-performance or other default with respect to the Guaranteed Obligations, or
any requirements that any right or power be exhausted or any action taken

 

5

--------------------------------------------------------------------------------


 

against NICO.  To the extent that Berkshire shall have made any payments under
this Parental Guarantee Agreement, any rights to subrogation which Berkshire may
have as a result of any such payment shall be deferred, postponed and
subordinated to the prior indefeasible payment in full of the Guaranteed
Obligations.  If all or any part payment applied to the Guaranteed Obligation is
or must be recovered, rescinded or returned to NICO, Berkshire or any other
Person because of a dissolution, liquidation, conservation, rehabilitation,
bankruptcy, statutory reorganization, receivership, compulsory composition, or
similar proceeding affecting any Party, such Guaranteed Obligation shall be
deemed to have continued in existence and this Parental Guarantee Agreement
shall continue in effect as to such Guaranteed Obligation, all as though such
payment had not been made.

 

(d)           Berkshire shall pay on demand all fees and out-of-pocket expenses
(including reasonable attorneys’ fees and expenses) incurred by the Beneficiary
in any way relating to the successful enforcement of the rights of the
Beneficiary hereunder.  The Beneficiary shall pay on demand all fees and
out-of-pocket expenses (including reasonable attorneys’ fees and expenses)
incurred by Berkshire in any way relating to its defense of an unsuccessful
action by the Beneficiary hereunder.  Notwithstanding anything to the contrary
in this Section 2.1(d), the Beneficiary shall not be entitled to be reimbursed
hereunder for the costs or out-of-pocket expenses incurred in connection with
any notice or demand required under Section 2.1(b) to the extent that such
demand is not disputed or objected to by Berkshire.

 

(e)           For the avoidance of doubt, but subject to Section 2.1(d), the
payment (or, in the case of Collateral Obligations, performance) of a Guaranteed
Obligation by Berkshire pursuant to this Parental Guarantee Agreement shall be
deemed to satisfy NICO’s obligation to perform or pay such Guaranteed Obligation
for any purpose, including under the LPT Retrocession Agreement, the Trust
Agreement or the Administrative Services Agreement, as applicable.  None of
Eaglestone or Reinsureds shall be entitled to obtain payment (or, in the case of
Collateral Obligations, performance) of a Guaranteed Obligation from NICO under
the LPT Retrocession Agreement, the Trust Agreement or the Administrative
Services Agreement or withdraw funds from the Trust Account or any replacement
or successor thereof or substitution therefor to satisfy a Guaranteed Obligation
to the extent that such Guaranteed Obligation has theretofore been paid or
performed in full by Berkshire under this Parental Guarantee Agreement. In
furtherance of the foregoing, Eaglestone and Reinsureds hereby agree that any
amounts paid by Berkshire under this Parental Guarantee Agreement shall be in
satisfaction of any amounts due and payable (but unpaid) by NICO under the LPT
Retrocession Agreement, the Trust Agreement or the Administrative Services
Agreement, as applicable.

 

(f)            Berkshire waives any and all rights of subrogation to NICO’s
rights with respect to the Trust Account and any claims it may have with respect
thereto now or in the future and whether by reason of any payment made by it of
a Guaranteed Obligation or otherwise.

 

ARTICLE III
REMEDIES; RIGHTS UPON DEFAULT, INSOLVENCY, ETC.

 

Section 3.1  Insolvency Event.  Upon the occurrence and continuance of an
Insolvency Event of Berkshire, Beneficiary may proceed directly against
Berkshire, independent of the existence or non-existence of a Trigger Event at
such time.  For the avoidance of doubt, for purposes of this Section 3.1, the
Guaranteed Obligations with respect to the Trust Account shall include the
obligation to contribute to the Trust Account the amounts necessary to satisfy
the payment

 

6

--------------------------------------------------------------------------------


 

and performance obligations under the Trust Agreement with respect to the
Security Amount or the Required Amount applicable to the Trust Account in effect
at the time of the Insolvency Event of Berkshire and thereafter.

 

ARTICLE IV
DISPUTE RESOLUTION; ARBITRATION

 

Section 4.1  Arbitration of Disputes Not Resolved by Negotiation.

 

All Disputes arising under or in any way related to this Parental Guarantee
Agreement, specifically including without limitation disputes concerning alleged
fraud in the inducement hereof or other wrongful pre-Closing conduct shall, to
the extent not resolved by negotiation between the Parties, be resolved by
arbitration in a consolidated arbitration involving all agreements and Parties
relevant to the dispute.  Any Person that is a Party to any of the Transaction
Documents shall have an absolute right to intervene in any such arbitration.

 

Section 4.2  Procedure for Arbitration and Mandatory Pre-Arbitration
Negotiation.

 

(a)           The procedures for the arbitration and for the mandatory
pre-arbitration negotiation are set forth in Article VIII of the Master
Transaction Agreement, which is hereby incorporated herein.  Arbitration
hereunder shall be conducted in Philadelphia, Pennsylvania.

 

(b)           In considering any relief to be awarded, the arbitrators (and the
Designated Court, as appropriate) shall take into account the Parties’ view that
the nature and uniqueness of the relationships created under the Transaction
Documents as a whole render specific performance the remedy of choice where it
is possible to implement that remedy.

 

Section 4.3  Permitted Judicial Proceedings.

 

The only permitted judicial proceedings relating to any Dispute are those set
forth in, and are subject to the exclusive jurisdiction provisions of, Section
8.5 of the Master Transaction Agreement.  Each Party finally and irrevocably
waives any right to trial by jury of any matter or issue in such a permitted
judicial proceeding.

 

ARTICLE V
MISCELLANEOUS PROVISIONS

 

Section 5.1  Entire Agreement.  This Parental Guarantee Agreement, the LPT
Retrocession Agreement and the Transaction Documents and any other documents
delivered pursuant hereto or thereto, constitute the entire agreement among the
Parties and their respective Affiliates with respect to the subject matter
hereof and supersede all prior negotiations, discussions, writings, agreements
and understandings, oral and written, among the Parties with respect to the
subject matter hereof and thereof.

 

Section 5.2  Waiver and Amendment.  This Parental Guarantee Agreement may be
amended, superseded, canceled, renewed or extended, and the terms hereof may be
waived, only by an instrument in writing signed by the Parties hereto, or, in
the case of a waiver, by the Party waiving compliance.  No delay on the part of
any Party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.  No waiver of any breach of this Parental Guarantee Agreement
shall be held to constitute a waiver of any other or subsequent breach.

 

7

--------------------------------------------------------------------------------


 

Section 5.3  Successors and Assigns.  The rights and obligations of the Parties
under this Parental Guarantee Agreement shall not be subject to assignment
without the prior written consent of the other Parties, and any attempted
assignment without the prior written consent of the other Parties shall be
invalid ab initio.  The terms of this Parental Guarantee Agreement shall be
binding upon, inure to the benefit of and be enforceable by and against the
successors and permitted assigns of the Parties.

 

Section 5.4  Construction; Interpretation.  The Parties have participated
jointly in the negotiation and drafting of this Parental Guarantee Agreement. In
the event of an ambiguity or question of intent or interpretation arises, this
Parental Guarantee Agreement shall be construed as if drafted jointly by the
Parties and no presumption or burden of proof shall arise favoring or
disfavoring either Party by virtue of the authorship of any of the provisions of
this Parental Guarantee Agreement.  When a reference is made to a Section such
reference shall be to a Section of this Parental Guarantee Agreement unless
otherwise indicated.  Whenever the words “include”, “includes” or “including”
are used in this Parental Guarantee Agreement, they shall be deemed to be
followed by the words “without limitation.”  The term “Parental Guarantee
Agreement,” means this Parental Guarantee Agreement as amended or supplemented,
and the words “hereof,” “herein,” “hereto,” “hereunder” and other words of
similar import shall refer to this Parental Guarantee Agreement in its entirety
and not to any particular Section or provision of this Parental Guarantee
Agreement.  Reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, and all rules and
regulations promulgated thereunder.  References to a Person are also to its
successors and permitted assigns.

 

Section 5.5  Governing Law and Jurisdiction.  This Parental Guarantee Agreement
shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania applicable to contracts entered into therein,
without reference to principles of choice of law or conflicts of laws that would
require the application of the law of another jurisdiction.

 

Section 5.6  No Third Party Beneficiaries.  Nothing in this Parental Guarantee
Agreement is intended or shall be construed to give any Person, other than the
Parties hereto, any legal or equitable right, remedy or claim under or in
respect of this Parental Guarantee Agreement or any provision contained herein.

 

Section 5.7  Counterparts.  This Parental Guarantee Agreement may be executed by
the Parties in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument binding upon all of the Parties
notwithstanding the fact that all Parties are not signatory to the original or
the same counterpart. Each counterpart may consist of a number of copies hereof
each signed by less than all, but together signed by all of the Parties.  Each
counterpart may be delivered by facsimile transmission, which transmission shall
be deemed delivery of an originally executed document.

 

Section 5.8  Severability.  Any term or provision of this Parental Guarantee
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Parental Guarantee Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Parental Guarantee
Agreement in any other jurisdiction, so long as the economic or legal substance
of the transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  If any provision of this Parental

 

8

--------------------------------------------------------------------------------


 

Guarantee Agreement is so broad as to be unenforceable, that provision shall be
interpreted to be only so broad as is enforceable.  In the event of such
invalidity or unenforceability of any term or provision of this Parental
Guarantee Agreement, the Parties shall use their commercially reasonable efforts
to reform such terms or provisions to carry out the commercial intent of the
Parties as reflected herein, while curing the circumstance giving rise to the
invalidity or unenforceability of such term or provision.

 

Section 5.9 Specific Performance.  Each of the Parties acknowledges and agrees
that the other Party would be irreparably damaged in the event that any of the
provisions of this Parental Guarantee Agreement were not performed or complied
with in accordance with their specific terms or were otherwise breached,
violated or unfulfilled.  Accordingly, each of the Parties agrees that the other
Party shall be entitled to an injunction or injunctions to prevent noncompliance
with, or breaches or violations of, the provisions of this Parental Guarantee
Agreement by the other Party and to enforce specifically this Parental Guarantee
Agreement and the terms and provisions hereof in any action instituted in
accordance with Section 5.5, in addition to any other remedy to which such Party
may be entitled, at law or in equity.  In the event that any action is brought
in equity to enforce the provisions of this Parental Guarantee Agreement, no
Party will allege, and each Party hereby waives the defense or counterclaim,
that there is an adequate remedy at law.  The Parties further agree that (i) by
seeking the remedies provided for in this Section 5.9, a Party shall not in any
respect waive its right to seek any other form of relief that may be available
to a Party under this Parental Guarantee Agreement, including monetary damages
in the event that this Parental Guarantee Agreement has been terminated or in
the event that the remedies provided for in this Section 5.9 are not available
or otherwise are not granted and (ii) nothing contained in this Section 5.9
shall require any Party to institute any action for (or limit any Party’s right
to institute any action for) specific performance under this Section 5.9 before
exercising any other remedies under this Parental Guarantee Agreement that may
be available then or thereafter nor shall the commencement of any action
pursuant to this Section 5.9 or anything contained in this Section 5.9 restrict
or limit any Party’s right to pursue any other remedies under this Parental
Guarantee Agreement that may be available then or thereafter.

 

Section 5.10  Incontestability.  Each Party hereby acknowledges that this
Parental Guarantee Agreement, and each and every provision hereof, is and shall
be enforceable according to its terms.  Each Party hereby irrevocably waives any
right to contest in any respect the validity or enforceability hereof.  This
Parental Guarantee Agreement shall not be subject to rescission, or to an award
of damages, restitution, or reformation in lieu thereof, on any basis
whatsoever, including intentional fraud.

 

Section 5.11  Notice.  Any notice, request, demand, waiver, consent, approval or
other communication required or permitted to be given by any Party hereunder
shall be in writing and shall be delivered personally, sent by facsimile
transmission, sent by registered or certified mail, postage prepaid, or sent by
a standard overnight courier of national reputation with written confirmation of
delivery.  Any such notice shall be deemed given when so delivered personally,
or if sent by facsimile transmission, on the date received (provided that any
notice received after 5:00 p.m. (addressee’s local time) shall be deemed given
at 9:00 a.m. (addressee’s local time) on the next Business Day), or if mailed,
on the date shown on the receipt therefor, or if sent by overnight courier, on
the date shown on the written confirmation of delivery.  Such notices shall be
given to the following address:

 

9

--------------------------------------------------------------------------------


 

To Eaglestone:

David Fields

 

President

 

Eaglestone Reinsurance Company

 

180 Maiden Lane

 

New York, NY 10038

 

Fax: (877) 551-7214

 

 

With a copy to:

Eric S. Kobrick

 

Deputy General Counsel and

 

Chief Reinsurance Legal Officer

 

American International Group, Inc.

 

180 Maiden Lane

 

New York, NY 10038

 

Fax: (866) 371-7209

 

 

To National Union:

General Counsel

 

National Union Fire Insurance Company of Pittsburgh, Pa.

 

175 Water Street

 

New York, NY 10038

 

Fax: [         ]

 

 

With a copy to:

Eric S. Kobrick

 

Deputy General Counsel and

 

Chief Reinsurance Legal Officer

 

American International Group, Inc.

 

180 Maiden Lane

 

New York, NY 10038

 

Fax: (866) 371-7209

 

 

To Berkshire:

Berkshire Hathaway Inc.

 

3555 Farnam Street

 

Suite 1440

 

Omaha, NE 68131

 

Attention: Chief Financial Officer

 

Fax: (402) 346-3375

 

 

To NICO:

National Indemnity Company

 

100 First Stamford Place

 

Stamford, Connecticut 06902

 

Attention: General Counsel

 

Fax: (203) 363-5221

 

 

With a copy to:

National Indemnity Company

 

3024 Harney Street

 

Omaha, NE 68131

 

Attention: Treasurer

 

Fax: (402) 916-3030

 

Any of Eaglestone, Berkshire or NICO may change its notice provisions hereunder
on fifteen (15) calendar days’ advance notice in writing to each of such other
Persons.

 

10

--------------------------------------------------------------------------------


 

(The remainder of this page has been intentionally left blank.)

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereby execute this Parental Guarantee Agreement
as of the day and year first set forth above.

 

 

BERKSHIRE HATHAWAY INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

EAGLESTONE REINSURANCE INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NATIONAL INDEMNITY COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Parental Guarantee Agreement]

 

--------------------------------------------------------------------------------

 

 

Exhibit F to the
Master Transaction Agreement

 

CAPITAL MAINTENANCE AGREEMENT
BETWEEN
AMERICAN INTERNATIONAL GROUP, INC.
AND
EAGLESTONE REINSURANCE COMPANY

 

This Capital Maintenance Agreement (this “Agreement”), is made, entered into and
effective as of [      , 2011], by and between American International Group
Inc., a corporation organized under the laws of the State of Delaware (“AIG”),
and Eaglestone Reinsurance Company, a corporation organized under the laws of
the Commonwealth of Pennsylvania (the “Company”).

 

WITNESSETH:

 

WHEREAS, the Company is a property-casualty insurer subject to certain capital
requirements of the insurance laws and regulations of Pennsylvania (the
“Domiciliary State”); and

 

WHEREAS, the Company is an indirect wholly owned subsidiary of AIG; and

 

WHEREAS, AIG has an interest in maintaining and enhancing the Company’s
financial condition, including in respect of the Company’s rights and
obligations under that certain Loss Portfolio Transfer Retrocession Agreement,
dated the date hereof, between the Company, as retrocedent, and National
Indemnity Company (“NICO”), as retrocessionaire (the “LPT Retrocession
Agreement”).

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:

 

1.                                       In the event that the Company’s Total
Adjusted Capital falls below 225% of the Company’s Authorized Control Level RBC,
as shown in any of the Company’s annual filed statutory financial statements or
quarterly reports provided pursuant to Paragraph 3 of this Agreement, subject to
any adjustments or modifications thereto required, permitted and/or allowed by
the Domiciliary State’s insurance department or the Company’s independent
auditors, AIG shall, within sixty (60) days of written notice thereof from the
Company or NICO pursuant to the terms of this Agreement, and in compliance with
applicable law, provide to the Company cash, cash equivalents, securities or
other instruments that qualify as admitted assets for purposes of calculating
the Company’s Total Adjusted Capital, as a contribution and not as a loan, in an
amount equal to the

 

--------------------------------------------------------------------------------


 

difference between the Company’s Total Adjusted Capital and 225% of the
Company’s Authorized Control Level RBC.

 

2.                                       For the avoidance of doubt, the terms
“Total Adjusted Capital” and “Authorized Control Level RBC” shall have the
meanings ascribed thereto under the insurance laws and regulations of the
Domiciliary State, or, with respect to “Total Adjusted Capital” and “Authorized
Control Level RBC”, if not defined therein, shall have the meanings ascribed
thereto in the risk-based capital (“RBC”) instructions promulgated by the
National Association of Insurance Commissioners (“NAIC”).

 

3.                                       During the term of the LPT Retrocession
Agreement, the Company shall furnish to NICO, (i) within forty-five (45) days
after each of the first, second and third calendar quarter close, a report (a
“TAC Quarterly Report”) certified by an officer of the Company setting forth, as
of each such quarter-end: (a) the Company’s good faith best estimate of its
Total Adjusted Capital; (b) the Company’s good faith best estimate of its
Authorized Control Level; and (c) the ratio of the Company’s good faith best
estimate of its Total Adjusted Capital to the Company’s good faith best estimate
of its Authorized Control Level, and (ii) within sixty (60) days after each
calendar year-end, a report (a “TAC Annual Report”) certified by an officer of
the Company setting forth, as of such year-end: (a) the Company’s Total Adjusted
Capital; (b) the Company’s Authorized Control Level; and (c) the ratio of the
Company’s Total Adjusted Capital to the Company’s Authorized Control Level.  In
the event any TAC Quarterly Report or any TAC Annual Report indicates that the
Company’s Total Adjusted Capital is below 225% of the Company’s Authorized
Control Level RBC, the Company shall include with such report a copy of the
Company’s written notice to AIG of such event as contemplated by Paragraph 1 of
this Agreement.  If such notice is not included where so required by this
Paragraph, NICO shall be entitled to deliver such notice on behalf of the
Company.  In the event that NICO does not receive a TAC Quarterly Report or TAC
Annual Report from the Company within the time period set forth in this
Paragraph, NICO may deliver notice to the Company advising of same and the
Company shall be obligated to provide the report to NICO promptly, but in no
event later than fifteen (15) days after receipt of the notice from NICO.

 

4.                                       At the time that any contribution is
due under Paragraph 1, AIG agrees that it will either (a) make such contribution
to the Company’s direct parent and cause such direct parent to then contribute
such funds, securities or instruments so contributed by AIG to the Company, or
(b) make such contribution directly to the Company without receiving any capital
stock or other ownership interest in exchange therefor, subject in either case
to any required regulatory approvals.    All contributions contemplated under
this Agreement shall be approved and made, as applicable, in compliance with
applicable law, including, without

 

2

--------------------------------------------------------------------------------


 

limitation, any prior notice requirements specified under applicable rules and
regulations of the Domiciliary State.

 

5.                                       Subject to the requirements of
applicable law and the approval, to the extent required, by any or all of the
Company’s senior management, relevant management committees, board of directors,
and of any insurance regulator, the Company hereby acknowledges that, in a
manner consistent with past practice and any other reasonable requirements of
AIG, it will comply with all financial and budgetary planning, risk mitigation,
derisking or pricing, corporate governance, investment, informational and
procedural requirements set forth by AIG, provided, however, that the Company’s
failure to comply with the requirements of this Paragraph shall not affect AIG’s
obligations under this Agreement.

 

6.                                       AIG hereby waives any failure or delay
on the part of the Company in asserting or enforcing any of its rights or in
making any claims or demands hereunder.

 

7.                                       In its capacity as retrocessionaire of
the Company under the LPT Retrocession Agreement, and only in such capacity,
NICO shall, prior to the termination of this Agreement, have the right to demand
that the Company enforce the Company’s rights under Paragraph 1  of this
Agreement, and, if the Company fails or refuses to take timely action to enforce
such rights, NICO may proceed directly against AIG to enforce the Company’s
rights under Paragraph 1 of this Agreement; provided, however, that NICO may not
take any action authorized under this Paragraph unless and until (a) NICO has
given AIG written notice of its intent to enforce the terms of this Agreement as
provided in this Paragraph, which notice shall specify in reasonable detail the
nature of and basis for NICO’s complaint and (b) AIG has failed to comply with
this Agreement within thirty (30) days after such notice is given; and, provided
further, upon termination of the LPT Retrocession Agreement, the rights of NICO
under this Agreement shall terminate effective as of the date of such
termination. For the avoidance of doubt, NICO shall have no rights under this
Agreement other than as expressly provided herein.

 

8.                                       Absent the prior written consent of
NICO, this Agreement may not be terminated until such time that the LPT
Retrocession Agreement is terminated.  Following the termination of the LPT
Retrocession Agreement, this Agreement may be terminated by AIG on thirty (30)
days prior written notice to the Company or at any time as mutually agreed by
AIG and the Company.

 

9.                                       This Agreement is not, and nothing
herein contained and nothing done pursuant hereto by AIG shall constitute or be
construed or deemed to constitute, an evidence of indebtedness or an obligation
or liability of AIG as guarantor, endorser, surety or otherwise in respect of
any obligation, indebtedness or liability, of any kind whatsoever, of the
Company.  This Agreement does not

 

3

--------------------------------------------------------------------------------


 

provide, and is not intended to be construed or deemed to provide, NICO with
recourse to or against any of the assets of AIG, provided, however, that nothing
in this Paragraph shall limit NICO’s rights as they are set forth in this
Agreement.

 

10.                                 Any notice, instruction, request, consent,
demand or other communication required or contemplated by this Agreement shall
be in writing, shall be given or made or communicated by United States first
class mail, addressed as follows:

 

If to AIG:

 

American International Group, Inc.
180 Maiden Lane
New York, New York  10038
Attention:  Treasurer

 

with a copy (which shall not constitute notice) to:

 

American International Group, Inc.
80 Pine Street
New York, New York  10038
Attention:  Secretary

 

If to the Company:

 

Eaglestone Reinsurance Company
175 Water Street
New York, New York  10038
Attention:  Treasurer

 

with a copy (which shall not constitute notice) to:

 

Eaglestone Reinsurance Company
175 Water Street
Attention:  Secretary

 

11.                                 Other than as expressly provided herein,
this Agreement does not provide, and is not intended to be construed or deemed
to provide, any rights to any third party.

 

12.                                 The covenants, representations, warranties
and agreements herein set forth shall be mutually binding upon and inure to the
mutual benefit of AIG and its successors and the Company and its successors.

 

4

--------------------------------------------------------------------------------


 

13.                                 This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without giving effect to the principles of conflict of laws.

 

14.                                 If any provision of this Agreement shall be
declared null, void or unenforceable in whole or in part by any court,
arbitrator or governmental agency, said provision shall survive to the extent it
is not so declared and all the other provisions of this Agreement shall remain
in full force and effect unless, in each case, such declaration shall serve to
deprive any of the parties hereto of the fundamental benefits of or rights under
this Agreement.

 

15.                                 This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussion, whether oral or written, of the parties.  Until
such time that the LPT Retrocession Agreement is terminated, this Agreement may
not be amended without written agreement or instrument signed by the parties
hereto and NICO.  Following the termination of the LPT Retrocession Agreement,
this Agreement may be amended at any time by written agreement or instrument
signed by the parties hereto.

 

16.                                 This Agreement may be signed by the parties
in one or more counterparts which together shall constitute one and the same
agreement among the parties.

 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AMERICAN INTERNATIONAL GROUP, INC.

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

EAGLESTONE REINSURANCE COMPANY

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Capital Maintenance Agreement Signature Page

 

--------------------------------------------------------------------------------

 

Exhibit H to the
Master Transaction Agreement

 

TRANSITION SERVICES AGREEMENT

 

by and between

 

AMERICAN HOME ASSURANCE COMPANY

CHARTIS CASUALTY COMPANY
(f/k/a American International South Insurance Company)

CHARTIS PROPERTY CASUALTY COMPANY
(f/k/a AIG Casualty Company)

COMMERCE AND INDUSTRY INSURANCE COMPANY

GRANITE STATE INSURANCE COMPANY

ILLINOIS NATIONAL INSURANCE CO.

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

NEW HAMPSHIRE INSURANCE COMPANY

THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA

CHARTIS SELECT INSURANCE COMPANY
(f/k/a AIG Excess Liability Insurance Company Ltd.)

CHARTIS SPECIALTY INSURANCE COMPANY
(f/k/a American International Specialty Lines Insurance Company)

LANDMARK INSURANCE COMPANY

LEXINGTON INSURANCE COMPANY

AIU INSURANCE COMPANY

AMERICAN INTERNATIONAL REINSURANCE COMPANY, LTD.

and

AMERICAN HOME ASSURANCE COMPANY

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

NEW HAMPSHIRE INSURANCE COMPANY

CHARTIS OVERSEAS LIMITED

acting as members of the Chartis Overseas
Association as respects business written or
assumed by or from affiliated companies of
Chartis Inc.

 (collectively, “Reinsureds”)

 

and

 

NATIONAL INDEMNITY COMPANY
(“NICO”)

 

 

Dated as of [            ] 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

2

Section 1.1

Definitions

2

ARTICLE II SERVICES

3

Section 2.1

Services

3

Section 2.2

Discontinuation or Reduction of Services

4

Section 2.3

Standard of Performance

6

Section 2.4

Cooperation and Access

6

Section 2.5

Independent Contractor

7

Section 2.6

Documentation

7

Section 2.7

Change Requests

7

ARTICLE III FEES AND PAYMENT

8

Section 3.1

Fees

8

Section 3.2

Payment

8

Section 3.3

Disputes

9

Section 3.4

Audit and Inspection Rights

9

ARTICLE IV RECORDS

9

ARTICLE V MIGRATION PLAN

9

Section 5.1

Migration

9

ARTICLE VI TRANSITION SERVICES MANAGERS AND DISPUTE RESOLUTION

10

Section 6.1

Transition Services Manager

10

Section 6.2

Dispute Resolution

10

Section 6.3

Arbitration of Disputes Not Resolved by Negotiation

11

Section 6.4

Procedure for Arbitration and Mandatory Pre-Arbitration Negotiation

11

Section 6.5

Permitted Judicial Proceedings

11

ARTICLE VII INTELLECTUAL PROPERTY

11

Section 7.1

Ownership of Work Product

11

Section 7.2

Consents

11

ARTICLE VIII TERM AND TERMINATION

12

Section 8.1

Term

12

Section 8.2

Termination Due to Termination of the Administrative Services Agreement

12

Section 8.3

Termination of Services

12

Section 8.4

Survival

12

ARTICLE IX INDEMNITY

12

Section 9.1

Indemnity

12

Section 9.2

Procedures

12

ARTICLE X CONFIDENTIALITY; PRIVACY REQUIREMENTS

13

Section 10.1

Confidentiality and Privacy

13

Section 10.2

Disaster Recovery

13

ARTICLE XI FORCE MAJEURE

13

Section 11.1

Force Majeure Event

13

ARTICLE XII MISCELLANEOUS

14

 

i

--------------------------------------------------------------------------------


 

Section 12.1

Notices

14

Section 12.2

Entire Agreement

15

Section 12.3

Waiver and Amendment

15

Section 12.4

Successors and Assigns

15

Section 12.5

Headings

16

Section 12.6

Construction; Interpretation

16

Section 12.7

Governing Law and Jurisdiction

16

Section 12.8

No Third Party Beneficiaries

16

Section 12.9

Counterparts

16

Section 12.10

Severability

17

Section 12.11

Incontestability

17

Section 12.12

Set-Off

17

Section 12.13

Currency

17

 

ii

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES

 

Schedule 2.1

Scheduled Services

Schedule 3.1

Fees

Schedule 5.1

Migration Plan

Schedule 6.1(a)

Direct Transition Services Managers

Schedule 6.1(b)

Reinsurance Transition Services Manager

Schedule 6.2

Senior Officers

 

iii

--------------------------------------------------------------------------------


 

TRANSITION SERVICES AGREEMENT

 

THIS TRANSITION SERVICES AGREEMENT (hereinafter referred to as this “Transition
Services Agreement”), dated as of            , 2011, is made and entered into by
and between Reinsureds, as defined in the Master Transaction Agreement, and
National Indemnity Company, a Nebraska property and casualty insurance company
(with its successors and permitted assigns, “NICO”), NICO and the Reinsureds
each being a “Party” and collectively the “Parties.”

 

WITNESSETH:

 

WHEREAS, pursuant to a Master Transaction Agreement (as amended, modified, and
supplemented and in effect from time to time, the “Master Transaction
Agreement”), dated as of        , 2011 among the Parties, and Eaglestone
Reinsurance Company, a Pennsylvania property and casualty insurance company and
an Affiliate of Reinsureds (with its successors and permitted assigns,
“Eaglestone”), Reinsureds and Eaglestone agreed to enter into a loss portfolio
reinsurance transaction, pursuant to which Reinsureds will cede, and Eaglestone
will assume and reinsure, certain Subject Asbestos Liabilities and certain other
liabilities to Eaglestone; and

 

WHEREAS, pursuant to the Master Transaction Agreement, Eaglestone and NICO
agreed to enter into a loss portfolio transfer retrocession transaction,
pursuant to which Eaglestone will retrocede to NICO, and NICO will assume and
reinsure, 100% of the Subject Asbestos Liabilities ceded to Eaglestone by
Reinsureds; and

 

WHEREAS, the cession by Reinsureds to Eaglestone has been effected by and
pursuant to the terms and conditions of an Amended and Restated Loss Portfolio
Transfer Reinsurance Agreement among Reinsureds and Eaglestone, dated as of the
date hereof and referenced in the Master Transaction Agreement as the “LPT
Reinsurance Agreement”; and

 

WHEREAS, the retrocession by Eaglestone to NICO has been effected by and
pursuant to the terms and conditions of a Loss Portfolio Transfer Retrocession
Agreement between Eaglestone and NICO, dated as of the date hereof and
referenced in the Master Transaction Agreement as the “LPT Retrocession
Agreement”; and

 

WHEREAS, the Parties hereto have also entered into that certain “Administrative
Services Agreement” whereby NICO shall perform certain administrative functions
on behalf of Reinsureds from and after the date hereof with respect to the
Subject Asbestos Liabilities, and the Parties have agreed to enter into this
Transition Services Agreement as a condition of Eaglestone and NICO’s entering
into the LPT Retrocession Agreement, and

 

WHEREAS, in order for NICO to be able to perform its obligations under the
Administrative Services Agreement, certain administrative functions need to be
transitioned and certain knowledge about the Subject Asbestos Liabilities needs
to be transferred to NICO, and the Parties have agreed to enter into this
Transition Services Agreement as a condition of entering into the Administrative
Services Agreement; and

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for and in consideration of these premises and the promises and
the mutual agreements hereinafter set forth and set forth in the Master
Transaction Agreement, the LPT Reinsurance Agreement, the LPT Retrocession
Agreement and the Administrative Services Agreement, the Parties agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                   Definitions

 

All capitalized terms not otherwise defined in this Transition Services
Agreement shall have the meaning given them under the Master Transaction
Agreement or the Administrative Services Agreement, as applicable. The following
terms have the respective meanings set forth below throughout this Transition
Services Agreement:

 

“Additional Services” has the meaning set forth in Section 2.1(c).

 

“Administrative Services Agreement” has the meaning set forth in the Recitals.

 

“Change Request” has the meaning set forth in Section 2.7(a).

 

“Change Request Charges” has the meaning set forth in Section 2.7(b).

 

“Confidential Information” has the meaning set forth in the Administrative
Services Agreement.

 

“Direct Transition Services Manager” has the meaning set forth in Section 6.1.

 

“Eaglestone” has the meaning set forth in the Recitals.

 

“Evaluation Report” has the meaning set forth in Section 2.7(b).

 

“Extended Term” has the meaning set forth in Section 8.1.

 

“Force Majeure Event” has the meaning set forth in Section 11.1.

 

“Guest User” means any Party that is given access (in such capacity) to the
other Party’s computer system(s), software, datasets and databases.

 

“Hourly Rates” has the meaning set forth in the Administrative Services
Agreement.

 

“Indemnified Damages” has the meaning set forth in Section 9.1.

 

“Initial Term” has the meaning set forth in Section 8.1.

 

“LPT Reinsurance Agreement” has the meaning set forth in the Recitals.

 

2

--------------------------------------------------------------------------------

 

“LPT Retrocession Agreement” has the meaning set forth in the Recitals.

 

“Master Transaction Agreement” has the meaning set forth in the Recitals.

 

“Migration Plan” has the meaning set forth in Section 5.1.

 

“Migration Services” has the meaning set forth in Section 2.1(b).

 

“NICO” has the meaning set forth in the Preamble.

 

“Party” has the meaning set forth in the Preamble.

 

“Pass-Through Expenses” has the meaning set forth in Section 3.1(a)(ii).

 

“Reinsurance Transition Services Manager” has the meaning set forth in
Section 6.1.

 

“Required Data” has the meaning set forth in Section 2.1(b).

 

“Scheduled Services” has the meaning set forth in Section 2.1(a).

 

“Senior Officers” has the meaning set forth in Section 6.2.

 

“Term” has the meaning set forth in Section 8.1.

 

“Third Party Consent” has the meaning set forth in Section 7.2.

 

“Transaction Documents” shall have the meaning provided in the LPT Retrocession
Agreement.

 

“Transition Services” has the meaning set forth in Section 2.1(a).

 

“Transition Services Agreement” has the meaning set forth in the Preamble.

 

“Transition Services Manager” has the meaning set forth in Section 6.1.

 

“Transition Services Providers” has the meaning set forth in Section 2.1(a).

 

“TSA Monthly Invoice” has the meaning set forth in Section 3.2(a).

 

“Work Product” has the meaning set forth in Section 7.1.

 

ARTICLE II
SERVICES

 

Section 2.1                                                                         
Services

 

(a)                                  Subject to the terms and conditions set
forth herein, Reinsureds shall cause to be provided through themselves, their
Affiliates, their respective employees, agents or contractors

 

3

--------------------------------------------------------------------------------


 

or any Subcontractors (collectively, including Reinsureds, “Transition Services
Providers”), to NICO and its Affiliates those services as set forth on Schedule
2.1 hereto (the “Scheduled Services,” and collectively, including the Migration
Services and any Additional Services (each as defined below), the “Transition
Services”).  The corresponding fees for the Scheduled Services shall be set
forth in Schedule 2.1.

 

(b)                                 Without limiting Section 2.1(a), Reinsureds
shall make knowledgeable personnel available to consult and advise NICO, its
Affiliates and its and their contractors regarding the location, form, format
and content of all data, databases and information that NICO and its Affiliates
may reasonably require to transition administration of the Subject Asbestos
Liabilities for which NICO is responsible under the Administrative Services
Agreement from Reinsureds’ systems, processes and procedures employed in the
administration of the Subject Asbestos Liabilities prior to the Closing Date to
systems, processes and procedures used by NICO and cause to be performed such
other acts requested by NICO as are reasonably necessary or desirable to
accomplish the objectives set forth in the Migration Plan (all of the foregoing,
collectively, the “Migration Services”).  For the avoidance of doubt, “Migration
Services” shall include those services reasonably necessary to deliver to NICO,
for its use on its own systems, all customer data related to the Subject
Asbestos Liabilities and any additions and modifications made thereto in the
course of performing or receiving the Transition Services (the “Required Data”);
provided that Reinsureds shall bear the costs of any modification to their own
systems made to enable extraction of Required Data.

 

(c)                                  At any time during the Term, NICO may
provide a written request to the applicable Reinsureds’ Transition Services
Manager that Reinsureds cause to be provided to NICO and/or its Affiliates
services that were not set forth in Schedule 2.1 but are reasonably related to
enabling NICO’s performance of its obligations under the Administrative Services
Agreement (each, an “Additional Service”).  To the extent that NICO has offered
commercially reasonable terms, Reinsureds agree to provide or cause to be
provided such Additional Services substantially on such terms and such other
fair and reasonable terms as are negotiated in good faith by the Parties;
provided, that the fees payable by NICO for any Additional Services shall be set
at the Transition Services Provider’s Hourly Rates.  All such Additional
Services shall be deemed to be Transition Services hereunder, and Schedules 2.1
and 3.1 shall be deemed amended to include such Additional Services and any fees
payable in relation thereto.

 

(d)                                 Notwithstanding any other provision hereof,
Reinsureds shall not under any circumstances be required to provide NICO with
direct access to Reinsureds’ systems, whether by electronic interface or
otherwise, so that, without limitation, NICO shall never be a Guest User on
Reinsureds’ systems.

 

Section 2.2                  Discontinuation or Reduction of Services.

 

(a)                                  NICO may, for any reason or no
reason, (i) discontinue receiving any Transition Services Provided hereunder or
(ii) materially reduce the amount or volume of a Transition Service, in each
case (or, if applicable, for each material reduction) by giving Reinsureds at
least thirty (30) days’ prior written notice (unless the Parties mutually agree
in writing on a period of notice shorter than thirty (30) days), which notice
shall specify the date as of which such Transition

 

4

--------------------------------------------------------------------------------


 

Service shall be discontinued or materially reduced and, in the case of a
material reduction, shall specify the amount or volume of the reduction of the
Transition Service.

 

(b)                                 NICO shall use commercially reasonable
efforts to assume responsibility for all claims handling with respect to the
Subject Asbestos Liabilities (excluding any payment and funding obligations) in
accordance with the Administrative Services Agreement within ninety (90) days of
the Closing Date and no later than 120 days following the Closing Date unless
the Parties mutually agree to a longer period of time or unless Reinsureds have
failed in a material respect to provide the Transition Services. 
Notwithstanding any provision in Section 2.2(a), (i) NICO’s Direct Transition
Services Manager shall provide ten (10) days’ prior written notice of the date
on which NICO and its Affiliates are ready to assume the obligations under the
Administrative Services Agreement related to direct insurance for the Subject
Asbestos Liabilities (but excluding any payment and funding obligations) and
(ii) NICO’s Reinsurance Transition Services Manager shall provide ten (10) days’
prior written notice of the date on which NICO and its Affiliates are ready to
assume the obligations under the Administrative Services Agreement related to
reinsurance for the Subject Asbestos Liabilities (but excluding any payment and
funding obligations).  In each case, upon the date specified in the applicable
notice, the Scheduled Services (and any other Transition Services identified in
the notice) related to claims handling (other than with respect to payment and
funding of claims) shall terminate.

 

(c)                                  NICO shall use commercially reasonable
efforts to assume responsibility for all payment and funding obligations with
respect to the Subject Asbestos Liabilities in accordance with the
Administrative Services Agreement within one (1) year of the Closing Date and no
later than the end of the Term unless the Parties mutually agree to a longer
period of time or unless Reinsureds have failed in a material respect to provide
the Transition Services.  Notwithstanding any provision in Section 2.2(a),
(i) NICO’s Direct Transition Services Manager shall provide ten (10) days’ prior
written notice of the date on which NICO and its Affiliates are ready to assume
the obligations under the Administrative Services Agreement related to payment
and funding obligations with respect to direct insurance for the Subject
Asbestos Liabilities and (ii) NICO’s Reinsurance Transition Services Manager
shall provide ten (10) days’ prior written notice of the date on which NICO and
its Affiliates are ready to assume the obligations under the Administrative
Services Agreement related to the payment and funding obligations with respect
to reinsurance for the Subject Asbestos Liabilities.  In each case, upon the
date specified in the applicable notice, the Scheduled Services (and any other
Transition Services identified in the applicable notice) related to claims
handling shall terminate.

 

(d)                                 Upon discontinuation of a Transition Service
in accordance with this Section 2.2, Schedule 2.1 shall be deemed amended to
delete such Transition Service as of such date, and, subject to Section 8.4,
this Transition Services Agreement shall be of no further force and effect for
such Transition Service, except as to obligations arising out of the Parties’
performance hereunder through the date of discontinuation of such services.

 

(e)                                  The measure of damages for any delay caused
by a failure of Reinsureds to provide Transition Services in accordance with the
terms of this Transition Services Agreement (including Section 2.3) shall be the
increased out-of-pocket costs (including personnel and overhead costs, but
excluding lost profits or consequential damages) to NICO, if any, occasioned by
the

 

5

--------------------------------------------------------------------------------


 

failure.  NICO and its Affiliates shall not be relieved of their obligations
under the Administrative Services Agreement by reason of such failure except to
the extent that such failure renders NICO’s performance commercially
impracticable, and then only to the extent caused by such failure and only until
such time as the commercial impracticability has been cured.

 

Section 2.3                  Standard of Performance.

 

(a)                                  With respect to the Scheduled Services,
Reinsureds shall perform, and shall cause the Transition Services Providers to
perform, the Transition Services provided for hereunder in substantially the
same manner, and with the same level of care and controls, as they previously
performed such services for themselves, and at substantially the same standards
of performance consistent with their practices for providing such services in
effect during the twelve (12) months immediately preceding Inception, but in no
event in less than a professional, competent and workmanlike manner.

 

(b)                                 With respect to all Transition Services
other than Scheduled Services, Reinsureds shall cause the Transition Services
Providers to perform the Transition Services provided for hereunder on behalf of
Reinsureds in a professional and competent manner and (i) in good faith, at a
quality consistent with such quality as such Reinsureds reasonably would expect
to receive if they were the recipient of such Transition Services, and at
substantially the same standards of performance consistent with their practices
for providing such services in effect during the twelve (12) months immediately
preceding Inception, but in no event in less than a professional, competent and
workmanlike manner.  Without limiting the generality of the foregoing,
Reinsureds shall cause the Transition Services Providers to provide such
Transition Services (x) in accordance with the terms of this Transition Services
Agreement, (y) in compliance with Applicable Law, and (z) subject to the
foregoing clauses (x) — (y), to the extent applicable, in the same manner as
Reinsureds conduct their own businesses not subject to this Transition Services
Agreement.

 

Section 2.4                  Cooperation and Access.

 

(a)                                  Subject to Section 2.1(d), Reinsureds shall
provide and shall cause its Affiliates and Transition Services Providers (as
applicable) to provide, NICO and its Affiliates with commercially reasonable and
supervised access to information, personnel, equipment, facilities, office and
storage space as well as Internet access (but not access to Reinsureds’ systems)
during their regular office hours to the extent reasonably necessary to provide
or receive the relevant Transition Services without disruption to the business
operations of Reinsureds, their Affiliates and the Transition Services
Providers.  NICO shall give Reinsureds and its Affiliates and Transition
Services Providers (as applicable) reasonable prior written notice of the need
for such access and shall comply with any written instructions or written
policies provided by Reinsureds or their Affiliates or Service Providers in
connection with the use of or access to any of such Party’s information,
personnel, equipment, facilities, office and storage space and Internet access. 
Without limiting the foregoing, each Party hereto shall cooperate fully with the
other in all reasonable respects in order to accomplish the objectives of this
Transition Services Agreement including making available to each other, at
NICO’s expense, their respective officers and employees for

 

6

--------------------------------------------------------------------------------


 

interviews and meetings with Governmental Authorities and furnishing any
additional assistance, information and documents as may be reasonably requested
by a Party from time to time.

 

(b)                                 Reinsureds shall provide or cause to be
provided periodic metric reports to NICO in connection with the provision of the
Transition Services, including such reports as were routinely prepared in
connection with the Subject Asbestos Liabilities during the twelve (12) months
immediately preceding Inception.

 

Section 2.5                  Independent Contractor.  For all purposes hereof,
each Transition Services Provider shall at all times act as an independent
contractor and the Transition Services Providers and Reinsureds’ Affiliates, on
the one hand, and NICO and its Affiliates, on the other hand, shall not be
deemed an agent, lawyer, employee, representative, joint venturer or fiduciary
of one another pursuant to this Transition Services Agreement, nor shall this
Transition Services Agreement or the Transition Services or any activity or any
transaction contemplated hereby be deemed to create any partnership or joint
venture between the Parties or among their Affiliates or, in the Reinsureds’
case, its Transition Services Providers.  This Section 2.5 shall not be
construed to describe or affect relationships created by the Administrative
Services Agreement.

 

Section 2.6                  Documentation.  To the extent permitted by
Applicable Law, (a) Reinsureds shall provide to NICO copies of all service
operating manuals and other relevant and existing materials in Reinsureds’ or
any Transition Services Provider’s possession reasonably required to use the
Transition Services, together with copies of any supplements or updates to such
manuals and materials, and (b) NICO and its Affiliates shall be entitled to make
copies of the materials provided pursuant to this Section 2.6 in order to
administer the Subject Asbestos Liabilities in accordance with the
Administrative Services Agreement.

 

Section 2.7                  Change Requests.

 

(a)                                  Subject to this Section 2.7, NICO may
propose any change to the Transition Services by written notice to Reinsureds
specifying the proposed change in reasonable detail (“Change Request”).

 

(b)                                 The relevant Transition Services Provider
shall provide NICO with a reasonably detailed outline specification in writing
(an “Evaluation Report”) describing the nature of the change, an assessment of
any impact of the change on the Transition Services and the fees therefor, an
estimate of the time required to implement the change, and a comprehensive list
of the charges for the implementation of the Change Request (“Change Request
Charges”) within ten (10) Business Days of receiving the Change Request (unless
otherwise mutually agreed by the Parties).  NICO shall compensate the relevant
Transition Services Provider at Hourly Rates for the preparation of the
Evaluation Report.

 

(c)                                  NICO shall notify the relevant Transition
Services Provider within ten (10) Business Days (unless otherwise mutually
agreed by the Parties) of the date on which NICO received the Evaluation Report
whether or not NICO wishes to proceed with the Change Request.

 

(d)                                 Thereafter, the Parties shall, and the
Reinsureds shall cause the Transition Services Providers to, negotiate in good
faith in relation to Change Requests, and shall not unreasonably

 

7

--------------------------------------------------------------------------------


 

withhold any consent or cause any delay in relation to them.  If the Parties
agree upon a Change Request and the corresponding Evaluation Report, or if the
Parties agree on a variation thereof memorialized in writing, this Transition
Services Agreement and the Schedules hereto shall be deemed amended to include
the terms and conditions of such agreed-upon Change Request and Evaluation
Report or other writing.  If the Parties cannot agree upon a Change Request or a
Service Provider’s Evaluation Report (including any Change Request Charges) or a
variation thereof, each of the Parties may refer the matter to be resolved in
accordance with Section 6.2.

 

(e)                                  The relevant Transition Services Provider
shall invoice NICO for the Change Request Charges resulting from the
implementation of any changes to the Transition Services that arise out of any
agreed Change Request and NICO shall remit payment in accordance with
Article III hereof.

 

ARTICLE III
FEES and PAYMENT

 

Section 3.1                  Fees.

 

(a)                                  In consideration for Reinsureds causing the
Transition Services to be provided, and for any and all rights granted or
obligations undertaken hereunder, NICO shall pay to Reinsureds, and reimburse
Reinsureds for, each of the following:

 

(i)                                     the amounts set forth on Schedule 2.1 or
calculated in accordance with the mechanisms set forth on Schedule 3.1, as may
be revised from time to time pursuant hereto;

 

(ii)                                  any and all out-of-pocket expenses
incurred by the Transition Services Providers arising from travel (other than
first-class (or equivalent) travel) pre-approved by NICO in connection with
providing the Migration Services (collectively, the “Pass-Through Expenses”);

 

(iii)                               any and all Change Request Charges mutually
agreed by the Parties pursuant to Section 2.7; and

 

(iv)                              any sales, use, excise, services, consumption
and other Taxes or duties that are assessed on the purchase, license and/or
supply of Transition Services.

 

(b)                                 In the event a Reinsureds Service is
discontinued pursuant to Section 2.2 or the Term expires during a calendar
month, NICO shall only pay a pro-rated portion of the relevant fee for such days
of the calendar month when such Transition Service was provided.

 

Section 3.2                  Payment.

 

(a)                                  Within fifteen (15) calendar days following
the end of any month during which Transition Services Providers provide
Transition Services, Reinsureds shall issue or cause to be

 

8

--------------------------------------------------------------------------------


 

issued an invoice (“TSA Monthly Invoice”), which shall set forth the amounts
payable hereunder by or on behalf of NICO for all applicable Transition Services
and any Pass-Through Expenses.

 

(b)                                 Payment of all amounts in each TSA Monthly
Invoice by NICO shall be due and payable within forty-five (45) days of receipt
by NICO of such TSA Monthly Invoice.  NICO shall remit such payments by wire
transfer of immediately available funds to an account identified for the purpose
by written notice to NICO.

 

Section 3.3                  Disputes.  In the event that NICO chooses to
dispute a specific item of any invoice provided hereunder, NICO shall deliver to
Reinsureds written notice of such specific items that are disputed in good faith
and describing in reasonable detail the basis for any such dispute within the
time otherwise required for payment of such specific items, and shall timely
make payment pursuant to Section 3.2(b), other than payment for such disputed
items.  Any such dispute shall be referred to the Transition Services Managers
in accordance with Section 6.2.

 

Section 3.4                  Audit and Inspection Rights.

 

As and when so requested by NICO for purposes of verifying TSA Monthly Invoices
submitted to NICO Reinsureds shall make available to NICO such documentation as
it may reasonably request to support such invoices.

 

ARTICLE IV
RECORDS

 

During the Term and for two years thereafter or as required by Applicable Law,
Reinsureds shall each maintain, and shall cause Transition Services Providers to
maintain, true and correct records of all receipts, invoices, reports and other
documents relating to the services rendered and activities performed hereunder
in accordance with Applicable Law and its standard accounting and record
management practices and procedures, consistently applied, which practices and
procedures are employed by Reinsureds or such Transition Services Providers (as
applicable) in their provision or receipt of services for themselves and their
Affiliates.

 

ARTICLE V
MIGRATION PLAN

 

Section 5.1                  Migration.  The Parties shall reasonably agree upon
a mutually agreed migration plan (the “Migration Plan”) as soon as practicable
following the Closing Date and attach it hereto as Schedule 5.1.  For the
avoidance of doubt, the Migration Plan is subject to Section 2.1(d) hereof.  If
no final Migration Plan has been agreed to by the Parties by the 90th day
following the Closing Date, any disputes regarding the Migration Plan shall be
resolved pursuant to Section 6.2.  If, within thirty (30) days following an
agreement upon the Migration Plan, or the adoption of the Migration Plan
resolved in accordance with Section 6.2, any Party becomes aware of a material
element of separation or migration that was inadvertently omitted from the
Migration Plan, then NICO or Reinsureds, as applicable, shall provide written
notice thereof to the other Party’s applicable Transition Services Manager. 
Within a reasonable period of time after receipt of such notice, the applicable
Transition Services Managers shall determine whether

 

9

--------------------------------------------------------------------------------


 

to amend the Migration Plan or otherwise resolve any disputes in accordance with
Section 6.2.  The applicable Transition Services Managers may, upon mutual
agreement, modify or amend the Migration Plan, as necessary, to complete the
separation and migration anticipated by the Migration Plan.  The Parties shall
take all necessary actions to implement the Migration Plan in accordance with
its terms.  Unless otherwise agreed to in advance in writing by the Parties, as
between the Parties, NICO shall be solely responsible for creating the
infrastructure of NICO, its Affiliates, or any third party retained by NICO and
Reinsureds shall be solely responsible for creating any infrastructure,
including systems interfaces, of Reinsureds, its Affiliates or any third party
retained by Reinsureds.

 

ARTICLE VI
TRANSITION SERVICES MANAGERS AND DISPUTE RESOLUTION

 

Section 6.1                  Transition Services Manager.  Reinsureds and NICO
hereby each appoint (a) the employee identified on Schedule 6.1(a) hereto as its
respective transition services manager with all Transition Services related to
direct insurance for the Subject Asbestos Liabilities (each a “Direct Transition
Services Manager”) and (b) the employee identified on Schedule 6.1(b) hereto as
its respective transition services manager with all Transition Services  related
to reinsurance for the Subject Asbestos Liabilities (each a “Reinsurance
Transition Services Manager”, and each of the Direct Transition  Services
Managers and the Reinsurance Transition Services Managers is a “Transition
Services Manager”) to, among other things, resolve disputes pursuant to
Section 6.2, decide the terms and conditions of Additional Services pursuant to 
Section 2.1(c) and Change Requests pursuant to Section 2.7, and oversee
day-to-day management of the Transition Services and activities contemplated by
this Transition Services Agreement, including implementation of the Migration
Plan.  On reasonable prior written notice to the other, Reinsureds and NICO
shall each have the right to replace either of its respective Transition
Services Managers with an employee or officer with comparable knowledge,
expertise and decision-making authority.

 

Section 6.2                  Dispute Resolution.  Except as otherwise expressly
set forth in this Transition Services Agreement, any Dispute arising out of or
relating to this Transition Services Agreement shall be submitted for resolution
to the applicable Transition Services Managers.  In the event such Transition
Services Managers fail to resolve a Dispute pursuant to this Section 6.2 within
a reasonable time of receiving notice of such Dispute from a Party, then each
Party shall designate a Senior Officer (such officers, the “Senior Officers”)
and such Senior Officers shall attempt in good faith to conclusively resolve any
such Dispute.  On reasonable prior written notice to the other, Reinsureds and
NICO shall each have the right to replace its respective Senior Officer with an
officer with comparable rank, knowledge, expertise and decision-making
authority.  If the Senior Officers cannot resolve such Dispute within a
reasonable period of time, the Parties shall resolve the Dispute in accordance
with Section 6.3.  Except as otherwise expressly set forth in this Transition
Services Agreement, the procedures set forth in this Section 6.2 must be
satisfied as a condition precedent to a Party commencing any arbitration in
connection with any Dispute arising hereunder.  A Party’s failure to comply with
the preceding sentence shall constitute cause for the dismissal without
prejudice of any such arbitration or other legal proceeding.

 

10

--------------------------------------------------------------------------------


 

Section 6.3                  Arbitration of Disputes Not Resolved by
Negotiation.  All Disputes arising under or in any way related to this
Transition Services Agreement, specifically including disputes concerning
alleged fraud in the inducement hereof or other wrongful pre-Closing conduct
shall, to the extent not resolved by negotiation between the Parties, be
resolved by arbitration in a consolidated arbitration involving all agreements
and Parties relevant to the dispute.  Any Person that is a Party to any of the
Transaction Documents shall have an absolute right to intervene in any such
arbitration.

 

Section 6.4                  Procedure for Arbitration and Mandatory
Pre-Arbitration Negotiation.

 

(a)                                  The procedures for the arbitration and for
the mandatory pre-arbitration negotiation are set forth in Article VIII of the
Master Transaction Agreement, which is hereby incorporated herein.  Arbitration
hereunder shall be conducted in Philadelphia, Pennsylvania.

 

(b)                                 In considering any relief to be awarded, the
arbitrators (and the Designated Court, as appropriate) shall take into account
the Parties’ view that the nature and uniqueness of the relationships created
under the Transaction Documents as a whole render specific performance the
remedy of choice where it is possible to implement that remedy.

 

Section 6.5                          Permitted Judicial Proceedings.  The only
permitted judicial proceedings relating to any Dispute are those set forth in,
and are subject to the exclusive jurisdiction provisions of, Section 8.5 of the
Master Transaction Agreement.  Each Party finally and irrevocably waives any
right to trial by jury of any matter or issue in such a permitted judicial
proceeding.

 

ARTICLE VII
INTELLECTUAL PROPERTY

 

Section 7.1                  Ownership of Work Product.  Unless otherwise agreed
to by the Parties in writing, each Party shall retain all right, title and
interest in all materials, products, reports, computer programs (source or
object code), documentation, deliverables and inventions developed or prepared
by such Party pursuant to this Transition Services Agreement (the “Work
Product”).  All such Work Product shall be Confidential Information and treated
as such under the Administrative Services Agreement.

 

Section 7.2                  Consents .  To the extent necessary to provide the
Transition Services, Reinsureds shall, at Reinsureds’ expense, (a) use
reasonable best efforts to obtain any waivers, permits, consents or sublicenses
required under the terms of any third party agreements governing intellectual
property, confidential information, or the provision of services necessary to
provide the Transition Services, or for NICO or its Affiliates to receive and
enjoy the full benefit of the Transition Services  and to use any deliverables
provided in connection therewith (“Third Party Consents”), and (b) provide NICO
and its Affiliates with equivalent substitute services or deliverables in the
event such waivers, permits, consents, or sublicenses are not obtained.  NICO
shall reasonably assist Reinsureds, at Reinsureds’ reasonable request and at
Reinsureds’ expense, in Reinsureds’ efforts to obtain any Third Party Consents. 
Reinsureds shall provide NICO with copies of any purchase orders, proofs of
payment and vendor invoices concerning such Third Party Consents in reasonably
sufficient detail to verify the terms of such Third Party Consents.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VIII
TERM AND TERMINATION

 

Section 8.1                  Term.  The term of this Transition Services
Agreement shall commence on the Closing Date and end after a term (the “Initial
Term”) of thirteen (13) months; provided, that (i) no less than sixty (60) days
prior to the end of the Initial Term, NICO may require by written notice an
extension of the Initial Term for one additional three (3) month period (the
“Extended Term”); and provided, further that if all the Transition Services to
be provided hereunder have been discontinued pursuant to Section 2.2 prior to
the end of the Term, then the Term shall terminate as of the date all Transition
Services provided hereunder are discontinued.  Notwithstanding the foregoing, no
less than thirty (30) days prior to the end of the Initial Term or any Extended
Term, NICO may require by written notice an extension of the Term for an
additional period of up to six (6) months in the event that the Transition
Services are not completed because of the fault of Reinsureds or any Transition
Service Provider.  Collectively, the Initial Term and the First Extended Term
and any further extension thereof are referred to herein as the “Term.”

 

Section 8.2                  Termination Due to Termination of the
Administrative Services Agreement.  This Transition Services Agreement shall
terminate with immediate effect upon termination of the Administrative Services
Agreement.

 

Section 8.3                  Termination of Services.  In the event that NICO
elects to terminate less than all Transition Services, Reinsureds shall continue
to be obligated to provide or cause to be provided the remaining Transition
Services  for the remainder of the Term consistent with the terms and conditions
of this Transition Services Agreement.

 

Section 8.4                  Survival.  ARTICLES III, IV, VI, VIII, IX, XI and
Sections 7.1 and 10.1 shall survive termination of this Transition Services
Agreement.

 

ARTICLE IX
INDEMNITY

 

Section 9.1                  Indemnity.  Reinsureds shall, at their Own Expense,
indemnify and hold harmless NICO and any of its directors, officers, employees,
agents or Affiliates (and the directors, officers, employees and agents of such
Affiliates) and representatives thereof at any time and from time to time, from
any and all losses, liabilities, costs, claims, demands, compensatory, extra
contractual and/or punitive damages, fines, penalties and expenses payable to
third parties (together with NICO’s associated reasonable attorneys’ fees and
expenses, “Indemnified Damages”), to the extent but only to the extent that such
Indemnified Damages are caused by Reinsureds’ provision of, or failure to
provide, the Transition Services.  For the avoidance of doubt, such indemnity
does not apply to matters encompassed by Ultimate Net Loss on the Subject
Asbestos Liabilities.

 

Section 9.2                  Procedures.  Section 18.7 of the Administrative
Services Agreement is hereby incorporated by reference.

 

12

--------------------------------------------------------------------------------

 

 

ARTICLE X
CONFIDENTIALITY; PRIVACY REQUIREMENTS

 

Section 10.1           Confidentiality and Privacy

 

Article 16 of the Administrative Services Agreement is hereby incorporated by
reference.

 

Section 10.2           Disaster Recovery.

 

(a)                                  During the Term, Reinsureds, NICO, and
Transition Services Providers shall maintain such backup, business continuation
and disaster recovery plans as they maintained in the 12 months prior to the
Term insofar as such plans affect the Transition Services and/or the data and/or
information being transferred hereunder.

 

(b)                                 In the event of a business interruption,
Reinsureds, each Transition Service Provider and/or NICO shall promptly
implement its respective disaster recovery plans, as appropriate.

 

ARTICLE XI
FORCE MAJEURE

 

Section 11.1           Force Majeure Event.

 

Except for any failure of either Party to comply with the provisions of its
then-existing disaster recovery plans, neither Party shall have any liability or
responsibility, and shall be excused from performance for, any interruption,
delay, impairment or other failure to fulfill any obligation under this
Transition Services  Agreement to the extent and so long as the fulfillment of
such obligation is interrupted, delayed, impaired, prevented or frustrated as a
result of or by natural disaster, hurricane, earthquake, floods, fire,
catastrophic weather conditions, diseases or other elements of nature or acts of
God, acts of war (declared or undeclared), insurrection, riot, civil disturbance
or disorders, rebellion, sabotage, government regulations or directives,
embargoes, terrorist acts, or explosions, strikes, failure of or damage to
public utility (“Force Majeure Event”); provided that such Party uses best
efforts promptly to overcome or mitigate the cause of such delay or failure to
perform, including the implementation of such Party’s then-existing disaster
recovery plan.  Any Party so delayed in its performance shall immediately notify
the other thereof by telephone and confirm promptly thereafter in writing,
describing in reasonable detail the circumstances causing such delay, and shall
resume the performance of its obligations as promptly as reasonably practicable
after the Force Majeure Event has ceased to exist.

 

13

--------------------------------------------------------------------------------


 

ARTICLE XII
MISCELLANEOUS

 

Section 12.1           Notices.

 

Any notice, request, demand, waiver, consent, approval or other communication
required or permitted to be given by any Party hereunder shall be in writing and
shall be delivered personally, sent by facsimile transmission, sent by
registered or certified mail, postage prepaid, or sent by a standard overnight
courier of national reputation with written confirmation of delivery.  Any such
notice shall be deemed given when so delivered personally, or if sent by
facsimile transmission, on the date received (provided that any notice received
after 5:00 p.m. (addressee’s local time) shall be deemed given at 9:00 a.m.
(addressee’s local time) on the next Business Day), or if mailed, on the date
shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery.  Such notices shall be given to
the following address:

 

To Reinsureds:

 

David Fields
Chief Underwriting Officer and
Chief Reinsurance Officer
Chartis Inc.
180 Maiden Lane
New York, NY  10038
Fax:  (877) 551-7214

 

- and -

 

Sean Leonard
Senior Vice President &
    Chief Financial Officer
Chartis U.S.
180 Maiden Lane
New York, NY  10038
Fax:  (877) 484-1961

 

With a copy to:

 

Eric S. Kobrick
Deputy General Counsel and
Chief Reinsurance Legal Officer
American International Group, Inc.
180 Maiden Lane
New York, NY  10038
Fax:  (866) 371-7209

 

14

--------------------------------------------------------------------------------


 

To NICO:

 

National Indemnity Company
100 First Stamford Place
Stamford, CT  06902
Attention: General Counsel
Fax:  (203) 363-5221

 

With a copy to:

 

National Indemnity Company
3024 Harney Street
Omaha, NE  68131
Attention:  Treasurer
Fax:  (402) 916-3030

 

Any Party may change its notice provisions on fifteen (15) calendar days’
advance notice in writing to the other Parties.

 

Section 12.2           Entire Agreement.

 

This Transition  Services Agreement (including the exhibits and schedules
hereto), the Master Transaction Agreement, the LPT Reinsurance Agreement, the
LPT Retrocession Agreement, the Administrative Services Agreement and the other
Ancillary Agreements and any other documents delivered pursuant hereto and
thereto, constitute the entire agreement among the Parties and their respective
Affiliates with respect to the subject matter hereof and supersede all prior
negotiations, discussions, writings, agreements and understandings, oral and
written, among the Parties with respect to the subject matter hereof and
thereof.

 

Section 12.3           Waiver and Amendment.

 

This Transition Services Agreement may be amended, superseded, canceled, renewed
or extended, and the terms hereof may be waived, only by an instrument in
writing signed by the Parties, or, in the case of a waiver, by the Party waiving
compliance.  No delay on the part of any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other such right, power or privilege.  No waiver of any breach
of this Transition Services Agreement shall be held to constitute a waiver of
any other or subsequent breach.

 

Section 12.4           Successors and Assigns.

 

The rights and obligations of the Parties under this Transition Services
Agreement are personal to the Parties and no Party shall be relieved of any
liability or responsibility hereunder by any assignment.  They shall not be
subject to assignment without the prior written consent of the other Parties in
their sole discretion, and any attempted assignment without the prior written
consent of the other Parties shall be invalid ab initio.  The terms of this
Transition Services

 

15

--------------------------------------------------------------------------------


 

Agreement shall be binding upon and inure to the benefit of and be enforceable
by and against the successors and permitted assigns of the Parties.

 

Section 12.5           Headings.

 

The headings of this Transition Services Agreement are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

Section 12.6           Construction; Interpretation.

 

Reinsureds and NICO have participated jointly in the negotiation and drafting of
this Transition Services Agreement.  In the event of an ambiguity or question of
intent or interpretation arises, this Transition Services Agreement shall be
construed as if drafted jointly by the Parties and no presumption or burden of
proof shall arise favoring or disfavoring either Party by virtue of the
authorship of any of the provisions of this Transition Services Agreement.  When
a reference is made to an Article, Section, Schedule or Exhibit such reference
shall be to an Article, Section, Schedule or Exhibit of or to this Transition
Services Agreement unless otherwise indicated.  Whenever the words “include,”
“includes” or “including” are used in this Transition Services Agreement, they
shall be deemed to be followed by the words “without limitation.”  The word
“Agreement,” means this Transition Services Agreement as amended or
supplemented, together with all Exhibits and Schedules attached hereto or
incorporated by reference, and the words “hereof,” “herein,” “hereto,”
“hereunder” and other words of similar import shall refer to this Transition
Services Agreement in its entirety and not to any particular Article, Section or
provision of this Transition Services Agreement.  The references to “$” shall be
to United States dollars.  Reference to any Applicable Law means such Applicable
Law as amended, modified, codified, replaced or reenacted, and all rules and
regulations promulgated thereunder. References to a Person are also to its
successors and permitted assigns.

 

Section 12.7           Governing Law and Jurisdiction.

 

This Transition Services Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
such state’s principles of conflict of laws that could compel the application of
the laws of another jurisdiction.

 

Section 12.8           No Third Party Beneficiaries.

 

Nothing in this Transition Services Agreement is intended or shall be construed
to give any Person, other than the Parties, any legal or equitable right, remedy
or claim under or in respect of this Transition Services Agreement or any
provision contained herein.

 

Section 12.9           Counterparts.

 

This Transition Services Agreement may be executed by the Parties in separate
counterparts; each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument
binding upon all of the Parties notwithstanding the fact that all Parties are
not signatories to the original or the same counterpart.  Each counterpart may
consist of a number of copies hereof each signed by less than all, but

 

16

--------------------------------------------------------------------------------


 

together signed by all of the Parties. Each counterpart may be delivered by
facsimile transmission, which transmission shall be deemed delivery of an
originally executed document.

 

Section 12.10                                                   Severability.

 

Any term or provision of this Transition Services Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Transition Services
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Transition Services Agreement in any other jurisdiction, so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party.  If any provision
of this Transition Services Agreement is so broad as to be unenforceable, that
provision shall be interpreted to be only so broad as is enforceable.  In the
event of such invalidity or unenforceability of any term or provision of this
Transition Services Agreement, such term or provision shall be reformed and the
Parties shall use their commercially reasonable efforts to reform such terms or
provisions to carry out the commercial intent of the Parties as reflected
herein, while curing the circumstance giving rise to the invalidity or
unenforceability of such term or provision.

 

Section 12.11                                                  
Incontestability.

 

In consideration of the mutual covenants and agreements contained herein, each
Party does hereby agree that this Transition Services Agreement, and each and
every provision hereof, is and shall be enforceable by and between them
according to its terms, and each Party does hereby agree that it shall not
contest in any respect the validity or enforceability hereof.

 

Section 12.12                                                   Set-Off.

 

There are no common law or other non-contractual rights of set-off available to
the Parties with respect to transactions under or relating to this Transition
Services Agreement.  The sole and exclusive rights of set-off are those set
forth in Section 9.12 of the Master Transaction Agreement.

 

Section 12.13                                                   Currency.

 

All financial data required to be provided pursuant to the terms of this
Transition Services Agreement shall be expressed in United States dollars.  All
payments and all settlements of account between the Parties shall be in United
States currency unless otherwise expressly agreed by the Parties in writing.

 

(The remainder of this page has been intentionally left blank.)

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, This Transition Services Agreement has been duly executed by
a duly authorized officer of each Party hereto as of the date first above
written.

 

 

 

AMERICAN HOME ASSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CHARTIS CASUALTY COMPANY

 

(f/k/a American International South Insurance Company)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CHARTIS PROPERTY CASUALTY COMPANY

 

(f/k/a AIG Casualty Company)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

COMMERCE AND INDUSTRY INSURANCE
COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GRANITE STATE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

 

ILLINOIS NATIONAL INSURANCE
COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NEW HAMPSHIRE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE INSURANCE COMPANY OF THE
STATE OF PENNSYLVANIA

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CHARTIS SELECT INSURANCE COMPANY

 

(f/k/a AIG Excess Liability Insurance Company Ltd.)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-2

--------------------------------------------------------------------------------


 

 

CHARTIS SPECIALTY INSURANCE
COMPANY

 

(f/k/a American International Specialty Lines Insurance Company)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LANDMARK INSURANCE COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LEXINGTON INSURANCE COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

AIU INSURANCE COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

AMERICAN INTERNATIONAL
REINSURANCE COMPANY, LTD.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-3

--------------------------------------------------------------------------------


 

 

AMERICAN HOME ASSURANCE COMPANY

 

(acting as a member of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.)

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NATIONAL UNION FIRE INSURANCE

 

COMPANY OF PITTSBURGH, PA.

 

(acting as a member of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.)

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NEW HAMPSHIRE INSURANCE COMPANY

 

(acting as a member of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.)

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CHARTIS OVERSEAS LIMITED

 

(acting as a member of the Chartis Overseas Association as respects business
written or assumed by or from affiliated companies of Chartis Inc.)

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-4

--------------------------------------------------------------------------------


 

 

NATIONAL INDEMNITY COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

Brian Snover

 

 

Title:

Vice Preside

 

S-5

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.3

 

Reconciliation Statement Calculations

 

 

 

Initial 
Reconciliation
(Estimated)

 

Preliminary 
Reconciliation
(Estimated)

 

Final 
Reconciliation

 

 

 

 

 

 

 

(i) Retrocession Premium, plus

 

$1,647,000,000

 

 

 

 

 

 

 

 

 

 

 

(ii) simple interest on the Retrocession Premium at the Applicable Interest Rate
from and including Inception to but excluding the Closing Date, less

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii) Ultimate Net Loss with respect to Coverage A that was Actually Paid in the
period between Inception and the Closing Date,

 

 

 

 

 

 

 

 

 

 

 

 

 

Losses with respect to Subject Asbestos Liabilities, plus

 

 

 

 

 

 

 

 

 

 

 

 

 

Allocated Loss Adjustment Expenses with respect to Subject Asbestos Liabilities,
plus

 

 

 

 

 

 

 

 

 

 

 

 

 

Extra-Contractual Obligations with respect to Subject Asbestos Liabilities, less

 

 

 

 

 

 

 

 

 

 

 

 

 

Included Reinsurance Recoverables, but only to the extent Actually Paid, less

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Recoverables recoverable by Reinsureds with respect to Subject Asbestos
Liabilities, but only to the extent Actually Paid.

 

 

 

 

 

 

 

 

 

 

 

 

 

Ultimate Net Loss: less

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv) ceding commission.

 

$784,052 per month or pro rata portion thereof for the period from and including
Inception to but excluding the Closing Date

 

 

 

 

 

 

 

 

 

 

 

Payment ((i) plus (ii) less (iii) less (iv)):

 

 

 

 

 

 

 

2.3-1

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(b)

 

Certain Transactions Since Inception

 

Such items as are mutually identified by the Parties from time to time.

 

3.1(b)

--------------------------------------------------------------------------------

 

SCHEDULE 3.1(c)

 

Information Provided

 

Such items as are mutually identified by the Parties from time to time.

 

3.1(c)-1

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.1(c)-1

 

Certain Individuals

 

Bill Goldsmith

William Jacobi

Mindy Kipness

Eric Kobrick

Bettina Kortland

Doug McCabe

Mark Mondello

Jay Morrow

Irwin Nirenberg

Marco Spadacenta

James Sutterby

John Veracoechea

 

3.1(c)-1-1

--------------------------------------------------------------------------------

 
